Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 1 of 249 PageID #: 4199
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 2 of 249 PageID #: 4200




            3.      Prollenium is without information or knowledge sufficient to form a belief as to

   the truth or falsity of the allegations in this paragraph and therefore denies these allegations.

            4.      Admitted.

            5.      Admitted.

            6.      Admitted.

                                    JURISDICTION AND VENUE

            7.      Admitted.

            8.      Admitted.

            9.      Prollenium admits that it has placed products into the stream of commerce by

   shipping, importing, offering for sale and/or selling products in this district. Prollenium denies

   that it infringes, or has infringed, any valid claim of any Asserted Patent.

            10.     Denied.

            11.     Admitted.

                                            BACKGROUND

                                           The Patents-In-Suit

            12.     Prollenium admits that the ‘475 patent is titled “Hyaluronic Acid-Based Gels

   Including Lidocaine” and, on its face, indicates that it issued to Pierre F. Lebreton on May 28,

   2013. Prollenium admits that a true and accurate copy of the ‘475 patent is attached to the

   Amended Complaint as Exhibit A. Prollenium otherwise denies the allegations in this

   paragraph.

            13.     Prollenium is without information or knowledge sufficient to form a belief as to

   the truth or falsity of the allegations in this paragraph and therefore denies these allegations.




   {01530157;v1 }                                   -2-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 3 of 249 PageID #: 4201




            14.     Prollenium is without information or knowledge sufficient to form a belief as to

   the truth or falsity of the allegations in this paragraph and therefore denies these allegations.

            15.     Prollenium is without information or knowledge sufficient to form a belief as to

   the truth or falsity of the allegations in this paragraph and therefore denies these allegations.

            16.     Prollenium admits that the ‘795 patent is titled “Hyaluronic Acid-Based Gels

   Including Lidocaine” and, on its face, indicates that it issued to Pierre F. Lebreton on January 22,

   2013. Prollenium admits that a copy of the ‘795 patent is attached to the Amended Complaint as

   Exhibit B. Prollenium otherwise denies the allegations in this paragraph.

            17.     Prollenium is without information or knowledge sufficient to form a belief as to

   the truth or falsity of the allegations in this paragraph and therefore denies these allegations.

            18.     Prollenium is without information or knowledge sufficient to form a belief as to

   the truth or falsity of the allegations in this paragraph and therefore denies these allegations.

            19.     Prollenium is without information or knowledge sufficient to form a belief as to

   the truth or falsity of the allegations in this paragraph and therefore denies these allegations.

            20.     Prollenium admits that the ‘676 patent is titled “Hyaluronic Acid-Based Gels

   Including Lidocaine” and, on its face, indicates that it issued to Pierre F. Lebreton on September

   2, 2014. Prollenium admits that a copy of the ‘676 patent is attached to the Amended Complaint

   as Exhibit C. Prollenium denies the remaining allegations in this paragraph.

            21.     Prollenium is without information or knowledge sufficient to form a belief as to

   the truth or falsity of the allegations in this paragraph and therefore denies these allegations.

            22.     Prollenium is without information or knowledge sufficient to form a belief as to

   the truth or falsity of the allegations in this paragraph and therefore denies these allegations.




   {01530157;v1 }                                   -3-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 4 of 249 PageID #: 4202




            23.     Prollenium is without information or knowledge sufficient to form a belief as to

   the truth or falsity of the allegations in this paragraph and therefore denies these allegations.

            24.     Prollenium admits that the ‘519 patent is titled “Hyaluronic Acid-Based Gels

   Including Lidocaine” and, on its face, indicates that it issued to Pierre F. Lebreton on July 28,

   2015. Prollenium admits that a copy of the ‘519 patent is attached to the Amended Complaint as

   Exhibit D. Prollenium denies the remaining allegations in this paragraph.

            25.     Prollenium is without information or knowledge sufficient to form a belief as to

   the truth or falsity of the allegations in this paragraph and therefore denies these allegations.

            26.     Prollenium is without information or knowledge sufficient to form a belief as to

   the truth or falsity of the allegations in this paragraph and therefore denies these allegations.

            27.     Prollenium is without information or knowledge sufficient to form a belief as to

   the truth or falsity of the allegations in this paragraph and therefore denies these allegations.

            28.     Prollenium admits that the ‘013 patent is titled “Hyaluronic Acid-Based Gels

   Including Lidocaine” and, on its face, indicates that it issued to Pierre F. Lebreton on January 19,

   2016. Prollenium admits that a copy of the ‘013 patent is attached to the Amended Complaint as

   Exhibit E. Prollenium otherwise denies the allegations in this paragraph.

            29.     Prollenium is without information or knowledge sufficient to form a belief as to

   the truth or falsity of the allegations in this paragraph and therefore denies these allegations.

            30.     Prollenium is without information or knowledge sufficient to form a belief as to

   the truth or falsity of the allegations in this paragraph and therefore denies these allegations.

            31.     Prollenium is without information or knowledge sufficient to form a belief as to

   the truth or falsity of the allegations in this paragraph and therefore denies these allegations.




   {01530157;v1 }                                   -4-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 5 of 249 PageID #: 4203




            32.     Prollenium admits that the ‘322 patent is titled “Hyaluronic Acid-Based Gels

   Including Lidocaine” and, on its face, indicates that it issued to Pierre F. Lebreton on June 7,

   2016. Prollenium admits that a copy of the ‘322 patent is attached to the Amended Complaint as

   Exhibit F. Prollenium otherwise denies the allegations in this paragraph.

            33.     Prollenium is without information or knowledge sufficient to form a belief as to

   the truth or falsity of the allegations in this paragraph and therefore denies these allegations.

            34.     Prollenium is without information or knowledge sufficient to form a belief as to

   the truth or falsity of the allegations in this paragraph and therefore denies these allegations.

            35.     Prollenium is without information or knowledge sufficient to form a belief as to

   the truth or falsity of the allegations in this paragraph and therefore denies these allegations.

            36.     Prollenium admits that the abstract of each of the aforementioned patents

   indicates that they are directed to dermal and subdermal fillers, based on hyaluronic acids and

   pharmaceutically acceptable salts thereof. Prollenium admits that dermal fillers are compositions

   that can be injected into the skin to smooth wrinkles and creases.

            37.     Prollenium admits that hyaluronic acid-based dermal and subdermal fillers can be

   injected into patients and can cause discomfort. Prollenium further admits that anesthetic agents

   can alleviate the discomfort from injection. Prollenium denies that any of the Asserted Patents

   were actual inventions of formulations for and/or methods of manufacturing hyaluronic acid-

   based compositions or fillers that include lidocaine.

            38.     Prollenium admits that Teoxane S.A. filed petitions for inter partes review with

   the Patent Trial and Appeal Board seeking review of certain claims of the ‘475 patent and the

   ‘795 patent. Prollenium further admits that the Patent Trial and Appeal Board denied institution

   of inter partes review due to Teoxane S.A.’s failure to demonstrate that certain primary prior art




   {01530157;v1 }                                   -5-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 6 of 249 PageID #: 4204




   references were “printed publications” within the meaning of 35 U.S.C. § 311(b). Prollenium

   denies the remaining allegations of this paragraph.

                           Allergan’s Hyaluronic Acid + Lidocaine Products

            39.     Prollenium admits that Allergan is a developer, manufacturer, and distributor of

   dermal filler products in the United States, including the products listed in this paragraph.

   Prollenium is without information or knowledge sufficient to form a belief as to the truth or

   falsity of the remaining allegations in this paragraph and therefore denies these allegations.

            40.     Prollenium admits that Allergan’s JUVEDÉRM® products are injectable

   hyaluronic acid fillers that contain local anesthetic. Prollenium further admits that the goal of

   such fillers is to replace lost volume and temporarily correct the appearance of wrinkles and

   creases. Prollenium is without information or knowledge sufficient to form a belief as to the

   truth or falsity of the remaining allegations in this paragraph and therefore denies these

   allegations.

            41.     Prollenium admits that Allergan has a webpage that list various Allergan products

   along with a list of U.S. Patent numbers that Allergan alleges are covered by the respective

   Allergan products.

                              PROLLENIUM’S ACCUSED PRODUCTS

            42.     Prollenium admits that Prollenium Medical Technologies Inc. exports to the

   United States a dermal filler product named Revanesse® Versa+TM. Prollenium further admits

   that Prollenium US Inc. offers to sell and sells in the United States a dermal filler product named

   Revanesse® Versa+TM. Prollenium further admits that Revanesse® Versa+TM is an injectable

   hyaluronic acid dermal filler that includes lidocaine and can be used in order to correct the




   {01530157;v1 }                                   -6-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 7 of 249 PageID #: 4205




   appearance of facial wrinkles and creases. Prollenium denies the remaining allegations in this

   paragraph.

            43.     The statement in Paragraph 43 is not an allegation to which a response is

   necessary.

            44.     Denied.

            45.     Denied.

            46.     Denied.

            47.     Denied.

            48.     Denied.

            49.     Denied.

            50.     Denied.

            51.     Denied.

            52.     Denied.

            53.     Denied.

            54.     Denied.

            55.     Denied.

            56.     Denied.

            57.     Prollenium admits that Prollenium US Inc. offers for sale and sells in the United

   States a dermal filler product named Revanesse® Versa+TM. Prollenium denies the remaining

   allegations in this paragraph.

            58.     Prollenium admits that Prollenium Medical Technologies, Inc. manufactures its

   Revanesse® Versa+TM product in Canada. Prollenium further admits that Prollenium US Inc.




   {01530157;v1 }                                   -7-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 8 of 249 PageID #: 4206




   offers for sale and sells the Revanesse® Versa+TM product in the United States. Prollenium

   denies the remaining allegations of this paragraph.

            59.     Denied.

                                               COUNT I
                    (Alleged Infringement of the ‘475 Patent Under 35 U.S.C. § 271)

            60.     Prollenium incorporates by reference its responses to the preceding paragraphs 1

   to 59 as though fully set forth herein.

            61.     Denied.

            62.     Denied.

            63.     Prollenium admits that it does not have a license to or authority from Plaintiff to

   practice the ‘475 patent. Prollenium denies the remaining allegations of this paragraph.

            64.     Prollenium admits that it has been aware of the ‘475 Patent since December 17,

   2018. Prollenium is without information or knowledge sufficient to form a belief as to the truth

   or falsity of the remaining allegations in this paragraph, at least because it does not specify what

   is meant by the phrase “at all relevant times,” and therefore denies these allegations.

            65.     Denied.

            66.     Denied.

            67.     Denied.

                                              COUNT II
                    (Alleged Infringement of the ‘795 Patent Under 35 U.S.C. § 271)

            68.     Prollenium incorporates by reference its responses to the preceding paragraphs 1

   to 67 as though fully set forth herein.

            69.     Denied.

            70.     Denied.




   {01530157;v1 }                                    -8-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 9 of 249 PageID #: 4207




            71.     Prollenium admits that it does not have a license to or authorization from Plaintiff

   to practice the ‘795 patent. Prollenium denies the remaining allegations of this paragraph.

            72.     Prollenium admits that it has been aware of the ‘795 Patent since December 17,

   2018. Prollenium is without information or knowledge sufficient to form a belief as to the truth

   or falsity of the remaining allegations in this paragraph, and therefore denies these allegations.

            73.     Denied.

            74.     Denied.

            75.     Denied.

                                              COUNT III
                    (Alleged Infringement of the ‘676 Patent Under 35 U.S.C. § 271)

            76.     Prollenium incorporates by reference its responses to the preceding paragraphs 1

   to 75 as though fully set forth herein.

            77.     Denied.

            78.     Denied.

            79.     Prollenium admits that it does not have a license to or authorization from Plaintiff

   to practice the ‘676 patent. Prollenium denies the remaining allegations of this paragraph.

            80.     Prollenium admits that it has been aware of the ‘676 Patent since December 17,

   2018. Prollenium is without information or knowledge sufficient to form a belief as to the truth

   or falsity of the remaining allegations in this paragraph, and therefore denies these allegations.

            81.     Denied.

            82.     Denied.

            83.     Denied.




   {01530157;v1 }                                    -9-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 10 of 249 PageID #: 4208




                                              COUNT IV
                    (Alleged Infringement of the ‘519 Patent Under 35 U.S.C. § 271)

            84.     Prollenium incorporates by reference its responses to the preceding paragraphs 1

   to 83 as though fully set forth herein.

            85.     Denied.

            86.     Denied.

            87.     Prollenium admits that it does not have a license to or authorization from Plaintiff

   to practice the ‘519 patent. Prollenium denies the remaining allegations of this paragraph.

            88.     Prollenium admits that it has been aware of the ‘519 Patent since December 17,

   2018. Prollenium is without information or knowledge sufficient to form a belief as to the truth

   or falsity of the remaining allegations in this paragraph, and therefore denies these allegations.

            89.     Denied.

            90.     Denied.

            91.     Denied.

                                              COUNT V
                    (Alleged Infringement of the ‘013 Patent Under 35 U.S.C. § 271)

            92.     Prollenium incorporates by reference its responses to the preceding paragraphs 1

   to 91 as though fully set forth herein.

            93.     Denied.

            94.     Denied.

            95.     Prollenium admits that it does not have a license to or authorization from Plaintiff

   to practice the ‘013 patent. Prollenium denies the remaining allegations of this paragraph.




   {01530157;v1 }                                   -10-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 11 of 249 PageID #: 4209




            96.     Prollenium admits that it has been aware of the ‘013 Patent since December 17,

   2018. Prollenium is without information or knowledge sufficient to form a belief as to the truth

   or falsity of the remaining allegations in this paragraph, and therefore denies these allegations.

            97.     Denied.

            98.     Denied.

            99.     Denied.

                                              COUNT VI
                    (Alleged Infringement of the ‘322 Patent Under 35 U.S.C. § 271)

            100.    Prollenium incorporates by reference its responses to the preceding paragraphs 1

   to 99 as though fully set forth herein.

            101.    Denied.

            102.    Denied.

            103.    Prollenium admits that it does not have a license to or authorization from Plaintiff

   to practice the ‘322 patent. Prollenium denies the remaining allegations of this paragraph.

            104.    Prollenium admits that it has been aware of the ‘322 Patent since December 17,

   2018. Prollenium is without information or knowledge sufficient to form a belief as to the truth

   or falsity of the remaining allegations in this paragraph, and therefore denies these allegations.

            105.    Denied.

            106.    Denied.

            107.    Denied.

                                             GENERAL DENIAL

            Unless expressly admitted herein, Prollenium denies each and every allegation contained

   in Paragraphs 1-107 of Allergan’s Amended Complaint and denies that Allergan is entitled to

   any of the relief requested in its Prayer for Relief.



   {01530157;v1 }                                   -11-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 12 of 249 PageID #: 4210




                                      AFFIRMATIVE DEFENSES

            Pursuant to Rule 8(c) of the Federal Rules of Civil Procedure, Prollenium asserts the

   following affirmative defenses to Allergan’s allegations in the Amended Complaint. By alleging

   the affirmative defenses below, Prollenium does not admit that it has the burden of proof on such

   matters or that any of the following defenses are not already at issue by virtue of the forgoing

   responses.

                                        First Defense (Invalidity)

            All claims of the Asserted Patents are invalid and/or unenforceable for failing to satisfy

   one or more of the requirements for patentability under Title 35 of the United States Code,

   including, without limitation, 35 U.S.C. §§ 101, 102, 103, and/or 112.

                                  Second Defense (Non-Infringement)

            Prollenium has not infringed, and does not infringe, literally, or by the doctrine of

   equivalents, any valid and enforceable claim of the Asserted Patents, either directly or indirectly.

                                 Third Defense (Failure to state a claim)

            The Amended Complaint fails to state a claim upon which relief can be granted. By way

   of example only, Allergan has at least failed to state any plausible claim for direct infringement

   or inducement of patent infringement.

                                  Fourth Defense (Inequitable conduct)

            For at least the reasons set forth in more detail in Paragraph’s 1–142 and 179–196 of

   Prollenium’s Counterclaim below, the Asserted Patents are unenforceable as a result of

   Allergan’s inequitable conduct before the United States Patent and Trademark Office.

                                     Fifth Defense (Unclean Hands)

            Allergan’s claims, or some of them, are barred by the doctrine of unclean hands.




   {01530157;v1 }                                   -12-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 13 of 249 PageID #: 4211




                                   Sixth Defense (No injunctive relief)

            Allergan is not entitled to injunctive relief because any purported injury is not immediate

   or irreparable, it has an adequate remedy available at law for any claims that can be proven, and

   the balance of hardship and the public interest do not favor injunctive relief.

                         Seventh Defense (Limitation on Damages and Costs)

            Allergan’s claims for relief are limited by Title 35 of the United States Code, including

   without limitation 35 U.S.C. §§ 286, 287, and/or 288.

                               Eighth Defense (No Willful Infringement)

            Allergan is not entitled to enhanced damages for willful infringement because Prollenium

   has not engaged in any conduct that meets the applicable standard for willful infringement.

                                 Ninth Defense (No Exceptional Case)

            Allergan cannot prove that this is an exceptional case justifying an award of attorneys’

   fees and/or costs pursuant to 35 U.S.C. § 285.

                                     RESERVATION OF RIGHTS

            Prollenium reserves the right to add any additional defense or counterclaim that may be

   revealed during the course of discovery.

                       DEFENDANTS’ FIRST AMENDED COUNTERCLAIM

            Defendants and Counterclaim-Plaintiffs Prollenium US Inc. and Prollenium Medical

   Technologies Inc. (“Prollenium” or “Defendants”) bring the following First Amended

   Counterclaim for declaratory judgment against Plaintiffs and Counterclaim-Defendants Allergan

   USA, Inc. and Allergan Industrie SAS (“Allergan” or “Plaintiffs”) and allege as follows:

                                      NATURE OF THE ACTION

            1.      This counterclaim for declaratory judgment arises under the patent laws of the

   United States, 35 U.S.C. §§ 1 et seq., and under the federal Declaratory Judgment Act, 28 U.S.C.


   {01530157;v1 }                                   -13-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 14 of 249 PageID #: 4212




   §§ 2201–02. Prollenium requests a declaration that the claims of each of U.S. Patent No.

   8,450,475 (“the ‘475 patent”); U.S. Patent No. 8,357,795 (“the ‘795 patent”); U.S. Patent No.

   8,822,676 (“the ‘676 patent”); U.S. Patent No. 9,089,519 (“the ‘519 patent”); U.S. Patent No.

   9,238,013 (“the ‘013 patent”); and U.S. Patent No. 9,358,322 (“the ‘322 patent”) (collectively,

   the “Asserted Patents”) are invalid and that the Asserted Patents are unenforceable.

                                                PARTIES

            2.      Prollenium US Inc. is a corporation organized and existing under the laws of the

   State of Delaware and has a principal place of business at 9121 Anson Way, Suite 200, Raleigh,

   NC 27615.

            3.      Prollenium Medical Technologies is foreign corporation have a principal place of

   business at 138 Industrial Parkway North, Aurora Ontario, L4G 4C3.

            4.      Based on its assertions, Defendant Allergan USA, Inc. is a corporation organized

   and existing under the laws of the State of Delaware, with a place of business at 5 Giralda Farms,

   Madison, New Jersey 07940.

            5.      Based on its assertions, Defendant Allergan Industrie SAS is a company

   incorporated in France, with a principal place of business at Route De Promery, 254 ZA Pre

   Mairy, 74370 Pringy, France.

                                     JURISDICTION AND VENUE

            6.      This counterclaim arises under the patent laws of the United States, 35 U.S.C.

   §§ 1 et seq., and under the federal Declaratory Judgment Act, 28 U.S.C. §§ 2201–02. This Court

   has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1338(a), and 2201.

            7.      Allergan has consented to the personal jurisdiction of this Court as well as venue

   in this judicial district by commencing its action for patent infringement in this judicial district.




   {01530157;v1 }                                   -14-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 15 of 249 PageID #: 4213




                                            BACKGROUND

            8.      Allergan generates hundreds of millions of dollars of revenue from sales of its

   Juvéderm Collection of filler products utilizing hyaluronic acid (“HA”) compositions crosslinked

   with BDDE and containing lidocaine. Allergan sold more than $1.5 billion of products in the

   Juvéderm Collection from 2016 to 2018. Allergan aggressively uses the courts to enforce its

   purported rights in the Asserted Patents and thus maintain this revenue stream even though the

   Asserted Patents are invalid and unenforceable.

            9.      The claims of the Asserted Patents should not have issued because they are either

   invalid as anticipated by prior art and/or obvious modifications of prior art.

            10.     In the United States dermal fillers are considered medical devices and are

   therefore regulated by the Food and Drug Administration (“FDA”). A company wanting to sell a

   medical device must first obtain FDA approval by demonstrating the safety and effectiveness of

   the device.

            11.     For products such as dermal fillers, companies obtain FDA approval by

   submitting a Pre-Market Approval (“PMA”) application. According to FDA, “PMA is the most

   stringent type of device marketing application required by FDA. The applicant must receive

   FDA approval of its PMA application prior to marketing the device. PMA approval is based on a

   determination by FDA that the PMA contains sufficient valid scientific evidence to assure that

   the device is safe and effective for its intended use(s).” 1 Consequently, this PMA application

   must submit safety and effectiveness data for a specific use of the medical device, as well as

   demonstrate a favorable risk/benefit rational.




   1
    See Premarket Approval (PMA) – Overview, https://www.fda.gov/medical-devices/premarket-
   submissions/premarket-approval-pma.


   {01530157;v1 }                                   -15-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 16 of 249 PageID #: 4214




            12.     Prior to submitting a PMA application, the relevant medical device must

   necessarily already have been invented, reduced practice, and thoroughly tested, as a PMA

   application requires the disclosure to FDA of, inter alia:

                    a.    A device description, including “how the device functions, the basic

                          scientific concepts that form the basis for the device, and the significant

                          physical and performance characteristics of the device.” (21 C.F.R.

                          § 814.20(b)(3)(ii));

                    b.    “A brief description of the manufacturing process should be included if it

                          will significantly enhance the reader’s understanding of the device.” (21

                          C.F.R. § 814.20(b)(3)(ii));

                    c.    “A summary of the nonclinical laboratory studies submitted in the

                          application” (21 C.F.R. § 814.20(b)(3)(v)(A); see also 21 C.F.R.

                          § 814.20(b)(6)(i) (requiring disclosure of all results from nonclinical

                          laboratory studies));

                    d.    “A summary of the clinical investigations involving human subjects

                          submitted in the application including a discussion of subject selection and

                          exclusion criteria, study population, study period, safety and effectiveness

                          data, … results of statistical analyses of the clinical investigations, [and

                          other information]” (21 C.F.R. § 814.20(b)(3)(v)(B); see also 21 C.F.R.

                          § 814.20(b)(6)(ii) (requiring disclosure of all results from clinical

                          investigations));

                    e.    “A discussion demonstrating that the data and information in the

                          application constitute valid scientific evidence … and provide reasonable




   {01530157;v1 }                                   -16-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 17 of 249 PageID #: 4215




                          assurance that the device is safe and effective for its intended use.” (21

                          C.F.R. § 814.20(b)(3)(vi));

                    f.    A discussion presenting the “benefit and risk considerations related to the

                          device including a discussion of any adverse effects of the device on health

                          and any proposed additional studies or surveillance the applicant intends to

                          conduct following approval of the PMA.” (21 C.F.R. § 814.20(b)(3)(vi));

                    g.    “The methods used in, and the facilities and controls used for, the

                          manufacture, processing, packing, storage, and, where appropriate,

                          installation of the device, in sufficient detail so that a person generally

                          familiar with current good manufacturing practice can make a

                          knowledgeable judgment about the quality control used in the manufacture

                          of the device.” (21 C.F.R. § 814.20(b)(4)(v));

            13.     After FDA approves a PMA application, the decision and a summary of the safety

   and effectiveness data are made publicly available on FDA’s website. 2

            14.     A person of ordinary skill in the art would have monitored and/or periodically

   reviewed FDA’s website in order to stay aware of the medical devices that competitors were

   bringing to market and also to remain abreast of new developments in the field of dermal fillers.

            15.     A person of ordinary skill in the art would have understood that medical devices

   for which a PMA application had been approved by FDA, would have existed for some amount

   of time prior to the submission of the PMA application, would have already been thoroughly




   2
    See, e.g., PMA Approvals, https://www.fda.gov/medical-devices/device-approvals-denials-and-
   clearances/pma-approvals (instructing users how to search the PMA database by various fields).


   {01530157;v1 }                                   -17-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 18 of 249 PageID #: 4216




   tested, and that FDA’s approval of the PMA application was an affirmation that the medical

   device sufficiently met all criteria for safety and effectiveness.

                     The Purported Inventions Were Well-known in the Prior Art

   A.       Hyaluronic Acid Dermal Fillers

            16.     A variety of materials have been used in facial dermal fillers. By 2008, however,

   HA dermal fillers were among the most popular in the United States and abroad at least in part

   because of its biocompatibility.

            17.     Despite HA’s excellent biocompatibility, it is not well suited for use as an

   implantable dermal filler as HA is rapidly degraded by enzymes in the body after injection. But

   HA can be chemically crosslinked into a water insoluble gel network that reduces accessibility of

   the HA polymer by enzymes, thus substantially reducing the degradation of HA.

            18.     Crosslinked-HA dermal fillers were well known in the art long before August 4,

   2008. For instance, a 1,4-butanediol diglycidyl ether (“BDDE”) crosslinked-HA dermal filler

   product originally developed by Q-Med, Inc., called Restylane, was launched in Europe in 1996

   and was approved by FDA in December 2003. By 2005, clinical use of Restylane in the United

   States was common.

            19.     Another BDDE-crosslinked-HA dermal filler product line was developed by

   Inamed Corp. (later acquired by Allergan) called Juvéderm. Juvéderm is a BDDE-crosslinked-

   HA dermal filler and was approved by FDA in June 2006.

            20.     Another crosslinked-HA dermal filler product line called Puragen was developed

   by Mentor Corporation, which received approval to be marketed and distributed in Europe and

   Canada in 2005.




   {01530157;v1 }                                   -18-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 19 of 249 PageID #: 4217
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 20 of 249 PageID #: 4218




   Application Publication No. 2006/0194758 to Lebreton, ¶ [0045] (identifying both BDDE and

   DVS as suitable crosslinkers for the preparation of HA dermal fillers)).

            24.     By August 2008, several crosslinked-HA dermal fillers had been approved for

   sale in the United States and/or abroad, including, but not limited to, Hylaform and Captique

   (HA crosslinked with DVS), Puragen (HA crosslinked with DEO), Restylane and Perlane (HA

   crosslinked with BDDE), Elevess (HA crosslinked with BDCI) and Juvéderm (another HA

   crosslinked with BDDE, commercially available from Allergan).

   B.       Crosslinked Hyaluronic Acid Dermal Fillers With Lidocaine

            25.     Because these HA dermal fillers were administered via subcutaneous injection,

   pain associated with such injections was a well-known side effect associated with these products.

            26.     In response to this well-known side effect associated with HA dermal fillers,

   persons of ordinary skill in the art were motivated to include a local anesthetic, such as lidocaine,

   with these dermal fillers to solve the problem of pain and discomfort during subcutaneous

   injection.

            27.     Early on, dermal fillers were either co-formulated with an anesthetic like

   lidocaine, or lidocaine was injected concurrently to mitigate pain. In some cases, physicians

   would premix a crosslinked-HA dermal filler with lidocaine immediately prior to injection.

            28.     Prior to August of 2008, however, several lidocaine-containing HA dermal fillers

   had been successfully developed, thoroughly tested, and were commercially available in the

   United States, abroad, or both.

                    a.     As early as 1993, lidocaine was incorporated into a commercially

            available DVS-crosslinked-HA product called Hylagel.

                    b.     Mentor Corporation developed a product called Puragen Plus that is DEO-

            crosslinked-HA dermal filler containing 0.3% lidocaine. Puragen Plus was approved to


   {01530157;v1 }                                   -20-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 21 of 249 PageID #: 4219




            be marketed and distributed in Canada in December 2005, approval in Europe was

            pending around that same time, and clinical trials began in the United States around

            January 2005.

                    c.      Anika Therapeutics Inc. developed a product called Cosmetic Tissue

            Augmentation Product, later renamed Elevess (and in some markets referred to as

            Hydrelle or REDEFYNE), that is a BDCI-crosslinked-HA dermal filler containing 0.3%

            lidocaine. This product was approved by FDA for sale in the United States in December

            2006. Anika received approval to market a version of Elevess in Canada in early 2007

            and in Europe in April 2007.

                    d.      Allergan began selling its Juvéderm (BDDE-crosslinked-HA dermal filer)

            with lidocaine product line (e.g., Juvéderm Ultra 2, 3 and 4, containing lidocaine) in

            Europe in January 2008, and in Canada in October 2008 (Juvéderm Ultra and Ultra Plus

            with lidocaine).

                    e.      In February 2008, FDA approved a DVS-crosslinked-HA dermal filler

            containing 0.3% lidocaine called Prevelle Silk. Prevelle Silk was approved based on a

            supplemental PMA application submitted by Genzyme BioSurgery on July 25, 2007.

            29.     A person of ordinary skill in the art would understand that in order to obtain FDA

   approval for the products described above, it would have been necessary for these lidocaine-

   containing crosslinked-HA dermal fillers to be sterile and stable.

            30.     If a particular dermal filler product had issues regarding stability, degradation, or

   viscosity reductions following high temperature sterilization, making the composition unsuitable

   for soft tissue filing applications, this would have prevented approval of the product by FDA.




   {01530157;v1 }                                    -21-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 22 of 249 PageID #: 4220




            31.     A person of ordinary skill in the art would have known that FDA would not have

   approved Prevelle Silk and Elevess if they were not sterile, stable, and did not have a suitable

   shelf life, nor would clinical trials have been initiated with Puragen Plus if it was not sufficiently

   sterile and/or stable. Similarly, regulatory authorities in other countries would not have

   approved the foreign counterparts of these products for these same reasons.

            32.     More than one year before the earliest claimed priority date of the Asserted

   Patents (i.e., August 4, 2008), lidocaine had been successfully incorporated into compositions

   containing HA crosslinked with three of the four conventional crosslinking agents. DVS-

   crosslinked-HA with lidocaine was developed in 1993, and both BDCI and DEO crosslinked-HA

   with lidocaine was developed by 2006.

            33.     For years prior to August 4, 2008, persons of skill in the art were aware that

   lidocaine had been successfully incorporated into compositions containing crosslinked-HA.

            34.     The existence of at least three crosslinked-HA dermal fillers with lidocaine in the

   market, including at least two that had been approved by FDA would have demonstrated a

   reasonable expectation of success in the addition of lidocaine to a crosslinked-HA dermal filler

   to a person of ordinary skill in the art.

            35.     Given the biocompatibility of all four of the different HA crosslinkers, the

   successful incorporation of lidocaine into HA dermal fillers crosslinked with DVS, BDCI, and

   DEO, a person of ordinary skill in the art would have expected that incorporating lidocaine into a

   BDDE-crosslinked-HA dermal filler would produce the same result.

   C.       Dr. Pierre Lebreton Is a Person of Ordinary Skill in the Art

            36.     Allergan employee and inventor Dr. Pierre Lebreton (“Lebreton”) has worked for

   Allergan since at least as early as 1998. Lebreton served as the R&D Director and Project




   {01530157;v1 }                                   -22-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 23 of 249 PageID #: 4221




   Manager in charge of dermal fillers at Allergan (formerly Group Corneal Laboratories, referred

   to herein as Allergan) and is the sole inventor listed on each of the Asserted Patents.

            37.     In Lebreton’s declaration submitted to the United States Patent and Trademark

   Office (“USPTO”), on or around June 14, 2012, as part of the prosecution of U.S. Application

   No. 12/393,884, Lebreton stated he is “an expert in the area of polymer chemistry for medical

   aesthetics.” (Ex. A at ¶ 2). Lebreton further stated that he holds a Ph.D. in Chemistry and

   Physico-Chemistry of Polymers as well as a Master of Science degree in Polymer Material.

   (Id.).

            38.     Lebreton also stated in his declaration that he was “familiar with the state of the

   art related to soft tissue fillers comprising crosslinked hyaluronic acid (‘HA’) shortly prior to

   August 4, 2008.” (Ex. A at ¶ 4). Lebreton further states that the information contained in his

   declaration “are directed to the knowledge and belief of those having ordinary skill in the art at

   this time,” i.e., shortly prior to August 4, 2008.” (Ex. A at ¶ 4) (emphasis added).

            39.     Based on Lebreton’s own statements made in his signed declaration, he is a

   person of at least ordinary skill in the art with knowledge of the state of the art related to soft

   tissue fillers comprising crosslinked-HA before August 4, 2008.

            40.     As a person of ordinary skill in the art, Lebreton would have monitored and/or

   reviewed relevant scientific literature to stay aware of the medical devices that competitors were

   bringing to market and also to remain abreast of new developments in the field of dermal fillers

            41.     Lebreton would have monitored and/or periodically reviewed FDA’s website in

   order to stay aware of the medical devices that competitors were bringing to market and also to

   remain abreast of new developments in the field of dermal fillers.




   {01530157;v1 }                                   -23-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 24 of 249 PageID #: 4222




            42.     As a person of ordinary skill in the art, Lebreton would have been aware that prior

   to August 4, 2008, lidocaine had been successfully incorporated into compositions containing

   crosslinked-HA.

            43.     As a person or ordinary skill in the art, Lebreton would have been aware of the

   existence of at least three crosslinked-HA dermal fillers with lidocaine in the market

   demonstrating a reasonable expectation of success in the addition of lidocaine to a crosslinked-

   HA dermal filler.

   D.       Lebreton Had Knowledge That Crosslinked-HA Fillers With Lidocaine Had Been
            Successfully Developed and Commercialized Well Before August 2008

            44.     In fact, Lebreton knew that crosslinked-HA fillers with lidocaine had been

   successfully developed and commercialized well before August 2008. In or around the early

   2000s, Allergan manufactured HA products that included Rhexeal, an ophthalmic product

   composed of uncrosslinked HA, as well the Juvéderm and Surgiderm lines of dermal filler

   products composed of BDDE-crosslinked HA. (Ex. B at 7 (Allergan Interrogatory response

   from Allergan, et al. v. Medicis Aesthetics, Inc., et al., No. 8:13-cv-01436 (C.D. Cal.))).

            45.     In or around 2005, Lebreton (assisted primarily by Samuel Gavard) performed,

   supervised, and/or managed a series of studies and/or experiments about adding lidocaine to its

   existing BDDE-crosslinked HA fillers (i.e., Juvéderm and Surgiderm) would have any effect on

   the stability of the composition, including what effects sterilization would have on the

   compositions’ properties. (Ex. B at 8).

            46.     In a              2005 report, Allergan described the results of a study into the

   stability of its Surgiderm products containing lidocaine. (Ex. D. at 1 (AGN-RVP-0417652)).

   Surgiderm with lidocaine used the same raw materials as in Juvéderm, including the same




   {01530157;v1 }                                  -24-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 25 of 249 PageID #: 4223




   concentration of lidocaine, except that Surgiderm used a mix of high and low molecular weight

   HA to form the gel. 3

                    a.     This study identified its purpose as

                                                                    of Surgiderm with lidocaine. (Id.).

                    b.     The results of this study




                                                        (Ex. E. at 4 (AGN-RVP-0324122 at AGN-RVP-

                           0324125)).

                    c.     The study also concluded



                                        . (Id.).

            47.     In another Project Report (               ) dated             2005, Allergan

   discussed a study “to demonstrate the feasibility” of incorporating lidocaine into products

   containing crosslinked-HA, including that such a product could be sterilized in an autoclave

   without deterioration or degradation. (Ex. F at 2 (AGN-RVP-0417712 at AGN-RVP-0417713)).

   Lebreton managed the study and both received a copy and signed the resulting report. (See Ex. G

   at 7 (AGN-RVP-0212923 at AGN-RVP-0212929)).

                    a.     The Project Report includes

                                                          . (Ex. F at 1 (AGN-RVP-0417712)). The

                           Report identified




   3
     The feature of mix of high and low molecular weight HA components is claimed in certain
   claims of the ‘795 and ‘475 patents.


   {01530157;v1 }                                      -25-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 26 of 249 PageID #: 4224




                                                                 (Id. at 4).

                    b.   The Report further identified



                                                                                  .” Id. (emphasis

                         added).

                    c.   The Report further states: “



                                                                                       .” Id. (emphasis

                         added).

                    d.   The Report states that




                                                        ” Id. (emphasis added).

                    e.   The Report also noted a previous study (identified as “               ”) that

                         concluded that



                                                                                            . (Id. at 5).




   {01530157;v1 }                                 -26-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 27 of 249 PageID #: 4225




                    f.     Another conclusion in the Report was that




                                                       . (Id. at 5-6).

                    g.     Based on the analyses reviewed in the Report, it concluded: “



                                                      ” (Id. at 7).

            48.     Accordingly, no later than December 2005 and based at least on the December

   2005 Project Report (             ) bearing his signature, Lebreton




                                                                               . (Ex. B at 9; see also

   Ex. F (AGN-RVP-0417712)).

            49.     Lebreton also had actual knowledge that, prior to August 4, 2008, several other

   lidocaine-containing HA dermal fillers had been successfully developed, tested, and approved by

   FDA and/or were commercially available abroad and that numerous reports of using lidocaine in

   crosslinked-HA fillers had appeared in scientific literature.

            1.      Since at least 2005, Lebreton knew that Mentor Corp., one of Allergan’s
                    competitors in the dermal filler market, had developed a crosslinked-HA dermal
                    filler that included lidocaine

            50.     Lebreton knew of the existence of Puragen Plus (a crosslinked-HA dermal filler

   containing 0.3% lidocaine), at least through the product’s approval to be marketed and


   {01530157;v1 }                                  -27-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 28 of 249 PageID #: 4226




   distributed in Canada in December 2005, as well as through the clinical trials that had begun in

   the United States around January 2005.

            51.     Additionally, Lebreton also had personal knowledge of the existence of, and

   successfully development of, Puragen Plus, a crosslinked-HA dermal filler containing lidocaine,

   by at least as early as September 2005.

            52.     In a September 12, 2005, email to Lebreton



                                                 . (Ex. H (AGN-RVP-0222440); Ex. C (AGN-RVP-

   0417698)).

            53.     This document indicates that the purpose of the project was to “incorporate

   lidocaine into the products of the SURGIDERM line,” which as noted above was Allergan’s

   predecessor to Corneal’s crosslinked-HA dermal filler. Lebreton did not conceive of the idea to

   incorporate lidocaine to the existing HA filler.




                                                                       and to counter the upcoming

   launch of the first hyaluronic acid-based product (PURAGEN Plus) to incorporate an

   anaesthetic, [sic] the aim is to incorporate lidocaine into the products of the SURGIDERM line.”

   (Ex. C at 1 (AGN-RVP-0417698) (all emphasis added)).

            54.     The




   {01530157;v1 }                                     -28-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 29 of 249 PageID #: 4227




                                                                                       (Id. at 3).

            55.     Thus, by September 2005 Lebreton and his team knew that the origin of the

   lidocaine product was the marketing team, rather than Lebreton himself, in response to a

   competitor’s nearly complete efforts to launch the (true) first HA-based product to incorporate

   lidocaine, so that Corneal/Allergan could remain competitive in the market for dermal fillers.

   Further Lebreton and his team knew that the manufacturing and sterilization process for its new

   crosslinked-HA gel with lidocaine would not differ from the prior version without lidocaine.

            56.     At least as early as December 2005, Lebreton had actual knowledge that



                                             (Ex. F at 4 (AGN-RVP-0417712 at AGN-RVP-

   0417715)). A CE marking is a required certification that indicates that a product has been

   assessed and deemed to meet the European Union’s safety, health, and environmental protection

   standards and is required for products manufactured anywhere in the world that are then

   marketed within the European Economic Area.

            57.     Further, Lebreton sent an email on             , 2005, to several people

                                                             (Ex. I at 1 (AGN-RVP-0458230)).

   Lebreton’s email provided the text of a press release from Mentor announcing that it had

   “received approval to begin marketing and distributing its … Puragen Plus(TM) hyaluronic acid-

   based dermal filler products in Canada. Both products are indicated for the correction of facial




   {01530157;v1 }                                  -29-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 30 of 249 PageID #: 4228




   folds and wrinkles and for lip augmentation and will be distributed through Mentor's Canadian

   subsidiary.” (Id.). Lebreton’s email also contains text describing both products as using

   crosslinked-HA and specifically describes Puragen Plus as “the only hyaluronic acid-based

   product on the market in Canada that is formulated with an anesthetic for improved patient

   comfort.” (Id.). The email also describes that the CE Mark “for Puragen Plus is pending” and

   that Mentor expected “to complete the filing of its pre-market approval application for Puragen

   Plus in the fourth quarter of fiscal year 2006.” (Id.).

            58.     Accordingly, no later than December 2005 (almost three years before the earliest

   priority date claimed in the Asserted Patents), Lebreton and his R&D team knew that Mentor had

   developed a crosslinked-HA product that included lidocaine, that Mentor was that it was

   sufficiently stable and sterile to receive approval to market to patients in Canada, and that

   Mentor was pursuing commercial launch of its product in various jurisdictions around the world.

            59.     Mentor’s Puragen Plus product in 2005 was a soft tissue dermal filler comprising

   hyaluronic acid including lidocaine. Heat sterilization in an autoclave was, in 2005, and remains

   today, the standard sterilization method for dermal fillers. So, on information and belief, Puragen

   Plus was heat sterilized. Yet Puragen Plus was sufficiently stable after such sterilization to be

   useful as a soft tissue filler, as indicated (at least) by its approval for sale to consumers by the

   Canadian and European regulatory authorities.

            2.      Since at least 2006, Lebreton knew that Anika Therapeutics, Inc., one of
                    Allergan’s competitors in the dermal filler market, had developed a crosslinked-
                    HA dermal filler that included lidocaine

            60.     Lebreton knew of the existence of Elevess (a crosslinked-HA dermal filler

   containing 0.3% lidocaine) at least through the approval of Anika Therapeutics, Inc.’s PMA

   application by FDA on December 20, 2006.




   {01530157;v1 }                                   -30-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 31 of 249 PageID #: 4229




            61.     Lebreton also had personal knowledge of the existence of, and successful

   development of, Elevess, a crosslinked-HA dermal filler containing lidocaine, by at least as early

   as February 2006.

            62.     For example, in a              , 2006, email, Lebreton forwarded to

                                                                      a “Yahoo! Alerts” email noting

   that “Anika Therapeutics, Inc. today announced that it has received CE Mark approval to market

   its cosmetic tissue augmentation product, REDEFYNE, in the European Union. REDEFYNE is

   an injectable soft tissue filler for facial wrinkles, scar remediation and lip augmentation.” (Ex. J

   (AGN-RVP-0458232)). Elevess was formerly known in certain markets as REDEFYNE.

            63.     Although the forwarded press release did not contain any reference to “lidocaine,”

   Lebreton knew that the new product included lidocaine because he wrote to his team (translated),

   “for info, new HA filler with lidocaine.” (Id.). Thus, by February 2006, Lebreton and his team

   were aware that Anika Therapeutics had successfully developed a crosslinked-HA filler with

   lidocaine. On information and belief, because Anika Therapeutics had received CE Mark

   approval “to market” the product, Lebreton would have known that at the time the product was

   sterile and sufficiently stable to be used as a dermal filler.

            64.     In an email dated         2008,                                       asked

   Lebreton

                                                   ” (Ex. K (AGN-RVP-0367989)).



                                                             (Ex. K (AGN-RVP-0367989))

                    a.     Attached to this email is a          2008 press release entitled “




   {01530157;v1 }                                     -31-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 32 of 249 PageID #: 4230




                                                                                          .” (Ex. L at 1

                           (AGN-RVP-0367990)).

                    b.     This press release further states that “ELEVESS is an injectable filler that

                           reduces the appearance of facial wrinkles and folds such as nasolabial

                           folds, and is the first HA-based dermal filler approved by the Food and

                           Drug Administration (‘FDA’) to incorporate the anesthetic lidocaine to

                           improve patient comfort.” (Id.).

                    c.     The press release further discloses that Elevess has been approved for sale

                           in the United States, the European Union, and Canada. (Id.).

                    d.     In response to this email

                                                                       .” (Ex. M at 1 (AGN-RVP-

                           0367992)).

            65.     This email demonstrates that well before August 8, 2008, Lebreton had actual

   knowledge that lidocaine had been successfully incorporated into a crosslinked-HA dermal filler

   and that the Elevess product was commercially available.

            3.      Since at least early 2008, Lebreton knew that Genzyme BioSurgery, one of
                    Allergan’s competitors in the dermal filler market, had developed a crosslinked-
                    HA dermal filler that included lidocaine

            66.     Lebreton knew of the existence of Prevelle Silk (a crosslinked-HA dermal filler

   containing 0.3% lidocaine) at least through the approval of Genzyme BioSurgery’s PMA

   application by FDA on February 26, 2008.

            67.     Lebreton also had personal knowledge of the existence of, and successful

   development of, Prevelle Silk, a crosslinked-HA dermal filler containing lidocaine, by at least as

   early as March 2008.


   {01530157;v1 }                                  -32-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 33 of 249 PageID #: 4231




            68.       In a           2008 email from                                     to Lebreton

   and others, it was disclosed that Mentor Corporation had announced that its crosslinked-HA

   dermal filler containing lidocaine, Prevelle Silk, had obtained FDA approval and would be

   marketed and distributed globally. (Ex. N at 1 (AGN-RVP-0357368)).

            69.       This email also stated

                                                                              . (Id.).

            70.       This email demonstrates that before August 8, 2008, Lebreton had actual

   knowledge that lidocaine had been successfully incorporated into a crosslinked-HA dermal filler

   and that the Prevelle Silk product was approved by the FDA for commercialization.

            4.        Since prior to August 2008, Lebreton knew that Q-Med AB, one of Allergan’s
                      competitors in the dermal filler market, had developed a crosslinked-HA dermal
                      filler that included lidocaine

            71.       Lebreton knew that Q-Med AB (and its strategic partner, Medicis Pharmaceutical

   Company) had been successful in its efforts to incorporate lidocaine into its Restylane dermal

   filler products.

            72.       Prior to August 2008, Q-Med had begun efforts to incorporate lidocaine into its

   Restylane dermal filler product (a BDDE-crosslinked-HA dermal filler). Such efforts were well

   known to persons of ordinary skill in the art in the field of dermal fillers.

            73.       In fact, on April 16, 2009, Q-Med filed its PMA application for its Restylane

   product containing lidocaine, which was filed before Allergan’s first patent application became

   published. That is, Q-Med’s development of its so-called “Restylane-L” product was conducted

   independent of Allergan’s development of its lidocaine dermal filler.

            74.       To support the safety and effectiveness of the PMA application for Restylane with

   lidocaine, Q-Med and/or Medicis conducted a clinical trial titled, “A Randomized, Double-Blind

   Study Comparing Safety and Tolerability of Restylane® With and Without Addition of 0.3%


   {01530157;v1 }                                    -33-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 34 of 249 PageID #: 4232




   Lidocaine HCL During Correction of Nasolabial Folds,” between November 2008 and March

   2009. Information about the trial and its study results are posted online at by the National Library

   of Medicine and the National Institutes of Health at:

   https://clinicaltrials.gov/ct2/show/NCT00797459.

            75.     Within days of Q-Med/Medicis submitting the study information to

   clinicaltrials.gov, Lebreton was aware of the clinical trial and, in a              , 2008 email,

   notified a colleague that “                                                                     .” (Ex.

   O (AGN-RVP-0464609)).

            76.     Thus, Lebreton would have known at that time that Q-Med had successfully

   incorporated lidocaine into a sterile, stable, BDDE-crosslinked-HA filler no later than a few

   months preceding its November 2008 submission of its clinical trial study.

            5.      Lebreton acknowledges that crosslinked-HA products with lidocaine were
                    “widely utilized

            77.     At least in July and August 2009, the development team at Allergan




                                             . (Ex. P at 1 (AGN-RVP-0460463)). Lebreton identifies

   himself as the “R&D Director (Filler)” in his email signature. (Id.).

            78.

                                                           ,” (id.) produced by Allergan in this

   litigation as Bates number AGN-RVP-0460466-90 and is attached as Ex. Q hereto. The

                    identifies Lebreton as the “Director, R&D” responsible for

                           . (Ex. Q at 25 (AGN-RVP-0460466 at AGN-RVP-0460490)).



   {01530157;v1 }                                   -34-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 35 of 249 PageID #: 4233




            79.




                                            (Id. at 15 (emphasis added)).

            80.




             (Ex. Q at 15 (AGN-RVP-0460466 at AGN-RVP-0460480) (emphasis added)).

            81.




   {01530157;v1 }                             -35-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 36 of 249 PageID #: 4234




                                           . (See id. at 22-23).

            6.      Additional Exemplary Prior Art References

            82.     As a person of ordinary skill in the art, Lebreton would have been aware that

   other prior art disclosed the successful development of crosslinked-HA dermal fillers with

   lidocaine.

                    (a)    Cosmetic Tissue Augmentation product Summary of Safety and
                           Effectiveness

            83.     Anika Therapeutics, Inc.’s Cosmetic Tissue Augmentation (“CTA”) product, later

   renamed Elevess, was approved by FDA on December 20, 2006, making it the first

   commercially available crosslinked-HA dermal filler with lidocaine in the United States and

   indicating that lidocaine could be successfully incorporated in crosslinked-HA dermal filler

   products.

            84.     On or around December 31, 2006, FDA made available to the public the

   Summary of Safety and Effectiveness of the CTA product. (Ex. R). The Summary of Safety and

   Effectiveness concluded, inter alia, that all stability studies supported an expiration date of 15

   months. (Ex. R at 6).

            85.     As of its December 2006 publication, the CTA product, including its Summary of

   Safety and Effectiveness, would have been understood by a person of ordinary skill in the art to



   {01530157;v1 }                                  -36-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 37 of 249 PageID #: 4235




   disclose a sterilized, crosslinked-HA dermal filler that includes lidocaine and that was

   sufficiently stable to be useful as a soft tissue filler.

                     (b)    Aesthetic Surgery Journal

             86.     In an article in the November/December 2006 issue of the Aesthetic Surgery

   Journal entitled “Injecting Puragen Plus into the Nasolabial Folds: Preliminary Observations of

   FDA Trial” by Brian M. Kinney, MD (“Kinney”), the author describes Puragen Plus, a

   crosslinked-HA dermal filler containing lidocaine, which was undergoing FDA clinical trials

   (Ex. S at 742).

             87.     The article describes results from the clinical study comparing the non-lidocaine

   product Restylane and the lidocaine containing product Puragen Plus. The article states that for

   the patients injected with Puragen Plus, “[m]ore than half of the patients had excellent

   persistence at 9 months, and about one quarter had moderate persistence even at 12 months.”

   (Id. at 748).

             88.     The article concludes that for the lidocaine containing Puragen Plus product,

   “[n]ine to twelve months of duration of effect can generally be expected based on my clinical

   experience.” (Id.).

             89.     As of December 2006, Puragen Plus, as described in Kinney’s article, would have

   been understood by a person of ordinary skill in the art to disclose a sterilized, crosslinked-HA

   dermal filler that includes lidocaine and that was sufficiently stable to be useful as a soft tissue

   filler.

                     (c)    February 2007 Journal of the American Academy of Dermatology

             90.     In the February 2007 supplement to the Journal of the American Academy of

   Dermatology, two poster abstracts supported by Anika Therapeutics and Galderma Laboratories,

   LP were published; each describes a HA dermal filler containing lidocaine. (Ex. T at 4). These


   {01530157;v1 }                                     -37-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 38 of 249 PageID #: 4236




   poster abstracts summarized presentations given to persons of ordinary skill in the art at the 65th

   Annual Meeting of the American Academy of Dermatology on or around February 2–6, 2007, in

   Washington, D.C.

            91.     One such poster and presentation by C. William Hanke, MD (“Hanke”), among

   others, is entitled “Effectiveness and durability of a hyaluronic acid 28 mg/ml, lidocaine 0.3%

   stable combination product as demonstrated in a multicenter, randomized trial.” This poster

   states that a stable combination of HA with 0.3% lidocaine has now been developed. Id.

            92.     This poster abstract from Hanke discloses that a pivotal trial was carried out in ten

   United States clinical sites to evaluate the effectiveness and safety of this new HA dermal filler

   with lidocaine. The poster abstract concludes: “Results from this trial support the use of this new

   HA 28 mg/ml – lidocaine 0.3% stable combination for the aesthetic correction of lines and

   wrinkles.” Id.

            93.     In another poster entitled “Preclinical evaluation of a novel hyaluronic acid 28

   mg/ml, lidocaine 0.3% stable combination product,” Carol A Toth, PhD (“Toth”), among others,

   describes a crosslinked-HA filler with lidocaine. Id.

            94.     This poster abstract from Toth discloses when the crosslinked-HA/lidocaine

   combination was tested and compared to other marketed HA products, the lidocaine containing

   product demonstrated superior performance over a 48-week period. Id.

            95.     This poster abstract from Toth also disclosed that following an extrusion force

   study, the crosslinked-HA/lidocaine formulation had “good flow characteristics, passing easily

   through a 30-gauge needle and maintains form well after hydration” and that it behaved similarly

   to a leading marketed HA product. Id.




   {01530157;v1 }                                   -38-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 39 of 249 PageID #: 4237




            96.     Finally, the poster abstract from Toth concludes that the introduction of this new

   crosslinked-HA/lidocaine filler product “is expected to offer an advantage to the aesthetic patient

   over current choices.” Id.

            97.     The Toth and Hanke posters and presentations were known to persons of ordinary

   skill in the art of soft tissues fillers by February 2007. And these posters and presentations would

   have been understood by persons of ordinary skill in the art in February 2007 to disclose a

   sterilized, crosslinked-HA dermal filler that includes lidocaine and that was sufficiently stable to

   be useful as a soft tissue filler.

                    (d)     Sadozai (U.S. Application No. 2005/0136122)

            98.     U.S. Patent Application Publication No. 2005/0136122 (“Sadozai”) was filed on

   December 22, 2003 and published on June 23, 2005. Sadozai discloses a BDCI-crosslinked-HA

   dermal filler that includes lidocaine. (Ex. U ¶¶ [0007, 0085]).

            99.     Sadozai teaches an example of the successful incorporation of lidocaine with a

   crosslinked-HA dermal filler that is autoclaved sterilized. Id. ¶¶ [0007, 0085, 0090, 0100, 0102].

   Sadozai also teaches that the incorporation of an anesthetic, such as lidocaine, into a dermal filler

   increases the stability of the composition relative to an equivalent dermal filler without the

   anesthetic. (Id. ¶ [0024, 0068, 0107]). Sadozai thus teaches a stable composition with lidocaine

   that does not exhibit degradation after autoclave sterilization.

            100.    Sadozai discloses “the storage modulus G’ is increased, e.g., the composition is

   stabilized, by the inclusion of a local anesthetic, e.g., lidocaine, compared to a non-stabilized

   composition, e.g. an identical composition except that the local anesthetic is not included.” (Id.).

   In the field of rheology, storage modulus (G’) is a measure of the elastic response of a material

   and is related to the viscosity of the material.




   {01530157;v1 }                                     -39-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 40 of 249 PageID #: 4238
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 41 of 249 PageID #: 4239




            104.    Provisional application (No. 61/085,956), for which Lebreton is a named inventor

   and to which the Asserted Patents claim priority, admitted that U.S. Publication No.

   2005/0136122 disclosed “a process for making an HA-based composition including lidocaine.”

   As the sole named inventor on the provisional application, on information and belief, Lebreton

   would have been aware of and approved of its contents before the provisional application was

   filed on August 4, 2008. By the time the non-provisional applications claiming priority to this

   provisional application were filed in February 2009, however, this reference to the Sadozai prior

   art had been removed from the non-provisional application (see, e.g., U.S. Application No.

   12/393,884).

            105.    As of its June 2005 publication, Sadozai would have been understood by a person

   of ordinary skill in the art to disclose a sterilized, crosslinked-HA dermal filler that includes

   lidocaine that was sufficiently stable to be useful as a soft tissue filler.

                    (e)    Reinmuller (U.S. Patent No. 5,731,298)

            106.    U.S. Patent No. 5,731,298 to Reinmuller issued on March 24, 1998 and discloses

   the successful production of a crosslinked-HA product called Hylagel that contains lidocaine, as

   shown in the image below:




   {01530157;v1 }                                    -41-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 42 of 249 PageID #: 4240




   Reinmuller further discloses: “The gel is dispensed into pressure-resistant piercable ampoules

   and sealed. Afterwards a heat sterilization is carried out and the gel is stored protected from

   light.” (Ex. V at 7:1-17 (emphasis added)).

            107.    As of its 1998 publication, the Reinmuller patent would have been understood by

   a person of ordinary skill in the art to disclose a heat sterilized, crosslinked-HA gel that includes

   lidocaine and that was sufficiently stable to be useful as a soft tissue filler.

                        Prosecution History of U.S. Application No. 12/393,884

            108.    Allergan filed United States provisional application No. 61/085,956 (“‘956

   provisional application”) on August 4, 2008, of which Lebreton is listed as an inventor.

            109.    Shortly after filing its provisional application, on August 18, 2008, Allergan filed

   a supplemental PMA application for its Juvéderm with lidocaine products (P050047/S005).

            110.    With knowledge of at least the above-mentioned state of the prior art (see infra

   Part D (¶¶ 44-107)), on February 26, 2009, Lebreton filed U.S. Application No. 12/393,884

   (which issued as the ‘795 patent) and U.S. Application No. 12/373,768 (which issued as the ‘475

   patent) with claims directed towards crosslinked-HA compositions that contained lidocaine.

   U.S. Application No. 12/393,884 and U.S. Application No. 12/373,768 are the parent

   applications of the Asserted Patents.

            111.    In U.S. Application No. 12/393,884, the discussions of the Sadozai and Wohlrab

   references are removed from the specification.

            112.    The Examiner ultimately rejected all claims of the ‘884 application as obvious in

   view of prior art that taught crosslinked-HA dermal fillers in view of other references that

   disclosed the possibility of adding lidocaine to other dermal fillers.




   {01530157;v1 }                                    -42-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 43 of 249 PageID #: 4241




            113.    In the Examiner’s May 31, 2001 Non-Final Rejection, all pending claims of the

   ‘884 application were rejected are obvious over U.S. Patent Application Publication No.

   2006/0194758 to Lebreton in view of U.S. Patent Application Publication No. 2005/0271729 to

   Wang.

            114.    In the May 31, 2001 Non-Final Rejection, the Examiner stated that “[i]t would

   have been prima facie obvious to one of ordinary skill in the art at the time of the instant

   invention to add lidocaine to the hydrogel composition of [the prior art publication to] Lebreton

   in order to provide a therapeutic delivery of an anesthetic to the injectable formulation. One

   would have expected success since both Lebreton and Wang are directed to crosslinked

   hyaluronic acid formulations … With regard to the concentration of lidocaine present in the

   hydrogel it would have been obvious to one of ordinary skill in the art at the time of the instant

   invention to arrive at the instant concentration through routine optimization. One would have

   been motivated to do so in order to provide lidocaine, an anesthetic, to the tissue at the site of

   surgery. It would have been obvious to one [of] ordinary skill in the art at the time of the instant

   invention to add the lidocaine to the hydrogel during the homogenization in order to provide a

   hydrogel which as [sic] a lidocaine homogenously mixed throughout the gel.” (Ex. W (May 31,

   2011, Non-Final Rejection at 7)).

            115.    In response to the Examiner’s rejection, Allergan amended the first independent

   claim as follows:

            Claim 23. A soft tissue filler composition comprising:
                    a hyaluronic acid (HA) component crosslinked with a crosslinking agent
            selected from the group consisting of 1,4-butanediol diglycidyl ether (BDDE),
            1,4-bis(2,3-epoxypropoxy)butane, 1,4-bisglycidyloxybutane, 1,2-bis(2,3-
            epoxypropoxy)ethylene and 1-(2,3-epoxypropyl)-2,3-epoxycyclohexane, and 1,4-
            butanediol diglycidyl ether;
                    wherein the HA is not crosslinked to a non-HA biopolymer; and
                    at least one anesthetic agent lidocaine combined with said



   {01530157;v1 }                                   -43-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 44 of 249 PageID #: 4242




            crosslinked HA component;
                    wherein the lidocaine is freely released in vivo; and
                    wherein the composition is sterile.

   (Ex. X (Sept. 29, 2011 Response)).

            116.    The Examiner issued his Final Rejection on December 27, 2011, again rejecting

   all pending claims of the ‘884 application. The Final Rejection rejected all claims as obvious in

   view of some combination of (1) U.S. Patent Application Publication No. 2006/0194758 to

   Lebreton; (2) U.S. Patent No. 6,521,223 to Calias; and (3) U.S. Patent Application Publication

   No. 2004/0101959 to Marko. (Ex. Y (Dec. 27, 2011, Final Rejection at 1, 5, 8)).

            117.    In the December 27, 2011 Final Rejection, with respect to claims 23-32, 35, 36,

   38, and 40-50 the examiner stated, inter alia, that “[i]t would have been prima facie obvious to

   one of ordinary skill in the art at the time of the instant invention to add lidocaine to the hydrogel

   composition of Lebreton. One would have been motivated to do so in order to provide lidocaine,

   an anesthetic, to the tissue at the site of surgery. It would have been obvious to one ordinary

   skill in the art at the time of the instant invention to add the lidocaine to the hydrogel during the

   homogenization in order to provide a hydrogel which as a lidocaine homogeneously mixed

   throughout the gel … With regard to the limitation that the HA is not crosslinked to a non-HA

   biopolymer, this is limitation is taught since no other biopolymer is present in the gel

   composition prior to final crosslinking. With regard to the limitation that the lidocaine is freely

   released in vivo, this limitation is taught because the prior art hydrogel and instant hydrogel are

   structurally indistinguishable and therefore it would necessarily result from the addition of

   lidocaine to the hydrogel. With regard to the limitation that the hydrogel is stable at ambient

   temperature for at least 6 hours following sterilization, this limitation is taught because the prior

   art hydrogel and instant hydrogel are structurally indistinguishable and therefore it would




   {01530157;v1 }                                   -44-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 45 of 249 PageID #: 4243




   necessarily because this is a property of the hydrogel.” (Ex. Y (Dec. 27, 2011, Final Rejection at

   7-8)).

             118.   Further, in the December 27, 2011 Final Rejection, with respect to claims 34 and

   51-67 the examiner stated, inter alia, that “[i]t would have been prima facie obvious to one of

   ordinary skill in the art at the time of the instant invention to add 0.3% lidocaine. One would

   have been motivated to do so in order to provide an HA hydrogel composition with lidocaine.

   With regard to the limitations in claims 53-62, 66, and 67 about stability of the composition,

   these limitations are necessarily present in the prior art gel since the instant composition and the

   prior art composition are structurally indistinguishable.” (Ex. Y (Dec. 27, 2011, Final Rejection

   at 9)).

             119.   On January 12, 2012, Allergan also initiated an interview with the Examiner in

   which Allergan discussed that it could submit an affidavit stating that properties of the gel which

   were not previously appreciated resulted from the incorporation of lidocaine, where previous

   attempts failed. The Examiner indicated that, if true, such an affidavit would likely overcome

   the prior art rejection.

             120.   On April 3, 2012, Allergan again sought an interview with the Examiner stating

   that it could submit a declaration discussing the unexpected results of incorporating lidocaine

   into a crosslinked-HA gel. Allergan further discussed that the declaration could state that it

   found that incorporating lidocaine into a crosslinked-HA gel was stable and did not degrade over

   time. The Examiner again indicated that, if true, such an affidavit would likely overcome the

   prior art rejection.




   {01530157;v1 }                                  -45-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 46 of 249 PageID #: 4244




                    Material Information Was Misrepresented to the Patent Office

            121.    After the examiner interviews, on or around June 14, 2012, Allergan submitted a

   signed declaration by Lebreton (the “Inventor Declaration”) to the United States Patent and

   Trademark Office that was dated May 2, 2012. (Ex. A). Lebreton stated in the Inventor

   Declaration that “shortly prior to August 4, 2008” it was believed that adding lidocaine to HA

   compositions would cause degradation of the HA prior to injection. Lebreton also stated in the

   Inventor Declaration that it was not known at the time whether HA compositions with lidocaine

   were stable after high temperature sterilization when stored.

            122.    By way of example, the Inventor Declaration states that: “[i]t was believed that

   adding lidocaine to hyaluronic acid gel compositions during manufacturing caused degradation

   of the hyaluronic acid prior to injection of the HA as a dermal filler.” Ex. A at ¶ 5.

                    a.     This statement by Lebreton was a misrepresentation to the Patent Office

                           because it is demonstrably false. As illustrated by the numerous products

                           and publications discussed above, known in the art before the

                           application’s filing, it was not believed by persons of ordinary skill in the

                           art at the time that adding lidocaine to HA gel compositions during

                           manufacturing caused degradation of the HA prior to injection of the HA

                           as a dermal filler.

                    b.     Moreover, Lebreton personally knew that long before August 4, 2008,

                           lidocaine could be successfully added to HA gel compositions during

                           manufacture without causing degradation to the HA. This is demonstrated

                           by Lebreton’s personal knowledge of multiple crosslinked-HA dermal

                           fillers containing lidocaine having already been successfully developed,




   {01530157;v1 }                                   -46-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 47 of 249 PageID #: 4245




                         thoroughly tested, and were commercially available, including: Puragen

                         Plus in at least as early as 2005, Elevess in at least as early 2006, and

                         Prevelle Silk before its February 2008 PMA approval.

                    c.   The false nature of this statement is also demonstrated by Lebreton’s own

                         2005 studies, which, according to an Allergan                  2005 report,

                         showed that,




                                                         . (See Ex. E at 4 (AGN-RVP-0324122 at

                         AGN-RVP-0324125)).

                    d.   The false nature of this statement is further demonstrated by another

                         Lebreton 2005 study, which, according to a                  2005 report,

                         illustrated that,




                                                                                             . (See

                         Ex. F at 4-7 (AGN-RVP-0417712 at AGN-RVP-0417715-18)).

                    e.   The totality of the prior art before August 4, 2008, demonstrated to a

                         person of ordinary skill the expectation that lidocaine could be, and in fact

                         already had been, successfully combined with crosslinked-HA dermal

                         fillers. Lebreton, as a person of ordinary skill in the art, could not have

                         believed his statement in Paragraph 5 of his declaration to be true “shortly

                         prior to August 4, 2008.”




   {01530157;v1 }                                 -47-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 48 of 249 PageID #: 4246




            123.    The Inventor Declaration also states that “[i]t was believed that lidocaine caused

   degradation of HA gel compositions during high temperature sterilization.” Ex. A at ¶ 6.

                    a.     This statement by Lebreton was a misrepresentation to the Patent Office

                           because it is demonstrably false. As illustrated by the numerous products

                           and publications discussed above, known in the art before the

                           application’s filing, it was not believed by persons of ordinary skill in the

                           art at the time that adding lidocaine to HA gel compositions caused

                           degradation of HA gel compositions during high temperature sterilization.

                    b.     Moreover, Lebreton personally knew that before August 4, 2008,

                           lidocaine could be successfully added to HA gel compositions without

                           causing significant degradation of the HA gel composition during high

                           temperature sterilization. This is demonstrated by Lebreton’s personal

                           knowledge of multiple crosslinked-HA dermal fillers containing lidocaine

                           having already been successfully developed, thoroughly tested, and were

                           commercially available, including: Puragen Plus in at least as early as

                           2005, Elevess in at least as early 2006, and Prevelle Silk before its

                           February 2008 PMA approval.

                    c.     The false nature of this statement is also demonstrated by Lebreton’s own

                           2005 studies, which, according to an Allergan                  2005 report,

                           showed that,




   {01530157;v1 }                                   -48-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 49 of 249 PageID #: 4247




                                                           . (See Ex. E at 4 (AGN-RVP-0324122 at

                           AGN-RVP-0324125).

                    d.     The false nature of this statement is further demonstrated by another

                           Lebreton 2005 study, which, according to a                  2005 report,

                           illustrated that,




                                                                                                 (See

                           Ex. F at 4-7 (AGN-RVP-0417712 at AGN-RVP-0417715-18)).

                    e.     The totality of the prior art before August 4, 2008, demonstrated to a

                           person of ordinary skill the expectation that lidocaine could be, and in fact

                           already had been, successfully combined with crosslinked-HA dermal

                           fillers. Lebreton, as a person of ordinary skill in the art, could not have

                           believed his statement in Paragraph 6 of his declaration to be true “shortly

                           prior to August 4, 2008.”

            124.    The Inventor Declaration also states that “[i]t was not known whether HA

   compositions comprising lidocaine were stable or not after high temperature sterilization when

   placed in storage for any significant length of time.” Ex. A at ¶ 7.

                    a.     This statement by Lebreton was a misrepresentation to the Patent Office

                           because it is demonstrably false. As illustrated by the numerous products

                           and publications discussed above, known in the art before the

                           application’s filing, a person of ordinary skill in the art at the time knew

                           that HA compositions comprising lidocaine were stable after high




   {01530157;v1 }                                   -49-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 50 of 249 PageID #: 4248




                         temperature sterilization when placed in storage for a significant length of

                         time, and thus would not have believed this statement to be accurate.

                    b.   Moreover, Lebreton personally knew that before August 4, 2008, HA

                         compositions comprising lidocaine were stable after high temperature

                         sterilization when placed in storage for a significant length of time. This

                         is demonstrated by Lebreton’s personal knowledge of multiple

                         crosslinked-HA dermal fillers containing lidocaine having already been

                         successfully developed, thoroughly tested, and were commercially

                         available, including: Puragen Plus in at least as early as 2005, Elevess in at

                         least as early 2006, and Prevelle Silk before its February 2008 PMA

                         approval.

                    c.   The false nature of this statement is also demonstrated by Lebreton’s own

                         2005 studies, which, according to an Allergan                 2005 report,

                         showed that,




                                                         . (See Ex. E at 4 (AGN-RVP-0324122 at

                         AGN-RVP-0324125).

                    d.   The false nature of this statement is further demonstrated by another

                         Lebreton 2005 study, which, according to a                 2005 report,

                         illustrated that,




   {01530157;v1 }                                 -50-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 51 of 249 PageID #: 4249




                                                                                                 (See

                           Ex. F at 4-7 (AGN-RVP-0417712 at AGN-RVP-0417715-18)).

                    e.     The totality of the prior art before August 4, 2008 demonstrated to a

                           person of ordinary skill the expectation that lidocaine could be, and in fact

                           already had been, successfully combined with crosslinked-HA dermal

                           fillers. Lebreton, as a person of ordinary skill in the art, could not have

                           believed his statement in Paragraph 7 of his declaration to be true “shortly

                           prior to August 4, 2008.”

            125.    The Inventor Declaration also states that “[i]t was also believed that the instability

   of HA described above would have caused a viscosity reduction of the HA that would make it

   unsuitable for soft tissue filling applications.” Ex. A at ¶ 8.

                    a.     This statement by Lebreton was a misrepresentation to the Patent Office

                           because it is demonstrably false. As illustrated by the numerous products

                           and publications discussed above, known in the art before the

                           application’s filing, a person of ordinary skill in the art at the time knew

                           that HA compositions comprising lidocaine were stable and did not cause

                           a viscosity reduction of the HA that would make it unsuitable for soft

                           tissue filling applications.

                    b.     Moreover, Lebreton personally knew that before August 4, 2008, HA

                           compositions comprising lidocaine were stable and did not cause a

                           viscosity reduction of the HA that would make it unsuitable for soft tissue

                           filling applications. This is demonstrated by Lebreton’s personal

                           knowledge of multiple crosslinked-HA dermal fillers containing lidocaine




   {01530157;v1 }                                    -51-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 52 of 249 PageID #: 4250




                         having already been successfully developed, thoroughly tested, and were

                         commercially available, including: Puragen Plus in at least as early as

                         2005, Elevess in at least as early 2006, and Prevelle Silk before its

                         February 2008 PMA approval.

                    c.   The false nature of this statement is also demonstrated by Lebreton’s own

                         2005 studies, which, according to an Allergan                  2005 report,

                         showed that,




                                                         . (See Ex. E at 4 (AGN-RVP-0324122 at

                         AGN-RVP-0324125)).

                    d.   The false nature of this statement is further demonstrated by another

                         Lebreton 2005 study, which, according to a                 , 2005 report,

                         illustrated that,




                                                                                             . (See

                         Ex. F at 4-7 (AGN-RVP-0417712 at AGN-RVP-0417715-18)).

                    e.   The totality of the prior art before August 4, 2008, demonstrated to a

                         person of ordinary skill the expectation that lidocaine could be, and in fact

                         already had been, successfully combined with crosslinked-HA dermal

                         fillers. Lebreton, as a person of ordinary skill in the art, could not have




   {01530157;v1 }                                 -52-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 53 of 249 PageID #: 4251




                           believed his statement in Paragraph 8 of his declaration to be true “shortly

                           prior to August 4, 2008.”

            126.    The Inventor Declaration also states that “[b]ased upon the facts set forth above, a

   person of ordinary skill in the art would have expected that a dermal filler comprising hyaluronic

   acid and lidocaine would not have remained sufficiently stable to be useful as a soft tissue filler.”

   Ex. A at ¶ 9.

                    a.     This statement by Lebreton was a misrepresentation to the Patent Office

                           because it is demonstrably false. As illustrated by the numerous products

                           and publications discussed above, known in the art before the

                           application’s filing, it was not believed by persons of ordinary skill in the

                           art at the time that dermal fillers comprising hyaluronic acid and lidocaine

                           would not have remained sufficiently stable to be useful as soft tissue

                           fillers.

                    b.     Moreover, Lebreton personally knew that before August 4, 2008,

                           crosslinked dermal fillers comprising hyaluronic acid and lidocaine

                           remained sufficiently stable and could be useful as soft tissue fillers. This

                           is demonstrated by Lebreton’s personal knowledge of multiple

                           crosslinked-HA dermal fillers containing lidocaine having already been

                           successfully developed, thoroughly tested, and were commercially

                           available, including: Puragen Plus in at least as early as 2005, Elevess in at

                           least as early 2006, and Prevelle Silk before its February 2008 PMA

                           approval.




   {01530157;v1 }                                   -53-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 54 of 249 PageID #: 4252




                    c.     The false nature of this statement is also demonstrated by Lebreton’s own

                           2005 studies, which, according to an Allergan                 , 2005 report,

                           showed that




                                                           . (See Ex. E at 4 (AGN-RVP-0324122 at

                           AGN-RVP-0324125)).

                    d.     The false nature of this statement is further demonstrated by another

                           Lebreton 2005 study, which, according to a                 , 2005 report,

                           illustrated that,




                                                                                               . (See

                           Ex. F at 4-7 (AGN-RVP-0417712 at AGN-RVP-0417715-18)).

                    e.     The totality of the prior art before August 4, 2008, demonstrated to a

                           person of ordinary skill the expectation that lidocaine could be, and in fact

                           already had been, successfully combined with crosslinked-HA dermal

                           fillers. Lebreton, as a person of ordinary skill in the art, could not have

                           believed his statement in Paragraph 9 of his declaration to be true “shortly

                           prior to August 4, 2008.”

            127.    The Inventor Declaration also states that “[i]t was not appreciated that a dermal

   filler comprising a cohesive gel of hyaluronic acid makes it possible for lidocaine to be




   {01530157;v1 }                                   -54-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 55 of 249 PageID #: 4253




   combined with hyaluronic acid in a gel that is sufficiently stable to be useful as a soft tissue

   filler.” Ex. A at ¶ 10.

                    a.       This statement by Lebreton was a misrepresentation to the Patent Office

                             because it is demonstrably false. As illustrated by the numerous products

                             and publications discussed above, known in the art before the

                             application’s filing, it was not believed by persons of ordinary skill in the

                             art at the time that it was “not appreciated” or not possible for lidocaine to

                             be combined with a crosslinked-HA in a gel that is sufficiently stable to be

                             useful as a soft tissue filler.

                    b.       Moreover, Lebreton personally knew that before August 4, 2008, it was

                             possible for lidocaine to be combined with a crosslinked-HA in a gel that

                             is sufficiently stable to be useful as a soft tissue filler. This is

                             demonstrated by Lebreton’s personal knowledge of multiple crosslinked-

                             HA dermal fillers containing lidocaine having already been successfully

                             developed, thoroughly tested, and were commercially available, including:

                             Puragen Plus in at least as early as 2005, Elevess in at least as early 2006,

                             and Prevelle Silk before its February 2008 PMA approval.

                    c.       The false nature of this statement is also demonstrated by Lebreton’s own

                             2005 studies, which, according to an Allergan                     2005 report,

                             showed that




   {01530157;v1 }                                       -55-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 56 of 249 PageID #: 4254




                                                           . (See Ex. E at 4 (AGN-RVP-0324122 at

                           AGN-RVP-0324125)).

                    d.     The false nature of this statement is further demonstrated by another

                           Lebreton 2005 study, which, according to a                 , 2005 report,

                           illustrated that,




                                                                                               . (See

                           Ex. F at 4-7 (AGN-RVP-0417712 at AGN-RVP-0417715-18)).

                    e.     The totality of the prior art before August 4, 2008, demonstrated to a

                           person of ordinary skill the expectation that lidocaine could be, and in fact

                           already had been, successfully combined with crosslinked-HA dermal

                           fillers. Lebreton, as a person of ordinary skill in the art, could not have

                           believed his statement in Paragraph 10 of his declaration to be true

                           “shortly prior to August 4, 2008.”

            128.    The Inventor Declaration also states that “[t]o my knowledge, it was a surprising

   and unexpected discovery, not appreciated prior to the present invention, that certain cohesive

   HA gels, as defined in the application, when mixed with lidocaine, could be made to be heat and

   shelf stable.” Ex. A at ¶ 15.

                    a.     This statement by Lebreton was a misrepresentation to the Patent Office

                           because it is demonstrably false. As illustrated by the numerous products

                           and publications discussed above, known in the art before the

                           application’s filing, a person of ordinary skill in the art at the time would




   {01530157;v1 }                                   -56-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 57 of 249 PageID #: 4255




                         have expected that crosslinked-HA gels, when mixed with lidocaine, could

                         be made to be heat and shelf stable and that such a result was not

                         surprising or unexpected.

                    b.   Moreover, Lebreton personally knew that before August 4, 2008, it was

                         possible for crosslinked-HA gels, when mixed with lidocaine, to be made

                         to be heat and shelf stable. This is demonstrated by Lebreton’s personal

                         knowledge of multiple crosslinked-HA dermal fillers containing lidocaine

                         having already been successfully developed, thoroughly tested, and were

                         commercially available, including: Puragen Plus in at least as early as

                         2005, Elevess in at least as early 2006, and Prevelle Silk before its

                         February 2008 PMA approval.

                    c.   The false nature of this statement is also demonstrated by Lebreton’s own

                         2005 studies, which, according to an Allergan                 2005 report,

                         showed that




                                                         . (See Ex. E at 4 (AGN-RVP-0324122 at

                         AGN-RVP-0324125)).

                    d.   The false nature of this statement is further demonstrated by another

                         Lebreton 2005 study, which, according to a                , 2005 report,

                         illustrated that,




   {01530157;v1 }                                 -57-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 58 of 249 PageID #: 4256




                                                                                               . (See

                           Ex. F at 4-7 (AGN-RVP-0417712 at AGN-RVP-0417715-18)).

                    e.     The totality of the prior art before August 4, 2008, demonstrated to a

                           person of ordinary skill the expectation that lidocaine could be, and in fact

                           already had been, successfully combined with crosslinked-HA dermal

                           fillers. Lebreton, as a person of ordinary skill in the art, could not have

                           believed his statement in Paragraph 15 of his declaration to be true

                           “shortly prior to August 4, 2008.”

            129.    Citing to the Inventor Declaration, the Allergan argued to the Examiner that the

   claimed invention was “a surprising and unexpected discovery, not appreciated prior to the

   present invention” and thus would not have been obvious at the time the invention was made to a

   person of ordinary skill in the art. (Ex. Z at 12-15 (June 14, 2012, Response to Final Office

   Action)).

            130.    This argument made to the Examiner is also demonstrably false, as the feasibility

   of incorporating lidocaine into a crosslinked-HA dermal filler was known to persons of ordinary

   skill in the art, as well as known to Lebreton personally, and in fact had already been

   successfully accomplished in several commercially available products prior to August 2008.

            131.    Lebreton’s declaration references experiments performed at his direction, and that

   were generally described in at least U.S. Patent Application No. 12/393,884 (see Example 4),

   concerning the stability properties of HA gels when mixed with lidocaine. (Ex. A at ¶¶ 11-15).

   These experiments do not support the statements made in Lebreton’s declaration.




   {01530157;v1 }                                   -58-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 59 of 249 PageID #: 4257




            132.    Lebreton’s declaration states that these experiments “showed that certain HA gels,

   when mixed with lidocaine, degraded and became substantially less viscous after high

   temperature sterilization, specifically autoclave sterilization.” (Ex. A at ¶ 13).

            133.    Lebreton’s declaration further states that Samples 1-3 showed more of a decrease

   in viscosity after autoclave sterilization than Samples 4-5 (the alleged inventive compositions).

   (Ex. A at ¶¶ 13-14). Lebreton concludes that this was a “surprising and unexpected discovery …

   that certain cohesive HA gels … when mixed with lidocaine, could be made to be heat and shelf

   stable.” (Ex. A at ¶ 15).

            134.    The reported viscosities of Samples 1-3, however, were all within what would be

   considered an acceptable range for dermal fillers to a person of ordinary skill in the art.

                    a.     Sample 1 is an uncrosslinked HA mixture and thus the results of testing of

                           this sample are irrelevant to the stability of a crosslinked-HA fillers.

                    b.     There is also no evidence to suggest that the uncrosslinked HA mixture

                           described as Sample 1 had ever been used as a dermal filler.

                    c.     Sample 2 is identified in the provisional application (No. 61/085,956) as

                           the commercial product Hylaform, an FDA-approved, DVS-crosslinked-

                           HA filler.

                    d.     The experimental results from Sample 2 (Hylaform) demonstrated that

                           when pH control is employed (as a person of ordinary skill in the art

                           would have known was critical) with the addition of lidocaine, the

                           viscosity after autoclave sterilization remained within acceptable ranges

                           for use as a dermal filler.




   {01530157;v1 }                                    -59-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 60 of 249 PageID #: 4258




                    e.     Thus, contrary to the statements in Lebreton’s declaration, the results of

                           the testing do not suggest any reason Sample 2 (Hylaform) could not be

                           combined with lidocaine.

                    f.     Sample 3 is described as having a formulation similar to the commercially

                           available Restylane product. Notably, a product incorporating lidocaine

                           into the Restylane product was approved by FDA and is commercially

                           available.

                    g.     Although Lebreton’s declaration states that Sample 3 lost viscosity to

                           autoclave sterilization, the data actually supports the opposite conclusion.

                           When lidocaine is added to Sample 3 with pH control, the resulting

                           compositions viscosity actually increases relative to the non-lidocaine

                           sample after autoclave sterilization by about 10%.

                    h.     In fact, the specification of the ‘795 patent admits that Sample 3 (a BDDE-

                           crosslinked HA composition, similar to Restylane) and Sample 4 (a

                           BDDE-crosslinked HA composition) were both found to be stable to

                           autoclaving.

                    i.     Even though certain of the Samples exhibited lower viscosities when not

                           receiving a pH adjustment, such a finding is irrelevant as a person of

                           ordinary skill in the art would have understood that a dermal filler had to

                           be maintained at a physiologically acceptable pH.

            135.    Accordingly, not only do the results of the experiments referenced in Lebreton’s

   declaration not support his assertions that certain HA gels, when mixed with lidocaine, degraded

   and became substantially less viscous after high temperature sterilization, but a person of




   {01530157;v1 }                                  -60-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 61 of 249 PageID #: 4259




   ordinary skill in the art (like Lebreton) would have known that these assertions were false. Thus,

   Lebreton’s purported conclusions about these tests show that he acted with the specific intent to

   deceive the PTO.

            136.    Allergan also argued to the Examiner that an article published in 2012 entitled

   “The comparison of physicochemical properties of four Cross-linked sodium hyaluronate gels

   with different cross-linking agents” by Yu jia Cui, et al. (“Cui”), was evidence that supported its

   position of unexpected results. (Ex. Z at 14, 18 (June 14, 2012 Response to Final Office

   Action)).

                    a.     Allergan stated that Cui showed that BDDE-crosslinked HA fillers “are

                           known to be especially sensitive to heat sterilization relative to HA gels

                           crosslinked with other, i.e. non BDDE, crosslinkers.” (Id. at 18).

                    b.     Cui compares the stability of BDDE-crosslinked HA with HA crosslinked

                           with three other crosslinking agents. Cui does not, however, test or

                           compare BDDE to any of the three crosslinking agents (i.e., DVS, BDCI,

                           DEO) that were known by persons of ordinary skill in the art to have been

                           approved by FDA.

                    c.     None of the crosslinkers tested in Cui appear to have ever been used as a

                           dermal filler prior to August 2008.

                    d.     Cui also does not evaluate the effect of lidocaine on any of the

                           compositions that were tested.

            137.    Accordingly, Cui provides no support for Allergan’s assertion of unexpected

   results as it is not relevant to the purported invention disclosed in the Asserted Patents.




   {01530157;v1 }                                  -61-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 62 of 249 PageID #: 4260




              138.   Further, because Cui was not published until well after the time the ‘884

   application was filed, it would not have informed a person of ordinary skill in the art’s

   understanding of the viability of incorporating lidocaine into existing crosslinked-HA dermal

   fillers.

              139.   Consequently, Cui was presented and argued misleadingly and with deceptive

   intent to support the patentability of the claims as Cui does not relate to lidocaine-containing

   products, nor does it not relate to any of the crosslinked-HA products that had already

   successfully incorporated lidocaine as of the time of the applications’ filing.

              140.   As a result of the Inventor Declaration, as well as Allergan’s related arguments,

   however, on August 6, 2012, the Examiner allowed original claims 23-32, 34-36, 38, 40-50, and

   55-67, specifically finding that Lebreton’s assertions of unexpected results were sufficient to

   overcome the rejection. (Ex. AA at 3-4 (August 6, 2012, Notice of Allowance and Fees Due)

   (“Applicant unexpectedly found that a hyaluronic acid gel cross-linked, but not with a non-

   hyaluronic acid biopolymer, mixed with lidocaine and sterilized does not degrade.”)). The

   allowed claims included claims that were not limited to BDDE-crosslinked HA, but instead

   would have covered products in existence and known to Lebreton at the time of the application’s

   filing. In other words, but for the statements made in the Declaration by Lebreton, the Examiner

   would not have allowed, and in fact had already rejected, the above-mentioned claims.

              141.   The Examiner withdrew his rejections and allowed the claims “in view of the

   claim amendments and unexpected results presented by Applicant.” Id. at 3. Thus, Lebreton’s

   factual representations were material.

              142.   The Inventor Declaration, however, did not cite to any prior art reference or

   otherwise corroborate the assertions contained therein.




   {01530157;v1 }                                    -62-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 63 of 249 PageID #: 4261




                                             COUNT ONE
                       (Declaration of Invalidity of all claims of the ‘475 patent)

            143.    Prollenium realleges and incorporates by reference the foregoing paragraphs of

   this Amended Counterclaim.

            144.    Allergan brought this action alleging infringement of the ‘475 patent by

   Prollenium. Prollenium denies that it infringes any valid and enforceable claim of the ‘475

   patent and contends that the claims of the ‘475 patent are invalid. For at least these reasons,

   there exists an actual controversy between the parties regarding the validity of the claims of the

   ‘475 patent.

            145.    Each and every claim of the ‘475 patent is invalid for failing to satisfy one or

   more of the conditions for patentability, or otherwise failing to comply with the requirements set

   forth in 35 U.S.C. §§ 101, 102, 103, and/or 112.

            146.    A judicial declaration is necessary and appropriate so that Prollenium can

   ascertain its rights regarding whether the claims of the ‘475 patent are invalid.

            147.    The existence of this dispute creates a justiciable controversy between the parties,

   which this Court may hear pursuant to 28 U.S.C. § 2201(a). The Court may further grant

   additional relief, including injunctive relief and damages, pursuant to 28 U.S.C. § 2202.

            148.    This is an exceptional case under 35 U.S.C. § 285 because Allergan filed its

   Complaint with knowledge of the facts stated in this Counterclaim.

                                            COUNT TWO
                       (Declaration of Invalidity of all claims of the ‘795 patent)

            149.    Prollenium realleges and incorporates by reference the foregoing paragraphs of

   this Amended Counterclaim.




   {01530157;v1 }                                   -63-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 64 of 249 PageID #: 4262




            150.    Allergan brought this action alleging infringement of the ‘795 patent by

   Prollenium. Prollenium denies that it infringes any valid and enforceable claim of the ‘795

   patent and contends that the claims of the ‘795 patent are invalid. For at least these reasons,

   there exists an actual controversy between the parties regarding the validity of the claims of the

   ‘795 patent.

            151.    Each and every claim of the ‘795 patent is invalid for failing to satisfy one or

   more of the conditions for patentability, or otherwise failing to comply with the requirements set

   forth in 35 U.S.C. §§ 101, 102, 103, and/or 112.

            152.    A judicial declaration is necessary and appropriate so that Prollenium can

   ascertain its rights regarding whether the claims of the ‘795 patent are invalid.

            153.    The existence of this dispute creates a justiciable controversy between the parties,

   which this Court may hear pursuant to 28 U.S.C. § 2201(a). The Court may further grant

   additional relief, including injunctive relief and damages, pursuant to 28 U.S.C. § 2202.

            154.    This is an exceptional case under 35 U.S.C. § 285 because Allergan filed its

   Complaint with knowledge of the facts stated in this Counterclaim.

                                           COUNT THREE
                       (Declaration of Invalidity of all claims of the ‘676 patent)

            155.    Prollenium realleges and incorporates by reference the foregoing paragraphs of

   this Amended Counterclaim.

            156.    Allergan brought this action alleging infringement of the ‘676 patent by

   Prollenium. Prollenium denies that it infringes any valid and enforceable claim of the ‘676

   patent and contends that the claims of the ‘676 patent are invalid. For at least these reasons,

   there exists an actual controversy between the parties regarding the validity of the claims of the

   ‘676 patent.



   {01530157;v1 }                                   -64-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 65 of 249 PageID #: 4263




            157.    Each and every claim of the ‘676 patent is invalid for failing to satisfy one or

   more of the conditions for patentability, or otherwise failing to comply with the requirements set

   forth in 35 U.S.C. §§ 101, 102, 103, and/or 112.

            158.    A judicial declaration is necessary and appropriate so that Prollenium can

   ascertain its rights regarding whether the claims of the ‘676 patent are invalid.

            159.    The existence of this dispute creates a justiciable controversy between the parties,

   which this Court may hear pursuant to 28 U.S.C. § 2201(a). The Court may further grant

   additional relief, including injunctive relief and damages, pursuant to 28 U.S.C. § 2202.

            160.    This is an exceptional case under 35 U.S.C. § 285 because Allergan filed its

   Complaint with knowledge of the facts stated in this Counterclaim.

                                            COUNT FOUR
                       (Declaration of Invalidity of all claims of the ‘519 patent)

            161.    Prollenium realleges and incorporates by reference the foregoing paragraphs of

   this Amended Counterclaim.

            162.    Allergan brought this action alleging infringement of the ‘519 patent by

   Prollenium. Prollenium denies that it infringes any valid and enforceable claim of the ‘519

   patent and contends that the claims of the ‘519 patent are invalid. For at least these reasons,

   there exists an actual controversy between the parties regarding the validity of the claims of the

   ‘519 patent.

            163.    Each and every claim of the ‘519 patent is invalid for failing to satisfy one or

   more of the conditions for patentability, or otherwise failing to comply with the requirements set

   forth in 35 U.S.C. §§ 101, 102, 103, and/or 112.

            164.    A judicial declaration is necessary and appropriate so that Prollenium can

   ascertain its rights regarding whether the claims of the ‘519 patent are invalid.



   {01530157;v1 }                                   -65-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 66 of 249 PageID #: 4264




            165.    The existence of this dispute creates a justiciable controversy between the parties,

   which this Court may hear pursuant to 28 U.S.C. § 2201(a). The Court may further grant

   additional relief, including injunctive relief and damages, pursuant to 28 U.S.C. § 2202.

            166.    This is an exceptional case under 35 U.S.C. § 285 because Allergan filed its

   Complaint with knowledge of the facts stated in this Counterclaim.

                                            COUNT FIVE
                       (Declaration of Invalidity of all claims of the ‘013 patent)

            167.    Prollenium realleges and incorporates by reference the foregoing paragraphs of

   this Amended Counterclaim.

            168.    Allergan brought this action alleging infringement of the ‘013 patent by

   Prollenium. Prollenium denies that it infringes any valid and enforceable claim of the ‘013

   patent and contends that the claims of the ‘013 patent are invalid. For at least these reasons,

   there exists an actual controversy between the parties regarding the validity of the claims of the

   ‘013 patent.

            169.    Each and every claim of the ‘013 patent is invalid for failing to satisfy one or

   more of the conditions for patentability, or otherwise failing to comply with the requirements set

   forth in 35 U.S.C. §§ 101, 102, 103, and/or 112.

            170.    A judicial declaration is necessary and appropriate so that Prollenium can

   ascertain its rights regarding whether the claims of the ‘013 patent are invalid.

            171.    The existence of this dispute creates a justiciable controversy between the parties,

   which this Court may hear pursuant to 28 U.S.C. § 2201(a). The Court may further grant

   additional relief, including injunctive relief and damages, pursuant to 28 U.S.C. § 2202.

            172.    This is an exceptional case under 35 U.S.C. § 285 because Allergan filed its

   Complaint with knowledge of the facts stated in this Counterclaim.



   {01530157;v1 }                                   -66-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 67 of 249 PageID #: 4265




                                             COUNT SIX
                       (Declaration of Invalidity of all claims of the ‘322 patent)

            173.    Prollenium realleges and incorporates by reference the foregoing paragraphs of

   this Amended Counterclaim.

            174.    Allergan brought this action alleging infringement of the ‘322 patent by

   Prollenium. Prollenium denies that it infringes any valid and enforceable claim of the ‘322

   patent and contends that the claims of the ‘322 patent are invalid. For at least these reasons,

   there exists an actual controversy between the parties regarding the validity of the claims of the

   ‘322 patent.

            175.    Each and every claim of the ‘322 patent is invalid for failing to satisfy one or

   more of the conditions for patentability, or otherwise failing to comply with the requirements set

   forth in 35 U.S.C. §§ 101, 102, 103, and/or 112.

            176.    A judicial declaration is necessary and appropriate so that Prollenium can

   ascertain its rights regarding whether the claims of the ‘322 patent are invalid.

            177.    The existence of this dispute creates a justiciable controversy between the parties,

   which this Court may hear pursuant to 28 U.S.C. § 2201(a). The Court may further grant

   additional relief, including injunctive relief and damages, pursuant to 28 U.S.C. § 2202.

            178.    This is an exceptional case under 35 U.S.C. § 285 because Allergan filed its

   Complaint with knowledge of the facts stated in this Counterclaim.

                                         COUNT SEVEN
       (Declaration of Unenforceability of all the Asserted Patents for Inequitable Conduct)

            179.    Prollenium realleges and incorporates by reference the foregoing paragraphs of

   this Amended Counterclaim.




   {01530157;v1 }                                   -67-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 68 of 249 PageID #: 4266




            180.     Each individual associated with the filing and prosecution of a patent application

   has an absolute duty of candor and good faith in dealing with the United States Patent and

   Trademark Office (“PTO”). 37 C.F.R. § 1.56. A breach of this duty may constitute inequitable

   conduct or “fraud on the PTO,” rendering the patent unenforceable.

            181.     In submitting the Inventor Declaration containing materially false information,

   Lebreton misrepresented and/or omitted material information regarding the prior art with the

   specific intent to deceive the PTO.

            182.     As shown above, Lebreton actual knowledge of the successful incorporation of

   lidocaine into multiple dermal fillers by multiple competitors before August 4, 2008. Lebreton

   knew that the statements in his declaration, presented from the supposedly objective perspective

   of a person of ordinary skill in the art, were false.

            183.     The totality of what was known in the art before August 4, 2008, as well the

   removal of discussions of relevant prior art from U.S. Application No. 12/393,884, further shows

   that Lebreton made misstatements in the Inventor Declaration knowing of their falsity and with

   the specific intention to deceive the Examiner. And, in fact, Lebreton did deceive the Examiner

   into allowing the claims despite the teachings of the prior art.

            184.     Prior to submitting the Inventor Declaration, the claims of U.S. Application No.

   12/393,884 had been rejected by the Examiner, finding that it would have been obvious to one of

   ordinary skill in the art at the time of the invention to add lidocaine to existing crosslinked-HA

   dermal fillers.

            185.     But for the misrepresentations in the Inventor Declaration, the Examiner would

   have, and in fact already had, rejected the claims of U.S. Application No. 12/393,884.




   {01530157;v1 }                                    -68-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 69 of 249 PageID #: 4267




            186.    Every claim of each of the Asserted Patents has been allowed because of the same

   knowingly false statements of unexpected results by Inventor Lebreton, as reflected in the

   Examiner’s “Reasons for Allowance” for all six underlying patent applications. The Examiner

   believed that the claims were prima facie obvious. Allergan never overcame the prima facie case

   of obviousness presented by the Examiner in any of the applications, and the Examiner allowed

   each and every claim only because of the false declaration of unexpected results.

            187.    In the August 6, 2012 Notice of Allowance for Application 12/393,884 that

   eventually issued as the ’795 patent, the Examiner stated: “Applicant argues that one of ordinary

   skill in the art would have expected degradation of the hyaluronic acid gel with addition of

   lidocaine during sterilization, as this was what was known in the prior art. Applicant

   unexpectedly found that a hyaluronic acid gel crosslinked, but not with a non-hyaluronic acid

   biopolymer, mixed with lidocaine and sterilized does not degrade. … Claims 23-32, 34-36, 38,

   40-53 and 55-67 are allowed.” The Examiner also stated that he was withdrawing rejections of

   claims “in view of the unexpected results presented by Applicant.” Claims 23-32, 34-36, 38, 40-

   53 and 55-67 were the only pending claims at the time. Thus, every claim of the ’795 patent was

   allowed as a direct result of the Examiner accepting the false statements in the Inventor

   Declaration.

            188.    In the March 25, 2013, Notice of Allowance for Application 12/393,768 that

   eventually issued as the ’475 patent, the Examiner stated: “Applicant argues that they have

   unexpectedly found that the addition of lidocaine to the instant hyaluronic acid soft tissue filler

   did not result in instability of the composition as was expected by those of ordinary skill in the

   art at the time of the instant invention. Therefore, claims 1, 3-12, 14, 15, 17-22, 24, 26, 28-32,

   35-38, and 40-48 are allowed.” Claims 1, 3-12, 14, 15, 17-22, 24, 26, 28-32, 35-38, and 40-48




   {01530157;v1 }                                  -69-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 70 of 249 PageID #: 4268




   were the only pending claims at the time. Thus, every claim of the ’475 patent was allowed as a

   direct result of the Examiner accepting the false statements in the Inventor Declaration.

            189.    In the July 18, 2014, Notice of Allowance for Application 13/419,079 that

   eventually issued as the ’676 patent, the Examiner stated: “Applicant argues that one of ordinary

   skill in the art would have expected degradation of the hyaluronic acid gel with addition of

   lidocaine during sterilization, as this was what was known in the prior art. Applicant

   unexpectedly found that a hyaluronic acid gel crosslinked, but not with a non-hyaluronic acid

   biopolymer, mixed with lidocaine and sterilized does not degrade. Therefore, claims 1 and 23-52

   are allowed.” Claims 1 and 23–-52 were the only pending claims at the time. Thus, every claim

   of the ‘676 patent was allowed as a direct result of the Examiner accepting the false statements in

   the Inventor Declaration.

            190.    In the April 14, 2015, Notice of Allowance for Application 14/242,747 that

   eventually issued as the ’519 patent, the Examiner stated: “Applicant provided unexpected

   results when combining HA crosslinked with BODE with lidocaine in a submission in the parent

   application 12/393,884 (now patent 8357795). Applicant argued that it was known by one of

   ordinary skill in the art at the time of the instant invention that HA gels formed by crosslinking

   HA with BDDE is less stable when subjected to sterilization procedures such as autoclaving

   compared to HA gels formed from crosslinking HA with other classes of crosslinkers. Therefore,

   Applicant argued in the parent application that they unexpectedly found that when lidocaine was

   added and the HA crosslinked gel was sterilized it was stable (response filed on 06/14/2012, pp.

   14-18). Therefore, claims 1-8 are allowed.” As explained above, the claims pending at the time

   in the ’884 application (’795 patent) and the Inventor Declaration cover “other classes of

   crosslinkers” besides BDDE; they are not limited to HA gels formed by crosslinking HA with




   {01530157;v1 }                                  -70-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 71 of 249 PageID #: 4269




   BDDE. Claims 1–8 were the only pending claims at the time. Thus, every claim of the ‘519

   patent was allowed as a direct result of the Examiner accepting the false statements in the

   Inventor Declaration.

            191.    In the September 9, 2015, Notice of Allowance for Application No. 13/746,170

   that eventually issued as the ’013 patent, the Examiner stated: “Applicant provided unexpected

   results when combining HA crosslinked with BDDE with lidocaine in a submission in the

   parent application 12/393,884 (now patent 8357795). … Applicant argued in the parent

   application that they unexpectedly found that when lidocaine was added and the HA crosslinked

   gel was sterilized it was stable (response filed on 06/14/2012, pp. 14-18). Therefore, claims 14-

   17 are allowed.” (emphasis added). Claims 14–17 were the only pending claims at the time.

   Thus, every claim of the '013 patent was allowed as a direct result of the Examiner accepting the

   false statements in the Inventor Declaration.

            192.    In the February 5, 2016, Notice of Allowance for Application No. 13/891,052 that

   eventually issued as the ‘322 patent, the Examiner stated his reason for allowing the claims as:

   “Applicant has shown that the combination of crosslinked hyaluronic acid and lidocaine are

   stable when exposed to high temperatures necessary in sterilizing the composition (See

   unexpected results arguments in copending application 12/393768 [the application that

   eventually issued as the ‘475 patent]. For the foregoing reasons claims 1, 2, 6, and 11 are

   allowed.” (emphasis added). Claims 1, 2, 6, and 11 were the only pending claims at the time.

   Thus, every claim of the ‘322 patent was allowed as a direct result of the Examiner accepting the

   false statements in the Inventor Declaration.

            193.    Thus, each of the Asserted Patents were obtained based on the same conduct by

   the Applicant and Inventor Lebreton.




   {01530157;v1 }                                  -71-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 72 of 249 PageID #: 4270




            194.    The Asserted Patents were obtained as a result of inequitable conduct before the

   PTO. As a result, all of the Asserted Patents are unenforceable.

            195.    A judicial declaration is necessary and appropriate so that Prollenium can

   ascertain its rights regarding whether the Asserted Patents are unenforceable.

            196.    The existence of this dispute creates a justiciable controversy between the parties,

   which this Court may hear pursuant to 28 U.S.C. § 2201(a). The Court may further grant

   additional relief, including injunctive relief and damages, pursuant to 28 U.S.C. § 2202.

                                             JURY DEMAND

            Prollenium respectfully requests a trial by jury on all issues so triable.

                                          PRAYER FOR RELIEF

            WHEREFORE, Prollenium prays for the following relief:

            A.      Dismissal of the Amended Complaint with prejudice, denying each and every

   prayer for relief contained therein;

            B.      A declaratory judgment that each and every claim of the ‘475 patent is invalid;

            C.      A declaratory judgment that each and every claim of the ‘795 patent is invalid;

            D.      A declaratory judgment that each and every claim of the ‘676 patent is invalid;

            E.      A declaratory judgment that each and every claim of the ‘519 patent is invalid;

            F.      A declaratory judgment that each and every claim of the ‘013 patent is invalid;

            G.      A declaratory judgment that each and every claim of the ‘322 patent is invalid;

            H.      A declaratory judgment that each of the Asserted Patents are unenforceable due to

   inequitable conduct before the United States Patent & Trademark Office;

            I.      An order awarding Prollenium its costs and expenses;




   {01530157;v1 }                                    -72-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 73 of 249 PageID #: 4271




            J.      An order declaring this to be an exceptional case and, pursuant to 35 U.S.C.

   § 285, awarding Prollenium its reasonable attorneys’ fees;

            K.      Such other further relief as the Court deems just and proper.


                                                           ASHBY & GEDDES

                                                           /s/ Andrew C. Mayo
                                                           ____________________________
                                                           John G. Day (#2403)
                                                           Andrew C. Mayo (#5207)
                                                           500 Delaware Avenue, 8th Floor
    Of Counsel:                                            P.O. Box 1150
                                                           Wilmington, DE 19899
    John W. Harbin                                         (302) 654-1888
    Gregory J. Carlin                                      jday@ashbygeddes.com
    Warren Thomas                                          amayo@ashbygeddes.com
    Robert J. Leonard
    MEUNIER CARLIN & CURFMAN LLC                           Attorneys for Defendants
    999 Peachtree Street NE, Suite 1300
    Atlanta, GA 30309
    (404) 645-7700

    Dated: January 24, 2020




   {01530157;v1 }                                   -73-
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 74 of 249 PageID #: 4272




                      EXHIBIT A
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 75 of 249 PageID #: 4273




                             rebn.iary 26, 2009
       For:                  HYALURON!C AGID-B.ASF.:D




       Cornrnls:sion0r for Patents
       P.O. Box 14SO
       .l\!exandria, V/\ 223 ·13~ 1450




       Fh,D ln Chemh,try and Phyt1!co--Chemistry of Polyrr,t,H'S:, from thG University d
       h.fontpel!ier-F ranee, and a l\t1astern ot Science deqree in Po!ymE.1r Material from the



       :l     ! arn also the inventor of the invention dc.1imed in the, ,Jbove rofecrener.:el rwbJed
       patent Hpp1ication.
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 76 of 249 PageID #: 4274




       6,      lt was beHev'ed that Hdocalne caused degr-,"ldation of HA 9el Gornpositlons during



       7.      lt 1Nas not kno\vn whether HA compositions cornpriGinq hdocalne           iNt::m:_, stabif: or




       ·1 i,   Tlle en hf.meed dab.i!ity properties: of the inventive derrnal fillers was evkh:mcf.:d by
       cerlt:1in experiments perforrned undrc~r   my dirndion by rny research team prior to the
       application filing date,



       and Drawinqs.



       degrad,ad and became substantially- lHss viscous alter high temperature stcrHlzation,


       ln the .art This is shovvT1 in Figures 1<3 of thf,~ t,1pplication. Si.:'impk:s 1, 2 and 3 exhibited
       a decrease in viscosity of approximately 60\{,, 73~{, and 3;5<:r;, respectively.
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 77 of 249 PageID #: 4275




       pH ;;1djustrncnt




                                     SIGNATURE
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 78 of 249 PageID #: 4276




                    EXHIBIT B
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 79 of 249 PageID #: 4277




   Case 8:13-cv-01436-AG-JPR Document 135-3 Filed 05/04/15 Page 1 of 12 Page ID
                                     #:2256




                           Exhibit 11




                               Exhibit B Page 1 of 12
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 80 of 249 PageID #: 4278

       Case 8:13-cv-01436-AG-JPR Document 135-3 Filed 05/04/15 Page 2 of 12 Page ID
                                         #:2257



                           CONFIDENTIAL – SUBJECT TO PROTECIVE ORDER

            Juanita R. Brooks (CA Bar No. 75934) (brooks@fr.com)
        1   Craig E. Countryman (CA Bar No. 244601) (countryman@fr.com)
            Lara S. Garner (CA Bar No. 234701) (lgarner@fr.com)
        2   FISH & RICHARDSON P.C.
            12390 El Camino Real
        3   San Diego, CA 92130
            Telephone: (858) 678-5070 / Fax: (858) 678-5099
        4
            Jonathan E. Singer (CA Bar No. 187908) (singer@fr.com)
        5   Michael J. Kane (kane@fr.com)
            FISH & RICHARDSON P.C.
        6   60 South Sixth Street, Suite 3200
            Minneapolis, MN 55402
        7   Telephone: (612) 335-5070 / Fax: (612) 288-9696
        8   Susan M. Coletti (coletti@fr.com)
            Elizabeth M. Flanagan (eflanagan@fr.com)
        9   FISH & RICHARDSON P.C.
            222 Delaware Avenue, 17th Floor
       10   Wilmington, DE 19899
            Telephone: (302) 652-5070 / Fax: (302) 652-0607
       11
       12   Attorneys for Plaintiffs
            ALLERGAN USA, INC. and
       13   ALLERGAN INDUSTRIE, SAS
       14
                                UNITED STATES DISTRICT COURT
       15                      CENTRAL DISTRICT OF CALIFORNIA
       16
          ALLERGAN USA, INC., and                    Case No. 8:13-cv-01436 AG (JPRx)
       17 ALLERGAN INDUSTRIE, SAS,
       18                                                 PLAINTIFFS’ FISRT
                               Plaintiffs,          SUPPLEMENTAL RESPONSES AND
       19                                            OBJECTIONS TO DEFENDANTS’
       20 v.                                            INTERROGATORY NO. 3

       21 MEDICIS AESTHETICS, INC.,
       22 MEDICIS PHARMACEUTICAL CORP.,
          VALEANT PHARMACEUTICALS
       23 NORTH AMERICA LLC,
       24 VALEANT PHARMACEUTICALS
          INTERNATIONAL, and
       25 VALEANT PHARMACEUTICALS
       26 INTERNATIONAL, INC. AND
          GALDERMA LABORATORIES, L.P.
       27
       28                                      1      PLAINTIFFS’ FIRST SUPPLEMENTAL RESPONSE TO
                                                                              INTERROGATORY NO. 3
                                                                     CASE NO. 8:13-CV-01436 AG (JPRx)




                                     Exhibit B Page 2 of 12
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 81 of 249 PageID #: 4279

       Case 8:13-cv-01436-AG-JPR Document 135-3 Filed 05/04/15 Page 3 of 12 Page ID
                                         #:2258



                               CONFIDENTIAL – SUBJECT TO PROTECIVE ORDER


        1                         Defendants.
                  Pursuant to Rule 33 of the Federal Rules of Civil Procedure and the Local
        2
            Rules of the United States District Court for the Central District of California,
        3
            Plaintiffs Allergan USA, Inc. and Allergan Industries, SAS (collectively,
        4
            “Allergan”) hereby respond to Defendants’ Interrogatory No. 3 as follows.
        5
                  Investigation and discovery is ongoing in this case. Allergan’s objections and
        6
            responses are based upon information currently available to Allergan, and are made
        7
            without prejudice to Allergan’s rights to use or rely on any subsequently discovered
        8
            information.
        9
                                          GENERAL OBJECTIONS
       10
                  The following General Objections are incorporated into and made a part of
       11
            the response:
       12
                  1.       Plaintiffs object to Defendants’ definition of “You,” “Your,”
       13
            “Allergan,” and “Plaintiffs” as vague, ambiguous and overly broad and inconsistent
       14
            with the Federal Rules of Civil Procedure to the extent it purports to include
       15
            information outside Allergan’s possession, custody or control and conflates legally
       16
            distinct entities Allergan USA, Inc. and Allergan Industrie, SAS.
       17
                  2.       Allergan objects to the Interrogatories, and the “Definitions” and
       18
            “Instructions” contained in the Interrogatories, to the extent that they are
       19
            inconsistent with or seek to impose obligations on Allergan beyond those imposed
       20
            by the Federal Rules of Civil Procedure, the Local Rules of the United States
       21
            District Court for the Central District of California, Judge Guilford’s Standing
       22
            Patent Rules, and any applicable Court Order. Such Definitions and Instructions
       23
            render Interrogatories subject to them vague, ambiguous, overly broad, unduly
       24
            burdensome, improperly divided into multiple sub-parts, and otherwise inconsistent
       25
            with the Federal Rules of Civil Procedure. Allergan will abide by the Federal Rules
       26
            of Civil Procedure, the Local Rules of the United States District Court for the
       27
       28                                             2     PLAINTIFFS’ FIRST SUPPLEMENTAL RESPONSE TO
                                                                                    INTERROGATORY NO. 3
                                                                           CASE NO. 8:13-CV-01436 AG (JPRx)




                                         Exhibit B Page 3 of 12
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 82 of 249 PageID #: 4280

       Case 8:13-cv-01436-AG-JPR Document 135-3 Filed 05/04/15 Page 4 of 12 Page ID
                                         #:2259



                              CONFIDENTIAL – SUBJECT TO PROTECIVE ORDER


        1   Central District of California, Judge Guilford’s Standing Patent Rules, and any
        2   applicable Court Order in responding to the Interrogatories.
        3            3.   By identifying a document in response to an Interrogatory, Allergan
        4   does not admit that the document is free of information that is privileged or immune
        5   from discovery, nor does Allergan waive its right to withhold any portion of the
        6   document that is privileged or immune from discovery.
        7            4.   By identifying a document in response to an Interrogatory, Allergan
        8   does not admit that the document is relevant or admissible at a hearing or trial of this
        9   action (e.g., as coming within an exception to the hearsay rule, Fed. R. Evid. 802).
       10            5.   In those instances where the response to the Interrogatories can be
       11   derived from Allergan’s business records—or from an examination, audit or
       12   inspection of such business records—and the burden of deriving or ascertaining the
       13   answer is substantially the same for Defendants as for Allergan, Allergan will
       14   specify the record(s) from which a complete answer may be ascertained and afford
       15   Defendants a reasonable opportunity to audit, inspect, and copy such records, or will
       16   provide copies of such records in accordance with Federal Rule of Civil Procedure
       17   33(d).
       18            6.   Allergan objects to the Interrogatories to the extent that they seek
       19   information protected by the attorney-client privilege, work-product doctrine, and/or
       20   any other applicable privilege or immunity.
       21            7.   Allergan objects to the Interrogatories to the extent that they seek
       22   information that is not relevant and admissible or not reasonably calculated to lead
       23   to the discovery of admissible evidence.
       24            8.   To the extent that the Interrogatories seek duplicative or cumulative
       25   information provided in response to other discovery requests, Allergan objects to
       26   them on the grounds that they are overly broad, unduly burdensome, and/or seek
       27
       28                                            3      PLAINTIFFS’ FIRST SUPPLEMENTAL RESPONSE TO
                                                                                    INTERROGATORY NO. 3
                                                                           CASE NO. 8:13-CV-01436 AG (JPRx)




                                        Exhibit B Page 4 of 12
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 83 of 249 PageID #: 4281

       Case 8:13-cv-01436-AG-JPR Document 135-3 Filed 05/04/15 Page 5 of 12 Page ID
                                         #:2260



                             CONFIDENTIAL – SUBJECT TO PROTECIVE ORDER


        1   information that is neither relevant nor reasonably calculated to lead to the discovery
        2   of admissible evidence.
        3         9.     Allergan objects to each Interrogatory to the extent that it seeks
        4   information containing confidential or proprietary information of a non-party or
        5   information that is covered by a confidentiality agreement between Allergan and the
        6   non-party, unless the non-party agrees to a suitable protective order or consents in
        7   writing to disclosure to Defendants.
        8         10.    Allergan objects to the Interrogatories to the extent that they seek
        9   information that is a matter of public record or that is otherwise equally available to
       10   or already in the possession of Defendants.
       11         11.    Allergan objects to the Interrogatories to the extent that they seek
       12   information not in Allergan’s possession, custody, or control.
       13         12.    Allergan objects to the Interrogatories to the extent that they are vague,
       14   ambiguous, indefinite, overbroad, unduly burdensome, duplicative, cumulative,
       15   unlimited in time or scope, or otherwise unclear as to the information sought.
       16         13.    Allergan objects to Defendants’ definition of “Patent” as vague,
       17   ambiguous and overly broad, and inconsistent the Federal Rules of Civil Procedure.
       18         14.    Allergan objects to Defendants’ definition of “Prior Art” as vague,
       19   ambiguous and overly broad, and inconsistent the Federal Rules of Civil Procedure.
       20         15.    Allergan objects to Defendants’ definition of “Patent Application(s)” as
       21   vague, ambiguous and overly broad, and inconsistent the Federal Rules of Civil
       22   Procedure.
       23         16.    Allergan reserves the right to supplement, amend, modify, or correct its
       24   responses to Defendants’ Interrogatories as additional evidence pertinent to this
       25   action becomes available.
       26         17.    The General Objections and Specific Objections are made as to matters
       27   that are clearly objectionable on the face of the Interrogatories. Allergan makes the
       28                                            4     PLAINTIFFS’ FIRST SUPPLEMENTAL RESPONSE TO
                                                                                   INTERROGATORY NO. 3
                                                                          CASE NO. 8:13-CV-01436 AG (JPRx)




                                        Exhibit B Page 5 of 12
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 84 of 249 PageID #: 4282

       Case 8:13-cv-01436-AG-JPR Document 135-3 Filed 05/04/15 Page 6 of 12 Page ID
                                         #:2261



                             CONFIDENTIAL – SUBJECT TO PROTECIVE ORDER


        1   objections without prejudice to and without waiver of its right to object on any
        2   grounds to any of the Interrogatories.
        3         18.    Any failure to repeat all or any part of the General Objections in any
        4   specific response shall not constitute a waiver or relinquishment of such objection.
        5         The foregoing General Objections are incorporated into each of Allergan’s
        6   responses irrespective of whether such Objection is expressly referred to by
        7   Allergan’s answer to a specific Interrogatory. The repetition or omission of a
        8   particular General Objection in a specific answer is not a waiver of any of
        9   Allergan’s General Objections.
       10         Since discovery is still ongoing and Allergan’s investigation continues,
       11   Allergan reserves its right to supplement its Objections and Responses. The
       12   following Responses reflect Allergan’s present knowledge, information, and belief,
       13   and as permitted by the Federal Rules of Civil Procedure, may be changed,
       14   modified, or supplemented based on discovery or as additional facts and
       15   circumstances come to Allergan’s attention. Allergan reserves the right to produce
       16   evidence of any subsequently discovered fact, to alter or amend the Objections and
       17   Responses set forth herein, and otherwise to assert factual and legal contentions as
       18   additional facts are ascertained, analyses are made, and legal research is completed.
       19                       RESPONSES TO INTERROGATORIES
       20   INTERROGATORY NO. 3:
       21          Separately for each asserted claim of the Patents-in-Suit, state the
            circumstances of the conception and reduction to practice of the claimed subject
       22   matter, including the earliest dates of conception and reduction to practice that You
            will rely upon in this litigation, each and every fact on which You rely as a basis for
       23   those dates (including any evidence of diligence between those dates), persons
            involved as participants or witnesses, and the identity of all documents and persons
       24   that can support or refute the described circumstances.
       25   RESPONSE TO INTERROGATORY NO. 3:
       26         Allergan objects to this Interrogatory as purporting to be a single
       27   interrogatory when, on its face, it includes multiple, discrete subparts. Allergan also
       28                                            5     PLAINTIFFS’ FIRST SUPPLEMENTAL RESPONSE TO
                                                                                   INTERROGATORY NO. 3
                                                                          CASE NO. 8:13-CV-01436 AG (JPRx)




                                       Exhibit B Page 6 of 12
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 85 of 249 PageID #: 4283

       Case 8:13-cv-01436-AG-JPR Document 135-3 Filed 05/04/15 Page 7 of 12 Page ID
                                         #:2262



                              CONFIDENTIAL – SUBJECT TO PROTECIVE ORDER


        1   objects to this Interrogatory as premature because it seeks Allergan’s contentions
        2   regarding conception, diligence and reduction to practice before discovery is
        3   substantially complete. It is not appropriate to require answers to contention
        4   interrogatories until discovery is substantially complete (unless otherwise ordered
        5   by the Court, which has not occurred here). See AMEC Env’t & Infrastructure, Inc.
        6   v. Geosyntec Consultants Inc., 2013 WL 3923459, at *4 (N.D. Cal. July 26, 2013);
        7   B. Braun Med. Inc. v. Abbott Labs., 155 F.R.D. 525, 527 (E.D. Pa. 1994); Nestle
        8   Foods Corp. v. Aetna Cas. & Surety Co., 135 F.R.D. 101, 110-111 (D.N.J.1990); In
        9   re Convergent Techs. Sec. Litig., 108 F.R.D. 328, 332 (N.D. Cal. 1985); see also
       10   Nat’l Acad. of Recording Arts & Scis., Inc. v. On Point Events, LP, 256 F.R.D. 678,
       11   682 n.5 (C.D. Cal. Feb. 25, 2009).
       12          Allergan further objects to this Interrogatory to the extent that it seeks
       13   discovery of information that is subject to the attorney-client privilege, work product
       14   immunity, and/or any other applicable privilege or immunity.
       15          Allergan also objects to this Interrogatory as overly broad, unduly
       16   burdensome, and cumulative in that it seeks “each and every fact” and “all
       17   documents and persons.”
       18          Allergan further objects to this Interrogatory to the extent that it seeks
       19   information that is neither relevant nor reasonably calculated to lead to the discovery
       20   of admissible evidence. Defendants have not yet identified any relevant prior art
       21   that would render the information sought by this Interrogatory relevant.
       22          Allergan also objects that this Interrogatory calls for a legal conclusion.
       23          Subject to the forgoing general and specific objections, and without waiving
       24   any such objections, Allergan will provide a response to this contention
       25   Interrogatory once fact discovery is substantially complete if Defendants identify
       26   prior art that makes a conception date or reduction to practice date a relevant issue
       27   in this case.
       28                                             6     PLAINTIFFS’ FIRST SUPPLEMENTAL RESPONSE TO
                                                                                    INTERROGATORY NO. 3
                                                                           CASE NO. 8:13-CV-01436 AG (JPRx)




                                        Exhibit B Page 7 of 12
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 86 of 249 PageID #: 4284

       Case 8:13-cv-01436-AG-JPR Document 135-3 Filed 05/04/15 Page 8 of 12 Page ID
                                         #:2263



                             CONFIDENTIAL – SUBJECT TO PROTECIVE ORDER

            SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 3:
        1
                  Allergan hereby incorporates by reference its Response to Interrogatory No. 3
        2
            dated March 11, 2014.
        3
                  Subject to the foregoing general and specific objections, and without waiving
        4
            such objections, Allergan supplements its response as follows:
        5
                  In the early 2000s, Allergan (then known as Group Corneal Laboratories,
        6
            based in France), was a leading manufacturer and developer of hyaluronic acid (HA)
        7
            products. Those products included Rhexeal, an ophthalmic product composed of
        8
            uncrosslinked HA, and the Juvederm and Surgiderm line of dermal filler products,
        9
            composed of BDDE-crosslinked HA.
       10
                  Building on its expertise in HA-based products, in late 2004 Allergan sought
       11
            to improve its dermal filler line of products and satisfy an existing market need by
       12
            incorporating lidocaine directly into a BDDE-crosslinked HA dermal filler
       13
            compositions.
       14
                  Inventor Dr. Pierre Lebreton sought to develop a stable, sterile BDDE-
       15
            crosslinked HA dermal filler containing the anesthetic agent lidocaine. He first
       16
            sought to incorporate the lidocaine into the existing Juvederm and Surgiderm
       17
            products during the course of manufacture to achieve a stable, sterile BDDE-
       18
            crosslinked HA filler containing lidocaine that had a duration of clinical effect and
       19
            physical characteristics at least equivalent to that of the Juvederm and Surgiderm
       20
            line of products. However, the properties of lidocaine and the manufacturing
       21
            process—namely, high-temperature heat sterilization—posed significant obstacles
       22
            to this goal. Because lidocaine HCl is acidic, its addition would decrease the pH of
       23
            the gel composition, leading to acid-catalyzed hydrolytic degradation of the
       24
            crosslinked HA. Subjecting the more acidic lidocaine-containing gel to standard
       25
            high-temperature autoclave sterilization conditions was thought to increase the rate
       26
            of acid hydrolysis of HA, exacerbating the degradation of crosslinked HA. If the
       27
            degradative effect on HA was great enough, the composition’s physical properties
       28                                           7      PLAINTIFFS’ FIRST SUPPLEMENTAL RESPONSE TO
                                                                                   INTERROGATORY NO. 3
                                                                          CASE NO. 8:13-CV-01436 AG (JPRx)




                                       Exhibit B Page 8 of 12
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 87 of 249 PageID #: 4285

       Case 8:13-cv-01436-AG-JPR Document 135-3 Filed 05/04/15 Page 9 of 12 Page ID
                                         #:2264



                             CONFIDENTIAL – SUBJECT TO PROTECIVE ORDER


        1   could be substantially impacted, rendering the composition unacceptable as a dermal
        2   filler. In addition, it was not known whether even if a viable filler survived the
        3   manufacturing process its physical and other properties could be maintained over an
        4   acceptable shelf life. Further, it was believed that adding salts to the compositions,
        5   including from lidocaine HCl or from any pH adjustment associated with the
        6   introduction of lidocaine, could alter and degrade the composition’s physical
        7   properties.
        8         Dr. Lebreton, assisted primarily by Samuel Gavard, undertook a series of
        9   studies and experiments in 2005. Those studies included evaluation of lidocaine’s
       10   reaction to the manufacturing and sterilization processes used with the Juvederm
       11   and Surgiderm BDDE-crosslinked gel bases, and determination of lidocaine’s
       12   impact on the properties of those gels. Work on the compositions included, for
       13   example, analyzing the effect of lidocaine on the pH of the gel, pH optimization,
       14   assessing the impact of sterilization on the compositions’ properties, and stability
       15   testing. The laboratory work supporting the studies and experiments is reported in
       16   AGNHA00188334-597; see also AGNHA00176334-371; AGNHA00176372-515;
       17   AGNHA_T00188334-597.
       18         During the course of the development work, Dr. Lebreton discovered that
       19   after incorporating lidocaine into a BDDE-crosslinked HA dermal filler, referred to
       20   as gel 30, and autoclaving it, the composition did not substantially degrade over
       21   time, either with or without pH adjustment, as evidenced by rheological testing
       22   conducted at 0.1 Hz over the course of accelerated stability testing. See, e.g.,
       23   AGNHA188451; AGNHA 176613-24; AGNHA 176625-32. This was in contrast to
       24   what Dr. Lebreton observed upon adding lidocaine to uncrosslinked HA
       25   compositions, which exhibited a substantial, prohibitive viscosity loss after heat
       26   sterilization. See, e.g., AGNHA 188334-597; AGNHA_T00188334-597; AGNHA
       27   317844, AGNHA 298493, AGNHA 189883.
       28                                            8     PLAINTIFFS’ FIRST SUPPLEMENTAL RESPONSE TO
                                                                                   INTERROGATORY NO. 3
                                                                          CASE NO. 8:13-CV-01436 AG (JPRx)




                                       Exhibit B Page 9 of 12
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 88 of 249 PageID #: 4286

      Case 8:13-cv-01436-AG-JPR Document 135-3 Filed 05/04/15 Page 10 of 12 Page ID
                                         #:2265



                             CONFIDENTIAL – SUBJECT TO PROTECIVE ORDER


        1         Pursuant to Fed. R. Civ. P. 33(d), additional information responsive to this
        2   Interrogatory can be found in the following exemplary documents: AGNHA
        3   185800-02; AGNHA 185749-50; AGNHA 185744-45; AGNHA 187380-89;
        4   AGNHA0185731-62; AGNHA 187356-64; AGNHA 185966-67; AGNHA 192350-
        5   52; AGNHA 183214-70; AGNHA 176625-32; AGNHA 185746; AGNHA 176613-
        6   24; AGNHA 187365-71; AGNHA 192290-91; AGNHA 176174-84; AGNHA
        7   176000-02; AGNHA 176207-12; AGNHA 189883-89; AGNHA 317844; AGNHA
        8   298493-95; AGNHA176003-09; AGNHA 187259-63.
        9         Based on the above, by 2005, Dr. Lebreton had identified and made certain
       10   heat-sterilized crosslinked-HA dermal fillers containing lidocaine that would be
       11   commercially acceptable, shelf stable, and provide adequate pain relief at the time of
       12   injection. Dr. Lebreton continued to refine these compositions while developing
       13   additional lidocaine-containing BDDE-crosslinked dermal filler compositions,
       14   including Juvederm Ultra 2, 3 and 4, and Juvederm Voluma XC, first sold in
       15   Europe, and Juvederm Ultra XC and Juvederm Ultra Plus XC. To the extent the
       16   inventions of the ’795 and ’475 patents were not actually reduced to practice, they
       17   were constructively reduced to practice when provisional application nos.
       18   61/085,956, 61/087,934, and 61/096,278 were filed on August 4, August 11, and
       19   September 11, 2008, respectively. Pursuant to Fed. R. Civ. P. 33(d), additional data
       20   incorporated into the provisional applications can be found in the following
       21   exemplary documents: see, e.g., AGNHA 187631-73; AGNHA 176575-612.
       22         Investigation and discovery is ongoing in this case. The objections and
       23   contentions are based upon information currently available to Allergan, and are
       24   made without prejudice to Allergan’s rights to use or rely on any subsequently
       25   discovered information. Allergan specifically reserves the right to supplement,
       26   amend, modify, and/or correct this response after discovery is substantially
       27   complete.
       28                                           9     PLAINTIFFS’ FIRST SUPPLEMENTAL RESPONSE TO
                                                                                  INTERROGATORY NO. 3
                                                                         CASE NO. 8:13-CV-01436 AG (JPRx)




                                      Exhibit B Page 10 of 12
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 89 of 249 PageID #: 4287

      Case 8:13-cv-01436-AG-JPR Document 135-3 Filed 05/04/15 Page 11 of 12 Page ID
                                         #:2266



                            CONFIDENTIAL – SUBJECT TO PROTECIVE ORDER


         1
             Dated: January 6, 2014                  FISH & RICHARDSON P.C.
         2
         3
                                                     By: /s/ Elizabeth M. Flanagan
         4                                              Elizabeth M. Flanagan
         5
                                                     Attorney for Plaintiffs
         6                                           ALLERGAN USA, INC. and
                                                     ALLERGAN INDUSTRIE, SAS
         7
         8
         9
        10
        11
        12
        13
        14
        15
        16
        17
        18
        19
        20
        21
        22
        23
        24
        25
        26
        27
        28                                      10      PLAINTIFFS’ FIRST SUPPLEMENTAL RESPONSE TO
                                                                                INTERROGATORY NO. 3
                                                                       CASE NO. 8:13-CV-01436 AG (JPRx)




                                      Exhibit B Page 11 of 12
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 90 of 249 PageID #: 4288

      Case 8:13-cv-01436-AG-JPR Document 135-3 Filed 05/04/15 Page 12 of 12 Page ID
                                         #:2267



                              CONFIDENTIAL – SUBJECT TO PROTECIVE ORDER


         1                                 PROOF OF SERVICE

         2      I am employed in the County of New Castle, my business address is Fish &
         3   Richardson P.C., 222 Delaware Avenue, 17th Floor, Wilmington, Delaware. I am
         4   over the age of 18 and not a party to the foregoing action.
         5      On January 6, 2015, I caused a copy of the following document(s):
         6
             PLAINTIFFS’ FISRT SUPPLEMENTAL RESPONSES AND OBJECTIONS
         7              TO DEFENDANTS’ INTERROGATORY NO. 3
         8   to be served on the interested parties in this action by ELECTRONIC MAIL, via
         9   the email addresses set forth below:
        10
                Donald G. Norris                         William F. Cavanaugh, Jr.
        11      dnorris@norgallaw.com                    wfcavanaugh@pbwt.com
        12      Douglas F. Galanter                      William F. Schmedlin
                dgalanter@norgallaw.com                  wschmedlin@pbwt.com
        13      Norris & Galanter LLP                    Scott B. Howard
        14      523 West Sixth Street                    sbhoward@pbwt.com
                Suite 716                                Adam E. Pinto
        15      Los Angeles, CA 90014                    apinto@pbwt.com
        16                                               Patterson Belknap Webb & Tyler LLP
                                                         1133 Avenue of the Americas
        17                                               New York, NY 10036
        18      I declare that I am employed in the office of a member of the bar of this Court
        19   at whose direction the service was made.
        20      I declare under penalty of perjury that the above is true and correct. Executed
        21   on January 6, 2015, at Wilmington, DE.
        22                                                        /s/ Elizabeth M. Flanagan
                                                                  Elizabeth M. Flanagan
        23
        24
        25
        26
        27                                                   PLAINTIFFS’ FIRST SUPPLEMENTAL RESPONSE TO
                                                    11
                                                                                     INTERROGATORY NO. 3
        28                                                                  CASE NO. 8:13-CV-01436 AG (JPRx)




                                       Exhibit B Page 12 of 12
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 91 of 249 PageID #: 4289




                      EXHIBIT C
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 92 of 249 PageID #: 4290




                    REDACTED IN
                    ITS ENTIRETY




   {00925327;v1 }
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 93 of 249 PageID #: 4291




                      EXHIBIT D
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 94 of 249 PageID #: 4292




                    REDACTED IN
                    ITS ENTIRETY




   {00925327;v1 }
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 95 of 249 PageID #: 4293




                      EXHIBIT E
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 96 of 249 PageID #: 4294




                    REDACTED IN
                    ITS ENTIRETY




   {00925327;v1 }
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 97 of 249 PageID #: 4295




                       EXHIBIT F
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 98 of 249 PageID #: 4296




                    REDACTED IN
                    ITS ENTIRETY




   {00925327;v1 }
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 99 of 249 PageID #: 4297




                      EXHIBIT G
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 100 of 249 PageID #:
                                    4298




                   REDACTED IN
                   ITS ENTIRETY




  {00925327;v1 }
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 101 of 249 PageID #:
                                    4299




                   EXHIBIT H
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 102 of 249 PageID #:
                                    4300




                   REDACTED IN
                   ITS ENTIRETY




  {00925327;v1 }
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 103 of 249 PageID #:
                                    4301




                    EXHIBIT I
 Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 104 of 249 PageID #:
                                     4302



From:                               Pierre Lebreton

Sent:                                                      , 2005
To:

Subject:                            info puragen




Mentor's Puragen and Puragen Plus Derma l Fi ll er Products Approved in Canada Monday December 19, 8:30 am ET Non-
An imal-Based, Stabi li zed, Hyaluron ic Acid Derma l Filler Products Manufactu red w ith Mentor's Patented DXL(TM)
Technology



SANTA BARBARA, Cal if.--(BUSINESS W IRE)--Dec. 19, 2005--Mentor Corporation (NYSE:MNT - News), a leading supp li er of
medica l products in the United States and internationally, today announced that it has rece ived approval to begin
marketing and distri buting its Pu ragen(TM) and Puragen Plus(TM) hyaluronic acid-based dermal fi ll er products in
Canada. Both products are ind icated for the correction of facia l folds and wrinkles and for lip augmentation and w ill be
distributed through Mentor's Canad ian subsidiary.
ADVERTISEMENT



"Mentor's derma l filler products are important new options that help me optim ize facia l rejuvenation outcomes for my
patients," commented Claudio De Lorenzi, M.D., Board Certified Plastic Surgeon and past-President of the Canadian
Society for Aesthetic Plastic Surgery and current President of the Canadian Laser Aesthetic Surgery Society. "I am
pleased to now have access to both of these products for my patients in Canada. It is important to have alternatives, and
I predict that a product that contains anesthetic will be extremely popular among doctors and patients."

The medical device license applications granted by Health Canada for Puragen and Puragen Plus were based on data
from the Company's U.S. pivotal clinical trial for Puragen Plus. Both Puragen and Puragen Plus are uniquely stabilized
through Mentor's patent-protected DXL(TM) technology, which introduces two discrete cross-linking reactions to
provide improved product stability relative to all other commercially available hyaluronic acid based dermal fillers on the
market in Europe, Canada and the United States. Puragen Plus is the only hyaluronic acid-based product on the market
in Canada that is formulated with an anesthetic for improved patient comfort.

"Puragen and Puragen Plus are Mentor's first products for the fast growing facial rejuvenation market, and we are
pleased that they are now available in Canada," commented Joshua H. Levine, President and Chief Executive Officer of
Mentor Corporation. "We are committed to developing and marketing leading products based on advancements in
science and technology and expect to expand our portfolio with botulinum toxin and other products used in non-surgical
cosmetic procedures in the future."

Puragen was launched in Europe in May 2005. The CE Mark for Puragen Plus is pending. In the United States, Mentor
expects to complete the filing of its pre-market approval application for Puragen Plus in the fourth quarter of fisca l year
2006, wh ich ends March 31, 2006.

About Mentor Corporation


                                                              1




                                                                                                                    AGNHA00435103


                                                                                                               AGN-RVP-0458230
 Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 105 of 249 PageID #:
                                     4303
Founded in 1969, Mentor Corporation is a leading supplier of medical products for the global healthcare market. The
Company develops, manufactures and markets innovative, science-based products for the aesthetics, urologic
specialties and clinical and consumer healthcare markets around the world. The Company's website is
www.mentorcorp.com.

Safe Harbor Statement

All statements included or incorporated by reference in this release, other than statements or characterizations of
historical fact, are forward-looking statements. These forward-looking statements are based on our current
expectations, estimates and projections about our industry, management's beliefs and certain assumptions made by us.
Forward-looking statements in this press release include but are not limited to those statements related to the "fast
growing facial rejuvenation market", "our commitment to developing and marketing leading products based on
advancements in science and technology", and "expect to expand our portfolio with botulin um toxin and other products
used in non-surgical cosmetic procedures in the future." Forward-looking statements can also be identified by words
such as "anticipates," "expects," "intends," "plans," "predicts," "believes," "seeks," "estimates," "may," "will," "should,"
"would," "could," "provide," "potential," "continue," similar expressions, and variations or negatives of these words. In
addition, any statements that refer to expectations, projections or other characterizations of future events or
circumstances, including any underlying assumptions, are forward-looking statements. These forward-looking
statements speak only as of the date hereof and are based upon the information available to us at this time. Such
information is subject to change, and we will not necessarily inform you of such changes. These statements are not
guarantees offuture results and are subject to risks, uncertainties and assumptions that are difficult to predict.
Therefore, our actual results could differ materially and adversely from those expressed in any forward-looking
statement as a result of various factors.

The Securities and Exchange Commission filings of Mentor, including, without limitation, its Annual Reports on Form 10-
K, subsequent quarterly reports on Form 10-Q, and recent Current Reports on Form 8-K, discuss important risk factors
that could contribute to such differences or otherwise affect its business, results of operations and financial condition.
Mentor undertakes no obligation to revise or update publicly any forward-looking statement for any reason.




Contact:
Mentor Corporation
Peter R. Nicholson, 805-879-6082




                                                             2




                                                                                                                    AGNHA00435104


                                                                                                               AGN-RVP-0458231
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 106 of 249 PageID #:
                                    4304




                    EXHIBIT J
 Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 107 of 249 PageID #:
                                     4305



From:                               Pierre Lebreton

Sent:                                                     , 2006
To:
Subject:                            TR: Keyword News: [hyaluronic]



pour infos, nouveau HA filler avec lidocaine (REDEFYNE) -----Message d'origine-----




Yahoo ! Alerts    Yahoo ! News - My Alerts - Edit Alert
Fri day, February 17, 2006 11:05 AM PST

An ika gets EU OK to sell wrinkle fi ll er
Mass High Tech Fri, 17 Feb 2006 7:43 AM PST
The European Un ion has given Woburn-based An ika Therapeutics Inc. CE Ma rk approva l to market its cosmetic t issue
augmentation product, Redefyne, in the EU .

An ika The rapeutics Rece ives CE Mark for its REDEFYNE(TM) Cosmetic Tissue Augmentation Product
PR Newswire via Yahoo ! Finance Thu, 16 Feb 2006 1:45 PM PST
An ika Therapeutics, Inc. today announced that it has rece ived CE Mark approva l to market its cosmetic tissue
augmentation product, REDEFYNE, in the European Union . REDEFYNE is an injectable soft tissue filler for facia l wrinkles,
scar remed iation and lip augmentation.




See more news stories that match my keyword




You received this email because you subscribed to Yahoo! Alerts. Use this link to unsubscribe from this alert. To change
your communications preferences for other Yahoo! business lines, please visit your Marketing Preferences. To learn
more about Yahoo!'s use of personal information, including the use of web beacons in HTML-based email, please read
our Privacy Poli cy. Yahoo ! is located at 701 First Avenue, Sunnyva le, CA 94089.




                                                             1




                                                                                                                  AGNHA00435105


                                                                                                             AGN-RVP-0458232
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 108 of 249 PageID #:
                                    4306




                   EXHIBIT K
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 109 of 249 PageID #:
                                    4307


    To:        Lebreton_
    Cc:
    From:
    Sent:          2008
    Importance:      Normal
    MAIL_RECEIVED:          2008
    BUSINESS WIRE 07.08 .08 Anika Therapeutics Announces.doc


    Pierre/




   About Elevess An ika ' s El e vess is the first FDA a pp r oved i n jectable soft-t i ssue
   filler to combine hyaluronic acid (HA ) and lidocaine , a loca l ane s t he t ic that
   i mprove s pa ti e n t comfort , a n d provi de s phy .s ic i a n s with a n ew a l te r na t ive f or t h e i r
   a e s the t ic p r ac t i ce .




   Allergan Inc.

    2525 Dupont Drive

    Irvine , CA 92612




              @allerqan.com




    This communication may contain information that is confidential and/or privileged If you are not
          the intended recipient or believe that you have received this communication in error,
      please promptly delete this communication, including any attachments, and notify the sender.




                                                                                                                       AGNHA00493310


                                                                                                                 AGN-RVP-0367989
                                                                                                                      AGN-RVP-0367989
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 110 of 249 PageID #:
                                    4308




                   EXHIBIT L
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 111 of 249 PageID #:
                                    4309


    BUSINESS WIRE

    Anika Therapeutics Announces Exclusive U.S. Distribution Agreement For Elevess Injectable
    Dermal Filler ; Anika's HA-Based Dermal Filler Incorporating Lidocaine To Be Distributed By Artes
    Medical
    July 8, 2008

   Anika Therapeutics, Inc., a leader in products for tissue protection, healing and repair based on
   hyaluronic acid (HA) technology, announced today that it has signed an exclusive agreement with Artes
   Medical, Inc. , a medical aesthetics company, to distribute and market ELEVESS™, Anika's cross-linked
   hyaluronic acid-based (HA) injectable dermal filler. ELEVESS is an injectable filler that reduces the
   appearance of facial wrinkles and folds such as nasolabial folds, and is the first HA-based dermal filler
   approved by the Food and Drug Administration ("FDA") to incorporate the anesthetic lidocaine to improve
   patient comfort. Artes Medical manufactures, markets and sells ArteFill(®), the first and only FDA-
   approved , nonresorbable dermal filler for the correction of smile lines.

   "We are very pleased to reach this agreement with Artes Medical to distribute ELEVESS, our
   breakthrough dermal filler product," said Anika President and Chief Executive Officer Charles H.
   Sherwood, Ph .D. "After undertaking an extensive search with a number of potential commercialization
   partners, we believe that Artes Medical possesses the capabilities that can help ELEVESS achieve its
   full potential in the marketplace. Artes' highly experienced sales force has well established relationships
   with the leading aesthetic physicians in markets throughout the United States. In addition, their
   complementary product, deep understanding of the injectable dermal filler marketplace and compatible
   culture make this a highly synergistic agreement for both companies." Under the terms of the agreement,
   Artes Medical will receive exclusive distribution and marketing rights for ELEVESS in the United States.

    "Going forward, we are actively seeking partners with characteristics and capabilities similar to Artes
    Medical to help us distribute ELEVESS in Europe, Canada, and the rest of the world," said Sherwood.
    "Our hopes are high for this product and we are eager for an increasing number of doctors and patients to
    experience its benefits."

   About ELEVESS:

   Anika's ELEVESS is the first FDA approved injectable dermal filler to combine hyaluronic acid (HA) and
   lidocaine, a local anesthetic that improves patient comfort, and provides physicians with a new alternative
   for their aesthetic practice. Hyaluronic acid is a naturally occurring polymer found throughout the body
   and is present in the skin, where it supports skin structure and elasticity. Designed for longer durability
   based on its proprietary cross-linking technology and its high concentration of Anika's chemically modified
   hyaluronic acid, ELEVESS has been approved for sale in the United States, the European Union and
   Canada.

   About Anika Therapeutics, Inc.

   Headquartered in Bedford, Mass., Anika Therapeutics, Inc. develops, manufactures and commercializes
   therapeutic products for tissue protection, healing and repair. These products are based on hyaluronic
   acid (HA), a naturally occurring, biocompatible polymer found throughout the body. Anika's products
   include ORTHOVISC(®), a treatment for osteoarthritis of the knee available internationally and marketed
   in the U.S. by DePuy Mitek; HYVISC®, a treatment for equine osteoarthritis marketed in the U.S. by
   Boehringer lngelheim Vetmedica, Inc.; the ELEVESS™ family of aesthetic dermatology products for
   facial wrinkles, scar remediation and lip augmentation; AMVISC®, AMVISC® Plus, STAARVISC™-11 and
   Shel Igel™ injectable viscoelastic HA products for ophthalmic surgery; INCERT(®), an HA-based anti-
   adhesive for surgical applications; ORTHOVISC(®) Mini a treatment for osteoarthritis targeting small
   joints and available in Europe; MONOVISC™ a single-injection osteoarthritis product based on its
   proprietary cross-linking technology and available in Europe; and next generation products for joint health
   and aesthetic dermatology based on the Company's proprietary, chemically modified HA.




                                                                                                                 AGNHA00493311


                                                                                                          AGN-RVP-0367990
                                                                                                           AGN-RVP-0367990
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 112 of 249 PageID #:
                                    4310


   Forward-Looking StatementsThe statements made in this press release which are not statements of
   historical fact are forward-looking statements within the meaning of Section 27A of the Securities Act of
   1933 and Section 21 E of the Securities Exchange Act of 1934, including, without limitation , statements
   that may be identified by words such as "expectations," "remains," "focus," "expected," "prospective,"
   "expanding," "building," "continue," "progress," "plan(s)," "efforts," "hope," "believe," "objectives,"
   "opportunities," "will ," "seek," "expect" and other expressions which are predictions of or indicate future
   events and trends and which do not constitute historical matters identify forward-looking statements.
   Specifically, these statements include a risk that (i) a material amount of sales of ELEVESS will not occur,
   (ii) the Company's efforts to enter into long-term marketing and distribution arrangements with new
   international distributors for ELEVESS, will not be successful, (iii)) competitive products will adversely
   impact the Company's product sales, or (iv) the markets for which the Company has targeted its products
   will fail to be achieved, any of which may have a material adverse effect on the Company's business and
   operations. Certain other factors that might cause the Company's actual results to differ materially from
   those in the forward-looking statements include those set forth under the headings "Business," "Risk
   Factors" and "Management's Discussion and Analysis of Financial Condition and Results of Operations"
   in each of the Company's Annual Report on Form 10-K for the year ended December 31, 2007 and on
   Form 10-Q for the period ended March 31, 2008, as well as those described in the Company's other
   press releases and SEC filings .




                                                                                                              AGNHA00493312


                                                                                                          AGN-RVP-0367991
                                                                                                           AGN-RVP-0367990
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 113 of 249 PageID #:
                                    4311




                  EXHIBIT M
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 114 of 249 PageID #:
                                    4312




                   REDACTED IN
                   ITS ENTIRETY




  {00925327;v1 }
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 115 of 249 PageID #:
                                    4313




                   EXHIBIT N
 Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 116 of 249 PageID #:
                                     4314



From:                              Lebreton_Pierre

Sent:                                                  2008
To:
Subject:                           RE:
Attachments:                       image0lO.gif; image0ll.gif; image012.gif; image013.gif; image014.gif; image015.gif;
                                   image016.gif; image017.gif; image018.gif



Merci        de l'infos.

Est-ce le Hylaform (version HA d'origine non animal) avec lidocaine?

11 lancerait le produit avant d'avoir la gamme complete avec lido disponible ?

Pierre




De :
Envoye :
A: Lebreton_Pierre;                                                                            , 2008




De:                                                               Envoye:               2008        A:
Objet:            Report          2008




                                                              1




                                                                                                                AGNHA00482689


                                                                                                           AGN-RVP-0357368
 Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 117 of 249 PageID #:
                                     4315




DERMAL FILLERS




                         Mentor Corporation Announces FDA Approval of Prevelle Silk: First Dermal Filler ...



Business Wire




                                               2




                                                                                                    AGNHA00482690


                                                                                               AGN-RVP-0357369
 Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 118 of 249 PageID #:
                                     4316
Mentor Corporation announced that the FDA has approved Prevelle Silk. This is the first of a new line of lidocaine
containing hyaluronic acid (HA) dermal fillers that Mentor anticipates marketing and distributing globally.




                                                            3




                                                                                                                 AGNHA00482691


                                                                                                            AGN-RVP-0357370
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 119 of 249 PageID #:
                                    4317




                                       4




                                                                           AGNHA00482692


                                                                        AGN-RVP-0357371
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 120 of 249 PageID #:
                                    4318




                   EXHIBIT O
  Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 121 of 249 PageID #:
                                      4319



From:                                Lebreton_Pierre

Sent:                                                       , 2008
To:
Subject:                             restylane with lidocaine




In case you didn't get the information


QMED finally succeeded in formulating restylane with lidocaine. See below


Pierre


"ClinicalTrials.gov processed this record on November 28, 2008




 Safety Study That Compares Restylane to Restylane With Lidocaine While Correcting Wrinkles in the Nasolabial Folds

                                         T his study is currently recruiting pa rticipants.
                         Verified by Medicis Global Services Corporation, November 2008

                                                                       Medicis Global Services Corporation
                                                                       Q-Med Scandinavia, Inc.




           jE stimated Enrollment:                    60
           !Study Start Date:                         November
           I                                          2008
           !Estimated Study Completion Date:          January
           i!Estimated Primary Completion             2009
                                                      January
           I
           !Date:                                     2009 (Final
           !
                                                      data
                                                      collection
                                                      date for
                                                      pnmary
                                                      outcome
                                                      measure)




                                                                 1




                                                                                                              AGNHA00441482


                                                                                                         AGN-RVP-0464609
                                                                                                             AGN-RVP-0464609
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 122 of 249 PageID #:
                                    4320




                   EXHIBIT P
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 123 of 249 PageID #:
                                    4321




                   REDACTED IN
                   ITS ENTIRETY




  {00925327;v1 }
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 124 of 249 PageID #:
                                    4322




                   EXHIBIT Q
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 125 of 249 PageID #:
                                    4323




                   REDACTED IN
                   ITS ENTIRETY




  {00925327;v1 }
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 126 of 249 PageID #:
                                    4324




                   EXHIBIT R
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 127 of 249 PageID #:
                                    4325



                           SUMMARY OF SAFETY AND EFFECTIVENESS


       I.        GENERAL INFORMATION

                 Device Generic Names:          Injectable Dermal Filler

                 Device Trade Name:            Cosmetic Tissue Augmentation product (CTA)

                 Applicant:                    Anika Therapeutics, Inc.
                                               236 West Cummings Park
                                               Woburn, MA 01801

                 Premarket Approval (PMA) Application Number: P050033

                 Date of Panel Recommendation: None

                 Date of Notice of Approval to the Applicant: December 20, 2006

       II.       INDICATIONS FOR USE

                 CTA is indicated for injection into the mid to deep dermis for the correction of
                 moderate to severe facial wrinkles and folds (such as nasolabial folds).

       Ill.      CONTRAINDICATIONS


       •      CTA is contraindicated for patients with severe allergies manifested by a history of
              anaphylaxis or history or presence of multiple severe allergies.

       •      CTA is composed ofhyaluronic acid, lidocaine and may contain trace amounts of
              gram positive bacterial proteins. CTA is contraindicated for patients with a history of
              allergies to such material.


       IV.       WARNINGS AND PRECAUTIONS

       Warnings and precautions can be found in the CTA physician's labeling.


       V.        DEVICE DESCRIPTION

       CTA is a sterile, nonpyrogenic gel implant, composed of hyaluronan produced by
       Streptococcus equi (bacterial fermentation) that is crosslinked and suspended in a buffer
       solution at a concentration of28 mg/mL. CTA contains 0.3% lidocaine HCI. The
       finished product is provided in a pre-filled glass syringe at a volume of 1 mL, co-
       packaged with two 30 G. x ½ inch hypodermic needles.

       P050033
       Page I of 12
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 128 of 249 PageID #:
                                    4326



        VI.       ALTERNATIVE PRACTICES & PROCEDURES


        Alternative therapies for cosmetic tissue augmentation include bovine collagen dermal
        fillers, human collagen dermal fillers, other hyaluronic acid-based dermal fiUers, and
        autologous fat transfer. Other treatment options for the treatment of photo-damaged skin
        with its associated wrinkling and changes in texture and pigmentation include topical
        creams (containing e.g. retinoids), chemical peeling procedures or laser resurfacing.
        Deep wrinkles, folds, scars, and other depressed lesions are often treated with surgery
        (e.g. rhytidectomy).

        Vil.      MARKETING HISTORY

        CTA is a new product that has not yet been commercialized.

        VIII.     POTENTIAL ADVERSE EFFECTS ON HEAL TH

        In a study of 208 patients at IO centers, symptoms reported in patient diaries during 14
        days after initial treatment are listed in Table I by intensity of symptoms and Table 2 by
        duration of symptoms. Patients in the study were either injected with CTA in both
        nasolabial folds (NLF) (n=l 7) or CTA in one NLF and a human collagen dermal filler
        (Control) in the contralateral NLF (n=l 91). Eighty-eight percent (88%) of patients
        reported symptoms on both sides of the face following treatment. In most cases,
        symptoms (bruising, redness, swelling, pain, tenderness, itching, nodule formation) were
        of mild to moderate intensity and resolved in 7 days or less. Adverse events were
        reported on the physician case report form. Events occurring in> 2% of the 191
        randomized patients are listed in Table 3. Many of these adverse events represent
        physician reporting of the same data reported by patients in Table 1. Local adverse
        events are reported in Table 3 by side of face; because of the "split-face" study design,
        causality of systemic adverse events cannot be assigned.

                 Ta hie I. Maxim um Intensity of Symptoms after Initial Treatment, Patient Diary
                    CTA Side      Control                  CTASide                               Control Side
                     N=208         Side                    Intensity                              Intensity
                                  N=191
                       Total        Total     Unknown    Mild     Mode-     Severe    Unknown    Mild      Mode-     Severe
                     reporting    reporting    N(%)      N (%)     rate      N(%)      N(%)      N(%)        rate    N (%)
                    symptoms     symptoms                         N(%)                                      N(%)
                       N(%)         N(%)
     Bruising           131           94          7        45        49        30         4        58         26         6
                      (63.0%)      (49.2%)     (3.3%}   (21.6%)   (23.6%)   (14.4%)    (2.1%)   (30.4%)    (13.6%)   (3.1%)
     Redness            151          124          6        45        76        24         6        71         42         5
                      (72.6%)      (64.9%)     (2.9%)   (21.6%)   (35.5%)   (11.5%)    (3.1%)   (37.2%)    (22.0%)   (2.6%)
     Swelling           181          129         11        31        78        61         7        86         34         2
                      (87.0%)      (67.5%)     (5.3%)   (14.9%)   (37.5%)   (29.3%)    (3.7%)   (45.0%)    (17.8%)    (1.0%
     Pain               108           63          6        52        40        14         2        51          9         1
                      (51.9%)      (33.0%)     (2.9%)   (25.0%)   (19.2%)    (6.7%)    (1.0%)   (26.7%)     (4.7%)   (0.5%)
     Tenderness         145          101          11       57        57        20         6        71         20         4
                      (69.7%)      (52.9%)     (5.3%)   (27.4%)   (27.4%)    (9.6%)    (3.1%)   (37.2%)    (10.5%)   (2.1%)
     Itching             83           49         7         63        10         3         2        43          4         0
                      (39.9%)      (25.7%)     (3.4%)   (30.3%)    (4.8%)    (1.4%)    (1.0%)   (22.5%)     (2.1%)   (0.0%)
     Nodule             129          112          11       39        61        18         9        69         32         2
     formation        (62.0%)      (58.6%)     (5.3%)   (18.8%)   (29.3%)    (8.7%)    (4.7%)   (36.1%)    (16.8%)   (1.0%)




        P050033
        Page 2 of 12
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 129 of 249 PageID #:
                                    4327



                          .
                   T a ble 2 Duraf100 ofSiymp t oms a ft er l'flT          t Pa f1entD'1ary
                                                             m 1a rea t men,
                                  CTA Side (N=208)                             Control Side (N=191)
          .                         Number of Davs                                Number of Davs
                         <=3         4-7        8-13       14+       <=3          4-7         8-13      14+
                        N (%)       N(%l        N(%)      N (%)                               N (%)    N(%)
       Bruising           56         51          17          7        47          25           16        6
                       (26.9%)    (24.5%)      (8.2%)    (3.7%)    (24.6%)     (13.1%)       (8.4%)   (3.1%)
       Redness            79         49          14          9        78          28           13        5
                       (38.0%)    (23.6%)      (6.7%)    (4.7%)    (40.8%)     (14.7%)       (6.8%)   (2.6%)
       Swelling           81         77          19         4         87          28           11        3
                       (38.9%)    (37.0%)     (19.9%)    {2.1%)    {45.5%)     (14.7%)       (5.8%)   (1.6%)
       Pain               87          15          3          3        52           5            3        3
                       (41.8%)     (7.2%)      (1.6%)    (1.6%)    (27.2%)      (2.6%)       (1.6%)   (1.6%)
       Tenderness         83         52           5          5        61          31            7        2
                       (39.9%)    (25.0%)      (2.4%)    (2.6%)    {31.9%)     (16.2%)       (3.7%)   (1.0%)
       Itching            61         13           5         4         35           7            4        3
                       (29.3%)     (6.3%)      (2.6%)    {2.1%)    (18.3%)      (3.7%)       (2.1%)   (1.6%)
       Nodule             27         28          48         26        24          24           46        18
       fomnalion       (13.0%)    (13.5%)     {23.1%)   (12.5%)    (12.6%)     (12.6%)      (24.1%)   (9.4%)

                   .          s ccurrmg m >2%oOfP a f1ents, Ph1ys1c1an
      T a ble 3 Ad verse EventO                                  ' . C ase ReportForm
       Description of Adverse Event                               CTA Side                   Control Side
       (WHO Preferred Term)                                        (N=208)                     (N=l91)
                                                                     N(¾)                        N(%)
       Any Adverse Event                                          59 (27.7%)                  37 (19.4%)
       Injection Site Bruising                                     5 (2.1%)                     I (0.5%)
       Injection Site Discoloration                                3 (1.6%)                    4 (2.1%)
       Injection Site Erythema                                      4(1.0%)                    6 (3.1%)
       Injection Site Edema                                        5 (2.6%)                    0 (0.0%)
       Nodule                                                      17 (8.4%}                   15 (7.9%)
       Swelling                                                    14 (6.8%)                   5 (2.6%)
       Contusion                                                   15(7.3%)                    4 (2.1%)
       Ervthema                                                    2 (1.0%)                    4 (2.1%)
       Swelling Face                                               7 (3.7%)                     1 {0.5%)

       No adverse events related to treatment were observed at the 9 and 12 month follow-up
       visits in the 101 subjects who participated in the extension phase of the study

       Local adverse events
       Local adverse events were observed by the physician in 59/208 subjects treated with CTA
       in the randomized study. Injection site reactions included bruising and edema. Additional
       non-injection site reactions of nodule formation, swelling, contusion and facial swelling
       account for the majority of adverse events observed. In most cases, symptoms (bruising,
       redness, swelling, pain, tenderness, itching, nodule formation) were ofmild to moderate
       intensity and resolved in 7 days or less.

       Non-local adverse events
       Non-local adverse events occurred in 34/191 (17.8%) of the study subjects. Since each
       patient received both CTA treatment and control, the causality of these events could not
       be identified. Non local adverse events occurring in >2% of the subjects included
       Infections and Infestations occurring in 12 subjects (5.8%) (bronchitis, cystitis,
       diverticulitis, folliculitis, herpes zoster, influenza, onychomycosis, sinusitis, suture line
       infection and upper respiratory infection); Musculoskeletal disorders (2.4%) (arthralgia,
       back pain, osteoporosis, extremity pain); and Nervous System disorders (2.4%)
       (dizziness, headache and sinus headache).

       P050033
       Page 3 of 12

                                                                                                        \0
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 130 of 249 PageID #:
                                    4328



       Serious Adverse Events
       Six subjects experienced serious adverse events. One event (i.e., injection site cellulitis)
       was judged definitely related to study treatment. The remaining serious adverse events
       (i.e., difficulty breathing, dizziness and chest pain) were not considered related to study
       treatment.

       Retreatment Phase
       90 patients enrolled in an open label retreatment extension study 6 months after their final
       treatment to achieve optimal correction. The safety profile observed during the 1 and 3
       month follow-up was similar to that described above in the pivotal study.

           IX.      NONCLINICAL STUDIES

       The clinical trial of CTA was conducted using CTA formulated with HA from an avian
       source. Commercial CTA will be formulated with HA from a bacterial fermentation
       source. Nonclinical studies demonstrated that the CTA formulated with avian sourced
       HA was safe to be evaluated in clinical studies, and that CTA formulated with fermented
       sourced HA is equivalent to CTA used in the clinical trial.

                 Biocompatibility Testing

       Both the avian- and fermentation-derived CTA devices were tested in accordance with
       ISO 10993 "Biological Evaluation of Medical Devices Part I: Evaluation and Testing"
       for devices in contact with tissue and bone for durations of greater than 30 days and in
       compliance with FDA GLP regulations. Test results are summarized in Table 5.
                    Table 5. Summary of Anika CTA Biocompatibility Test Results
                   Test                 ISO Reference                      Test Results
       Genotoxicity-Bacterial Reverse    ISO 10993-3           Test article was nonmutagenic
       Mutation
       Genotoxicity-ln Vitro              ISO 10993-3          No evidence of genotoxicity
       Chromosomal Aberration
       Genotoxicity-Mouse Bone            ISO 10993-3          No evidence of genotoxicity
       Marrow Micronucleus                                     No evidence of cellular toxicity
       Cytotoxicity-Agarose               ISO 10993-5          No evidence of cell lysis or toxicity
       Overlay Method
       ISO Maximization Sensitization    ISO 10993-10          No evidence of delayed contact
                                                               sensitization
       Systemic Toxicity                 lSO I 0993-11         No evidence of systemic toxicity
       Rat Chronic Toxicity-13 week,     ISO I 0993-11         Slight irritant following subcutaneous
       subcutaneous implant                                    implantation; no evidence of systemic
                                                               toxicity, no changes in histopathology,
                                                               hematology values, or clinical chemistry
                                                               of biological significance or related to
                                                               treatment.
       Implantation Test-Intradermal        ISO 10993-6        Slight irritant following intradermal
       Injection in Guinea Pig                                 injection; present at the injection sites
                                                               up to 24 weeks post-injection

       P050033
       Page 4 of 12
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 131 of 249 PageID #:
                                    4329



              Design Verification Testing

       Design verification testing was conducted to compare the avian and fermented HA raw
       materials and finished products and to demonstrate that the two raw materials are
       equivalent, that the change in raw material source did not affect the finished product, and
       that design outputs meet design inputs. The results of the raw material comparison
       testing (Table 6) demonstrated that the HA from the avian source is comparable to the
       HA produced by bacterial fermentation. The design verification testing of finished CTA
       product (Table 7) demonstrated that CTA made from the two HA raw materials (avian
       and fermented) is comparable and that all design outputs for the fermented CTA product
       met design inputs.

                     Table 6. Comparability Studies for Avian and Bacterial HA
                 Test                                  Result / Conclusion
       Molecular Weight         The average MW for three lots of avian (797.8 kD) and
       (MW)                     fermented (930.3 kD) HA were comparable
       Infrared (IR)            The IR Spectra for avian and bacterial HA are comparable
       spectroscopy
       Nuclear magnetic         The NMR Spectra for avian and bacteria HA are identical
       resonance (NMR)
       spectroscopy
       Endotoxin                All values observed with avian (n=3) and fermented (n=3) lots
                                were below the specification of 0.03 EU/mg
       Bio burden               All avian (n=3) and fermented (n=3) lots had< IO cfu/g with
                                regard to bacteria and yeast and no detectable pathogens
       Sodium dodecyl           The protein concentrations observed in the SDS-PAGE of avian
       sulfate polyacrylamide and bacterial HA are equivalent
       gel electrophoresis
       (SOS-PAGE)
       Ultraviolet (UV)         The average A26onm for avian lots (n=3) 0.069 were similar to,
       absorbance               but less then the average absorbance observed with bacterial
                                HA (i.e., 0.125)
       Iron Content             All values observed with avian (n=3) and femiented (n=3) lots
                                were less than 80 ppm
       Heavy Metals             All values observed with avian (n=3) and fermented (n=3) lots
                                were less than 20 ppm




       P050033
       Page 5 of 12

                                                                                        \2..
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 132 of 249 PageID #:
                                    4330



                   Table: 7. Comparison of CTA Final Products Prepared from
                         Avian HA (n=3 lots) and Bacterial HA (n=3 lots)
                    Test                                 Result/ Conclusion
       Appearance                    Avian and bacterial-derived CTA were both clear and
                                     colorless
       Sterility                     All avian and bacterial CTA lots were sterile
       Endotoxin                     All avian and bacterial CTA lots had endotoxin values <
                                     0.08 Endotoxin Units/ml
       Residual solvents             All lots of avian and bacterial CTA met the
                                     specifications for residual levels of dimethyl sulfoxide,
                                     ethanol, acetone and methanol
       Residual Mercury              All lots of avian and bacterial CTA had values < 0.005
                                     ppm
       pH                            All lots of avian and bacterial CTA met the specification
                                     of 6.2- 7.6
       Osmolality                    The average value observed with 3 lots of bacterial CTA
                                     (i.e., 300 mOsm) met the specification of 280 - 340
                                     mOsm
       Crosslinked HA                All lots of avian and bacterial CTA were within the 21 -
       Concentration                 29 mg/ml specification
       Low Molecular Weight          The average fragments concentrations were 0.04% for
       Hyaluronic Acid Fragments     bacterial CTA and 0.06% for avian CTA
       Crosslinker Concentration     The Abs2s0nm for avian and bacterial CTA were similar
       Durability                    The average values for resistance to hyaluronidase were
                                     similar for bact,erial (i.e., 86.2%) and avian CTA
                                     (71.2%)
       Extrusion Force               Forces between 3-5 lbs were measured for all lots of
                                     bacterial and avian CTA
       The following additional tests were performed to further characterize the final CTA
       device.
                    Table 8. Other Preclinical Studies with the Final CTA Product
                      Test                                 Results / Conclusions
       Lidocaine Bio-Availability            In vitro testing demonstrated that over 90% of the
                                             Iidocaine elutes from CTA within 2 minutes.
       Shelf-life via tests for:             Stability studies support an expiration date of 15
       Sterility, Visual appearance,         months
       Endotoxin, Viscoelastic Properties oi
       Crosslinked Gel (i.e., Storage
       Modulus G' and Decrease in G' as a
       Function of Time Due to Enzyme
       Digestion), UV Absorbance of the
       Crosslinked HA, pH, Osmolality, HP
       Concentration (Gravimetric),
       Extrusion Force, HA fragments and
       Lidocaine concentration

        P050033
        Page 6 of 12
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 133 of 249 PageID #:
                                    4331



          X.       CLINICAL STUDIES

       The following is a summary of the pivotal study (i.e., "A Randomized, Controlled, Paired
       Double-Blind, Multicenter, and Pivotal Study of Cross-Linked Hyaluronic Acid in the
       Treatment of Dermal Contour Deformities", Study CTA0302). Following this discussion
       is a summary of the re-treatment study "Study CT A0302-l "An Extension to the
       Randomized, Controlled, Paired, Double-Blind Multicenter, Pivotal Study of Cross-
       Linked Hyaluronic Acid (Anika CTA) in the Treatment of Dermal Contour Deformities."

       Study Design:

       The safety and effectiveness of CTA for the treatment of facial wrinkles and folds was
       evaluated in a prospective, randomized, controlled, paired, double-blinded, multi-center,
       pivotal clinical study. Randomized subjects underwent treatment with CTA in one NLF
       and control implant (a human .collagen dermal filler) in the contralateral (NLF).

       Up to three bilateral treatments (i.e., initial treatment and up to 2 touch-up treatments),
       approximately 2 weeks apart, were allowed. At 2 and 4 weeks after each treatment, a
       Blinded Evaluator assessed the level of correction. If correction was less than optimal
       after the first or second treatment, the Investigator re-treated the under-corrected NLFs
       using the same respective treatment materials as in the initial treatment. The blinded
       evaluator and subject remained blinded to the randomized treatment assignment.

       Routine follow-up visits for safety and effectiveness occurred at 2 weeks after each
       treatment and at 1, 4, 6, 9 and 12 months after the last treatment. The blinded reviewer
       and subject independently evaluated the severity of the subjects NLF using the Lemperle
       Rating Scale (LRS), (i.e., a validated 6-point wrinkle severity scale ranging from O= no
       wrinkles to 5= very deep wrinkle, redundant fold).

       Study Endpoints

               •   Effectiveness

       The primary effectiveness endpoint was the blinded evaluator's LRS score at 6-months
       following the last touch-up (at which optimal correction was achieved). Secondary
       effectiveness endpoints included: blinded evaluator LRS at 1- and 4-months; subject LRS
       at 1-, 4- and 6-months; proportion of nasolabial folds returning to baseline at 6-months;
       number of treatment sessions and volume of material to obtain optimal correction. The
       primary endpoint, the LRS score, is a 6-point scale. A change in LRS of I was
       considered to be clinically significant. Optimal correction was defined to be the best
       possible cosmetically pleasing result and 100% correction; unlimited touch-ups were
       permitted to achieve optimal correction.




       P050033
       Page 7 of 12
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 134 of 249 PageID #:
                                    4332



                •   Safety

   Adverse outcomes were evaluated by comparing the incidence and severity of clinical events
   reported in patient diaries during the 14 days after treatment and the adverse events assessed
   during study visits by investigator.

    Patient Enrollment

   The study enrolled subjects with bilateral NLF with a 3 or-4 LRS score. Patients were
   excluded if they had: an allergy to avian products, sensitivity to lidocaine, previous exposure
   to soft tissue augmentation in any area of the face, aesthetic or dermatologic procedures in the
   target area of the face in the past 6 months, (i.'e., medium depth or deep chemical peel, facial
   wrinkle therapies (e.g., Accutane and Renova), facial silicone injections, facial surgery
   (facelift), or facial dermabrasion). Laser resurfacing of the face in the last 56 months was
   also an exclusion criterion. In addition, subjects were excluded if they had: HIV/AIDS,
   Hepatitis C, active facial acne lesions or severe acne scarring that might affect NLF
   assessment, active skin diseases or inflammation on or near the NLF (e.g., psoriasis, herpes
   zoster, infection and discoid lupus), or if they received immunosuppressive therapy,
   anticoagulant therapy, chemotherapy or systemic corticosteroids within the last 3 months or a
   history of bleeding disorders or connective tissue disease. Patients were also excluded if they
   were involved in any research with an investigational product or new application of an
   approved product within 30 days of screening. Finally, patient enrollment also required
   cessation of anti-platelet therapy for 7-10 days prior to each treatment and a commitment to
   forgo dermabrasion, laser resurfacing, facial wrinkle therapies, all aesthetic facial surgeries
   and all other soft tissue augmentation for the study duration.

                •   Patient Accounting

    A total of 208 patients were treated at 10 centers, including 17 "roll-in" patients implanted
    with CTA in both NLF and 191 subjects treated with CTA in one NLF and Control in the
    contralateral NLF (n=l91). Accounting of these patients is presented below in Table 9.

                                                 a 1entAccounfme
                                       Table 9. Pf
                                                  All subjects Randomized            Roll-in
                                                      N=208          N=l91            N=l7
     Eligible/randomized                                208            191              17
     Withdrew prior to month 6                       9 (4.3%)       6 (3.1%)       3 (17.6%)
     Completed 6 months                            199 (95.7%)     185 (96.9%)     14 (82.4%)
     Eligible for re-treatment                     151 (72.6%)     140 (73.3%)     11 (64.7%)
     Participated in re-treatment*                 90 (43.3%)      84 (44.0%)      6 (35.3%)
     Eligible for extended follow-up study         101 (48.6%)
     (not retreated)
     Subjects at 9 month visit (not retreated)    90 (43.3%)
     Subjects at 12 month visit                   84 (40.4%)
     (not retreated)
        *For accounting ofretreatment patients, see below

        P050033
        Page 8 of 12

                                                                                          --
                                                                                         tO
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 135 of 249 PageID #:
                                    4333




               •   Baseline Demographics

    The randomized study population (n=l91) was composed of 16 men and 175 women between
    the ages of 30 and 77 years of age. The baseline demographics are displayed in Table 10.

                                                 ulation Demo ra hies
                                                                        No/o
           Total study enrollment (randomized)                        191 (100%)
            Age (mean± standard deviation)                             52.6 ± 8.5
                          Gender
                           Male
                          Female
                           Race
                        Caucasian                                    172 (90.l %)
               Black or African-American                              7 (3.7%)
                           Asian
                           Other




               Cigarette Use (Pre-treatment)
                       Non-Smoker                                     90 (47.1%)
                     Current Smoker
                     Former Smoker
               Sun Ex osure (Pre treatment)
                   To Natural Sunli t
                         Minimal                                      59 (30.9%)
                         Moderate
                           High
                  To Artificial Sunlight
                           None                                      127 (66.5%)
                         Minimal                                     54 (28.3%)
                         Moderate                                     10 (5.2%)
                           High                                       0 (0.0%)

               •   Ethnic Representation

        The majority of patients enrolled in the study were Caucasian (90.1 %). Minority
        populations comprised 9.9 percent of the study population. While the study did not
        directly record Fitzpatrick skin type as part of the case report forms, on retrospective
        analysis they believe that between 16-18 subjects had skin types between 4-6 on the
        Fitzpatrick scale, (i.e., 7 African Americans, 4 Asian, 1 Native American, 4 Hispanic and
        2 Non-Hispanic subjects).



        P050033
        Page 9 of 12
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 136 of 249 PageID #:
                                    4334




              •    Treatment Material Delivered

       The mean total volume injected per nasolabial fold for all treatment sessions (initial and
       touch-ups) was 1.2 mL for the CTA side and 1.9 mL for the control. Forty-seven (4 7)
       CTA sides (24.6%) required one or more touch-ups, whereas 61 (31.9%) of control sides
       required one or more touch-ups. No randomized CTA NLF and two control-treated
       NLFs required three touch ups.

       Effectiveness Results

       The primary effectiveness results for CTA based on the Blinded Evaluator assessment of
       NLF severity at 6 months are presented in Table 11. The blinded evaluator LRS scores
       demonstrated non-inferiority of CTA to Control.

                         Table   lL Mean Blinded Evaluator LRS Scores

           Timepoint             N            CTA              Control           P-Value
          Pretreatment          191            3.5               3.5             0.8733
       Optimal Correction       188            1.1               1.1              0.2586
           4-Months             175            2.2               2.7           <0.0001 *
           6-Months             182            2.7               3.0             0.0001 *
                   * p-values are from a paired comparison using McNemar's test.

       Safety Results

              •    Adverse Events

       The reported adverse events are presented in section VIII.

              •    Antibody Testing

       A pre-existing antibody response against CTA was observed in 5/208 (2.4%) subjects and
       18/208 {8.7%) subjects developed a response after CTA injection. 6/18 subjects with
       elevated anti-CTA titers post-treatment experienced adverse events at the injection site
       that were judged related to device administration. This proportion of adverse events is
       similar to that observed in the entire CTA population 59/208 (27.7%). While most
       reactions were mild in severity, one severe case of swelling and one severe case of
       inflammation were reported.

       Other Clinical Studies with CTA

               •   Extension Study and Retreatment

       185/191 subjects who completed the 6 month evaluation were eligible to continue in an
       extension phase of the study. All subjects who had a blinded LRS evaluation which

       P050033
       Page 10 of 12
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 137 of 249 PageID #:
                                    4335



       worsened by 2 or more points were eligible for CTA retreatment (which was a total of
       140 subjects). 84 of these subjects, plus an additional 6 patients from the "roll-in" phase
       of the study underwent retreatment. These subjects were followed for safety for 3
       months following treatment. Please refer to Section VIII (Adverse Events) for a
       discussion of study outcomes.

       IO I Subjects who opted not to undergo retreatment as well as those who were ineligible
       for retreatment participated in the extended follow-up evaluation through 9 and 12
       months. 90 subjects were followed through 9 months and 84 subjects through 12 months.
       Please refer to Section VIII (Adverse Events) for a discussion of study outcomes.

          XI.      CONCLUSIONS DRAWN FROM STUDIES

       Based on both blinded evaluator and subject assessments during the CTA0302 clinical
       study, CTA was shown to be effective and non-inferior to an approved human collagen
       dermal filler. Reasonable assurance of safety has also been demonstrated by the short
       duration and generally mild/moderate severity of adverse events observed.

       The in vitro and in vivo studies performed to test CTA demonstrate that: I) CTA is
       biocompatible; 2) fermented HA is comparable to avian-derived HA in all tested
       specifications and characteristics; 3) CTA produced using fermented HA is comparable
       to CTA made with avian-derived HA; and 4) the finished CTA product, when
       manufactured in accordance with the approved design outputs, meets all user
       requirements and design inputs.

       Therefore it is reasonable to conclude that the benefits of the use of the device for the
       target population outweigh the risks of illness or injury when used as indicated in
       accordance with the direction for use.

                XII.    PANEL RECOMMENDATION

       In accordance with the provisions of section 5 l 5c(2) of the act as amended by the Safe
       Medical Devices Act of 1990, this PMA was not referred to the General and Plastic
       Surgery Devices Panel, an FDA advisory committee, for review and recommendation
       because the information in the PMA substantially duplicates information previously
       reviewed by this panel.

                XIII.   FDA DECISION

       FDA issued an approval order on December 20, 2006.

       The applicant's manufacturing facility was inspected and was found to be in compliance
       with the Quality System Regulation (21 CFR 820).

       To better understand the safety of the device is patient populations that were
       underrepresented in the clinical study, the sponsor was requested to perform an open-


       P050033
       Page 11 of 12
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 138 of 249 PageID #:
                                    4336



       label, longitudinal, uncontrolled, Post Approval study in a minimum of I 00 patients with
       Fitzpatrick Skin Types 4, 5 or 6 at IO or more U.S. centers. These patients will have
       elected to undergo nasolabial fold treatment with intradermal injection of CTA and will
       be followed for a minimum of 24 weeks to assess pain, tenderness, redness, ecchymosis,
       swelling, itching, mass (nodule/ cyst/ abscess) formation, dermal pigmentation and
       keloid changes at the site of injection.

              XIV.     APPROVAL SPECIFICATIONS

       Direction for use: See the labeling.

       Hazards to Health from Use of the Device: See Indications, Contraindications, Warnings,
       Precautions and Adverse Events in the labeling.

       Postapproval Requirements and Restrictions: See approval order




       P050033
       Page 12 of 12
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 139 of 249 PageID #:
                                    4337




                    EXHIBIT S
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 140 of 249 PageID #:
                                    4338




                                                     25/01/07                   9l89lll
                                                                                BOSTON SPA
                                                                                _523 ?BO
                                                       ~ES-~ET IC SURGEqy JOuRNAL .
                                                                                                   7      •




                                                   · ~ 11 HII 11111 1Ulll l fl 111 1111 I
                                                       0730 .384000Vo l ...~e               26:Ncmber 6 ' 2
                                                                                006 >
                                                                                I




                                                            Exhibit 1012
                                                   Prollenium v. Allergan
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 141 of 249 PageID #:
                                    4339

                                                                  HOT TOPICS


     This material may be protected by Copyright law (Title 17 U.S. Code)




     Iuj~cting Puragcn Plus into the ~asolahial Folds:
                    Preli1ninary Ohs~rvations uf FD.A 1-,rial

    B;ist>il on p11rl1ripatiun in ongoing FIJ-\ trial,. 1111·                 h,hed on partidt' ,i.ie (300 ro
   author 1,r,-,.-nt~ hi~ initial impression•        ur   Purni:n1 Plu,      nSO µI to allow for mjecrion
   rnr tr,·at11w11t    ur  th,· nusoluhial folds. Pure ;::1·11 and           .ir various     rissuc·    depths.
   Purag,·n Plu, ( \lt"ntur Corp .• Sunlu Hurlnira . C \) 11r1·              Additionally. while duration
   ,louLl,·-•·rn,--link,·,I ~ \SIi \ pro,lu.-t~. D,·pt'1111ing 1111          of effoc, is longer th.,n wirh
   tluul,lc c-ros,-linkin;:: for duration or dfr,·t. in,lt-acl or a          lxwine collagen. ir still falls
   va r ying partirlP ~iz,•. muy allow for us,· of one lillc r ul            ~hort of ideal. Rc-.;tylant: Fine
   all h•v,·I, in th,· ~oft tiss111·. ( ltlu-r f1•11t11n·, ol1,rrv,•tl l,y   l.11lt's is recommended for
   thl" u11th111· in th,· ,·lini,·al ,.-ttin;:: in dudrcl n·du,·.-,1         supc:rfiLial use, Rt-;rylane for
   injP1°ti11n pain. minimal .-rythem u untl 1t•n,lt·r111•--. typi-          deeper u~e, .111d RestylJni."
                                                                                                                   Brian M. Kinney, MD,
   1·all~ 9 to 1:2 month,' 1l11ru ti11n of ,•ffc•c·t. uncl lti1d1            SuhQ and/or Perl:tn,: .ire rec-       MSME, Los Angeles, CA, J5 .,
                                                                             ommended for UM: deeper               boJrd-cemfi~d plusrrc surgerm
   pati.-111 ~ati,fartion . (Aesthetir Surg J 2006;26: 741-748.)                                                   Jud Jr, .-tt.\P\ mt'mber.
                                                                             rh,m the dermi,. However, of
                                                                             the~e prepar.ition~. only
                                                                             Resrylane is cle,trcd tor marketing m the United Sr.ires. All



   I
       n tht' U111ted Stari:s, hovine ,ollagen was essentially               of these products conr.1in ., concentration of 10 mg/ml.
       the only ~ofr ti%ue filler on the market from the                          Hylaform (Allergan Inc., Irvine. CA) u~n single cros,-
        1980s until ju~t a iew year~ ago. In many other                      linking by divmyl \ulphone (DVS • has a ITit",lll particle
   countries, however, ,1 wide variety oi in1ectable materi-                 ;1z~· of 692 µ, ,md hJ~ nor gaim·d ~ignifo.:anr market ~hare
   Jls ha\ c hccn long urili1.ed for ~oft ti~sue filling. 1-2                in the U111ted Srate:,. Juv,,derm (,\llergan Inc., Irvine, C..\),
   Pt"rhaps rhe mo~t widely used subst.1nct' today 1s poly-                  J higher-concentr,ition NASHA preparation with a mean
   merizt'd ..-hains of hyaluronan, hy.1luronic acid (HA).                   particle size of ahnut i94 µ. was approved hy the FDA in
   St.irting with the early 1996 Sweden experience, and                      June 2006 and 1s just commg co market. A major stated
   ~preading from Europe w the re~r of the world. physi-                     dJim is rhar .JuvJderm is nor a gel-particle suspension
   cians have u~ed cros~-linked, non-.rnimal ,ourcc                          but, instead, a malleJble smooth gel that flows more easi•
   hyaluronic acid tNASHA).                                                  ly and with a higher level of control. There ,m: several
      A large hody of N:\SHi\ clinical C'<pcrience has grown                 ari:as m which improved capab1lit1cs are de:,1rahlc. Use of
   with gc:nerally. cxcellcnr results. In rhe 1'ovembrr/                     a :,ingle rype ot injectable at multiple ti~suc depths with
   December 1999 issue of Aesthetic Surger)' }011,nal,                       only I syringe and I hypodermic skin puncturt', lmle or
   Troilius 1 reported his initial favorable experienct' in mort'            no pain associared with the injection, and longer dura-
   rh.in 200 patients, u~ing Ri:sn·lani: (Q.\.lcd. In..-.,                   tion of effect arc 1mporranr advanragcs.
   Eatontown, 1'j). J :--.:ASHA preparation (mean p.irrick
  size 525 µ) single cros~•linked with ether bonds hy 1,4-                   Materials and Methods
  l,utanediol diglyt·idyl ether IBDDEI.                                           The half-life of non~ros~-linked, naturally occurring
       ln Dc-cemlx-r 2003, the food and Drug Administration                  hyJlumnan in the hody is 2 to 4 Jays, and ,tbout one
  (.. DA) approvt'd Restylane, the fim R~tylane filler to he                 third is turned over per day. Alteration of the physical
  approwd in the United State~, and hy J.muary 2005, dinic.11                and chemical propertle~ is required for duration oi effect
  use had hcrnmt' common. Advantage~ of Rcsrylane include                    in the: :,ott tissue:,. In creating a synthetic analog. one can
  longer l.1~tmg effrx."Uo than OC>Vine collagen, improved c•m-              .::aregodze at lea~r 5 different trpcs for HA produ..-rs:
  rounng Jnd \olumt: augmentation, mcre.i~ parienr 1.am-                      I. Liquid HA
  1.i..-non, and freedom from allergy resnng. .\ major d~dvan-               2.    Syrup-like H ..\ with higher viscosiry
  tage of m.my HA preparations 1s tht' p,un associan.-d with                 ].    A mix of syrup-like HA and weakly s1,1hilw:d H.-\
  mjecrion .md the nL't:'d for St'wral difft-rcnt preparations                     particles



                                                          AIESTH£flC     SURGERY     JOURNAi,.   ..   Novl"48£A I DIEC.EM8ER   2006        741
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 142 of 249 PageID #:
                                    4340


                                                                   HOT TOPICS




      -1.    A hi)!h .:on.:enrrat1on of 11.\ p.1rti.:li•s w1th I I,\ con-    py·rogcnicity rl~O 10':N ~-111, .mJ no hcmoly~i,. :--lo
            .:cntration of he.ivily cro"-linkcJ I I.\ moli·,· ulc:,.         11,·,rn,is. fihrosl\, or gr:inulom.1 wcrc oh,cr\'cJ .
             l'ura)!t:11 i~kntor Corp., '>.int.I H.irh.ir.1, CAI i.ill,          l'ur,t!!en \\ ,is 1111roJu..:l'd into th.: m.1rkct 111 rhe
             mto this category. i ,o                                         European Umon .rnd m,tn} .:ountm·s JrvunJ the world
      5. A hi)!h .:on<·c:ntr.1non of H.-\ parri.:lc, \\ ith high .:011-      in rhc ,pring of lrlil5. It, form111'1rion i, ,imi l.ir m
            ,cmr.uion of minim.illy 1110Jitit:J 11.\ mok-cule,. The          PurJgen Plu,. ,:,-ccpt th.tt it Joe, nor cont.1111 liJm·.iinc:.
             Rt:-iyl.rnc f.imil~ uf tilll'r, fall, into tlm ,.Jtl"gL>r).     Pur.ig,·n l'lu, h.1, heen unJc:q.:rnng FDA di111,,1I m.1I,
          One method of in.:rc,1'ing Jur.1tion of etfcct i, to               ~incc January 2005 m the Unrtc:d \tatc:s. l:a..:h 1111ll1litcr oi
      rnry particll· size, ,1s is Jcmon~tr.1teJ in the Restylanl'            l'ural!en l'lu, ..:nm:iin, 20 111!( oi c:thcr .ind l''-tl'r ao,,-
      i.1mily. Anurhcr 1, IO alc.:r rhe ..:hcnu,tr) ui .:ros~-link-          linh·d ,,1dium hyaluronate 20 mg. mJium chloride 8.5
      ing hy ucatini; Jouhll·-crn,s-linked ..:hain, with cth..-r             mg, Ji,oJium hyJrugen orthupho,phate dchyJr Jte 0.22
      honds anJ c,tc:r honJ,. l'uragcn .111J Pura)!Cll Plus                  mg, sodium dihydrngen pho,phatc dih)·dratc· ll.04, mg,
      (.\-lcncor Corp., Sama Barbara, CA) .1rc Juublc-..:ro,~-               lidm:.1int· HU O.J'½,, and water for injection.
      linkc:J :-JASHA proJucr,. The ester honJs conicr
                                                                             FDA Clinical Trials
      111.:rea,..-J ,rahil1ry in vitro hy rc:s1sung the: cnzym,nic
      Jl'l!radation by h>·aluro111d,1sc and hy pmtcctinl! the                      Fi\ c ,c:nrcrs led by 3 dt:rrnarologiqs JnJ 2. pl.1qic sur-
      ether hond, Juring m·rilintion. The c:rher hnnd~ .ire                   l!C<m, partil'ipatcJ in thl· unginal HJ,\ dinil·.11 trials. In
      hydrophohic: anJ re,1,t entymam: dq~r.1Jation. The                      thL· origin.ii (first ) study group, p,ltic:nt, were: ranJomizc:d.
      first ..:hemi.:al rt:acrion is performed at high p! I with 1.            R.:,ryl.inc w.is mjL'Ctl·J into one 11.1,ol.1bi.1I tolJ (NLF 1.
      2, 7, 8-J1cpoxycKt,111e IOEO I, a hrJrophohic epox1Jc                   and l'ur.tgt:n Plus, 111tn tht: other. '.'lune ni rhl· 5 cenrcr,
      th,u hudd, an H:\ network thrnul!h ether bond,                         'h.1d l'llOLl!,:h patil'nt, to reach st.iri,tical s1gniti..:,111cc and
      hetwtccn h}Jroxyl group,. The ,econ,! ..:hcmirnl low-pl I               re~ult, h.1n· been hlinJeJ from n·ntcr to ,emer.
      n:,1..:tion. u,ing the same .1gent IOFO ). lurthcr crr,,~-                   In rhc: conrinu1ni,: accc~, (Sl'rnnJJ sruJy, Pur.igen Plu,
      lrnk, c.irhoxyl i;roups to iurm ester hond,. The                        w.1' mjc:c=tcd into hoth l\l.h. Fm.ti d.iu an,1lysl\ h,1s not
      m.:rea,ed rhcmi.:.11 st,thilit)' ,1llow, for rhc .1dJition of           hec:n compk·t1:J. Hl'fl', I report 1111t1.1l chnr,.11 1mpr6sions
      liJo..:ame 0.3";, for .1 rclativdy pain-tree injl·ction.                 b.1s,·d on the expcrienc:e of I ..:enter in thl• .:onrinumi,:
      FnhanceJ ,t.1hiliry m \'in> and ,lowcr JcgraJ.mon in                    ace,:,, ,cudy. In turnre puhlic.ition,. I will prcscnr the
      \ irru .ire .11:hic,·eJ by Jou hie .:ross-linking. '>oliJ {. 1.3        cmnpikJ J.1ta. ~tuJ) para111t.'t,·r, mduJc:d blood dr:J\\',
      nudcar magnetic rcsonan..:l· s,annini-: in Jouhlr-aoss-                  ph(1rogr.1ph~. 2 indep,·ndl'nt oh,cnw, 111 thtc m1t1.1I
      linkcJ HA ~how, J ml'thyll'nC hriJgc rnmpartcd with                     stuJy. I ohscrver (only) in rhc conrmuing .i..:ct:,, stud} ••1
      ,randarJ HA.' Thl' eqa bond is ..:ontirmt:<l by h1uri..-r                pam .ts,tc,,mcnt ,..:.ile. anJ :-S'I.F s.:on ni,: o n a 6-pJrt
      tran,form infrared ~pe..:troml'try (Fr-lR )."                           Lcmperle sc,1le. Follow-up rook place: .11 14 Jays {when a
          Using ,1 !!Cl wnh a ,mailer .,vc:ragtc part1dc Sile i.220 11)       ,ccond mjc,tion w.ts .11low..-J), .111J ,It I. 4, 6, 9, .rnd 12
      ma}' ,:rcJtt: .1 smoother injcc:rion (mor..- c:ontmuous .1ppli-         l1lllnth, 111 the lir,c ~tuJy group .inJ Jt 1-1 cby,. and I, 6,
      .:auon of pn:ssurcl. :\ gl'I with higher viscosity nuy                  9, JnJ 12 month, 111 th..- Sl'C<mJ ,tu<ly group .
      rl·quin: mort: pre,,,ure ro 11\fl'l't. DepenJmg on douhk                    In the initial study )!rnup c.t.:h panent \,ore Jn eyc
      cro~s-linkmg for Jur.itinn ot l'ffe.:r, imtcaJ of a v,1qmg              mask, Jnd 111 hoth ,tu<l1cs each p.tticnt wa, in1ccted Jtrer
      particle ,iZl', may .1llow tnr u~..- of I tilltr ,It .tll lt'l'd, in    .1 ,kin prep of .tkohol only. for hoth ,tuJic,. only
      rhc: ,oft tis~Ut:.                                                      patients with a 1.cmpcrle scale ot 2 to -1 W<'rc ,tllowcJ to
          Puragen Plu, hiocnmp.uihility ,tudil's wer,· per-                   parnc1patc. Exdu,1on criteri.1 induJcd se\'Crl· skin dis-
      torm.:d. induJmg ,kin sen,mt.1tion 111 tht• )!Ulllc,1 pig 1110          e,i,e (l'!(, c.:zem.1, p,ori,1,is. >l'Vcr..- .tcne, llr ro,,tcea ). ,ys·
      po~itin· re,pomcs) JnJ 111trJJcrmal impl.1nr.1rion in thl'              tcmic d1seas.:,. hi~rory of NI.F injecrion within 18
      guineJ pi[: (minor 111it1.1l rc.icuons o f crythem.1 >l'l'll dini-      month,. u, e of tn·rinoin w1th1n 4 weeks. ll'il' ot hotu
      c.11ly .rnd .1nri-inllammato~· and g1anr ..:di~ ,cl'n 1111              linum toxm w1th111 6 months, or l.iscr resurl:u:mg withm
      hi,toparhology. 111111im.1l or u11Jc1ect.tl1le Jt 27 weeks,              12 month~. Blood wa, Jr.1w11 .tr h,1sdinc•.rn J.iys Jltcr
      similar ro 2 ..:omparator products). ,\lso, thcrc \hi!> nu              thr I.ht 111je,:tion. ,111d Jt thi: 6-rnonth visit.
      <:ytotoxi.::ny III the :\ ml', rc,r Jt c:on,cntrJnon, up ro                 P.1ncnr~ ·were mjl-ctcJ 111 thl· :-.:1.1-. J l·t:p .111d ~uperli·
       500tl µg. no ,ytotoxic:ity in 1·itro in .111 J!(Jr m·crlay             ,:ially, from the al,1r h.1,e infori11r to th..- orJI ,:ornmi:., ur,·
      ,1,,a~·. no mutagcnesi\ in vitro in .1 chnimosomal .1hcrr;1-            ,1, diet.ired hy folJ ,111.1rnm~·- In thl· tir~r ~tudy group, 2
      riun tesr, no um...:hcJulc:d D'.\J.-\ , vnrhe\i, in \'itro, no          ml Wl'Tt: ,1llowcd \>11 c,1ch side Ju rmg rhe tirM ~cssion.


      742     AE!!lTH£TIC     SURGERY      JOURN4L      ...   NOVEN8EA l 0ECEM8E~      2006
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 143 of 249 PageID #:
                                    4341

                                                                                Hor TOPICS




    Figure 1. A, l'rrtre"tmc.·nt view.• of a 41~ytJr-<1IJ rnm,,.m. B, Posttu.11111,·nt, 1,·u1 I month f,1/luu.·ml( P11riJR(''' 11/"s m1ecllo11 ,ntu tl1t n.Jsuf41l,1u/ folJ.s.
    C, l 1o sttrt't1lm1.·nt 1 ,ru, ,i(ter l munt/Js. D, Posllr~lmt!nt L'tt'U .Jfte, b muml,s E. Po>tlFedlwi,·nt 1•1tfu.• .1ftrr ~ months. F. Postlrt!c1tn~11t i k14' .1ftt'T I )"edt.
     /'.,r,,•,,t h.1,J 1T.,111mt pus11n1e<lim, rrytlumr,1 thut lusted (Tom I ro ~ J.,):S.




  · '"'~""'~ /',,rJ~..,. Plu, into zhe N...,,Jabu,I Folds:             A E.STHE.TIC       SVAIGIE.RY      JOLIAfrrllAL   ..   ,..OVEMBER / 0E'C£MB£R              2006         743
    p,,J,m,,un ""-'"'",,,. of FDA Tn~I
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 144 of 249 PageID #:
                                    4342

                                                                                 HOT TOPICS




      Flgl,re 2. A, Pretrc11b,1t•11t 1·1cu• of .J JY-,·e.1,-old r, omJn. B, Posttre,itmtnt ,,,~u' I m,,nth f,Jl/01,,m~ P,,,~R''' l'/,,s m1c, t,,m mtri the ,,.,sol.ib,.J/ folJs.
      C, Posttre.ztmi-nt ,,,eu .Jfter J mu11ths. D, Posttri-Jtm~nt 1·11,v .1ft,:r 6 m,,nths. E. ,,osttre,,tnrePft 1•1eu• Jfter 'I ,,wnt'1s. Thr p.illent hat.I J..tp folcls: du,· Id
      t•ulunrt' lrnut4ltll,n:S slu dt.l not 1111,lngo t;iJmp/NC' c:oructwu u, tllhn foltl: h,u,·,t1-'~. thtrl' 1$ bro.Jd persrstt1na of HA .JI h numths.




      744       AESTHETIC          SUAGEfl1' JOURNAL               -   NOVf:MBEIIIDECEl,,IBl[A              2ooe                                           Vol11n1e 26. '1umbn 6
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 145 of 249 PageID #:
                                    4343

                                                                           HOT TOPICS




   Figure 3. A. Prrtre.11m~n1 t•tl'll' n( .J f...,•)'f!'1r-n/J m.i,,. B, J',,sllu.Jlment 111eu• I nmnth .1{t~, Puraxt'n l'/u.:; 111,,-arnn into the ,r.,uul.1/nJ/ folds. C,
   l',JSllr,·urmrrtt Vlt'U' ;1fter J months. D, l'osttri•Jtme,rt 11,ew .1/t,:r f, ,ucmrhs. Challengmg 1re,llmc.•r11 of .J thm '11Jle snmkrr u·ho 11sc.-s mJonr tJnmng
   t,1mpm,·11t 2 to I times u.,~ekly: rt•s1ilts are hdou• t,Wt·r~ge.



   ,md I ml. was allowed on each ~idc during the: ,c.:ond                                 Jm· ro rhe in..:onvcmcn..:c of attending pmtinjection
   ,e~,ion .11 I 4 d.1)·s. In the 'il.'l.'nnd study group, ] ml were                      ;1ppointmenrs.
   .11lowcd on ca.:h side durinF, the lir~t sc,~ion, and .! mL                               All paticnrs wt:rc injected by linear thrc.iding, and I
   \\Crc allowed on ea.:h 5ide during the ,c..:ond SL'SSion at                            or 2 re..:eived supplementation b} i~olated ~erial pun..:turc
    14 da~·s. There were no iurrht•r in1ect1ons 111 either ~tudy                          m in.1dequardy fillrd area~. Because the length of rhc
   i:roup, ,md follow-up conrinucd for I ~·car. Full ia.:e and                            needle was lcs~ rh.m the length of the NLF. more than I
   dn~e-up phoro5 were tak.-n of ea.:h p.menr .it ea..:h visit                            puncture was required in all patients. All patient~ under-
   in the .interior-posterior, ohlique, ,incl later.ti view~ on                           went massage immediately afrcr injec11on until ~mooth
   ca..:h side. Phoros were: taken under the same lighting                                contours were a.:hit:vcd .
   .:ondinons, .igainst ,1 Canfield-issued blue textured felt
   ha..:kground with a Canon G2 Digit.ti c1mer.1 ,ct on a                                 Results and Discussion
   fluorc,..:c.:m 2 white halan..:c setting.                                                 Without formal ,tatiscical analysis, I can make only
       Therl' Wl'rc: 11 patient, in the first group anJ ..! 'i in the                    general clim..:al oh,er\·acion~. Ovi:rall sarisfoc11on .1111ong
   Sl-.:ond group. In the rir.1 group, I p.1ticnr \\,1, 111\1 to lol-                    patients wa~ \WY high. :--:o patient h.1d a , i,1hlc no<luk·
   low-up .It 6 month~ when her boyfriend ,uftcrcd wv.:rc                                at any \·i~it, pcrh.1p5 due to immediatt: ma,~age on inin.11
   mcdi..::11 problems requiring ho~p1tali1:ation and mtcn~iw                            in1cc11on. The gel .:.111 he manipulated and contoured c,1'-
   ,.ire. In thi: -c..:ond group. I patient ".is lll\t ro· follow-up                     ily. although on no o..:.:asmn w.1, n expre"ed trom rhe


   ln1r,tuti: ru,tJ~II Plus Jntn Jht ~.JSulah1wf h,/,/$:          Al:STHl.fiC       SURGE.RY       JOURNAL        -   NOVEMBERIOECEWBER                  2006        745
   Prr-/1m"ury Obsn1vt1mis uf I-DA Tr1i1/
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 146 of 249 PageID #:
                                    4344

                                                                                  HOT TOPICS




        Figure 4 . A, l'rern·.1tmt"nt 1'1c11.· u/ J "-4·\·~ar•uld ma11. B, J>ostlrt'.Jlment , 1,ru• I nronth t1ftrr P11rJg~n /'/us m,ecrwn mtu the nJSol.:z/1,al folds .
      . C, l'o>ttrt.•,1tm£·11t t lt"I(' J{tt r 1 mo 11thJ. D, PnJttr,:Jtment, ,,..,,. J(t,., h tt1onthJ. C..bullt'ngm~ treut,n,1,11 of J '1tJJ,Y·ser mali• tntl, .11t extdlent result.




       ,km through the puncture ~1te. l\ot surpnsmgly, there                                      prc~~un: than mkcting Restylane, hut I was able: to adJpt
       w.1, minimal to 111, p,1in in es,;cntiallr e\·crr patienr                                  to this difference quickly. From the tir~r paricnr, on ini-
       injL·cted with l'uragcn l'lu,, and less p,tin in ewry pauenr                               rial inspection, mjcc:ticm rc~ults on either side \\ere simi-
       in1e1.ted with Puragcn Plu, compared with parn:nrs                                         lar. Oi rhe .36 parit'nr, .u 6 months, all expres..ed 1nrere,,t
       injected with Rest)·lanL'. In hoth group~. mild injen1on                                   in underµoinµ ,1dd11mnal injecnon wnh rhe lidoc..iint·-
       er~ thcm,1 of a ,im1lar magmruJe ;ind ,imalar to th,lt ,een                                contaming HA, if it wcro: ava1l.1ble ar rhc completion oi
       wnh orhcr HA preparation, occurred in ahour one rhird                                      thl· ~tudy or dcarcJ hy the FDA.
       oi p.1ticnt~ ;ind lasted 1 to 2 days. No pancnt L'xprt·~~cJ                                    One p.uient unJL'rgoing lip mjection had a 2-J,n
       rc)!rt·t at unJcr)!rnng the initial mjectton m any location.                               ep1~odc of lip ~welling documenrc<l                    by
                                                                                                                                               photography 2
       On ~ernnJ injcctmn in the imtial group, .ill parienrs                                      months afrcr injection. Sulfa allergic, ,he atrrihurcd 1t ro
       exprc\~CJ .1 preierencc for .1 liJocaine-conrnining Hr\.                                   drinking red wint• i:onr.1ining ,ulphitc~. No rreatmc:nt
       Due to volume limit;irion,. complete correction oi the                                     w.1~ gi, en, ,rnd she rccovt'rc-d from the epi,ode \\ ithout
       NI F wa, nor pn~,ihle in every patiL·nt. Howe\·cr, photo-                                  ,cquellae. Afterward~. ~he cxprc,seJ a de,irl' for aJd1-
       )!r,1phir Jocumentat1011 allowed wmp.mson of mitial                                        t1on:1l mjection in the lip~ and 1'LF should mjcctiun~
       injection rL·~uh~ and l.1tt' visit, ar b, 9, .ind 12 month>.                               ht·i:oml.' avail.iblc. In the w.:ond ,tudv group. 2 patiL·nrs
           In my hands, juJging ~uhjc-ct1vdy, Puragen feel,                                       reported 1r.m~i,mt episodes 11 ro 2 Jay~) of mitwr
       ,lightly more v1scou, on injecrion .111d require~ mort'                                    ~wdling hcrween the 1- and 6-monrh \'isirs, hur cho,c


       748       A ESTHETIC          SURGERY         JOURNAL         -   flr.lOVE'MIBE'R l 0ECEM8 ER         2006
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 147 of 249 PageID #:
                                    4345

                                                                        HOT TOPICS




   Figure 6. A, l'rctr~Jtm,·rat ,~,er,· ,,{ u i7-v~4lr-old 1nm1.m. B, l'ostlr~dtm~nt i 11eu1 I month i,1fter l',,r,u:e,, P/ur mr,•..-ttnn tnlo the na~u/Jb1,1/   iuMs.
   C, f'o5ttrt•.1tmenl , ,n,· .i{lt•r b ,~onths. D, Posttrt:'1lmr-nt nc•u· .Jftrr 9 month~. £, Pustlrt:,1l1'1t•nt Fteu Jft,•r 12 mrmtl•~.




   '"'"""" PurJJ:ffl r,,,~ '"'" th~ ,.tJSAUbwl I-olds:          AISfHtt1C        SURGERY        JOUM,_.A.L    •   NOYE"'4BEJt l 0ECE"'fBEA          2006         747
   Pref,.,,,.,_,,., ( >h..-r1•.1t1rn,s o/ fDA ·r,.,.,1
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 148 of 249 PageID #:
                                    4346

                                                                           HOT TOPICS




     nor rn report it 111ml thl· 6-month vi,it ho:.:.rn,c they ..:on·                  3. T,01111.!i C. Sou tissue f1Hers-wnat opi1ons, are dvd1laole (oday?
     siJaeJ it m he m..:on~el)uenri.1I. One of rhe,c p.1tienr,                              Aestnet1c   Surg J 1999:19:505-507
     ~u~e,tt.'J the ,wdling wa, Jm· to 11,.irdcn111g outJoor~ in                       4    Verpcu11e A, Strand A. Restylane SubQ. a non anunal stt101 t1zed
                                                                                            hyalurooic ac1<l gel for son. hssue augmentat•ori of tt'le mid and iower
     h<•r \\Cathcr am! h,11.! .! m"rc eri~oJc, bcrwi:cn rhi: fo- ,rnJ
                                                                                            face. Aesthetic Sur11 J 2006;26(suppl).S10-S17.
     ~-month , 1~it. In aJd1t1on. I J.iy .tfo:r rhc ~-month v1si1.
                                                                                       5    nao XB. Frase, JE. Alexander C Synthesis and cheracte11zat1on of a
     ,he expc:ncnceJ .m addirwn.11 episoJl' m the abscn.:e of                               novel douOle crossllnked hyaluronan hydrogel. J Mater Sc, Mater
     exertion in hut weather (drn:umc:ntcJ hr photograph~)                                  Med 2002:13·11 \6

     rh.11 l,tsrcJ 2 J.1y~. Tr.11h1ent nodularit}, o:r> them,l, JnJ                    6. Zhao X8 J Btomeler Sc,. Polymer ed. In p,ess.

     tcndt'rnc,s surfaccJ overnight and dissip:rn:d without                          Reprint requests: Bnan M Kinney. MD. MSME. 2080 Century Park E•.
     111cervenr1,111 m 2 days. Thi~ p.tticnt changt:J her minJ,                      Suite 1110. Los Angeles. CA 90067 2009.
                                                                                     Copyngnt C 2006 by The American Society tor Aesthetic Plastic Surgery.
     now ,tatin11, tlut she would nut undergo addiuona I injec-
                                                                                     Inc.
     ttons Jfter .1 9-mnnth expt:rit'ncc.
                                                                                     1090-820X 532.00
         More rh.1n h.1lf of the pJncnt~ haJ cxi:dlcnr per~is-                       dol· 10.1016/ J ast .2006.10.008
     tt:ncc at 9 months. ,md about ont: quartt:r h.1d mmlcratc:
     pcrsisten.:c c:ven ,It I.! month~. Only I or 2 patients
     re,orbeJ rho: Pur.1gen J> early a, ~een in the 6-monrh pic-
     rnres. Rca,onablc mformeJ cnn,o:nt would he to predict
     9 ro I.! month, of pc:rsiHence ( Figure~ I to 5).

     Conclusions
        I can mJkc ,l few prduninary 06'ervat1olb before the:
     form.ti data analy,is; howcwr, r.rn.:h is yet to he Jeu:r-
     nuncJ. Injection i~ mimmally painful Jue ro the pre,t:nce
     of hdocamt. Nine to cwelw month~ uf dur.1tion of cffen
     can gencr.1lly he cxpc:cteJ haso:J on my clinical cxperi-
     c:n.:e. Eryrhcma, tenJerm:ss, JnJ pain Ml' m1111mal. P.1ticnt
     .1,·l·c:ptJncc i~ exi:cllc:nr Jnd ,au,f.ictton 1s e,ccrc:mdy high.
     I ikclihooJ of nodul.uiry and othN porcnriJI .:omplic,1-
     uon, aw.1ir large-scale follow-up srnJics.
          The p.1rt1de ,1,e 1~ ,m.1llcr rh,111 in nrher H.\ prcpar,1-
     ti1111s and rh1, ,uhjccrivcly allow~ 11,e of a sin11,lc syrin~c:
     ro in1c.:t ,upt·rlidally. Ill 1111ermcJ1.uc depths, anJ Jec:ply
     w1thou1 cxpect,Hion ol lumpinc~s. prorru~ion, or promi-
     nencl'. l~:causl' n 1s the .:ros,-linkin~••md nm rhc particle
     si,e, rh.11 dictate~ thl· duration of effect. only I type of
     ~ynnge i~ n:4uircJ for in1ectmn ,It \·.mous Jepth~ for cor-
     rc:crion. ·1 he ~mall particle ~izc may allow for better ma~-
     'J!:ing Jnd m.1nipub1ion of the marcri.11 immcJiatd)·
     .titer inj,•crion, hur nn hlinJcd control srudie5 have been
     pcrformed to confirm rhi,. It and when there is FDA
     .1pproval, further clinical experience will reveal rhc com-
     plete picture. ■

     "/11,· ,wt/J11r u•,b puid by M,•11t11r .is   <.1   0111sult.illl tu p,•rfiirm
     1h1, dmt<',tl tri.il.


     References
      1. Kinney BM. Hughes CE Soft 11s,ue hller&-dn overview At'stne11c
         S.Jf/1 J 2001:21 ·~69-471

      2. Bergeret Gdlfey C. Comparison of resort>able ~ft tissue fillers.
           Aesthr•t,c Sur// I 2004;24 33 46




     748       Al[9THl£TIC      SURGE.RV      JOUANAt.         ...   NOVl:M8E~/01EC~ "4 BER     2006
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 149 of 249 PageID #:
                                    4347




                   EXHIBIT T
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 150 of 249 PageID #:
                                    4348




                                                              Exhibit 1021
                                                     Prollenium v. Allergan
                               Exhibit Page 1 of 4
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 151 of 249 PageID #:
                                    4349
                                                           SUPPLEMENT TO
                                                           SUPPLEMENT TO
                                     JOURNAL OF THE
                                     JOURNAL        AMERICAN ACADEMY
                                                THE AMERICAN ACADEMY OF

                            DERMATOLOG
                            DERMATOLOGYY                                                                                                    NUMBER2
                                                                                                                                            NUMBER2
     HBRUARY2007
     FEBRUARY 2007                                                     VOLUME 56
                                                           Copyright © 2007
                                                           Copyrigbt   200 7 by
                                                                             by the American Academy
                                                                                the American Academy of Dermatology, Inc.
                                                                                                     ofDennatology,  In c.
     Editor
     Editor
    Jeffrey
    Jeffrey D.
            D. Bernhard,
               Bernhard, MD
     Deputy Editors
     Deputy
     Thomas
            Editors
     Thomas G. Cropley,
                 Cropley, MD
                          MD
                                       I POSTER
                                         POSTER DISCUSSION SESSIONS I
                                                DISCUSSION SESSIONS
     Karen Wiss,
     Karen Wiss, MD
                  MD
     Editorial Office
     Editorial   Office                Supported by Abbott
                                       Supported    A bbott Immunology
                                                            Immunology
     University
     University of Massachusetts
                of Massachusetts
     Medical School
     Medical  School
     55 Lake Avenue
              Avenue                       491-Cutaneous Surgery
                                       PDS 491--Cutaneous Surgery                                                                          ABl
                                                                                                                                           ABl
     North Worcester,
     North  Worcester, MA
                        I\1A 01655
                             01655
     508-856-2583
     508-856-2583
     E-mail: melissa.derby@
     E-mail: melissa.derby@            PDS 492-Pediatric
                                           492-Pediatric Dermatology
                                                         Dermatology                                                                       AB3
                                                                                                                                           AB3
     umassmed.edu
     umassmed.edu
    Associate
    Associate Editors
              Edltors                  PDS 493--Psoriasis
                                           493-Psoriasis  I                                                                                AB5
                                                                                                                                           AB5
    Andrew
    Andrew Blauvelt,
             Blauvelt, MD
    Portland,
    Portland, Oregon
              Oregon
                                       PDS 494-Medieai
                                           494-Medical Dermatology
                                                       Dermatology                                                                         AB7
                                                                                                                                           AB7
    Ponciano  D. Cruz,
    Ponciano D.   Cruz, Jr, MD
    Dallas,
    Dallas, Texas
            Texas
    Jane Grant-Kels,
    Jane Granr-Kels, MD                    495-Psoriasis II
                                       PDS 495-Psoriasls                                                                                   AB9
                                                                                                                                           AB9
    Farmington,  Connecticut
    Farmington, Connecticut
              J ellinek, MD
    Nathaniel Jellinek,
    Nathaniel                              496-Infectious Diseases
                                       PDS 496---Infectious Diseases                                                                     ABll
                                                                                                                                         ABll
    Providence,
    Providence, Rhode
                  Rhode Isla
                         Island
                             nd
    Timothy M. Johnson,
    Timothy             MD
               Johnson, .MD
                                       Acne
                                       Acne                                                                                              AB13
                                                                                                                                         ABI3
    Ann Arbor;
    Ann        Michigan
        Arbor, Michigan
    Alexandra Boer
    Alexandra Boer Kimball
                    Kimball,, MD
    Boston, Massaclnisetts
    Boston, Massachusetts              Aging/Geriatrics
                                       Aging/Geriatrics                                                                                  AB24
                                                                                                                                         AB24
    Marta J. Pete rsen, MD
             Petersen,
    Salt Lake
    Salt Lake City, Utah                    History, and
                                       Art, History, and Humanities
                                                         Humanities of Dermatology
                                                                    of Dermatology                                                       AB33
                                                                                                                                         AB33
    Martin A. Weinstock,
              Weinstock , MO,
                          MD, PhD
                              PhD
    Providence, Rhode
    Providence, Rhode Island
                       Island
                                       Basic
                                       Baste Science
                                             Science                                                                                    AB35
                                                                                                                                        AB35
    Assistant Editors
    Assistant  Editors
    Leah Belazarian,
         Belazarian, MD
    Worcester;
    Worcestel; Massachusetts
               Massachusetts           Clinical Dermatology and
                                       Clinical Dermatology and Other Cutaneous Disorders
                                                                Other Cutaneous Disorders                                               AB40
                                                                                                                                        AB40
    Michael
    Michael E. Bigby,
               Bigby, MD
    Boston, Massachusetts
    Boston, Massachusetts              Connective
                                       Connective Tissue
                                                  Tissue Disease
                                                         Disease                                                                        AB64
                                                                                                                                        AB64
    Jean
    Jean L  Bolognia , MD
         L. Bolognia,
    New
    New Haven,
         Haven, Connecticut
                 Connecticut
                                       Dermatitis,
                                       Dermatitis, Atopic
                                                   Atopic                                                                               AB67
                                                                                                                                        AB67
    Luis A. Diaz,
            Diaz, MD
    Chapel Hill,
    Chapel  Hill, North
                  North Carolina
                        Carolina
    Mark Lebwohl,
         Lebwohl, MD
                  MD
                                       Dermatitis, Contact
                                       Dermatitis,         and Allergic
                                                   Contact and Allergic Irritants
                                                                        Irritants .                                                     AB75
                                                                                                                                        AB75
    New York, New
    New       New York
    Donald J. Miech,
    Donald
                                                                                                                               Continued
                                                                                                                               Continued on
                                                                                                                                         on page
                                                                                                                                            page SA
                                                                                                                                                 8A
                Miech, MD
    Marshfield, Wisconsin
    Marshfield,  Wisconsin
                                       The opinions
                                             opinions or views expressed
                                                                 expressed in this professional educational
                                                                                                     educational supplement
                                                                                                                   supplement are those
                                                                                                                                    those of the
                                                                                                                                               the author(s)
                                                                                                                                                   author(s)
    Ginat W. Mirowski,
    Ginat    Mirowski, DMD,
                        DMD, MD
                                       and not
                                             not necessarily those
                                                              those of the
                                                                         the Editor(s),
                                                                              Editor(s), publisher, sponsor,
                                                                                                     sponsor, or Academy, and the  the Editor(s)
                                                                                                                                        Editor(s}publisher,
                                                                                                                                                  publisher,
    Indianapolis, Indiana
    tndianapotts, Indiana
                                       sponsor, and Academy disclaim any respons
                                       sponsor,                                    responsibility
                                                                                            ibility or liability
                                                                                                       liability for such material. Neither
                                                                                                                                     Neither the
                                                                                                                                               the Editor(s),
    Scott A.
          A. Norton,
             Norton, MD                publisher, nor the
                                       publisher,      the Academy guarantees,
                                                                       guarantees, warrants, or endorses
                                                                                                     endorses any    product or service advertised
                                                                                                                 any product              advertised in this
    Bethesda, Maryland
    Bethesda, Maryland                 publication,
                                       publication, nor do they
                                                             they guarantee
                                                                   guarantee any claim mademade by the the manufacturer
                                                                                                           manufacturer of such product
                                                                                                                                    product or service.
                                                                                                                                                 servlce.
    Elise Olsen,
          Olsen, MD                    Dosages, indications, and methods
                                                                     methods of use for products
                                                                                             products that
                                                                                                         that are referred to in the   supplement by the
                                                                                                                                  the supplement          the
    Durha m, North
    Durham,   North Carolina
                    Carolina           authors may reflect their
                                       authors               their clinical
                                                                   clinical experience
                                                                             experience or may be derived
                                                                                                       derived from thethe professional literature
                                                                                                                                         literature or other
                                                                                                                                                       other
    Jeffrey
    Jeffrey Orringer,
            Orringer, MD
                      MD               clinical sources.
                                       clinical sources. Because of the   the differences
                                                                               differences between
                                                                                              between in vitro and in vivo   vivo systems
                                                                                                                                   systems and between
                                                                                                                                                   between
    Ann   Arbor; Michigan
    Ann Arbor,   Michigan              laboratory animal models
                                       laboratory           models and
                                                                     and clinical data        humans, in vitro and
                                                                                     data in humans,                            data may not
                                                                                                                   and animal data           not necessarily
                                                                                                                                                 necessarily
    Amy S. Paller,
    Amy    Faller, MD
                   Ml)                 correlate with clinical
                                       correlate       clinical results.
    Chicago, Illinois
    Chicago, Illinois                  Future citation
                                       Future   citation agreementlHow
                                                           agreement/How to     to cite
                                                                                   cite abstracts
                                                                                         abstracts from
                                                                                                    from this
                                                                                                           this supplement:
                                                                                                                supplement: Author{s)              that
                                                                                                                               Author(s) agree(s) that
    Founding     Editor
    Pounding Editor                    citations
                                       citations to  poster abstracts
                                                 to poster    abstracts published
                                                                         published in the    Journal of the American
                                                                                         the Journal                    Academy of Dermatology
                                                                                                              American Academy        Dermatology will
                                                                                                                                                    will
    J. Graham Smith, Jr,
       Graham Smith, Jr, MD
                         MD            adhere
                                       adhere to the   format of the
                                                   the format      the examples
                                                                       examples given below, which clearly indicate
                                                                                                                indicate that
                                                                                                                         that the
                                                                                                                              the cited item
                                                                                                                                        item has been
                                                                                                                                                  been
    Mobile, Alabama
    Mobile, Alabama                    published
                                       published in abstract
                                                      abstract form.
    Editor
    Editor Emeritus
           Emeritus                                 Title of abstract
                                          Authors. Title     abstract (abstract).
                                                                      (abstract). J Am Acad DermatoI2007;56:AB       page number.
                                                                                               Dermatol 2007;56:AB page    number. Abstract
                                                                                                                                     Abstract number.
                                                                                                                                                number.
    Richard
    Richard L.  Dobson, , MD
             L. Dobson                    Tremblay, JF. Plasma skin regeneration
                                                                        regeneration (PSR)
                                                                                        (PSR)in  the treatment
                                                                                              in the  treatment of acne
                                                                                                                    acne scars (abstract).
                                                                                                                                (abstract). JJ Am Acad
    Charleston, South
    Charleston,         Carolina
                 South Carolina        Dermatol 2007;56:ABl
                                       Dermatol   2007;56:ABl.. Abstract
                                                                  Abstract Pl.
                                                                            Pl.


                                                                                                                                                        7A
                                                          Exhibit Page 2 of 4
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 152 of 249 PageID #:
                                    4350

    Contents
    Contents    continued
                continued



           Dermatopathology y
           Dermatopatholog                                                   AB8l
                                                                             ABSl


                           ology/Cosmeceu ticals
           Dermatopharmacology/Cosmeceuticals
           Dermatopharmac                                                    AB84
                                                                             AB84


           Digttal/Electrorric Technology
           Digital/Electronic Technology                                     AB97
                                                                             AB97


           Education     Community Service
                     and Community
           Education and           Service                                   AB99
                                                                             AB99


            Epidemiology
            Epidemiology and Health Services
                         and Health          Administration
                                    Services Administration                 AB102
                                                                            AB102


            Genodermatoses
            Genodermatoses                                                  AB107
                                                                            AB107


            Hair
            Hair and      Disorders
                     Nail Disorders
                 and Nail                                                   AB1l2
                                                                            AB112


            Immunodermatology
            Im.munodermato logy and Blistering Disorders
                                and Blistering Disorders                    AB1l5
                                                                            AB115


            Infection (Bacterial)
            Infection (Bacterial)                                           AB120


                      (Fungal)
            Infection (Fungal)
            Infection                                                       AB124
                                                                            AB124


            Infection (Viral, Including
            Infection (Viral,           AIDS)
                              Including AIDS)                               AB130
                                                                            AB130


                     Medicine Dermatology
            Internal Medicine
            Internal          Dermatology                                   AB133
                                                                            AB133


            Lymphoma, Cutaneous/Mycosis is Fungoides
            Lymphoma, Cutaneous/Mycos      Fungoides                        AB138
                                                                            AB138


            Melanoma and Pigmented
            Melanoma and           Lesions
                         Pigmented Lesions                                  AB143
                                                                            ABI43


            Non-Melanoma Skin
            Non-Melanoma      Cancer
                         Skin Cancer                                        AB146
                                                                            ABI46


            Pediatric Dermatology
            Pediatric Dermatology                                           AB153
                                                                            AB153

            Photobiology, Phototherapy, and
            Photobiology, Phototherapy, and Photosensitivity Diseases
                                            Photosensitivity Diseases       AB162
                                                                            AB162

            Pigmentary Disorders and
            Pigmentary Disorders     Vitiligo
                                 and Vitiligo                               AB169
                                                                            AB169

            Psoriasis and
            Psoriasis     Other Papulosquamous
                      and Other                Disorders
                                Papulosquamous Disorders                    AB174
                                                                            AB174

            Skin Anatomy.
            Skin          Embryology, and
                 Anatomy, Embryology,     Physiology
                                      and Physiology                        AB195
                                                                            AB195

            Surgery (Cosmetic)
            Surgery (Cosmetic)                                              AB196
                                                                            AB196

            Surgery (Dermatologic)
            Surgery (Dermatologic)                                          AB201
                                                                            AB201

            Surgery (Laser)
            Surgery (Laser)                                                 AB202
                                                                            AB202

            Wound Healing and
            Wound Healing     Ulcers
                          and Ulcers                                        AB207
                                                                            AB207

                  Disclosures
           Author Disclosures
           Author                                                           AB2l0
                                                                            AB210

                  Index
           Author Index
           Author                                                           AB238
                                                                            AB238


           Subject Index
           Subject Index                                                    AB249
                                                                            AB249



    8A
    SA   FIBRUARY2007
         FEBRUARY 2007                                                  J AM ACAD
                                                                        JAM        DERMATOL
                                                                             A CAD DERMATOL


                                                Exhibit Page 3 of 4
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 153 of 249 PageID #:
                                    4351
   P1038
   PI038                                                                                                                                  PI040
                                                                                                                                          P1040
   Comparison
   Comparison           of
                        of the       pigment lighte
                              the pigment                     ning effects
                                                     lightening         effects of   of thiodipropionate
                                                                                          thiodipropionate            acid
                                                                                                                      acid                Effectiveness
                                                                                                                                          Effectiveness   and durability
                                                                                                                                                          and durability of
                                                                                                                                                                         of a hyaluronic
                                                                                                                                                                              hyaluronic acid 28
                                                                                                                                                                                         acid 28 mg/ml,
                                                                                                                                                                                                 mg/ml, lidocaine
                                                                                                                                                                                                            lidocaine ~.3%
                                                                                                                                                                                                                      0.3%
   and
   and its ester
              ester withwith hhydroquinonc
                                   y droquinone                                                                                           stable combination
                                                                                                                                          stable  combination   product as
                                                                                                                                                                product  as demonstrated
                                                                                                                                                                            demonstrated  in a multicenter,
                                                                                                                                                                                               multicenter, randomfzed
                                                                                                                                                                                                               randomized
   David
   David Brown,
            Brown, PhD,   PhD, Avon           Products, Inc, Suffern, NY, United States; Christos
                                   Avon Products,            Inc,    Suffern,       NY,    United     States;    Christos                 trial
                                                                                                                                          trial
   Kyrou,
   Kyrou, Avon
             Avon Products,
                      Products, Inc,  Inc, Suffern,
                                              Suffern, NY, UnitedUnited States;         Dmitri Ptchelintsev,
                                                                             States; Dmitri        Ptchehntsev, PhD,  PhD,               C. William
                                                                                                                                             William Hanke,Hanke, MD, Laser   Laser andand Skin
                                                                                                                                                                                              Skin Surgery        Center of
                                                                                                                                                                                                     Surgery Center              Indiana, P.C.,
                                                                                                                                                                                                                             ofJndiana,                Carme l, IN,
                                                                                                                                                                                                                                               P.C, Carmel,
   Avon    Products, Inc,
   Avon Products,          Inc, Suffern,
                                 Suffern, NY,   NY, United       States; James
                                                      United States;         James Leyden,
                                                                                       Leyden, MD, University
                                                                                                           University of  of             United
                                                                                                                                          United States;         Frederic Brandt,
                                                                                                                                                      States; Frederic         Brandt, MD,  MD, Frederic
                                                                                                                                                                                                  Frederic Brandt Brandt Dermatology,
                                                                                                                                                                                                                             Dermatology, Coral    Coral Gables,
                                                                                                                                                                                                                                                              Gables,
   Pennsylvania,
   Pennsylvania, Philadelphia,
                        Philadelphia, PA, United    United States
                                                               States                                                                    FL, United
                                                                                                                                               United States;
                                                                                                                                                           States; William
                                                                                                                                                                      William P. Coleman
                                                                                                                                                                                       Coleman Ill,  Ill, MD, Tulane
                                                                                                                                                                                                                   Tulane University
                                                                                                                                                                                                                               University HealthHealth Sciences
                                                                                                                                                                                                                                                            Sciences
   Whitening
   Whitening agentsagents are are commonly
                                    commonly used     used inin skin      care products
                                                                  skin care       products either
                                                                                                either toto reduce
                                                                                                              reduce thethe              Center,
                                                                                                                                          Center, New   New Orleans,
                                                                                                                                                                Orleans, LA,    IA, United
                                                                                                                                                                                       United States;
                                                                                                                                                                                                  States; Dee   Dee Anna
                                                                                                                                                                                                                       Anna Glaser,
                                                                                                                                                                                                                                 Glaser, MD, Saint     Saint Louis
                                                                                                                                                                                                                                                                 Louis
   appearance
   appearance of    of age
                       age spots
                             spots or or to produce        brighter, lighter
                                              produce brighter,          lighter skin.
                                                                                    skin. We have
                                                                                                have discovered
                                                                                                       discovered that that              University, St Louis,
                                                                                                                                         University,            Louis, MO,MO, United
                                                                                                                                                                                  United States
                                                                                                                                                                                              States
   th.iodipropionic
   thiodipropionic        acid
                           add (I'DPA)
                                  (fOPA) and   and its ester,
                                                          ester, dilauryl
                                                                   dilauryl thiodipropionate
                                                                                 thtodfproptonare          (IUPA ester)
                                                                                                           (I'DPA    ester)              Dermal tillers,
                                                                                                                                         Dermal       fillers, such
                                                                                                                                                                such as collagen
                                                                                                                                                                            collagen and        hyaluronic add
                                                                                                                                                                                           and hyaluronic         acid (HA), have been used for more
                                                                                                                                                                                                                         (HA),    have     been    used     for  more
   have skin
   have   skin lightening         properties similar
                 lightening properties             similar to to hydroquinone
                                                                   hydroqujnone           (RQ), a commonly
                                                                                          (HQ),       commonly used   used               than
                                                                                                                                         than 25 years years forfor aesthetic
                                                                                                                                                                      aesthetic correction
                                                                                                                                                                                     correction of   of lines
                                                                                                                                                                                                           Jines and
                                                                                                                                                                                                                   and wrinkles.
                                                                                                                                                                                                                          wrinkles. The   The effects
                                                                                                                                                                                                                                                effects of   of these
                                                                                                                                                                                                                                                                 these
   skin lightening
   skin  lightening agent.
                         agent. While
                                   \Vhile TDPA is water  water soluble
                                                                   soluble and and therefore        suitable for
                                                                                      therefore suitable        for use in               injectable       treatments have
                                                                                                                                         injectable treatments            have a wide        range of
                                                                                                                                                                                     wide range       of durability       ranging from
                                                                                                                                                                                                           durability ranging         from 1 to  to 4 months
                                                                                                                                                                                                                                                         months for  for
   aqueous
   aqueous based
              based formulations
                        formulations (eg,    (eg, hydrogels),
                                                   hydrogels), the  the TDPA
                                                                          'IDPA ester
                                                                                   ester is insoluble
                                                                                              insoluble in  in water
                                                                                                               water and
                                                                                                                       and               collagen       injections to 3 to
                                                                                                                                         collagen injections                   to 8 months
                                                                                                                                                                                      months with with current               injections. Collagen
                                                                                                                                                                                                           current HA injections,              Collagen and  and HA
   more suitable
   more    suitable for      use in lipophilic
                       for use         lipophilic creamcream based
                                                                 based formulations.
                                                                           formulations. In    In vitro    testing using
                                                                                                    vitro testing    using               injections
                                                                                                                                         injections have  have been
                                                                                                                                                                  been associated
                                                                                                                                                                          associated with   with pain,
                                                                                                                                                                                                   pain, however
                                                                                                                                                                                                             however collagen
                                                                                                                                                                                                                           collagen in   in combination
                                                                                                                                                                                                                                             combination with     with
   purified
   purified enzyme
               enzyme showed showed that   that TDPA
                                                  lUPA esterester is a 6-fold 6-fold more        potent inhibitor
                                                                                        more potent          inhibitor ofof              lidocaiae
                                                                                                                                         lidocaine has   has increased
                                                                                                                                                              increased its tolerability.
                                                                                                                                                                                 tolerability. The        major drawback
                                                                                                                                                                                                  The major        drawback to collagencollagen is the  the shorter
                                                                                                                                                                                                                                                              shorter
   tyrosinase
   tyrosinase thanthan TDPA.
                           TDPA. In   ln a reconstructed
                                               reconstructed          skin model,
                                                                      skin     model, 1    1%% TDPA ester ester applied
                                                                                                                  applied                duration
                                                                                                                                         duration of    of benefit
                                                                                                                                                            benefit compared
                                                                                                                                                                       compared with    with HA-HA. A stable       combination of
                                                                                                                                                                                                          stable combination            of HA 28 28 mg/ml
                                                                                                                                                                                                                                                       mg/ml with with
   topically
   topically was
               was almost        twice as effective
                      almost twice             effective as 1% TDPA   lUPA dissolved
                                                                                 dissolved in the  the media.
                                                                                                        media. Io In a 12-               lidocaine 0.3% has
                                                                                                                                         lidocaine               has now
                                                                                                                                                                       now been          developed. A pivotal
                                                                                                                                                                                been developed.                pivotal trial
                                                                                                                                                                                                                          trial was
                                                                                                                                                                                                                                 w as carried
                                                                                                                                                                                                                                         carried out out in IO  10 US
   week,
   week, dermatologist-supervised
            dermatologist-supervised               clinical    study (n =
                                                   clinical study                 33), twice
                                                                              = 33),                      topical appli-
                                                                                         twice daily topical         appli-              clinical
                                                                                                                                         clinical sitessites to evaluate
                                                                                                                                                                   evaluate effectiveness
                                                                                                                                                                                  effectiveness and             safety of
                                                                                                                                                                                                       and safety             this new
                                                                                                                                                                                                                          of this     new dermal
                                                                                                                                                                                                                                              dermal HA    HA filler
                                                                                                                                                                                                                                                                  filler
   cation
   cation ofof cosmetic
                cosmetic formulations               containing either
                               formulations containing               either 2% HQ    HQ or  or 11%
                                                                                                 % TDPA resulted
                                                                                                              resulted inin              formulation.
                                                                                                                                         formulation. This   This trial
                                                                                                                                                                     trial was
                                                                                                                                                                            was an an active-controlled,           randomized, split-face
                                                                                                                                                                                        active-controlled, randomized,                  split-face design
                                                                                                                                                                                                                                                       design withwith
   similar
   similar effects
            effects on on skin     lightening as measured
                            skin lightening             measured by    by anan improvement
                                                                                improvement in skin            tone ((45%
                                                                                                        skin tone      45%               bilateral
                                                                                                                                         bilateral symmetrical
                                                                                                                                                       symmetrical nasolabial
                                                                                                                                                                         nasolabial folds.folds. HA/lidocaine
                                                                                                                                                                                                  HAjlidocaine was            injected into
                                                                                                                                                                                                                       was injected        into the     fold on
                                                                                                                                                                                                                                                 the fold     on one
                                                                                                                                                                                                                                                                   one
   and
   and 43%, respectively),
                  respectively),         a reduction
                                             reduction in discrete               pigmentation (54%
                                                                  discrete pigmentation               (54% and and 52%,                  side
                                                                                                                                         side of     the face
                                                                                                                                                of the            and a commercial
                                                                                                                                                           face and         commercial preparation
                                                                                                                                                                                               preparation of         collagen to
                                                                                                                                                                                                                  of collagen       to the
                                                                                                                                                                                                                                         the other
                                                                                                                                                                                                                                               other sideside ofof the
                                                                                                                                                                                                                                                                    the
   respectively) and
   respectively)      and a decrease
                               decrease in mottled
                                                 mottled pigmentation
                                                              pigmentation (55%     (55% and             respectively).
                                                                                             and 45%, respectively).                     face
                                                                                                                                         face. . Touch-up
                                                                                                                                                 Touch-up sessions
                                                                                                                                                                sessions were were conducted
                                                                                                                                                                                      conducted every every 10 to    to 14 days     until optimal
                                                                                                                                                                                                                             days until     optimal correction
                                                                                                                                                                                                                                                         correction
   Similarly, in an an 8-week
                        8-week dermatologist-supervised
                                    dermatologist-supervised                clinical   study (n = 35),
                                                                            clinical study             35), twice
                                                                                                              twice daily
                                                                                                                      daily              was
                                                                                                                                         was attained.
                                                                                                                                                 attained. Follow-up
                                                                                                                                                                Follow-up visits vtsns were        done at
                                                                                                                                                                                           were done          at  1,   4,  and
                                                                                                                                                                                                                           and    6   months        after
                                                                                                                                                                                                                                      months after optimal   optimal
   topical
   topical application
             application of    of a cosmetic
                                     cosmetic formulation
                                                    formulation containing
                                                                       containing eithereither 2% HQ or     or 2% TDPA                   correction.
                                                                                                                                         correction. A total   total ofof 208
                                                                                                                                                                           208 subjects
                                                                                                                                                                                 subjects were were enrolled
                                                                                                                                                                                                       enrolled and   and 191 comprised
                                                                                                                                                                                                                                   comprised the     the intent-to-
                                                                                                                                                                                                                                                           intent-to-
   ester
   ester resulted
          resulted in an        improvement in even
                            an improvement                even skin        tone (37%
                                                                   skin tone       (37% and and 31   %, respectively),
                                                                                                  31%,    respectively),                 treat
                                                                                                                                         treat population
                                                                                                                                                  population with    with 164 comprising
                                                                                                                                                                                      comprising the     the per per protocol         population. Touch-up
                                                                                                                                                                                                                       protocol population.               Touch-up
   discrete   pigmentation (31%
   discrete pigmentation            (31 % andand 26%, respectively)
                                                          respectively) and     and mottled
                                                                                      mottled pigmentation
                                                                                                  pigmentation (29%                      sessions       were    required
                                                                                                                                         sessions were required more with      more      with collagen
                                                                                                                                                                                                 collagen than  than with
                                                                                                                                                                                                                        with HA (mean  (mean 0.35 0.35 and and 0_26
                                                                                                                                                                                                                                                                  0.26
   and 26%, respectively).
   and           respectively). Topical Topical application
                                                    application of          cosmetic formulations
                                                                       of cosmetic         formulations containing
                                                                                                              containing                 respectively).
                                                                                                                                         respectively). I.emperle
                                                                                                                                                               Lemperle RatingRating Scale       (LRS) scores
                                                                                                                                                                                          Scale (LRS)                 indicated that
                                                                                                                                                                                                            scores indicated         that more
                                                                                                                                                                                                                                            more patients
                                                                                                                                                                                                                                                      patients had had
   either 11%
   either     % TDPA or      or 2%
                                 2% TDPAlUPA esterester diddid notnot cause
                                                                         cause irritation
                                                                                   irritation or  or allergic
                                                                                                      allergic contact
                                                                                                                  contact                superior
                                                                                                                                         superior results
                                                                                                                                                        results with
                                                                                                                                                                  with thethe HA filler
                                                                                                                                                                                      filler compared
                                                                                                                                                                                              compared to      to the
                                                                                                                                                                                                                  the collagen
                                                                                                                                                                                                                        collagen filler at          months (P <
                                                                                                                                                                                                                                              at 4 months             <
   dermatitis and
   dermatitis    and were
                        were shown
                                shown to    to be
                                               be suitable
                                                    suitable forfor sensitive
                                                                     sensitive skinskin inin 4 week
                                                                                                week dermatologist-
                                                                                                        dermatologist-                   .0001)     and
                                                                                                                                         .0001) and at             months (P = .0003)
                                                                                                                                                            at 6 months                  .0003) according
                                                                                                                                                                                                   according to     to evaluator
                                                                                                                                                                                                                         evaluator assessments.
                                                                                                                                                                                                                                        assessments. Subject Subject
   supervised
   supervised clinical
                   clinical useuse studies
                                     studies (n (n = = 52 and
                                                            and 55 55,, respectively).
                                                                         respectively). These These results
                                                                                                       results indicate
                                                                                                                 indicate                assessments
                                                                                                                                         assessments also    also rated
                                                                                                                                                                    rated HA fillerfiller superior
                                                                                                                                                                                            superior in more  more patients
                                                                                                                                                                                                                      patients at  at both
                                                                                                                                                                                                                                       both 4 and  and 6 months
                                                                                                                                                                                                                                                             months
   that TDPA and
   that          and TDPA ester  ester areare safe
                                               safe and
                                                      and effective       alternatives to
                                                           effective alternatives           to HQ
                                                                                               HQ for cosmetic
                                                                                                         cosmetic skinskin               (P < < .0001).
                                                                                                                                                  ,0001). All patients
                                                                                                                                                                    patients experienced
                                                                                                                                                                                  experienced         injection site
                                                                                                                                                                                                      injection       site reactions
                                                                                                                                                                                                                            reactions with  with bothboth agents.
                                                                                                                                                                                                                                                              agents.
   whitening
   whitening applications.
                  applications.                                                                                                          Swelling
                                                                                                                                         Swelling and   and nodules
                                                                                                                                                             nodules occurred
                                                                                                                                                                          occurred in 8.4%   8.4% and
                                                                                                                                                                                                    and 8     .9% of
                                                                                                                                                                                                            8.9%   of patients
                                                                                                                                                                                                                       patients respectively
                                                                                                                                                                                                                                    respectively for HA and        and
                                                                                                                                         in 3.1
                                                                                                                                         in  3.1% % and     7.9% of
                                                                                                                                                     and 7.9%       of patients      respectively for collagen.
                                                                                                                                                                        patients respectively                 collagen. Other
                                                                                                                                                                                                                            Other injection
                                                                                                                                                                                                                                     injection site site reactions
                                                                                                                                                                                                                                                           reactions
   100% is sponsored
   100%    sponsored by Avon Products, Inc.
                        Avon Products, Inc.                                                                                              occurring
                                                                                                                                         occurring in less    less than
                                                                                                                                                                     than 5% of    of patients
                                                                                                                                                                                        patients included          bruising, discoloration,
                                                                                                                                                                                                    included bruising,            discoloration, erythema,
                                                                                                                                                                                                                                                         erythema,
                                                                                                                                         edema
                                                                                                                                         edema inflammatio
                                                                                                                                                    inflammation,n, pain, pain, abscess
                                                                                                                                                                                  abscess and  and infection.       Contusions occurred
                                                                                                                                                                                                    infection. Contusions             occurred in    in more
                                                                                                                                                                                                                                                         more thanthan
                                                                                                                                         5% ofof subjects
                                                                                                                                                   subjects (7.3% for HA and         and 2.12.1%% for
                                                                                                                                                                                                  for collagen).
                                                                                                                                                                                                        collagen). This  This resolved
                                                                                                                                                                                                                                resolved in       approximately
                                                                                                                                                                                                                                              in approximately
                                                                                                                                         2/3
                                                                                                                                         2/3 ofof affected
                                                                                                                                                    affected subjects
                                                                                                                                                                  subjects with.in
                                                                                                                                                                                within one  one week.
                                                                                                                                                                                                 week. Pruritus,           erythema and
                                                                                                                                                                                                             Pruritus, erythema            and facial
                                                                                                                                                                                                                                                  facial swelling
                                                                                                                                                                                                                                                            swelling
                                                                                                                                         were
                                                                                                                                         were alsoalso reported
                                                                                                                                                         reponed as adverse
                                                                                                                                                                          adverse eventsevents in fewer
                                                                                                                                                                                                     fewer than than 5%5% ofof patients.       Results from
                                                                                                                                                                                                                                patients. Results          from this
                                                                                                                                                                                                                                                                   this
                                                                                                                                         trial
                                                                                                                                         trial support
                                                                                                                                               support the   the use
                                                                                                                                                                   use of this
                                                                                                                                                                             this new
                                                                                                                                                                                    new HA 28 mg/ml  mg/rnl - lidocaiae
                                                                                                                                                                                                                    lidocaine 0.3%0.3% stable
                                                                                                                                                                                                                                           stable combination
                                                                                                                                                                                                                                                     combination
                                                                                                                                         for the
                                                                                                                                              the aesthetic
                                                                                                                                                    aesthetic correction
                                                                                                                                                                   correction of     of lines
                                                                                                                                                                                         lines and
                                                                                                                                                                                                and wrinkles.
                                                                                                                                                                                                       wrink1es.

                                                                                                                                         Study  and poster
                                                                                                                                         Study and   poster support
                                                                                                                                                            support were provided by
                                                                                                                                                                    were provided    Anika Therapeutics
                                                                                                                                                                                  by Anika              and cataerma
                                                                                                                                                                                           Therapeutics and Galderma
                                                                                                                                         Laboratories, LP.
                                                                                                                                         Laboratories, LP




                                                                                                                                         PI041
                                                                                                                                         Pl041
   P1039
   Pl039                                                                                                                                 Medical
                                                                                                                                         Medical grade
                                                                                                                                                   grade lanolin
                                                                                                                                                           lanolin USP
                                                                                                                                                                    liSP accelerates
                                                                                                                                                                          accelerates   repair  of hands,
                                                                                                                                                                                        repair of   hands, heels,     and lips
                                                                                                                                                                                                              heels, and    lips
   Preclinical
   Preclinical evaluation
                       evaluation          of
                                           of a novel
                                                    novel hyaluronic
                                                               hyaluronic           acid
                                                                                    acid 28  28 mg/ml,
                                                                                                  mg/mI, lidocaine
                                                                                                              lidocaine        0,3%
                                                                                                                               0-3%      Laurie
                                                                                                                                         Laurie B. Joseph,
                                                                                                                                                   Joseph, PhD,    Croda Inc,
                                                                                                                                                             PhD, Crcda    Inc, Edison,
                                                                                                                                                                                Edison, NJ, United
                                                                                                                                                                                              United States;
                                                                                                                                                                                                      States; Nigel  Langley, PhD,
                                                                                                                                                                                                              Nigel Langley,   PhD,
   stable
   stable combination
             combination                product
                                        product                                                                                          Croda
                                                                                                                                         Croda Inc,
                                                                                                                                                Lnc, Edison,
                                                                                                                                                      Edison, NJ,   United States; Michael Christiansen , PhD, S.K.I.N. Inc,
                                                                                                                                                                N], United   States;  Michael  Christiansen,   PhD,   S.K.I.N.   Inc,
   Carol
   Carol A. Toth,
                Toth, PhD, PhD, Anika
                                    Aoika Therapeutics,
                                                Therapeutics,           \'(robum, MA,
                                                                        Woburn,         .MA, United
                                                                                                United States;
                                                                                                           States; HyunHyun Kim,Kim,     Conshocken,
                                                                                                                                         Conshocken,     PA,
                                                                                                                                                         PA, United
                                                                                                                                                               United States;
                                                                                                                                                                        States; Albert
                                                                                                                                                                                  Albert M. Kligman,
                                                                                                                                                                                               Kligman, MD, PhD,  PhD, Skin
                                                                                                                                                                                                                         Skin Inc,
                                                                                                                                                                                                                                 Inc,
   PhD,
   PhD, Anika
           Anika Therapeutics,
                       Therapeutics,            Woburn,
                                                Woburn, MA,      l\{A, United
                                                                         United States;
                                                                                      States; Tamera
                                                                                                  Tarnera Gooding,
                                                                                                              Gooding, Anika  Anika      Conshocken,
                                                                                                                                         Conshocken,         United States
                                                                                                                                                        PA, United   States
   Therapeutics,
   Therapeutics,          Wobu,
                           Wobu, MA, United      United States;
                                                             States; Ronald
                                                                          Ronald W.     W Gottschalk,
                                                                                             Gottschalk, MD, Galderma   Galderma         Background: Moisture
                                                                                                                                         Background:    Moisture loss
                                                                                                                                                                   loss of
                                                                                                                                                                         of the
                                                                                                                                                                            the skin
                                                                                                                                                                                skin results   in. cracked,
                                                                                                                                                                                      results in   cracked, reddened,   irritated lips
                                                                                                                                                                                                             reddened, irritated   lips and
                                                                                                                                                                                                                                        and
   Laboratories,
   Laboratories, Fort    Fort Worth,
                                  Worth, TX, United   United States States                                                               hands. Feet
                                                                                                                                         hands.   Feet are
                                                                                                                                                       are also subjected
                                                                                                                                                                 subjected to thethe perils
                                                                                                                                                                                      perils of   weather and
                                                                                                                                                                                              of weather    and are
                                                                                                                                                                                                                are the
                                                                                                                                                                                                                    the most
                                                                                                                                                                                                                         most neglected
                                                                                                                                                                                                                                 neglected
   Hyaluronic
   Hyaluronic acid   acid (HA) is a natural   natural constituent
                                                          constituent of       of connective
                                                                                    connective tissuetissue throughout
                                                                                                                throughout the    the    part
                                                                                                                                         part of
                                                                                                                                               of our
                                                                                                                                                  our body.  In these
                                                                                                                                                      body. 1n  these studies
                                                                                                                                                                       studies medical
                                                                                                                                                                                medical grade      lanolin USP was
                                                                                                                                                                                           grade lanolin        was compared
                                                                                                                                                                                                                     compared to     white
                                                                                                                                                                                                                                  to white
   body. Over
           Over the the last
                           last 15 years,
                                       years, it has been been used used extensively
                                                                             extensively as a dermal             ti.lier to reduce
                                                                                                     dermal tiller           reduce      petrolatum
                                                                                                                                         petrolatum USP for for promoting
                                                                                                                                                                promoting the the rep.tir  of damaged
                                                                                                                                                                                   repair of  damaged hands,
                                                                                                                                                                                                          hands, heels,
                                                                                                                                                                                                                  heels, and
                                                                                                                                                                                                                         and lips.
                                                                                                                                                                                                                               lips.
   the
   the appearance
         appearance            of
                               of facial
                                     facial lines
                                                lines and          wrinkles. Despite
                                                         and wrinkles.              Despite highlyhighly desirable
                                                                                                             desirable results
                                                                                                                             results     Methods:
                                                                                                                                         Methods: The The lip and   and hand
                                                                                                                                                                           hand studies
                                                                                                                                                                                   studies were         performed during
                                                                                                                                                                                               were performed            during the the winter,
                                                                                                                                                                                                                                          winter, wttile
                                                                                                                                                                                                                                                     while the the heel
                                                                                                                                                                                                                                                                    heel
   aesthetically,
   aesthetically, one            drawback to
                        one drawback               to the
                                                       the injection
                                                               injection of    of HA fillers
                                                                                           tillers is the      pain associated
                                                                                                        the pain        associated       study
                                                                                                                                         study was
                                                                                                                                                 was conducted
                                                                                                                                                       conducted during    during the the summer.
                                                                                                                                                                                            summer. For    For thethe hand
                                                                                                                                                                                                                        hand and      heel studies
                                                                                                                                                                                                                                and heel      studies side-by-side
                                                                                                                                                                                                                                                         side-by-side
   with injection.
          injection. Due    Due to  to the
                                         the nature
                                                nature of  of the      compound, burning
                                                                the compound,              burning and  and stinging
                                                                                                               stinging can  can bebe    comparisons
                                                                                                                                         comparisons were    were made           between petrolatum
                                                                                                                                                                       made between             petrolatum and      and medical
                                                                                                                                                                                                                          medical gradegrade lanolin.
                                                                                                                                                                                                                                                lanolin. Men  Men andand
   significant.
   significant. PriorPrior to the     the useuse of HA fillers   fillers,, manufacturers
                                                                             manufacturers          of collagen
                                                                                                    of    collagen injections
                                                                                                                        injections       women
                                                                                                                                         women (aged(aged 14-52 yrs)    yrs) with
                                                                                                                                                                               with cracked
                                                                                                                                                                                       cracked and         xerotic hands,
                                                                                                                                                                                                     and xerotic       hands, heels,
                                                                                                                                                                                                                                  heels, or or lips  were enrolled
                                                                                                                                                                                                                                               lips were       enrolled
   overcame
   overcame some  some of    of these
                                 these tolerability
                                          tolerability issuesissues using
                                                                        using a stable
                                                                                     stable combination
                                                                                               combination with           the local
                                                                                                                   with the     local    in all studies_
                                                                                                                                                studies. There
                                                                                                                                                             There were were no   no adverse
                                                                                                                                                                                       adverse events
                                                                                                                                                                                                    events and  and all subjects
                                                                                                                                                                                                                          subjects completed
                                                                                                                                                                                                                                        completed the    the studies.
                                                                                                                                                                                                                                                                studies.
   anesthetic,
   anesthetic, lidocaine.                Unfortunately, collagen
                      lidocaine. Unfortunately,                    collagen injections
                                                                                  injections have  have a relatively
                                                                                                               relatively shortshort     A dermatologist
                                                                                                                                            dermatologist determined
                                                                                                                                                                  determined the      the degree
                                                                                                                                                                                            degree of   of damage
                                                                                                                                                                                                            damage using using a 0 to  to 3 scale.     Photographs
                                                                                                                                                                                                                                              scale. Photographs
   duration
   duration of effecteffect in  in comparison
                                    comparison to       to HA. As a result  result of of the
                                                                                          the enhanced
                                                                                                 enhanced acceptability
                                                                                                                acceptability of    of   were
                                                                                                                                         were taken
                                                                                                                                                 taken prior
                                                                                                                                                           prior to the   the first application
                                                                                                                                                                                        application. . During
                                                                                                                                                                                                            During the  the hand
                                                                                                                                                                                                                             hand study,         individuals were
                                                                                                                                                                                                                                       study, individuals          were
   this combination
   this  combination as well        well as a desiredesire to to achieve
                                                                    achieve a lo       nger duration
                                                                                    longer      duration of effect,
                                                                                                                 effect, a stable
                                                                                                                              stable     treated
                                                                                                                                         treated twice
                                                                                                                                                   twice daily
                                                                                                                                                             daily for 2 weeks weeks followed
                                                                                                                                                                                         followed by a 9-day     c-day regression.
                                                                                                                                                                                                                         regression. At days   days 8,    15, and
                                                                                                                                                                                                                                                                and 24,
                                                                                                                                                                                                                                                      8 , 15,        24,
   formulation
    formulation of    of cross      linked HA (28
                          cross linked               (28 mg/ml)
                                                           mglml) and          lidocaine (0.3%) was developed. The
                                                                        and lidocaine          (0.3%)    was   developed.        The     hands were
                                                                                                                                         hands    were assessed
                                                                                                                                                           assessed and    and photographed.
                                                                                                                                                                                  photographed.            For the
                                                                                                                                                                                                           For    the heel
                                                                                                                                                                                                                        heel study,
                                                                                                                                                                                                                               study, heels
                                                                                                                                                                                                                                          heels were        [rea ted at
                                                                                                                                                                                                                                                   were treated
   use
    use of
         of a novel
               novel cross-linked
                         cross-linked HA gives       gives thethe formulation
                                                                     formulation a longer   longer in vivo durability.
                                                                                                                  durability. TheThe     night
                                                                                                                                         night and
                                                                                                                                                 and covered
                                                                                                                                                      covered with    with socks
                                                                                                                                                                              socks for for 2 weeks
                                                                                                                                                                                                weeks followed
                                                                                                                                                                                                           followed by    by a I-week
                                                                                                                                                                                                                                 I-week regression.
                                                                                                                                                                                                                                             regression. At 1 and   and
    HA is not
           not derived
                 derived from   from an animal
                                             animal source           rendering the
                                                         source rendering             the product
                                                                                            product safe safe from
                                                                                                               from worries
                                                                                                                        worries of  of   2 weeks
                                                                                                                                            weeks of  of treatment,
                                                                                                                                                            treatment, plus     plus 1 week week after          treatmentm heels   heels were
                                                                                                                                                                                                       after trearmentm                      were assessed
                                                                                                                                                                                                                                                      assessed and  and
    animal   contagion.         The     HA/lidocaiae
    animal contagion. The Ha/bdocaine combination             combination was       was tested
                                                                                          tested in a 48-week
                                                                                                          48-week guineaguinea pigpig    photographed.
                                                                                                                                         photographed. For      For thethe lip
                                                                                                                                                                             lip study,
                                                                                                                                                                                  study, materials
                                                                                                                                                                                            materials were were applied         twice daily
                                                                                                                                                                                                                                          daily for
                                                                                                                                                                                                                    applied twice                for 2 weeks
                                                                                                                                                                                                                                                         weeks withwith
    intradermal implantation
    intradermal        implantation model     model and   and compared
                                                                  compared with     with several
                                                                                             several other
                                                                                                        other marketed
                                                                                                                   marketed HA    I-IA   1I application
                                                                                                                                            application immediately
                                                                                                                                                             immediately before    before bed.bed.
    tissue
    tissue augmentation
            augmentation products.   products. When   When compared
                                                                 compared to       to other
                                                                                       other marketed
                                                                                                 marketed hyaluronic
                                                                                                               hyaluronic acid   acid
    products, this
    products,      this formulation
                            formulation had      had the       highest residual
                                                        the highest          residual scorescore throughout
                                                                                                    throughout a 42-week  42-week        Results:
                                                                                                                                         Results: All 10 individuals
                                                                                                                                                                   individuals in the      the h     and study
                                                                                                                                                                                                   hand      study had  bad reduced
                                                                                                                                                                                                                               reduced dryness,
                                                                                                                                                                                                                                              dryness, cracking,
                                                                                                                                                                                                                                                             cracking,
    period.
    period. A week
                 week 18 assessment
                                  assessment indicated
                                                     indicated that                 formulation was the
                                                                             this formulation
                                                                      that thjs                              the only
                                                                                                                    only one     that
                                                                                                                          one that       reddening, and
                                                                                                                                         reddening,      and itching
                                                                                                                                                                itching afterafter use
                                                                                                                                                                                     use ofof tl1e
                                                                                                                                                                                               the lanolin           compared to
                                                                                                                                                                                                     lanolin as compared            to the
                                                                                                                                                                                                                                         the petrolatum-treated
                                                                                                                                                                                                                                              petrolatum-treated
    was
    was rated
           rated withwith good  good filling capacity,capacity, with   with other
                                                                                other comparators
                                                                                           comparators          being rated
                                                                                                                being     rated as       hands.
                                                                                                                                         hands. At thethe endend of  of the
                                                                                                                                                                        the regression
                                                                                                                                                                               regression the   the hands        treated with petrolatum had regressed
                                                                                                                                                                                                      hands treated         with   petrolatum        had    regressed
    intermediate
    tntcrmedtatc or           poor in
                        or poor        in this
                                           this regard_
                                                  regard. The          HA/lidocaine formulation was considered
                                                               The HAflidocaine              formulation       was     considered        to a state
                                                                                                                                                state similar
                                                                                                                                                         similar to   to dayday 0, while
                                                                                                                                                                                       while the  the all lanolin          treated hands
                                                                                                                                                                                                               lanolin treated         hands were were improved
                                                                                                                                                                                                                                                            improved
    a non
       non irritant
            irritant in this  [his model.
                                     model. Microscopically,
                                                 Microscopically, the        the HA/lidocaine
                                                                                   HA/lidocaine combination
                                                                                                        combination did     did not
                                                                                                                                  not    compared
                                                                                                                                         compared to    to the
                                                                                                                                                            the baseline.
                                                                                                                                                                    baseline. Before
                                                                                                                                                                                   Before treatment,
                                                                                                                                                                                              treatment, all individuals
                                                                                                                                                                                                                     individuals had        stained and
                                                                                                                                                                                                                                      had stained       and fissured
                                                                                                                                                                                                                                                               fissured
    induce
    induce a tissue
                tissue response
                            response at the     the site    of implantation
                                                      site of    implantation and      and remained         present at the
                                                                                              remained present              the site
                                                                                                                                  site   heels.
                                                                                                                                         heels. After
                                                                                                                                                  After 1 week,
                                                                                                                                                             week, lanolin-treated
                                                                                                                                                                        lanolin-treated heels   heels had        less staining and fissuring.
                                                                                                                                                                                                          had less     staining    and    fissuring.    By    2 weeks,
                                                                                                                                                                                                                                                                weeks,
    throughout
    throughout the     the study
                               study as a space   space occupying
                                                            occupying material. material. An    An extrusion
                                                                                                     extrusion force  force study
                                                                                                                               study     no staining
                                                                                                                                             staining was was seenseen on  on the
                                                                                                                                                                                the lanolin-treated
                                                                                                                                                                                      lanolin-treated heels    heels and      the subjects
                                                                                                                                                                                                                        and the     subjects stated
                                                                                                                                                                                                                                                  stated thatthat their
                                                                                                                                                                                                                                                                   their
    demonstrated
    dcmonsrrareo that      that the        HA/lidocaine formulation
                                   the HAJlidocaine                formulation has      has good
                                                                                               good flow
                                                                                                       flow characteristics,
                                                                                                                 characteristics,        feet were softer
                                                                                                                                         feet were    softer and and lessless fissured
                                                                                                                                                                                fissured thanthan the the petrolatum-treated
                                                                                                                                                                                                            petrolatum-treated            feet.
                                                                                                                                                                                                                                          feet. After
                                                                                                                                                                                                                                                 After regression,
                                                                                                                                                                                                                                                          regression,
   passing easily
   passing     easily through
                          through a 30-gauge3O-gauge needleneedle and   and maintains
                                                                               maintains form   form well
                                                                                                       well after       hydration.
                                                                                                               after hydration.          both
                                                                                                                                         both feet
                                                                                                                                                feet regressed,
                                                                                                                                                       regressed, but      but feet
                                                                                                                                                                                  feet treated
                                                                                                                                                                                         treated with  with lanolin were softer and less fissured,
                                                                                                                                                                                                                lanolin    were      softer    and    less    fissured,
   Data   showed
   Data showed that     that thisthis HA formulation
                                             formulation with      with lidocaine
                                                                           lidocaine behaved
                                                                                          behaved similarly
                                                                                                       similarly to   to a leading
                                                                                                                            leading      though
                                                                                                                                         though somesome staining
                                                                                                                                                              staining did   did reappear.
                                                                                                                                                                                   reappear. After After 1I week week of  of lanolin      treatment, there
                                                                                                                                                                                                                             lanolin treatment,            there waswas
   marketed
   marketed HA product  product with   with respect
                                               respect to extrusion
                                                                 extrusion force.force. Introduction
                                                                                           Introduction of     of this
                                                                                                                   this new
                                                                                                                         new filler      less cracking,
                                                                                                                                               cracking, peeling,
                                                                                                                                                               peeling, bleeding,
                                                                                                                                                                              bleeding, and   and swelling.
                                                                                                                                                                                                      swelling. At 2 weeks,  weeks, the   the lips     treated with
                                                                                                                                                                                                                                                lips treated       With
   product,
   product, consisting
                consisting of       of a non-animal
                                            non-animal derived  derived HA in combination
                                                                                        combination with    with lidocaine,
                                                                                                                     lidocaine, is       petrolatum       were
                                                                                                                                         petrolatum were still      still cracked
                                                                                                                                                                           cracked as compared
                                                                                                                                                                                            compared to            the healed
                                                                                                                                                                                                              to the     healed lanolin-treated
                                                                                                                                                                                                                                   lanolin-treated lips.   lips.
   expected
   expected to   to offer
                       offer an advanadvantage tage to the the aesthetic
                                                                  aesthetic patient
                                                                                  patient over over current
                                                                                                     current choices.
                                                                                                                  choices.               Conclusion:
                                                                                                                                         Conclusion: This   This data data clearly
                                                                                                                                                                               clearly shows
                                                                                                                                                                                           shows that   that medical
                                                                                                                                                                                                                medical gradegrade lanolin
                                                                                                                                                                                                                                        lanolin is superior
                                                                                                                                                                                                                                                        superior to   to
                                                                                                                                         petrolatum
                                                                                                                                         petrolatum in    in restoring
                                                                                                                                                              restoring the    the barrier       function of
                                                                                                                                                                                     barrier function               skin.
                                                                                                                                                                                                                of skin.
   Study and poster
   Study and   poster support
                      support were provided by
                              were provided by Anika
                                               Anika Therapeutics
                                                     Therapeutics and
                                                                  and Galderma
                                                                      Gatderma
   Laborato1ies,
   Laboratories, LP.
                  LR                                                                                                                     JOO
                                                                                                                                         100%% sponsored
                                                                                                                                               sponsored by Croda Inc.
                                                                                                                                                            Croda Inc.


  AB94
  AD94            JJAM
                    Alit ACAD
                         ACAD        DERMATOL
                                     DER..\1ATOL                   This material may be protected by Copyright law (Title 17 U.S. Code)                                                                                                        FEBRUARY  2007
                                                                                                                                                                                                                                               F EBRUARY 2007




                                                                                                        Exhibit Page 4 of 4
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 154 of 249 PageID #:
                                    4352




                   EXHIBIT U
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 155 of 249 PageID #:
                                    4353

                                                              1111111111111111 IIIIII IIIII 11111 1111111111 1111111111 1111111111 1111111111111111 IIII IIII IIII
                                                                                                   US 20050136122Al
       (19) United States
       (12) Patent Application Publication                                                 (10)    Pub. No.: US 2005/0136122 Al
              Sadozai et al.                                                               ( 43)   Pub. Date:      Jun. 23, 2005

       (54)   CROSSLINKED HYALURONIC ACID                                          (57)                           ABSTRACT
              COMPOSITIONS FOR TISSUE
                                                                                   A hyaluronic acid (HA) composition includes crosslinked,
              AUGMENTATION                                                         water-insoluble, hydrated HA gel particles. The HA includes
                                                                                   crosslinks represented by the following structural formula:
                                                                                           HA-U-R,-U-HA
       (75)   Inventors: Khalid K. Sadozai, Shrewsbury, MA
                         (US); Tamera B. Gooding, Jamaica                           The variables are defined herein.
                         Plain, MA (US); Kyle Bui, North                           A method of augmenting tissue in a subject includes insert-
                         Andover, MA (US); Charles H.                              ing a needle into a subject at a location in the subject that is
                         Sherwood, Sudbury, MA (US)                                in need of tissue augmentation, wherein the needle is
                                                                                   coupled to a syringe loaded with the HA composition, and
                                                                                   applying force to the syringe, to deliver the HA composition
              Correspondence Address:                                              into the subject.
              HAMILTON, BROOK, SMITH & REYNOLDS,
              P.C.                                                                 A method of preparing the HA composition, includes form-
              530 VffiGINIA ROAD                                                   ing water-insoluble, dehydrated crosslinked HA particles,
                                                                                   separating the water-insoluble, dehydrated particles by aver-
              P.O. BOX 9133
              CONCORD, MA 01742-9133 (US)                                          age diameter, selecting a subset of particles by average
                                                                                   diameter, and hydrating the subset of dehydrated particles
                                                                                   with a physiologically compatible aqueous solution.
       (73) Assignee: Anika Therapeutics, Inc., Woburn, MA                         Another method of preparing the crosslinked HA composi-
                           (US)                                                    tion includes crosslinking a precursor of the crosslinked HA
                                                                                   with a biscarbodiimide in the presence of a pH buffer and
       (21)   Appl. No.:          10/743,557                                       dehydrating the crosslinked HA
       (22)   Filed:              Dec. 22, 2003                                    Also included is a method of augmenting tissue in a subject
                                                                                   that is in need of tissue augmentation.
                                                                                   A method of stabilizing crosslinked HA includes hydrating
                         Publication Classification
                                                                                   water-insoluble, dehydrated crosslinked HA with a physi-
                                                                                   ologically compatible aqueous solution that includes a local
                                                                                   anesthetic, wherein the value of storage modulus G' for the
       (51)   Int. CI.7 ....................... A61K 48/00; A61K 39/395;
                                                                                   stabilized composition is at least about 110% of the value of
                                                                A61K 31/24
                                                                                   G' for a non-stabilized composition,.
       (52)   U.S. CI. .. ....................... 424/493; 514/304; 514/536;
                                        514/2; 514/44; 424/130.1; 536/53           Also included is the stabilized HA composition.




                                                                                                                                     Exhibit 1030
                                                                                                                            Prollenium v. Allergan
                                                          Exhibit Page 1 of 21
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 156 of 249 PageID #:
                                    4354




      Patent Application Publication Jun. 23, 2005 Sheet 1 of 7       US 2005/0136122 Al


                    UV absorption of cross linked Hyaluronic acid with different
                                      degree of cross linking
                 1.8 - - - - - - - - - - - - - - - - - - - ,




            -
            E 1.2
            C
            en

            -=
            ~

            :&
                1
                 0.8
                                                                      Ii W rrax 249 nm


            ~ 0.6
                 0.4

                 0.2

                  0
                           75%             100%            125%




                                      FIG. I




                                     Exhibit Page 2 of 21
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 157 of 249 PageID #:
                                    4355




      Patent Application Publication Jun. 23, 2005 Sheet 2 of 7     US 2005/0136122 Al


                       UV absorption of cross linked products obtained from
                                      different pH reactions
                  1.4 - . - - - - - - - - - - - - - - - - - - - - .

                  1.2


             -     1
             E
             C
             I    o.a
             -
             f.1 0.6
             :E
                                                                    l!J lN rmx 249 nm


             ~ 0.4

                  0.2

                   0
                           pHS.5          pH6.0           pH6.5




                                      FIG. 2




                                    Exhibit Page 3 of 21
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 158 of 249 PageID #:
                                    4356




      Patent Application Publication Jun. 23, 2005 Sheet 3 of 7                         US 2005/0136122 Al


                Effect of Particle Size Distribution on Storage Modulus (G')
                                                                                    ..--------.
                                                                                    Ii Average Initial G'
            1400

            1200

            1000

           ';'800
           -
           a.
           c,   600

                400

                200

                  0
                          0
                           I
                                         N
                                         u,
                                                          .....
                                                          (JI               N                   ex,
                          N
                          u,             .....'
                                         u,
                                                          .....'            UI
                                                                            ....,
                                                                             I
                                                                                                c:>
                                                                                                N'
                                                          N
                                                          u,                ex,                 u,
                                                                            0                   0

                                        X-llnked powder particle size range (µm)




                                                  FIG. 3




                                         Exhibit Page 4 of 21
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 159 of 249 PageID #:
                                    4357




      Patent Application Publication Jun. 23, 2005 Sheet 4 of 7               US 2005/0136122 Al


                Effect of Particle Size on Extrusion Force                 Ill Average Extrusion
                                                                               Force




                                X-linked Powder Particle Size Range (µm)




                                           FIG. 4




                                     Exhibit Page 5 of 21
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 160 of 249 PageID #:
                                    4358




      Patent Application Publication Jun. 23, 2005 Sheet 5 of 7                     US 2005/0136122 Al

                 Degradation Profiles of Tissue Augmentation Products Exposed to Hyaluronldase
             500 ~-----------_.;:;E;.;_;n=-..;;.m;.;..e;;_.;s;..._ _ _ _ _ _ _ _ _~

             450                              Invention

             400

             350                                                                           • G' RESTYLANE®

                                                                      PERLANE®             - G' -PERLANE®

                                                                                           ., G' HYLAFORM®

                                                                                           • G' Invention




              0
                   0      10000      20000         30000     40000      50000      60000
                                                Tima (Sac)




                                                   FIG. 5




                                             Exhibit Page 6 of 21
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 161 of 249 PageID #:
                                    4359




      Patent Application Publication Jun. 23, 2005 Sheet 6 of 7                            US 2005/0136122 Al

              1200

              1000    --
                                                             +Ge12
              800.0                                                 ............

              600.0                                                t1Qel 4
                                   /   ~Ge13
         q                                                  /"'
        -=o   400.0
        ._
         QI


              200.0
                                                                   •Gels/
                 0
                      0    10000       20000            30000                      40000    50000     60000
                                                        time (s)



                                               FIG. 6




                                       Exhibit Page 7 of 21
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 162 of 249 PageID #:
                                    4360




      Patent Application Publication Jun. 23, 2005 Sheet 7 of 7                      US 2005/0136122 Al

                                                 8   0.3% Lidocaine Buffer
               900.0

               800.0
                       :   ,-                  •0.2% Lidocaine Buffer
               700.0
                           ,.....
               600.0

               500.0

               400.0
         Ci}
         -=a   300.0~                           +    No Lidocaine Buffer
         --
          Dl


               200.0 ,
                       :
                           ..
               100.0

                   0
                       0            10000    20000            30000          40000    50000      60000
                                                             time (s)




                                                       FIG. 7




                                            Exhibit Page 8 of 21
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 163 of 249 PageID #:
                                    4361




      US 2005/0136122 Al                                                                                               Jun.23,2005
                                                                        1

           CROSSLINKED HYALURONIC ACID                                      delivery vehicles can lead to variations in drug delivery,
       COMPOSITIONS FOR TISSUE AUGMENTATION                                 leading to an increase in the occurrence of damaging side
                                                                            effects, a decrease in therapeutic benefit, and the like.
               BACKGROUND OF THE INVENTION
                                                                            [0006] Therefore, there is a need for a HA composition
      [0001] Currently, all tissue augmentation fillers approved            that overcomes or minimizes the above referenced prob-
      by the United States Food and Drug Administration are                 lems.
      derived from collagen. Approximately 3-5% of human sub-
      jects show serious allergic reactions to bovine collagen, thus                    SUMMARY OF THE INVENTION
      requiring careful testing before using these fillers in any
      particular subject.                                                   [0007] The invention is directed to a hyaluronic acid (HA)
                                                                            composition and a method of making and using a HA
      [0002] Hyaluronic acid, also referred to as "HA," is a                composition that is effective for tissue augmentation and/or
      naturally occurring, water soluble polysaccharide that is a           drug delivery.
      major component of the extra-cellular matrix and is widely
      distributed in animal tissues. Naturally occurring HA gen-            [0008] A hyaluronic acid (HA) composition includes
      erally has a molecular weight range of about between 6x104            crosslinked, water-insoluble, hydrated HA gel particles. The
      to about 8x10 6 Daltons. It has excellent biocompatibility and        HA includes crosslinks represented by the following struc-
      does not give a foreign body or allergic reaction when                tural formula:
      implanted into a subject.
                                                                                  HA'-U-R2 -U-HA'
      [0003] Methods of preparing commercially available
                                                                            [0009] Each HA' is the same or different crosslinked HA'
      hyaluronan are well known. Also known are various meth-
                                                                            molecule, e.g., the crosslinks can be intramolecular or
      ods of coupling HA and cross-linking HA to reduce the                 intermolecular.
      water solubility and diffusibility of HA, and to increase the
      viscosity of HA. See, for example, U.S. Pat. Nos. 5,356,883           [0010] Each U is independently an optionally substituted
      and 6,013,679, the entire teachings of which are incorpo-             O-acyl isourea or N-acyl urea.
      rated herein by reference. Further, many forms of HA have
      been employed, e.g., as surgical aids to prevent post opera-          [0011] R2 is optionally substituted alkyl, alkenyl, alkynyl,
      tive adhesions of tissues, as adjuncts to synovial fluid in           alkoxy, cycloalkyl, cycloalkenyl, cycloalkynyl aryl, het-
      joints, as fluid replacement and/or surgical aids in oph-             eroaryl, heterocyclyl, cycloaliphaticalkyl, aralkyl, het-
      thalmic surgery, as a scaffold for tissue engineering in vitro        eroaralkyl, or heterocyclylalkyl.
      or guided tissue regeneration or augmentation in vivo, and            [0012] A method of augmenting tissue in a subject that is
      the like.                                                             in need of tissue augmentation includes the step of inserting
      [0004] The use of such HA products suffers several                    a needle into a subject at a location in the subject that is in
      defects, however, in particular, a tradeoff between in vivo           need of tissue augmentation, wherein the needle is coupled
      properties and surgical usability. For example, HA that is            to a syringe loaded with the HA composition. Also included
      sufficiently chemically modified or crosslinked to have               is applying force to the syringe, whereby at least a portion
      desirable in vivo mechanical and biostability properties can          of the HA composition is delivered into the subject.
      be so highly viscous that injection through fine needles is
                                                                            [0013] A method of preparing the HA composition,
      difficult or impossible. Conversely, HA that is injectable can
      have inferior in vivo biostability and mechanical properties.         includes forming water-insoluble, dehydrated crosslinked
                                                                            HA particles, separating the water-insoluble, dehydrated
      [0005] Further, there is high current interest in employing           particles by average diameter, selecting a subset of particles
      chemically modified HA for vehicle-assisted time release              by average diameter, and hydrating the subset of dehydrated
      delivery of bioactive agents including, for example, thera-           particles with a physiologically compatible aqueous solu-
      peutic agents or drugs and biological probes. A major                 tion, thereby forming the HA composition.
      challenge is the development of a delivery vehicle that will
      provide the appropriate level of bioavailability of a thera-          [0014] Another method of preparing the crosslinked HA
      peutic agent at the affected area to achieve a desired clinical       composition includes crosslinking a precursor of the
      result, yet also have a desirable balance of in vivo mechani-         crosslinked HA with a biscarbodiimide in the presence of a
      cal and biostability properties balanced with surgical/admin-         pH buffer that is at a pH between about 4 and about 8, and
      istrative usability. The bioavailability of a drug depends            dehydrating the crosslinked HA to produce the dehydrated,
      upon the nature of the drug, the drug delivery vehicle used,          crosslinked HA.
      and the route of delivery, for example, oral, topical, trans-         [0015] A method of stabilizing crosslinked HA includes
      dermal, mucosal, administration by injection, administration          hydrating water-insoluble, dehydrated crosslinked HA with
      by inhalation, or administration by a combination of two or           a physiologically compatible aqueous solution, thereby
      more of these routes. The bioavailability may be low as a             forming the stabilized HA composition, wherein the physi-
      result of, for example, the degradation of the drug by                ologically compatible aqueous solution includes at least
      metabolic processes, rapid or uneven degradation of the               about 0.1 % by weight of a local anesthetic, wherein the
      delivery vehicle, rapid or uneven release of the drug from            value of storage modulus G' for the stabilized composition
      the delivery vehicle, and the like. These can be accompanied          is at least about 110% of the value of G' measured for a
      by similar problems of frequency of administration, diffi-            non-stabilized composition, when measured at 37° C. and 1
      culty of administration, e.g., difficulty of injection, biodeg-       Hz frequency using a 4 cm flat geometry.
      radation, and the like. In addition to the difficulties noted
      above, frequent administration of insufficiently stable drug          [0016]   Also included is the stabilized HA composition.




                                                      Exhibit Page 9 of 21
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 164 of 249 PageID #:
                                    4362




      US 2005/0136122 Al                                                                                                 Jun.23,2005
                                                                         2


      [0017] The embodiments disclosed herein are effective for              a variety of sources, including HA extracted from animal
      preparing and using crosslinked, water-insoluble, hydrated             tissues or harvested as a product of bacterial fermentation,
      HA gel particles, wherein the crosslinks in the HA include             can be used as a starting material. Alternatively, the
      linking group R2, that have improved combinations of                   uncrosslinked HA used to make the composites of this
      in-vivo biostability and mechanical properties, while at the           invention can be produced in commercial quantities by
      same time having improved usability, e.g., improved ease of            bioprocess technology, as described, for example, in Nimrod
      injection through fine needles. For example, as shown in the           et al., PCT Publication No. WO 86/04355, the entire teach-
      Exemplification, the HA compositions have improved val-                ings of which are incorporated herein by reference.
      ues for storage modulus G' and kinematic viscosity, while
      exhibiting improved in vitro and in vivo biostability to               [0027]   Crosslinked HA can be formed by reacting
      hyaluronidase enzyme. The disclosed embodiments are                    uncrosslinked HA with a crosslinking agent under suitable
      effective for employing crosslinked HA in tissue augmen-               reaction conditions. The crosslinked HA is prepared by
      tation while reducing the frequency of implantation needed.            reacting uncrosslinked HA with a biscarbodiimide in the
      The embodiments are also effective for employing                       presence of a pH buffer, wherein the buffer is at a pH
      crosslinked HA as a drug delivery vehicle that exhibits the            between about 4 and about 8. The pH of the buffer can be
      surprising and unexpected effect of increasing biostability            between about 4 and about 7, typically between 5 and about
      along with effective drug release properties and effective             6.5, or more typically between about 5 and about 6. In a
      administrative properties.                                             preferred embodiment, the pH is about 5.5.
                                                                             [0028] The pH buffer can include any buffer agent known
            BRIEF DESCRIPTION OF THE DRAWINGS                                to one skilled in the art, e.g., 2-(N-morpholino)ethane-
      [0018]   FIG.1: UV absorbance of the crosslinked products              sulfonic acid (MES); 2,2-bis(hydroxymethyl)-2,2',2"-nitrot-
      obtained by reacting HA and p-phenylene-bis(ethylcarbodi-              riethanol; succinate/succinic acid; KH2 PO 4 ; N-tris(hy-
      imide) in a molar equivalent ratio of 75%, 100%, and 125%.             droxymethyl-2-aminoethanesulfonic acid; triethanolamine;
                                                                             diethylbarbituate; tris(hydroxymethyl)aminoethane; N-tr-
      [0019] FIG. 2: UV absorbance of the crosslinked products               is(hydroxy)methylglycine; and N,N-bis(2-hydroxyethyl)g-
      obtained by reacting HA and p-phenylene-bis(ethylcarbodi-              lycine. The buffer agent can be employed with an additional
      imide) in MES buffer of pH 5.5, 6.0, and 6.5.                          acid or base, e.g., 2-(N-morpholino)ethanesulfonic acid with
      [0020]    FIG. 3: Effect of the particle average diameter              NaOH; 2,2-bis(hydroxymethyl)-2,2',2"-nitrotriethanol with
      distribution on the storage modulus (G') of the gel.                   HCl; succinate with succinic acid; KH 2 PO 4 with borax;
                                                                             N-tris(hydroxymethyl-2-aminoethanesulfonic acid with
      [0021]    FIG. 4: Effect of the particle average diameter              NaOH; triethanolamine with HCl; diethylbarbituate with
      distribution in the gel on the force required to extrude the gel       HCl; tris(hydroxymethyl)aminoethane with HCl; N-tris(hy-
      from a 30-gauge needle.                                                droxy)methylglycine with HCl; and N,N-bis(2-hydroxyeth-
      [0022] FIG. 5: Degradation of crosslinked HA product in                yl)glycine with HCI. Preferably, the buffer includes 2-(N-
      the presence of enzyme hyaluronidase, compared to the                  morpholino)ethanesulfonic acid and NaOH.
      other tissue augmentation products RES1YLANE®, PER-                    [0029] Typically, the buffer agent is mixed in aqueous
      LANE® and HYLAFORM®                                                    media, in a concentration between about 5 mM (millimolar)
      [0023]     FIG. 6: Degradation profile of the gel of different         and about 250 mM, typically between about 10 mM and
      initial G', prepared from the crosslinked HA of the invention.         about 150 mM, more typically between about 25 and about
                                                                             100 mM, and preferably about 75 mM.
      [0024]    FIG. 7: Storage Modulus G' and degradation pro-
      file of the gels prepared in phosphate buffer containing no            [0030] Typically, the uncrosslinked HA is mixed in aque-
      lidocaine, 0.2% lidocaine, and 0.3% lidocaine.                         ous media, e.g., the pH buffer solution, in a concentration
                                                                             between about 1 mM (millimolar) and about 100 mM,
                 DETAILED DESCRIPTION OF THE                                 typically between about 10 mM and about 50 mM, more
                          INVENTION                                          typically between about 25 and about 50 mM, and preferably
                                                                             about 37 mM. The particular concentration employed can
      [0025] The invention is directed to crosslinked HA com-                vary depending on the molecular weight of the
      positions, their preparation, and their methods of use.                uncrosslinked HA precursor. At lower concentrations, the
      [0026] Uncrosslinked HA, e.g, the precursor to the                     reactions can be slower. At higher concentrations, the prod-
      crosslinked HA of the invention, typically comprises disac-            uct can be difficult to handle due to the increase in viscosity.
      charide units of D-glucuronic acid (GlcUA) and N-acetyl-               Examples of acceptable concentrations of uncrosslinked HA
      D-glucosamine (GlcNAc), which are alternately linked,                  for other crosslinking reactions are described in U.S. Pat.
      forming a linear polymer. HA often occurs naturally as the             No. 5,356,883, to Kuo et al., the teachings of which are
      sodium salt, sodium hyaluronate. HA, sodium hyaluronate,               incorporated herein by reference in their entirety.
      and preparations of either HA or sodium hyaluronate are                [0031] The reaction can be carried out at a temperature
      often referred to as "hyaluronan." As used herein, the terms           range of between about 0° C. and about 60° C., typically
      "HA" and "hyaluronan" also refer to any of the other                   between about 10° C. and about 40° C., more typically
      hyaluronate salts, including, for example, potassium hyalu-            between about 15° C. and about 30° C., and preferably about
      ronate, magnesium hyaluronate, calcium hyaluronate, and                25° C. Exemplary reaction conditions can be found in
      the like. The uncrosslinked HA used as precursors for the              Examples 1-9.
      crosslinking typically has an average molecular weight
      range of from between about 6xl04 to about 8xl0 6 Daltons,             [0032] The biscarbodiimide can be combined with the
      or 150 to 20,000 disaccharide repeat units. HA from any of             uncrosslinked HA solution alone, or more typically as a




                                                     Exhibit Page 10 of 21
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 165 of 249 PageID #:
                                    4363




      US 2005/0136122 Al                                                                                                Jun.23,2005
                                                                       3


      solution in a water-miscible organic solvent, e.g., acetone,         heteroaryl, heterocyclyl, cycloaliphaticalkyl, aralkyl, het-
      methyl ethyl ketone, dimethyformamide, dimethyl sulfox-              eroaralkyl, heterocyclylalkyl, groups, and the like. Suitable
      ide, methanol, ethanol, 2-propanol, acetonitrile, tetrahydro-        optional substituents are those that do not substantially
      furan, N-methyl pyrrolidone, and the like. More typically,           interfere with the properties of the resulting crosslinked HA
      the solvent is acetone, and the biscarbodiimide is at a              composition and are described herein in the section describ-
      concentration of between about 0.1 mg/mL and about 100               ing each of the respective groups. R2 can optionally include
      mg/mL, typically between about 1 mg/mL and about 50                  or be interrupted by other groups, e.g, carbonyl, amide, oxy,
      mg/mL, more typically between about 5 mg/mL and about                sulfide, disulfide, and the like. In other embodiments, R2 is
      25 mg/mL, and preferably about 15 mg/mL.                             a cycloaliphatic, aryl, heteroaryl, or heterocyclyl group. In
                                                                           still other embodiments, R2 is 1,6-hexamethylene octam-
      [0033] The uncrosslinked HA and the biscarbodiimide can              ethylene,     decamethylene,       dodecamethylene,      PEG,
      be combined in any molar equivalent ratio, e.g., between             -CH2 CH2-S-S-CH2 CH2- , para-phenylene-S-S-para-
      about 1% and about 200%, typically between about 10% and             phenylene, meta-phenylene-S-S-meta-phenylene, meta-phe-
      about 150%, more typically between about 18% and about               nylene or para-phenylene. More preferably, R2 is phenylene.
      125%. In various embodiments, the molar equivalent ratio is          Preferably, R2 is para-phenylene.
      about 18%; or about 38%, or about 50%, or about 75%, or
      about 100%, or about 125%.                                           [0040]    In one embodiment, the biscarbodiimide is selected
                                                                           from 1,6-hexamethylene bis(ethylcarbodiimide), 1,8-octam-
      [0034] A HA composition crosslinked with the biscarbo-               ethylene bis( ethylcarbodiimide), 1,10 decamethylene bis-
      diimide can include crosslinks characterized by a linking            (ethylcarbodiimide), 1,12 dodecamethylene bis(ethylcarbo-
      group R2 of the biscarbodiimide agent included in the                diimide),      PEG-bis(propyl(ethylcarbodiimide)),      2,2'-
      crosslink, e.g., the linking group connecting through a group        dithioethyl bis(ethylcarbodiimde), 1,1'-dithio-p-phenylene
      U at each end to a HA' molecule, as shown in the following           bis(ethylcarbodiimide); para-phenylene-bis(ethylcarbodiim-
      structural formula:                                                  ide), and 1,1'-dithio-m-phenylene bis(ethylcarbodiimide). In
            HA'-U-R2 -U-HA'                                                a preferred embodiment, the biscarbodiimide is para-phe-
                                                                           nylene-bis(ethylcarbodiimide). Methods of preparing bis-
      [0035] Each HA' in the preceding formula can be different            carbodiimides are described in U.S. Pat. Nos. 6,013,679;
      or the same HA' molecule, e.g., the crosslink can be an              2,946,819; 3,231,610; 3,502,722; 3,644,456; 3,972,933;
      intermolecular or intramolecular crosslink. Each U can be            4,014,935; 4,066,629; 4,085,140; 4,096,334; 4,137,386,
      the same or different and is an optionally substituted N-acyl        6,548,081, and 6,620,927 the teachings of which are incor-
      urea or O-acyl isourea, as shown in the bracketed fragments          porated herein by reference in their entireties.
      in the following structural formulas:
                                                                           [0041]    The reaction of HA with a biscarbodiimide
                                                                           crosslinking reagent, in the presence of an available proton,
                                                                           is believed to comprise protonation in the first step. The acid
                                                                           anion can then attach to the carbon atom of the cation
                                                                           formed, resulting in the formation of an O-acyl isourea
                                                                           intermediate. The acyl group in the intermediate can migrate
                                                                           from the oxygen atom to a nitrogen atom to produce a
                                                                           N-acyl isourea derivative of the HA. It is believed that the
             [O-acyl isourea]                 [N-acyl urea]                O-to-N migration can be incomplete, resulting in a product
                                                                           reaction mixture that can include both the N-acyl urea and
                                                                           the O-acyl isourea. Thus, a crosslink resulting from reaction
      [0036] These crosslinks can be generated in the reaction of          of a biscarbodiimide with the crosslinked HA precursor
      HA' with a biscarbodiimide crosslinking reagent, repre-              typically can contain two O-acyl isoureas connected through
      sented in the following structural formula:                          R2, as represented in the following structural formula:
            R 1-N=C=N-R2-N=C=N-R1

      [0037] wherein two carbodiimides, substituted with Rl,
      are connected through the linking group R2.
      [0038] In the preceding structural formulas, each Rl can
      be the same or different and is an optionally substituted
      group selected from hydrogen, aliphatic (e.g., alkyl, alkenyl,
      alkynyl), alkoxy, cycloaliphatic (e.g., cycloalkyl, cycloalk-
      enyl, and cycloalkynyl), aryl, heteroaryl, heterocyclyl,             [0042]  or an O-acyl isourea and an N-acyl urea connected
      cycloaliphaticalkyl, aralkyl, heteroaralkyl, heterocyclyla-          through R2, as represented in the following structural for-
      lkyl, and the like. Suitable optional substituents are those
                                                                           mula:
      that do not substantially interfere with the properties of the
      resulting crosslinked HA composition and are described
      herein in the section describing each of the respective
      groups. In other embodiments, Rl is an optionally substi-                                  _.,.R1
                                                                                     0      HN                 O        0
      tuted aliphatic group. More preferably, Rl is alkyl, e.g.,
      Cl-C6 linear or branched alkyl, e.g., methyl, ethyl, propyl,
      butyl, 2-propyl, tert-butyl, and the like. Preferably, each Rl            ~OAN-R -N)lN)lHA
      is ethyl.
                                                                                    H 2 H                          I
                                                                                                                   R1
      [0039] Each R2 is an optionally substituted linking group
      including one or more of aliphatic, cycloaliphatic, aryl,




                                                     Exhibit Page 11 of 21
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 166 of 249 PageID #:
                                    4364




      US 2005/0136122 Al                                                                                                Jun.23,2005
                                                                         4


      [0043]   or two N-acyl ureas connected through R2, as                  eter can be measured as the average diameter of the hydrated
      represented in the following structural formula:                       particles and/or the average diameter of the dehydrated
                                                                             particles. Typically, the particle average diameter is selected
                                                                             from the group consisting of a hydrated particle average
                                                                             diameter between about 20 µm (micrometers) and about
                                                                             1000 µm and a dehydrated particle average diameter
           ~ N ~ N - R -N~N~HA.                                              between about 10 µm and about 500 µm. In other embodi-
                   H I2 H                      I                             ments, the hydrated particle average diameter is between
                     R1                        R1                            about 40 µm and about 600 µm and a dehydrated particle
                                                                             average diameter between about 20 µm and about 300 µm,
                                                                             or more preferably, the hydrated particle average diameter is
      [0044]   The mixed products can be used separately or                  between about 50 µm and about 500 µm and the dehydrated
      together to prepare the compositions according to embodi-              particle average diameter is between about 25 µm and about
      ments of the invention.                                                250 µm.
      [0045]    The crosslinked HA can be precipitated by pouring            [0050]    In a particular embodiment, the HA in the compo-
      into a water-miscible organic solvent, e.g., acetone, methyl           sition consists essentially of the crosslinked, water-in-
      ethyl ketone, dimethyformamide, dimethyl sulfoxide,                    soluble, hydrated HA gel particles. For example, the HA
      methanol, ethanol, 2-propanol, acetonitrile, tetrahydrofuran,          composition in this embodiment can be considered to be a
      N-methyl pyrrolidone, and the like, preferably an alcohol,             single hydrated particle phase, e.g., any liquid in the com-
      e.g., ethanol. The precipitate can be collected and dried, e.g.,       position is essentially contained in the hydrated particles,
      under reduced pressure.                                                e.g., there is essentially no free liquid phase. In other
      [0046] The dried crosslinked HA can be formed into                     embodiments wherein the HA in the composition consists
      particles by any means well known to one in the art, e.g.,             essentially of the crosslinked, water-insoluble, hydrated HA
      abrading, grinding, fracturing, and the like, preferably by            gel particles, certain forms of HA is excluded from the
      grinding in a cryogenic mill. Alternatively, the undried               composition, e.g., typically excluded are HA particles or
      crosslinked HA can be cryoprecipitated to form small par-              molecules that have an average diameter smaller than about
      ticles, which can then be dried, or the undried crosslinked            1 µm, more typically excluded are HA particles or molecules
      HA can be ground in a cryogenic mill and then the resulting            that have an average diameter smaller than about 10 µm, and
      particles can be dried.                                                preferably excluded are HA particles or molecules that have
                                                                             an average diameter smaller than about 20 µm.
      [0047]    As used herein, "water-insoluble" and like terms
      refers to compositions, e.g., the water-insoluble dehydrated           [0051]    As used herein, a "subset" of particles by average
      particles, or the water insoluble hydrated particles that are          diameter means that a collection of particles are character-
      heterogeneous when suspended in a sufficient amount of                 ized by average diameter, and at least some fraction of
      water at room temperature. In one embodiment, "water-                  particles is rejected, e.g., not included in the subset.
      insoluble" means that upon placing the particles of the HA
                                                                             [0052]   In still other embodiments, the particle average
      composition in water at neutral pH and 25° C. for at least
                                                                             diameters are selected, e.g., by sieving or other methods well
      about 2 weeks, the HA in the particles is essentially undis-
                                                                             known to the art, so that particular average diameter distri-
      solved, e.g., essentially no HA from the particles becomes
                                                                             butions can be chosen to result in particular properties in the
      freely dissolved in the water. In other embodiments, "water-
                                                                             final composition, for example, as shown in the Examples.
      insoluble" means that the HA in the particles is essentially
                                                                             Thus, the dehydrated particles can be sieved to separate by
      undissolved after generally at least about 4 weeks under the
                                                                             average diameter fractions, e.g., as in Example 16, where
      preceding conditions, typically at least about 6 weeks, more
                                                                             five average diameter fractions of particles were collected:
      typically at least about 8 weeks, or preferably at least about
                                                                             0-25 µm, 25-75 µm, 75-125 µm, 125-180 µm, and 180-250
      12 weeks. In one embodiment, "water-insoluble" means that
                                                                             µm.
      the HA in the particles is essentially undissolved after at
      least about 26 weeks under the preceding conditions. As                [0053]     The various average diameter fractions of a par-
      used herein, "freely dissolved" means salvation of HA                  ticular composition can be employed to determine a com-
      molecules in the water separately from the hydrated, water-            bination of average diameter fractions in various proportions
      swelled particles.                                                     that will result in particular combined properties. Thus, in
      [0048]    Moreover, a cross-linked HA derivative can be a              one embodiment, the water-insoluble, dehydrated particles
      hydrogel. As the term is used herein, a "hydrogel" is a                can be separated into at least two average diameter fractions
      cross-linked macromolecular network that can swell in                  and the fractions can be combined in a ratio to adjust the
      water or biological fluids, and can retain a significant portion       properties of the combination, e.g., in Example 17, two
      of water within its structure without dissolving. As used              fractions containing 125-250 µm, and 0-125 µm are com-
      herein, the term "swelling" refers to the taking up of a liquid,       bined in a 1:1 ratio. The resulting composition has a average
      for example water, by a gel with an increase in volume,                diameter distribution that is different from the ground par-
      typically with the addition of heat and pressure. Hydrogels            ticles before sizing, for example, the average diameter
      have a large molecular weight that generally cannot be                 distribution can be a multimodal average diameter distribu-
      measured by conventional methods and are composed of a                 tion, e.g., a bimodal average diameter distribution when two
      polymer backbone and cross-links.                                      average diameter fractions are selected for the composition.
                                                                             The properties of the multimodal composition are built from
      [0049] The crosslinked HA particles can be characterized               the properties of the individual average diameter fractions
      by particle average diameter distribution. The average diam-           and their amounts in the composition. In another embodi-




                                                     Exhibit Page 12 of 21
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 167 of 249 PageID #:
                                    4365




      US 2005/0136122 Al                                                                                               Jun.23,2005
                                                                        5


      ment, the water-insoluble, dehydrated particles can be sepa-          mycin), analgesics, anesthetics, sedatives, barbiturates, ami-
      rated into at least three average diameter fractions, where at        noalkybenzenes, catecholamines, narcotics, narcotic antago-
      least two average diameter fractions are selected and at least        nists, anti-neoplastic agents and anticoagulants (e.g., heparin
      one average diameter fraction is rejected.                            and heparin sulfate)steroidal and non-steroidal anti-inflam-
                                                                            matory drugs, anesthetics, antibiotics, antifungals, hormones
      [0054] The dehydrated particles are typically hydrated in             and any synthetic analogues and pharmaceutically-active
      the presence of the physiologically acceptable solution (e.g.,        fragments thereof, and the like. Pharmaceuticals which are
      a saline solution, or a phosphate buffer as provided in the           suitable for use in delivery systems in embodiments of the
      Examples) under conditions including a temperature of at              invention may be fat soluble, water-soluble, anionic or
      least about 100° C., a pressure of at least about 120 kPa             cationic, as long as they can interact with a group on the
      (kilopascals); and a duration of at least about 15 min. Such          hyaluronic aid derivative of an embodiment to form either
      conditions can be achieved in an autoclave, for example, and          covalent or ionic bonds or hydrophobic or hydrophilic
      can also serve to sterilize the particles. Other conditions           interactions, for example, a hydrophobic interaction
      include: temperatures of from about 100° C. to about 150°             between a pharmaceutical having a hydrophobic moiety and
      C., typically from about 110° C. to about 140° C., or                 the HA derivative according to an embodiment can occur. .
      preferably from about 120° C. to about 140° C.; pressures
      from about 120 kPa to about 200 kPa, typically from about             [0058] The bioactive agent can be introduced at any stage,
      120 kPa to about 160 kPa, or preferably from about 130 kPa            but is typically added during preparation of the composition
      to about 140 kPa; and durations from about 15-75 min, more            by inclusion in the physiologically compatible solution used
      typically from about 20 to about 60 min.                              to hydrate the dehydrated particles, e.g., the phosphate
                                                                            buffer in the Examples. In one embodiment, the crosslinked
      [0055] Additional contemplated sterilization/hydration                HA composition, e.g., the hydrated HA particles, includes an
      techniques include the following. In one embodiment, prod-            anesthetic, e.g., a local anesthetic, as the bioactive agent. A
      uct can be contacted with a clean steam supply at a tem-              local anesthetic can include at least one member of the group
      perature of 118-133° C. (typically about 121 ° C.) and the            selected from ambucaine, amolanone, amylocaine, benoxi-
      corresponding steam pressure at saturation (about 103 kPa to          nate, benzocaine, betoxycaine, biphenamine, bupivacaine,
      about 186 kPa). Evaporative cooling can occur during                  butacaine, butamben, butanilicaine, butethamine, butox-
      vacuum or "natural" cooling, e.g., slow venting of steam              ycaine, carticaine, chloroprocaine, cocaethylene, cocaine,
      pressure. In another embodiment, a product can be sterilized          cyclomethycaine, dibucaine, dimethysoquin, dimethocaine,
      at a temperature of 118-133° C. (typically 121 ° C.) using a          diperodon, dycyclonine, ecgonidine, ecgonine, ethyl chlo-
      mixture of air and steam, preferably circulated, e.g., by fans.       ride, etidocaine, beta-eucaine, euprocin, fenalcomine, for-
      Typical pressures are 69 kPa to about 103 kPa over the                mocaine, hexylcaine, hydroxytetracaine, isobutyl p-ami-
      saturation pressure of the steam (typically less than 310             nobenzoate, leucinocaine mesylate, levoxadrol, lidocaine,
      kPa). Cooling can be achieved, e.g., by the addition of cool          mepivacaine, meprylcaine, metabutoxycaine, methyl chlo-
      air and circulation with the fans. In another embodiment,             ride, myrtecaine, naepaine, octacaine, orthocaine, oxet-
      products can be sprayed with liquid water at the sterilization        hazaine, parethoxycaine, phenacaine, phenol, piperocaine,
      temperature under sufficient counter pressure to keep the             piridocaine, polidocanol, pramoxine, prilocaine, procaine,
      water in the liquid phase (typically less than 310 kPa).              propanocaine, proparacaine, propipocaine, propoxycaine,
      Cooling to approximately 80° C. can be achieved by direct             psuedococaine, pyrrocaine, ropivacaine, salicyl alcohol, tet-
      contact water spray in heat exchange with a cooling system.           racaine, tolycaine, trimecaine, zolamine, and salts thereof.
      Cooling from about 80° C. down to about 20° C. is generally           Typically, the bioactive agent is a local anesthetic selected
      evaporative and can also serve to remove excess liquid from           from lidocaine, mepivacaine, prilocaine, bupivacaine,
      the product. Many variations on the preceding hydration/              cocaine, procaine, chlorocaine, and tetracaine, or a salt or
      sterilization techniques are possible.                                solvate thereof thereof. Preferably, the bioactive agent is the
                                                                            local anesthetic lidocaine, or a solvate or salt thereof, e.g.,
      [0056] The crosslinked HA composition preferably
      includes a physiologically effective amount of at least one           the salt lidocaine-HCL
      bioactive agent selected from the group consisting of cells,          [0059] The crosslinked HA can function as a vehicle
      genes, proteins, antibodies, peptides, and pharmaceuticals.           which provides the controlled or sustained release of the
                                                                            bioactive agent. In one embodiment, the controlled-release
      [0057] A pharmaceutical, as that term is used herein,
                                                                            HA is placed in contact with a pre-selected tissue, and
      includes, for example: compounds and compositions recog-              allowed to remain in place until a desired clinical result is
      nized in the official United States Pharmacopoeia, the offi-
                                                                            achieved. The controlled-release HA according to an
      cial Homeopathic Pharmacopoeia of the United States, or
                                                                            embodiment may be injected or implanted at the locus where
      the official National Formulary, or any supplement thereof;
                                                                            delivery is desired, or may be administered orally or by a
      compounds and compositions intended for use in the diag-
                                                                            route that is a combination of two or more of these admin-
      nosis, cure, mitigation, treatment, or prevention of disease in       istration routes.
      man or other animals; and compounds and compositions
      (other than food) intended to affect the structure or any             [0060] Diffusion provides the delivery of a bioactive agent
      function of the body of man or other animals. Pharmaceu-              via delivery systems in which the drug non-covalently
      ticals include pharmaceutical compounds and solvates, salts,          interacts with the crosslinked HA. Such non-covalent inter-
      crystal polymorphs, and stereoisomers thereof. Examples of            actions include ionic, hydrophobic, and hydrophilic interac-
      classes of pharmaceuticals include growth factors (e.g.,              tions in which the bioactive agent is dispersed within the
      interleukins, prostaglandins, thromboxanes, leukotrienes              carrier. As used herein, the term "dispersed" means ionic,
      and cytokines), steroidal and non-steroidal contraceptive             hydrophobic, and hydrophilic interactions between the drug
      agents, antibiotics (e.g., penicillin, streptomycin and linoco-       and the HA.




                                                    Exhibit Page 13 of 21
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 168 of 249 PageID #:
                                    4366




      US 2005/0136122 Al                                                                                                 Jun.23,2005
                                                                          6


      [0061]    The rate of delivery of a bioactive agent is related          about 16 hours of reaction is at least about 5% of the value
      not only to the rate of its diffusion, but also to the rate of          of G' measured at about 15 min of reaction. In other
      degradation of the HA in which the drug or other bioactive              embodiments, the value of G' for the composition measured
      agent is dispersed. The rate of degradation of the HA is                after about 16 hours of reaction is a fraction of the value of
      related to the degree of cross-linking and is also dependent            G' measured at about 15 min of reaction of generally at least
      on numerous metabolic processes taking place in vivo. The               about 10%, or at least about 25%, or at least about 45%, or
      degradation process is usually slower than diffusion. By                at least about 50%, typically at least about 60%; more
      choosing the concentration of the drug dispersed within the             typically at least about 75%; or preferably, at least about
      HA, and the degree of cross-linking, the rate of degradation            80%. In one embodiment, the value of G' for the composi-
      and diffusion and, thus, the rate of drug delivery, can be              tion measured after about 16 hours of reaction is about the
      controlled.                                                             same as the value of G' measured at about 15 min of
                                                                              reaction.
      [0062]    As used herein, a "physiologically effective
      amount" is the amount ofbioactive agent that is sufficient to           [0068]    In other embodiments, the storage modulus G' is
      have the intended effect, e.g., an amount of local anesthetic           increased, e.g., the composition is stabilized, by the inclu-
      sufficient to have an anesthetic effect in a subject injected           sion of a local anesthetic, e.g., lidocaine, compared to a
      with a composition including the agent. One skilled in the art          non-stabilized composition, e.g. an identical composition
      will be able to determine a physiologically effective amount            except that the local anesthetic is not included. For these
      based on the amount of composition employed, the subject's              embodiments, the stabilized and non-stabilized composi-
      medical history, and the like. The drug concentration can be            tions can be compared by measuring the value of G' under
      varied over very broad limits and preferably should be                  the same conditions. A stabilized composition prepared by
      chosen depending on the degree of cross-linking of the HA,              hydrating dehydrated particles under the hydration condi-
      the solubility of the drug, its pharmaceutical activity, and the        tions disclosed herein with a solution having 0.1 % of a local
      effect desired.                                                         anesthetic (e.g., lidocaine) by weight has a G' greater than G'
                                                                              for a non-stabilized composition of generally at least about
      [0063]     As used herein, a "physiologically acceptable solu-          110%, typically at least about 120%, more typically at least
      tion" is any solution known in the art that is useful as a              about 150%, and preferably at least about 175%.
      carrier in a physiological system, e.g., aqueous solutions that
      are typically sterile, non-allergenic, non-toxic, and the like,         [0069]    In a particular embodiment, the HA composition,
      e.g., a saline solution, a buffer solution, a sugar solution, and       includes crosslinked, water-insoluble, hydrated HA gel par-
      the like.                                                               ticles. The particles include lidocaine.HCL Also, the par-
                                                                              ticles have an average diameter selected from the group
      [0064] The viscolastic properties of the composition can                consisting of a hydrated particle average diameter between
      be determined as shown in the Examples. In one embodi-                  about 20 and about 1000 µm, and a dehydrated particle
      ment, the composition has at least one parameter measured               average diameter between about 10 and about 500 µm.
      at 37° C. selected from a storage modulus G' of at least about          Further, the particles include crosslinks represented by the
      50 Pa (Pascals) when measured at 1 Hz (Hertz) frequency                 following structural formula:
      using a 4 cm (centimeter) flat geometry; and a kinematic
      viscosity of at least about 20,000 cPs (centiPoise) when                      HA'-U-R2 -U-HA'
      measured at a shear rate of 1 s- 1 .                                    [0070]    wherein the variables have the values described
      [0065]   In other embodiments, kinematic viscosity is at                above. The composition has at least one parameter measured
      least about 40,000 cPs, more typically at least about 60,000            at 37° C. selected from a storage modulus G' of at least about
      cPs, and preferably at least about 70,000 cPs. In another               50 Pa when measured at 1 Hz frequency using a 4 cm flat
      embodiment, the kinematic viscosity is from about 20,000                geometry, and a kinematic viscosity of at least about 20,000
                                                                              cPs when measured at a shear rate of 1 s- 1 . Also, the
      cPs to about 250,000 cPs. In other embodiments, the kine-
      matic viscosity is from about 40,000 cPs to about 220,000               composition is sufficiently stable to enzymatic degradation
                                                                              that upon combining the composition at 37° C. with hyalu-
      cPs, more typically from about 60,000 cPs to about 200,000
      cPs, and preferably from about 70,000 cPs to about 170,000              ronidase enzyme in an amount of about 0.3% by weight,
      cPs.                                                                    under conditions suitable for reaction with hyaluronidase,
                                                                              the value of G' for the composition measured after 16 hours
      [0066]    In other embodiments, the storage modulus G' is at            of reaction is at least about 5% of the value of G' measured
      least about 100 Pa, typically at least about 100 Pa, more               at less than about 15 min of reaction. In another embodi-
      typically at least about 200 Pa, and preferably at least about          ment, the value of G' for the composition measured after 16
      400 Pa. In other embodiments, the storage modulus G' is                 hours of reaction is at least about 50% of the value of G'
      from about 50 Pa to about 1,600 Pa, typically from about                measured at less than about 15 min of reaction.
      100 Pa to about 1,200 Pa, more typically from about 200 Pa
                                                                              [0071]    As used herein, "in need of tissue augmentation"
      to about 1000 Pa, and preferably from about 400 Pa to about
      700 Pa.                                                                 means that a subject has a medical condition that can benefit
                                                                              from application of the HA composition of the invention,
      [0067]   The crosslinked HA composition can be character-               e.g., the subject is in need of treatment and/or correction of
      ized by its biostability, e.g., its resistance to degradation in        conditions, e.g., wrinkles, furrows and folds and other
      vitro by hyaluronidase enzyme as shown in the Examples.                 wrinkles in the skin, typically in the forehead and around the
      For example, upon combining the composition at 37° C.                   eyes, nose and lips, correction and reforming of soft tissue
      with hyaluronidase enzyme in an amount of about 0.3% by                 defects and depressed scars. These conditions can be heredi-
      weight, under conditions suitable for reaction with hyalu-              tary or acquired through age, illness, injury, surgical com-
      ronidase, the value of G' for the composition measured after            plications, and the like.




                                                      Exhibit Page 14 of 21
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 169 of 249 PageID #:
                                    4367




      US 2005/0136122 Al                                                                                                          Jun.23,2005
                                                                        7


      [0072] A "subject" includes mammals, e.g., humans, com-               amido, sulfamido, sulfate, sulfonate, phosphate, phospho-
      panion animals (e.g., dogs, cats, birds, and the like), farm          nate, carboxylate, carboxamido, and the like.
      animals (e.g., cows, sheep, pigs, horses, fowl, and the like)
      and laboratory animals (e.g., rats, mice, guinea pigs, birds,                                         EXAMPLES
      and the like). Most preferably, the subject is human.
                                                                            [0082]    Crosslinked HA is prepared in the following
      [0073]   As used herein, alkyl groups include, for example,           examples by reacting a biscarbodiimide with uncrosslinked
      methyl, ethyl, propyl, butyl, pentyl, hexyl, heptyl, octyl,           hyaluronic acid in the described ratios. The molecular
      nonyl, decyl, undecyl, dodecyl, tridecyl, tetradecyl, penta-          weight of the uncrosslinked HA used in these examples was
      decyl, hexadecyl, heptadecyl, octadecyl, nonodecyl, eicosyl,          approximately from about 5x105 Daltons to about 2xl0 6
      heneicosyl, docosyl, tricosyl, tetracosyl, pentacosyl and the         Daltons, though higher or lower molecular weight HA can
      isomeric forms thereof. An alkoxy group is an alkyl group             also be used. The hyaluronic acid used was obtained from
      connected through an oxygen atom, e.g., methoxy, ethoxy,              rooster combs or bacterial sources. All compounds were
      propoxy, and the like.                                                obtained from Sigma, St. Louis, Mo., unless otherwise
                                                                            specified.
      [0074]    As used herein, alkenyl groups are alkyl groups of
      2 to 25 carbon atoms that contain a double bond, such as                     Preparation of MES-Buffers (pH range 5.2-7.1)
      vinyl, allyl, butenyl, pentenyl, hexenyl, octenyl, nonenyl,
      decenyl, undecenyl, dodecenyl, tridecenyl, tetradecenyl,              [0083]   For each MES buffer, 2-[N-Morpholino]ethane-
      pentadecenyl, hexadecenyl, heptadecenyl, octadecenyl,                 sulfonic acid (MES hydrate) (14.6 g) was dissolved in 980
      nonadecenyl, eicosenyl, heneicosenyl, docosenyl, tricose-             mL of sterile water. For each of three solutions, the pH was
      nyl, tetracosenyl, pentacosenyl, and isomeric forms thereof.          adjusted to the desired value (5.5, 6.0, or 6.5) by the addition
                                                                            of 0. IN NaOH. Sterile water was added to bring the volume
      [0075]    As used herein, alkynyl groups are alkyl groups of
                                                                            to 1 L.
      2 to 25 carbon atoms that contain a triple bond, such as vinyl,
      allyl, butynyl, pentynyl, hexynyl, octynyl, nonynyl, decynyl,
                                                                                                      Phosphate Buffers 1-5
      undecynyl, dodecynyl, tridecynyl, tetradecynyl, pentadecy-
      nyl, hexadecynyl, heptadecynyl, octadecynyl, nonadecynyl,             [0084] For each individual phosphate buffer, 1 L of sterile
      eicosynyl, heneicosynyl, docosynyl, tricosynyl, tetracosy-            water was used to dissolve the amounts indicated in Table 1
      nyl, pentacosynyl, and isomeric forms thereof.                        of sodium phosphate dodecahydrate (Na3 PO 4 .12H2 O),
      [0076]    The term "aryl" as used herein refers to phenyl,            lidocaine hydrochloride (Lidocaine·HCl), sodium hydrogen
      tolyl, xylyl, naphthyl, biphenylyl, triphenylyl, and the like.        phosphate (Na2 HPO 4 ), and sodium dihydrogen phosphate
      The term "heteroaryl" refers to heteroaromatic groups, e.g.           monohydrate (NaH2 PO 4 ·H2 O).
      pyrrolyl, thienyl, furanyl, pyridinyl, oxazolyl, isooxazolyl,
      thiazolyl, isothiazolyl, quinolinyl, and the like. An aralkyl                                           TABLE 1
      group is an aryl group connected through an alkyl group,                                        Details phosphate buffers 1-5
      e.g., benzyl, ethylnapthyl, and the like.
                                                                             Phos-
      [0077]   As used herein, cycloalkyl includes saturated rings           phate
      of 3 to 8 carbon atoms, inclusive, such as cyclopropyl,                buffer
      cyclobutyl, cyclopentyl, cyclohexyl, cycloheptyl, cyclooctyl             #      Na3 PO 4 .12H2 O       Lidocaine.HCI Na 2 HPO4   NaH2 PO4 .H2 O
      and the like. A cycloalkylalkyl group is a cycloalkyl group              1       3.4   g,   9.0 mM
      connected through an alkyl group, e.g., methylcyclopropyl,               2       3.4   g,   9.0 mM     2.0 g -> 0.20% -
      and the like.                                                            3       3.4   g,   9.0 mM     3.0 g -> 0.30% -
                                                                               4      2.48   g,   6.50 mM    3.0 g -> 0.30% 0.36 g,
      [0078] The term heterocyclyl refers to a cycloalkyl group                                                             2.5 mM
      wherein one or more ring carbon atoms are replaced with a                5                             3.0 g -> 0.30% 1.42 g,       0.27 g,
                                                                                                                            10.0 mM       2.0mM
      heteroatom, e.g., aziridyl, azetidyl, pyrrolidyl, piperidyl,
      thiiranyl, thietanyl, tetrahydrothiophenyl, tetrahydrothiopy-
      ranyl, oxiranyl, oxetanyl, tetrahydrofuranyl, tetrahydropy-
      ranyl, morpholinyl, and the like.                                                            Procedure for Examples 1-9
      [0079]   The term "cycloalkenyl" refers to cycloalkyl                 [0085] In each of the following examples, reagents were
      groups having a double bond, e.g., cyclopropenyl,                     used in the amounts indicated in Table 2. Uncrosslinked HA
      cyclobutenyl, cyclopentenyl, cyclohexenyl, cycloheptenyl,             was dissolved in 133.4 mL of MES buffer at the specified pH
      cyclooctenyl and the like.                                            and combined with a 15 mg/mL acetone solution of p-phe-
      [0080]   The term "cycloalkynyl" refers to cycloalkyl                 nylene-bis(ethylcarbodiimide) (PBCDI), resulting in the
      groups having a triple bond, e.g., cyclopropynyl, cyclobu-            specified molar equivalent ratio (MER%) and mol %
                                                                            between PBCDI:HA. The reaction mixture was thoroughly
      tynyl, cyclopentynyl, cyclohexynyl, cycloheptynyl,
      cyclooctynyl and the like.                                            mixed (mixing with either a glass rod or an overhead
                                                                            mechanical stirrer, e.g., for-1 minute, results in a white paste
      [0081]   The term "substituted" as used herein means a                from the clear reaction mixture), and the mixture was
      group wherein one or more hydrogen atoms have been                    allowed to stand at room temperature for about 72 hours.
      replaced with a chemical group which does not adversely               Sodium chloride (6.5 g, to make the mixture 5% by weight
      affect the desired preparation of the product derivative.             of sodium chloride) was mixed into the resulting gel, which
      Representative of such groups are halogen (e.g., -F, -Cl,             was allowed to stand for 1 hour. The crosslinked HA gel was
      -Br, -I), amino, nitro, cyano, -OH, alkoxy, alkyl, aryl,              precipitated by addition into about 1.2 L of vigorously




                                                    Exhibit Page 15 of 21
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 170 of 249 PageID #:
                                    4368




      US 2005/0136122 Al                                                                                                         Jun.23,2005
                                                                                   8


      stirred ethanol. The prec1p1tate was collected and dried                                                 Example 12
      under reduced pressure yielding the crosslinked hyaluronic
      acid.                                                                               Preparation of a Gel From Dehydrated Crosslinked
                                                                                                                 HA
                                     TABLE 2                                           [0090] A portion of the dry crosslinked HA precipitate of
               Details for SYJ!thesizing crosslinked HA in Exam12les 1-9.              Example 5 was milled in a cryogenic mill. The powder was
                                                                                       suspended in dimethyl sulfoxide (DMSO) and the suspen-
                                         Ace-                                          sion was stirred for 4-10 hours. The suspension was centri-
       Exam-            PBCDI            tone        HA
                                                                                       fuged and the DMSO was removed. The water-insoluble
        pie       mg    mmol mequiv       mL     g   mmol MER        mo!%    pH        crosslinked HA was re-suspended in ethanol, stirred for a
                                                                                       few hours, and the ethanol was removed (the ethanol wash-
         1       100    0.47     0.94      6.7   2    4.98    18.7     9.4   5.5       ing can be repeated if desired). After removing the ethanol,
         2       200    0.94     1.87     13.3   2    4.98    37.5    18.8   5.5
         3       267    1.25     2.5      12.6   2    4.98    50      25.0   5.5       the solid was collected and dried under vacuum. The dried
         4       400    1.87     3.74     26.7   2    4.98    75      37.5   5         powder of the crosslinked HA was suspended in Phosphate
         5       400    1.87     3.74     26.7   2    4.98    75      37.5   5.5       Buffer 4 to make a 30-mg/mL suspension in the form of a
         6       400    1.87     3.74     26.7   2    4.98    75      37.5   6         slurry or paste. The osmolarity of the suspension was
         7       400    1.87     3.74     26.7   2    4.98    75      37.5   6.5
         8       534    2.5      5        35.6   2    4.98   100      50.0   5.5       adjusted to 280-340 mOsm (milliosmol) by adding NaCl and
         9       667    3.12     6.2      44.5   2    4.98   125      62.5   5.5       loaded into a syringe. The syringe was autoclaved at 120° C.
                                                                                       at a pressure of about 138 kPa (kilopascal) (20-lb/in2) for 25
                                                                                       minutes and cooled after sterilization with chilled water.
                                    Example 10
                                                                                                               Example 13
             Degree of Crosslinking Increases with Increasing
                     Molar Ratio of the Crosslinker                                            Characterization of Storage Modulus G' of
                                                                                                           Hydrated HA Gels
      [0086] Crosslinking of hyaluronic acid with p-phenylene-
      bis(ethylcarbodiimide) incorporates the phenylene UV chro-                       [0091] The rheological behavior (including storage modu-
      mophore into the crosslinked product. By measuring the UV                        lus G') of the gel in Example 12 was evaluated with a
      absorbance of the crosslinked product, the amount of the UV                      Rheometer AR-1000 (TA Instruments, New Castle, Del.).
      chromophore and degree of crosslinks incorporating the                           The measuring conditions included a temperature=37° C., a
      biscarbodiimide-derived linker can be quantified.                                measuring geometry=flat plate, a gap of 200 µm (microme-
                                                                                       ters), and a frequency of 1 Hz. Under these conditions, the
      [0087]    To make a 0.1-mg/mL solution, a weighed amount                         storage modulus G' of the gel prepared in Example 12 was
      (1-10 mg) of each of the crosslinked products of Examples                        measured to be 1076 Pa (Pascals).
      5, 8 and 9 was separately dissolved in a sufficient amount of
      5% sulfuric acid solution by heating at 70-75° C. for 4 h in                                             Example 14
      a sealed container. Each solution was diluted with 5%
      sulfuric acid to make a 0.1-mg/mL solution of each product.                           Characterization of Extrusion Force of Hydrated
      The UV absorbance (UV Max) of these solutions measured                                                    HA Gels
      at 249 nm is shown in FIG. 1 as a function of the biscar-
      bodiimide:HA molar equivalent ratio in %. Thus, a correla-                       [0092] The force required to extrude a gel can be charac-
      tion can be seen between the degree of crosslinking incor-                       terized by loading the gel in a 1 mL glass syringe [having an
      porating the biscarbodiirnide-derived linker (evidenced by                       internal diameter of 0.635 cm, equipped with a 30-gauge
      UV Max) and the biscarbodiimide:HA molar equivalent                              (-150 µm internal diameter, cross-sectional area of 0.0177
      ratio in%.                                                                       mm2 ) needle. The force required to extrude the gel through
                                                                                       the needle at a rate of 4 mL/h was measured by placing the
                                    Example 11                                         syringe on a syringe pump mounted with a force sensor
                                                                                       system (Load Cell SLB-50, Transducer Techniques,
              Degree of Crosslinking can be Controlled by pH                           Temecula, Calif.). At about 25° C., and an extrusion rate of
                                                                                       4 mL/h, the extrusion force measured was 10.7 N (Newtons)
      [0088]    To make a 0.1-mg/mL solution, a weighed amount                         (2.4 pounds).
      (1-10 mg) of each of the crosslinked products of Examples
      5, 6 and 7 was separately dissolved in a sufficient amount of                                            Example 15
      5% sulfuric acid solution by heating at 70-75° C. for 4 hour
      in a sealed container and then allowing to stand for 16 hours                        Characterization of Stability of Hydrated HA Gels
      at room temperature. These solutions were each diluted with                                       to Enzymatic Hydrolysis
      5% sulfuric acid to make a 0.1 -mg/mL solution of each
      product. The UV absorbance of these solutions measured at                        [0093] Durability of the crosslinked hyaluronic acid
      249 nm is shown in FIG. 2.                                                       against enzymatic hydrolysis can be measured by an in vitro
                                                                                       test by combining the gel with a measured amount of
      [0089]   It can be seen that the degree of crosslinking
                                                                                       hyaluronidase enzyme, and recording the storage modulus
      incorporating the biscarbodiimide-derived linker is greatest
                                                                                       as a function of time.
      at pH 5.5 (the composition of Example 5), which is greater
      than that at pH 6.0 (the composition of Example 6), which                        [0094] To the gel of Example 12 (0.75 g) taken in a vial,
      are both greater than that at pH 6.5 (the composition of                         was added a solution of hyaluronidase enzyme from bovine
      Example 7).                                                                      testes (15 µL of 0.15 mg/mL solution of hyaluronidase in 1.9




                                                              Exhibit Page 16 of 21
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 171 of 249 PageID #:
                                    4369




      US 2005/0136122 Al                                                                                                  Jun.23,2005
                                                                          9


      mM phosphate buffer in saline, -2.5 units) and both were                12. A portion of the dried powder of the crosslinked HA was
      mixed thoroughly for 1 minute. The mixture was filled into              then sieved through a 250 µm sieve. All particles of less than
      a syringe and centrifuged for 1 minute at 1500 rpm to                   250 µm average diameter were collected and suspended in
      remove air bubbles. 0.35 g of this mixture was loaded on the            Phosphate Buffer 4 to make 32-mg/mL suspension.
      rheometer plate. Data accumulation was begun at 15 min
                                                                              [0100] Two portions having particle average diameters
      after addition of the enzyme. The storage modulus G' of the
                                                                              250-125 µm and less then 125 µm were collected. These
      gel was recorded at 10 min intervals for 16 hours at a
                                                                              fractions were combined in 1:1 ratio by weight and sus-
      temperature=37° C., a fiat plate measuring geometry, a gap
                                                                              pended in Phosphate Buffer 4 to make 32-mg/mL suspen-
      of 200 µm, and a frequency of 1 Hz.
                                                                              sion. The osmolarity of each suspension was adjusted to
      [0095] The rate of decrease in storage modulus !!,,G'/!!,,t,            280-340 mOsm (miliosmol) and loaded into a syringe. The
      e.g., the slope of G' versus time, can be calculated by                 syringes were autoclaved at 120° C. at a pressure of about
      dividing the value of !!,,G' by the time interval,. This rate can       138 kPa (kilopascal) (20-lb/in2) for about 45 minutes and
      represent the susceptibility of the product to enzymatic                subsequently cooled with chilled water.
      hydrolysis. In comparing the stability of two compositions,
                                                                              [0101] The storage modulus (G') for these gels was mea-
      the composition with greater stability maintains G' better
                                                                              sured using the measuring conditions described in Example-
      than a composition with lesser stability. In this example, the
                                                                              12. The gel sample prepared from particles average diam-
      average rate of loss of G' for the gel was about -5 Pa/hour.
                                                                              eters less than 250 µm had an initial G' of 600 Pa; the gel
      Thus, the composition in this example can be considered to
                                                                              sample prepared from a 1:1 ratio of 250-125 µm and 125-0
      be stable under the conditions of the test. One skilled in the
                                                                              µm particle average diameters had an initial G' of 450 Pa.
      art can appreciate that a composition that is stable under
      these conditions can be expected to have good in vivo                                           Example 18
      stability as well.
                                                                                   Storage Modulus Versus Degree of Crosslinking
                               Example 16
                                                                              [0102] A portion of the dry, precipitated, crosslinked HA
                Effect of Particle Size on the Rheological                    from each of Examples 5 and 6 was milled and washed as
                           Properties of the Gel                              described in Example 12. Each portion was sieved through
                                                                              a 250 µm sieve. Particles of less than about 250 µm average
      [0096] The dry, precipitated crosslinked HA from                        diameter were collected and suspended in Phosphate Buffer
      Example-5 was milled in a cryogenic mill and washed with                4 to make a 32-mg/mL suspension.
      DMSO and ethanol as described in Example 12. After
      removing the ethanol, the solid was collected and dried                 [0103] The osmolarity of each suspension was adjusted to
      under vacuum. The dried powder of the crosslinked HA was                280-340 mOsm (miliosmol) and loaded into a syringe. The
      fractionated by average diameter according to five sieves: 25           syringes were autoclaved at 120° C. at a pressure of about
      µm, 75 µm, 125 µm, 180 µm, and 250 µm placed on the top                 138 kPa (kilopascal) (20-lb/in2 ) for about 20 minutes and
      of each other. Five average diameter fractions of particles             subsequently cooled with chilled water.
      were collected: 0-25 µm, 25-75 µm, 75-125 µm, 125-180                   [0104] The storage modulus (G') for these gels was mea-
      µm, and 180-250 µm. Each fraction was suspended in                      sured using the measuring conditions described in Example
      Phosphate Buffer 5 to make 32 mg/mL suspension. The                     12. The gel sample prepared from the composition of
      osmolarity of the suspension was adjusted to 280-340 mOsm               Example 5 had an initial G' of 700 Pa; the gel sample
      (miliosmol) and each suspension was loaded into a syringe.              prepared from the crosslinked composition of Example 6
      The syringes were autoclaved at 120° C. at a pressure of                had an initial G' of 450 Pa. It can be seen that the compo-
      about 138 kPa (kilopascal) (20-lb/in2 ) for about 45 minutes            sition having a higher degree of crosslinking according to
      and subsequently cooled with chilled water.                             the UV crosslinking measurements, the composition of
      [0097] FIG. 3 shows the storage modulus (G') for each                   Example 5, also shows a higher storage modulus.
      gel, measured under the conditions described in Example-
      12. As can be seen from the FIG. 3, the rheological                                             Example 19
      properties of these viscoelastic gels were dependent on the
      particle average diameter distribution and composition of                    !!,,G'/!!,,t for Invention is Superior to Competitive
      the gels.                                                                                             Products

      [0098]    FIG. 4 shows the force required to extrude these              [0105] Crosslinked HA obtained according Example 5 and
      gels through a 30 gauge needle according to the procedure               processed according to Example 12 was made into a gel
      described in Example 12. As can be seen in FIG. 4, the                  having a initial G' of 450 Pa. The resistance of this product
      extrusion force of these viscoelastic gels was dependent on             and three competitive tissue augmentation products RESTY-
      the particle average diameter distribution and composition              LANE®, PERLANE® (both Q-Med, Uppsala, Sweden),
      of the gels.                                                            and HYLAFORM® (Genzyme, Cambridge, Mass.) to
                                                                              digestion with the hyaluronidase was evaluated. Hyalu-
                               Example 17                                     ronidase solution (15 µL of 0.15 mg/mL solution of hyalu-
                                                                              ronidase in 1.9 mM phosphate buffer in saline, -2.5 units)
               Combining Particle Size Fractions to Achieve                   was added and thoroughly mixed with 0.75 g of each
                    Particular Rheological Properties                         product. Each mixture was loaded into a syringe and cen-
                                                                              trifuged for 1 minute at 1500 rpm to remove air bubbles.
      [0099] The dry, precipitated, crosslinked HA from                       0.35 g of each mixture was then loaded on a rheometer plate.
      Example 5 was milled and washed as described in Example-                Data accumulation began 15 minutes from the time of




                                                      Exhibit Page 17 of 21
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 172 of 249 PageID #:
                                    4370




      US 2005/0136122 Al                                                                                                Jun.23,2005
                                                                        10

      addition of the enzyme. The storage modulus G' of the gel              approximately 2 cm apart. In addition, each site was mea-
      was recorded at 10 min intervals for 16 hours at a tempera-            sured for height and diameter at each interval. The mea-
      ture=370 C., a flat plate measuring geometry, a gap of 200             surements immediately after injection were assigned a score
      µm, and a frequency of 1 Hz. FIG. 5 shows G' for each                  of "0". An increase in height and diameter indicated edema.
      product versus time. As can be see, the rate of loss repre-
      senting the susceptibility of the product to enzymatic                 [0111] At each termination interval, three animals were
      hydrolysis for the invention is much less than that of the             euthanized, the fur clipped, injection site measured, and the
      three competing compositions.                                          site removed and fixed in 10% neutral buffered formalin.
                                                                             The excised tissues were embedded, cut and stained with
                               Example 20                                    hematoxylin and eosin (H & E), and examined by a qualified
                                                                             pathologist. Specimens were examined for the presence of
           ~G'/~t of Compositions Versus Hyaluronidase is                    the injected article and for any tissue response.
                        Independent of G'
                                                                             [0112] During the first week of the study, erythema scores
      [0106] FIG. 6 shows ~G'/~t over a 16 h period for a range
                                                                             were minimal (slight) and equally distributed between the
      of crosslinked HA compositions having initial storage
      modulus values between about 200 to about 1200 Pa. The                 test article and Zyderm II injection sites. Edema scores were
      compositions are prepared and the measurements conducted               inconsistent and equally distributed between the two mate-
      according to the preceding Examples. As can be seen, the               rials. During week two, erythema scores were similar to
      degradation of the crosslinked HA compositions is essen-               week one. Edema scores were reduced with most dropping
      tially independent of initial storage modulus G' over this 16          to zero. Injection site measurements at 4-weeks were equiva-
      hour period.                                                           lent to measurements taken immediately after injection.

                                                                             [0113] The volume of CTA was unchanged from 2 weeks
                               Example 21                                    to 4 weeks. At 8-weeks observation time, nearly all test
                                                                             article sites continued to maintain height and diameter
            Synergistic Effect of Lidocaine on Rheological                   measurements. Conversely, nearly all control sites were
                         Properties of the Gel                               unmeasurable. At 12-weeks observation time, test article
      [0107] Lidocaine can have a synergistic effect and                     was flattened and extended laterally in all sites. However, in
      increase the initial storage modulus G' of the gel compared            the more tissue dense areas of the dermis, the test article did
      to otherwise identical compositions prepared in a buffer               not spread out to the degree as in the less dense areas.
      without lidocaine. Crosslinked HA of Example-5 was pro-                Fibroblasts and adipose tissue were located through out the
      cessed as in Example-12 using three separate phosphate                 test article at approximately the same density as the tissues
      buffers 1 (no lidocaine), 2 (0.2% lidocaine), and 3(0.3%               adjacent to the injection site. The control article was not
      lidocaine). Gels were made to 32-mg/mL concentrations and              identified in any of the injection sites.
      the storage modulus G' and degradation profile ~G'/~t of
                                                                             [0114] Microscopic examination showed no cellular
      each was measured according to the method described in
                                                                             response to test article and only a minor macrophage infil-
      Example-12. FIG. 7 shows that the compositions with
                                                                             trate in the control article at 2-weeks and 4-weeks. At
      lidocaine have a significantly higher modulus G' over the
                                                                             8-weeks and 12-weeks, there was no observable cellular
      time of the test. Thus, crosslinked HA with lidocaine can
                                                                             response to either material.
      have good biostability, and can in some cases have a
      synergistic effect, increasing G'.                                     [0115] The test articles at 2, 4, 8 and 12-weeks were
                                                                             devoid of any microscopic tissue response, confirming the
                               Example 22                                    biocompatibility of this preparation. Upon injection, the test
                                                                             article appeared to integrate into the stromal elements of the
            Invention is Effective for Tissue Augmentation                   dermis. Measurements of height and diameter were
      [0108] The crosslinked HA product used in the study was                unchanged between 2 and 4 weeks. At 8-weeks CTAseemed
      prepared according to the procedure described in Example               to extend laterally in the dermal layers, but still maintained
      14. In an Interdermal Injection Study in the Guinea Pig                its volume. Conversely, the control article appeared as a
      Model, the crosslinked HA product and a control article,               homogeneous bolus of material compressing the underlying
      (2YDERM™ II, Collagen, Palo Alto, Calif.), were injected               dermis. A minor macrophage infiltrate was observed in the
      intradermally. Each injection site (6 per time interval per            control article at 4-weeks, and at 8-weeks most of the
      sample) was measured for height and diameter at 2, 4-, 8 and           injection had resorbed from the injection site.
      12-weeks. Specimens were explanted for histological evalu-             [0116] The in vivo stability of the test article at 8, and
      ation at each time interval.                                           12-weeks, compared to the control article indicates that this
      [0109] Twelve guinea pigs were included in this study and              product can exhibit long-term persistence in clinical appli-
      assigned to a termination interval of two animals each at 2,           cations. These results support in vitro data above showing in
      4, 8, 12, 18, and 24 weeks.                                            vivo resistance to degradation by hyaluronidase.

      [0110] The right and left flank of each animal was clipped             [0117] While this invention has been particularly shown
      free of fur at least 1 hour before dosing. Each animal                 and described with references to preferred embodiments
      received six intradermal injections, three per side. The test          thereof, it will be understood by those skilled in the art that
      article and control article were randomized over each ani-             various changes in form and details may be made therein
      mal. Both articles were dosed at 0.2 cc per site. Each site was        without departing from the scope of the invention encom-
      marked with a non-toxic marker and injection sites were                passed by the appended claims.




                                                     Exhibit Page 18 of 21
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 173 of 249 PageID #:
                                    4371




      US 2005/0136122 Al                                                                                                Jun.23,2005
                                                                        11


      What is claimed is:                                                         water-insoluble, hydrated HA gel particles, wherein the
         1. A hyaluronic acid (HA) composition compnsmg                           HA includes crosslinks represented by the following
      crosslinked, water-insoluble, hydrated HA gel particles,                    structural formula:
      wherein the HA includes crosslinks represented by the                        HA'-U-R2 -U-HA'
      following structural formula:
                                                                               wherein:
            HA'-U-R2 -U-HA'
                                                                               each HA' is the same or different crosslinked HA' mol-
        wherein:                                                                 ecule;
        each HA' is the same or different crosslinked HA' mol-                 each U is independently an optionally substituted O-acyl
          ecule;                                                                 isourea or N-acyl urea; and
        each U is independently an optionally substituted O-acyl               R2 is optionally substituted alkyl, alkenyl, alkynyl,
          isourea or N-acyl urea; and                                            alkoxy, cycloalkyl, cycloalkenyl, cycloalkynyl aryl,
                                                                                 heteroaryl, heterocyclyl, cycloaliphaticalkyl, aralkyl,
         R2 is optionally substituted alkyl, alkenyl, alkynyl,                   heteroaralkyl, or heterocyclylalkyl, and
            alkoxy, cycloalkyl, cycloalkenyl, cycloalkynyl aryl,
            heteroaryl, heterocyclyl, cycloaliphaticalkyl, aralkyl,             b) applying force to the syringe, whereby at least a portion
            heteroaralkyl, or heterocyclylalkyl.                                   of the HA composition is delivered into the subject.
         2. The HA composition of claim 1, wherein the particles                12. The method of claim 11, wherein the subject is human.
      include at least one bioactive agent selected from the group              13. The method of claim 12, wherein the particles include
      consisting of cells, genes, proteins, antibodies, peptides, and        at least one bioactive agent selected from the group con-
      pharmaceuticals.                                                       sisting of cells, genes, proteins, antibodies, peptides, and
         3. The HA composition of claim 2, wherein the bioactive             pharmaceuticals.
      agent includes an anesthetic.                                             14. The method of claim 13, wherein the bioactive agent
         4. The HA composition of claim 3, wherein the bioactive             includes a local anesthetic.
      agent is lidocaine, mepivacaine, prilocaine, bupivacaine,                 15. The method of claim 14, wherein the bioactive agent
      cocaine, procaine, chlorocaine, or tetracaine, or a salt or            is lidocaine, mepivacaine, prilocaine, bupivacaine, cocaine,
      solvate thereof.                                                       procaine, chlorocaine, or tetracaine, or a salt or solvate
                                                                             thereof.
         5. The HA composition of claim 4, wherein the bioactive
                                                                                16. The method of claim 15, wherein the bioactive agent
      agent is lidocaine.HCl.
                                                                             is lidocaine.HCl.
         6. The HA composition of claim 1, wherein the particles
                                                                                17. The method of claim 12, wherein the particles have an
      have a particle average diameter distribution selected from            average particle diameter distribution selected from the
      the group consisting of:
                                                                             group consisting of a hydrated particle average diameter
        a hydrated particle average diameter between about 20 µm             between about 20 µm and about 1000 µm, and a dehydrated
           and about 1000 µm; and                                            particle average diameter between about 10 µm and about
                                                                             500 µm.
         a dehydrated particle average diameter between about 10                18. The method of claim 17, wherein the distribution is a
            µm and about 500 µm.                                             multimodal distribution.
         7. The HA composition of claim 6, wherein the distribu-                19. The method of claim 18, wherein the HA in the
      tion is a multimodal distribution.                                     composition consists essentially of the crosslinked, water-
         8. The HA composition of claim 6, wherein the HA in the             insoluble, hydrated HA gel particles.
      composition consists essentially of the crosslinked, water-               20. The method of claim 12, wherein the composition has
      insoluble, hydrated HA gel particles.                                  at least one parameter measured at 37° C. selected from a
         9. The HA composition of claim 1, wherein the compo-                storage modulus G' of at least about 50 Pa when measured
      sition has at least one parameter measured at 37° C. selected          at 1 Hz frequency using a 4 cm fiat geometry, and a
      from a storage modulus G' of at least about 50 Pa when                 kinematic viscosity of at least about 20,000 cPs when
      measured at 1 Hz frequency using a 4 cm fiat geometry, and             measured at a shear rate of 1 s- 1 .
      a kinematic viscosity of at least about 20,000 cPs when                   21. The method of claim 20, wherein the composition has
      measured at a shear rate of 1 s- 1 .                                   a storage modulus G' of at least about 100 Pa.
         10. The HA composition of claim 9, whereupon combin-                   22. The method of claim 21, wherein the composition has
      ing the composition at 37° C. with hyaluronidase enzyme in             a storage modulus G' of at least about 400 Pa.
      an amount of about 0.3% by weight, under conditions                       23. A method of preparing a hyaluronic acid (HA) com-
      suitable for reaction with hyaluronidase, the value of storage         position, comprising the steps of:
      modulus G' for the composition measured after 16 hours of
      reaction is at least about 5% of the value of G' measured at             a) forming water-insoluble, dehydrated crosslinked HA
      less than about 15 min of reaction.                                         particles;
         11. A method of augmenting tissue in a subject that is in             b) separating the water-insoluble, dehydrated particles by
      need of tissue augmentation, comprising the steps of:                       average diameter and selecting a subset of particles by
                                                                                  average diameter;
        a) inserting a needle into a subject at a location in the
           subject that is in need of tissue augmentation, wherein             c) hydrating the subset of dehydrated particles with a
           the needle is coupled to a syringe loaded with a                      physiologically compatible aqueous solution, thereby
           crosslinked HA composition that includes crosslinked,                 forming the HA composition.




                                                     Exhibit Page 19 of 21
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 174 of 249 PageID #:
                                    4372




      US 2005/0136122 Al                                                                                                  Jun.23,2005
                                                                         12

        24. The method of claim 23, further including hydrating                       heteroaryl, heterocyclyl, cycloaliphaticalkyl, aralkyl,
      a portion of the dehydrated particles having an average                         heteroaralkyl, or heterocyclylalkyl, and
      diameter between about 10 µm and about 1000 µm.
                                                                                 b) dehydrating the crosslinked HA to produce the dehy-
        25. The method of claim 24, further including the steps of:
                                                                                    drated, crosslinked HA.
        d) separating the water-insoluble, dehydrated particles                  33. The method of claim 32, wherein the buffer includes
          into at least three fractions by average diameter; and              at least one buffer agent selected from the group consisting
                                                                              of 2-(N-morpholino)ethanesulfonic acid; 2,2-bis(hydroxym-
         e) selecting at least two average diameter fractions and             ethyl)-2,2',2" -nitrotriethanol; succinate/succinic; KH2 P0 4 ;
            rejecting at least one average diameter fraction.                 N-tris(hydroxymethyl-2-aminoethanesulfonic acid; trietha-
         26. The method of claim 23, wherein the dehydrated                   nolamine; diethylbarbituate; tris(hydroxymethyl)aminoet-
      particles are hydrated in the presence of the physiologically           hane; N-tris(hydroxy)methylglycine; and N,N-bis(2-hy-
      acceptable solution under conditions including a tempera-               droxyethyl)glycine.
      ture of at least about 100° C., a pressure of at least about 120           34. The method of claim 32, wherein the biscarbodiimide
      kPa, and a duration of at least about 15 min.                           is at least one member selected from the group consisting of
         27. The method of claim 23, wherein the physiologically              1,6-hexamethylene bis(ethylcarbodiimide), 1,8-octamethyl-
      compatible aqueous solution includes a bioactive agent.                 ene bis(ethylcarbodiimide), 1,10 decamethylene bis(ethyl-
         28. The method of claim 27, wherein the bioactive agent              carbodiimide), 1,12 dodecamethylene bis(ethylcarbodiim-
      is lidocaine, mepivacaine, prilocaine, bupivacaine, cocaine,            ide), PEG-bis(propyl(ethylcarbodiimide)), 2,2'-dithioethyl
      procaine, chlorocaine, or tetracaine, or salt or solvate                bis(ethylcarbodiimde), 1,1 '-dithio-p-phenylene bis(ethylcar-
      thereof.                                                                bodiimide); para-phenylene-bis(ethylcarbodiimide), and
         29. The method of claim 28, wherein the bioactive agent              1,1 '-dithio-m-phenylene bis(ethylcarbodiimide).
      is lidocaine.HCl.                                                          35. The method of claim 32, further including the steps of:
         30. The method of claim 23, further including preparing
      the dehydrated, crosslinked HA by:                                        c) dehydrating the crosslinked HA to form dehydrated
                                                                                   HA;
        a) crosslinking a precursor of the crosslinked HA with a
           biscarbodiimide in the presence of a pH buffer that is at            d) grinding the dehydrated HA to form water-insoluble,
                                                                                   dehydrated HA particles;
           a pH between about 4 and about 8, wherein the result-
           ing crosslinked HA includes crosslinks represented by                e) separating the water-insoluble, dehydrated particles by
           the following structural formula:                                       average diameter and selecting a subset of particles by
            HA'-U-R2 -U-HA'
                                                                                   average diameter; and
        wherein:                                                                f) hydrating the subset of dehydrated particles with a
                                                                                     physiologically compatible aqueous solution, thereby
           each HA' is the same or different crosslinked HA'                         forming the HA composition.
             molecule;                                                            36. The method of claim 35, wherein the dehydrated
           each U is independently an optionally substituted                  particles are hydrated in the presence of the physiologically
             O-acyl isourea or N-acyl urea; and                               acceptable solution under conditions including a tempera-
                                                                              ture of at least about 100° C., a pressure of at least about 120
           R2 is optionally substituted alkyl, alkenyl, alkynyl,              kPa, and a duration of at least about 15 min.
             alkoxy, cycloalkyl, cycloalkenyl, cycloalkynyl aryl,                 37. The method of claim 36, wherein the pH is about 5.5.
             heteroaryl, heterocyclyl, cycloaliphaticalkyl, aralkyl,              38. A stabilized hyaluronic acid (HA) composition com-
             heteroaralkyl, or heterocyclylalkyl, and                         prising crosslinked HA and at least about 0. 1% by weight
                                                                              of a local anesthetic, wherein the value of storage modulus
        b) dehydrating the crosslinked HA to produce the dehy-
                                                                              G' for the stabilized composition is at least about 110% of
           drated, crosslinked HA.
                                                                              the value of G' measured for a non-stabilized composition,
        31. The method of claim 30, wherein the pH is about 5.5.              when measured at 37° C. and 1 Hz frequency using a 4 cm
        32. A method of preparing a crosslinked hyaluronic acid               fl.at geometry.
      (HA) composition, comprising the steps of:                                  39. The composition of claim 38, wherein the value of G'
        a) crosslinking a precursor of the crosslinked HA with a              for the stabilized composition is at least about 150% of the
           biscarbodiimide in the presence of a pH buffer that is at          value of G' for the non-stabilized composition.
           a pH between about 4 and about 8, wherein the result-                  40. The composition of claim 39, wherein the local
           ing crosslinked HA includes crosslinks represented by              anesthetic is lidocaine.HCl.
           the following structural formula:                                      41. The composition of claim 40, wherein the HA com-
                                                                              position includes crosslinked, water-insoluble, hydrated HA
            HA'-U-R2 -U-HA'
                                                                              gel particles, wherein the particles include crosslinks repre-
        wherein:                                                              sented by the following structural formula:
           each HA' is the same or different crosslinked HA'                        HA'-U-R2 -U-HA'
             molecule;                                                          wherein:
           each U is independently an optionally substituted                    each HA' is the same or different crosslinked HA' mol-
             O-acyl isourea or N-acyl urea; and                                   ecule;
           R2 is optionally substituted alkyl, alkenyl, alkynyl,                each U is independently an optionally substituted O-acyl
             alkoxy, cycloalkyl, cycloalkenyl, cycloalkynyl aryl,                 isourea or N-acyl urea; and




                                                     Exhibit Page 20 of 21
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 175 of 249 PageID #:
                                    4373




      US 2005/0136122 Al                                                                                                Jun.23,2005
                                                                       13

         R2 is optionally substituted alkyl, alkenyl, alkynyl,                a) the particles include lidocaine.HCl;
            alkoxy, cycloalkyl, cycloalkenyl, cycloalkynyl aryl,
                                                                              b) the particles have an average diameter selected from
            heteroaryl, heterocyclyl, cycloaliphaticalkyl, aralkyl,
            heteroaralkyl, or heterocyclylalkyl.                                 the group consisting of a hydrated particle average
                                                                                 diameter between about 20 and about 1000 µm, and a
         42. A method of stabilizing crosslinked hyaluronic acid
      (HA), comprising hydrating water-insoluble, dehydrated                     dehydrated particle average diameter between about 10
                                                                                 and about 500 µm;
      crosslinked HA with a physiologically compatible aqueous
      solution, thereby forming the stabilized HA composition,                c) the particles include crosslinks represented by the
      wherein the physiologically compatible aqueous solution                   following structural formula:
      includes at least about 0.1 % by weight of a local anesthetic,
                                                                                 HA'-U-R2 -U-HA'
      wherein the value of storage modulus G' for the stabilized
      composition is at least about 110% of the value of G'                   wherein:
      measured for a non-stabilized composition, when measured
      at 37° C. and 1 Hz frequency using a 4 cm flat geometry.                   each HA' is the same or different crosslinked HA'
         43. The method of claim 42, wherein the dehydrated                        molecule;
      crosslinked HA is hydrated in the presence of the physi-                   each U is independently an optionally substituted
      ologically acceptable solution under conditions including a                  O-acyl isourea or N-acyl urea; and
      temperature of at least about 100° C., a pressure of at least
      about 120 kPa, and a duration of at least about 15 min.                    R2 is optionally substituted alkyl, alkenyl, alkynyl,
         44. The composition of claim 43 wherein the value of G'                   alkoxy, cycloalkyl, cycloalkenyl, cycloalkynyl aryl,
      for the stabilized composition is at least about 150% of the                 heteroaryl, heterocyclyl, cycloaliphaticalkyl, aralkyl,
      value of G' for the non-stabilized composition.                              heteroaralkyl, or heterocyclylalkyl, and
         45. The composition of claim 44, wherein the local                   d) the composition has at least one parameter measured at
      anesthetic is lidocaine.HCl.                                               37° C. selected from a storage modulus G' of at least
         46. The composition of claim 45, wherein the HA com-                    about 50 Pa when measured at 1 Hz frequency using a
      position includes crosslinked, water-insoluble, hydrated HA                4 cm flat geometry, and a kinematic viscosity of at least
      gel particles, wherein the particles include crosslinks repre-             about 20,000 cPs when measured at a shear rate of 1
      sented by the following structural formula:                                s-1; and
            HA'-U-R,-U-HA'
                                                                               e) the composition is sufficiently stable to enzymatic
        wherein:                                                                   degradation that upon combining the composition at
        each HA' is the same or different crosslinked HA' mol-                     37° C. with hyaluronidase enzyme in an amount of
          ecule;                                                                   about 0.3% by weight, under conditions suitable for
                                                                                   reaction with hyaluronidase, the value of G' for the
        each U is independently an optionally substituted O-acyl                   composition measured after 16 hours of reaction is at
          isourea or N-acyl urea; and                                              least about 5% of the value of G' measured at less than
        R2 is optionally substituted alkyl, alkenyl, alkynyl,                      about 15 min of reaction.
           alkoxy, cycloalkyl, cycloalkenyl, cycloalkynyl aryl,                48. The HA composition of claim 47, wherein the value
           heteroaryl, heterocyclyl, cycloaliphaticalkyl, aralkyl,          of G' for the composition measured after 16 hours of reaction
           heteroaralkyl, or heterocyclylalkyl.                             is at least about 50% of the value of G' measured at less than
        47. A hyaluronic acid (HA) composition comprising                   about 15 min of reaction.
      crosslinked, water-insoluble, hydrated HA gel particles,
      wherein:                                                                                    * * * * *




                                                    Exhibit Page 21 of 21
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 176 of 249 PageID #:
                                    4374




                   EXHIBIT V
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 177 of 249 PageID #:
                                    4375


                                                                                          IIll lllllll Ill llll Ill US005731298A
                                                                                                                    IllII IIII IIII Ill Ill 111111111111111
       United States Patent                                           c191                       [111     Patent Number:                     5,731,298
       Reinmuller                                                                                [451     Date of Patent:               Mar. 24, 1998

       [54) METHOD FOR THE TREATMENT OF                                                                    FOREIGN PATENT DOCUMENTS
            SCARS AND KELOIDS
                                                                                                      2129300   5/1984    United Kingdom .
                                                                                                     89/04172   5/1989    WIPO.
       [76]     Inventor:     Johannes Reinmuller,
                              Gustav-Frcytag-Strasse 27, 65189                                                  OTHER PUBLICATIONS
                              Wiesbaden, Germany
                                                                                              Yannas et a1. J. Biomed. Mater. Res. 1980, 14, 65-81. month
       [21)     Appl. No.:           256,040                                                  not available.
       [22)     PCT Filed:           Dec. 24, 1992                                            FriderichZ.Allgemeinemedizin 1985, 61.1101-1103. month
                                                                                              not available.
       [86)     PCT No.:             PCT/EP92/02990
                                                                                              Dockery et al. Clinics Podiatric Med. Surg. 1986 3(3),
                § 371 Date:          Aug. 15, 1994                                            473-485. month not available.
                                                                                              Nicolai et al. Aesth. Plast. Surg. 1987, 11, 29-32. month not
                § 102(e) Date: Aug. 15, 1994
                                                                                              available.
       [87]     PCT Pub. No.: WO93/12801                                                      Davidson et al. Clin. Mater. 1991. 8. 171-177. month not
                                                                                              available.
                PCT Pub. Date: Jul, 8, 1993
                                                                                              Biagini et al. Biomaterials 1991, 12, 281-286. month not
       [30)           Foreign Application Priority Data                                       available.
         Jan. 3, 1992       [DE]     Germany .......................... 42 00 080.7           Sorrone et al. Riv. Ital. Chir. Plastica 1986, 18, 205-207.
                                                                                              month not available.
       [51)     Int. CL 6   .. _ _ _ .....      A61K 31/715; C08B 37/00
       [52)     U.S. CI. .. ,_ _ _ ........... 514/54; 514/55; 514/56;                        Primary Examiner-Kathleen K. Fonda
                          514/62; 536/53; 536/20; 536/21; 536/55.2;                           Attorney, Agent, or Firm--Felfe & Lynch
                                                                        536/123.1
                                                                                              [57)                       ABSTRACT
       [58)     Field of Search .................................. 514/54, 55. 56,
                                514/62; 536/20, 21. 55.2. 53. 123.1                           A method and a pharmaceutical composition for non-topical
                                                                                              wound, scar and keloid treatment is described which con-
       [56)                        References Cited                                           tains cross-linked glycosaminoglycans and conventiona1
                          U.S. PATENT DOCUMENTS                                               phannaceutical auxiliary and/or carrier substances. The
                                                                                              pharmaceutical composition is preferably administered
              4,350,629     9/1982   Yannas et al ........................... 530/356         intralesionally e.g. by injection in the form of a gel contain-
              4,582,865     4/1986   Balazs et al .............................. 524/29       ing water. The cross-linked glycosaminoglycans are also
              4,613,502     9/1986   Tur:kova et al ........................ 424/94.3
                                                                                              suitable for use as cosmetics and skin care products.
              4,863,907     9/1989   Sakurai et al ............................. 514/56
              4,947,840     8/1990   Yannas et al. ............................ 602/50
              5,093,319     3/1992   Higham et al ............................ 514/55                           3 Claims, No Drawings




                                                                                                                              Exhibit 1059
                                                                                                                     Prollenium v. Allergan
                                                                    Exhibit Page 1 of 5
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 178 of 249 PageID #:
                                    4376




                                                                5,731,298
                                     1                                                                   2
              METHOD FOR THE TREATMENT OF                                 ment of scars and cicatricial keloids is heparin (cf. e.g.
                   SCARS AND KEWIDS                                       "Pharmazie in unserer Zeit" 10 (1981), page 168 to 181).
                                                                              All preparations of active substances for external appli-
          This is in an application under 35 U.S.C. §371 of               cations have the same inherent disadvantage, namely that
      PCT/EP92/02990 having an international filing date of Dec. 5 the external application, i.e. spreading on the skin over the
      24, 1992.                                                           keloid, does not ensure an adequate tissue concentration in
                                                                          the keloid itself which can reach a thickness of up to several
                BACKGROUND OF THE INVENTION                               centimetres. Due to the excessively increased blood circu-
         The invention concerns a pharmaceutical composition for 10 lation within the keloids, the active substances-provided
      the treatment of wounds, scars and keloids.                         that they can penetrate the skin barriers at all-are rapidly
                                                                          transported away via the blood and lymph stream. The
         Excess new growth of scar tissue occurs in many people           diffi.tsion of the active substances in the tissue therefore only
      during healing of skin  wounds.    In medical  terminology  this    plays a subordinate role in the distribution.
      new formation of tissue is referred to as cicatricial hyper-
      trophy or as keloid in severe cases. These are unpredictable 15         It is also known that the active substance heparin cannot
      reactions during wound healing caused by a predisposition.          penetrate the epidermal layers. Thus the effect of externally
      Up to now the reasons for excess cicatrisation are not              applied preparations, such as e.g. ointments based on
      known. Thus at present there is also no scientifically based        heparin,     on connective tissue cells is doubtful. It cannot
                                                                          therefore be excluded that the successes achieved with scar
      causal method of treatment.
                                                                          ointments containing heparin could be ascribed to sponta-
         Numerous methods have been described for keloid treat- 20 neous healing.
      ment (cf. e.g. McCarthy/Convers "Plastic Surgery", volume
      1, pages 732-747, W. B. Saunders, 1990). However, they are              Derivatives of the hormone cortisol (hydrocortisone) are
      all more or less empirically based and do not have a secure         used    in the invasive methods of treatment for keloids; due to
      foundation in a strict scientific sense. This is due on the one     the known increased blood circulation within keloids and the
                                                                                                           of pharmaceutical agents, the
      hand to a lack of basic knowledge and is also due to the fact 25 concomitant rapid transport
      that a spontaneous tendency of untreated keloids to regress         crystalline poorly soluble forms are preferably used with
      is often observed.                                                  which a depot effect can be achieved. Since cortisol and its
                                                                          derivatives strongly inhibit the cells of connective tissue, the
         As a consequence there is an extremely large number of           quantitatively and qualitatively strongest changes in keloids
      competing methods of treatment whose effectiveness is,              can be achieved at present with the invasive administration
      however, doubtful and of which the most important are            30
                                                                          (injection) of pharmaceutical preparations based on crystal-
      briefly described in the following.                                 line corticoids (corticosteroids).
         It is necessary to differentiate between mechanical                  However, a decisive disadvantage of this therapy with
      (physical) and medicinal (chemical) methods of treatment.           corticoids is the lack of control of the reaction. Therefore in
         The mechanical methods of treatment encompass the 35 the practical application this can either result in an undesired
      application of pressure on the keloid by external compres-          scar atrophy i.e. a divergence and sinking of the scar with
      sion bandages and the application of foils made of silicon          corresponding disfigurement or in an inadequate reaction of
      elastomers. A major disadvantage in this case is that the           the tissue with an unsatisfactory therapeutic result.
      application has to be carried out over months and years. It             A further disadvantage of corticoid therapy is the systemic
      can also not be used to the same extent in all body regions; 40 action of the dissolved active substance which prevents its
      thus for example an adequate degree of compression cannot           use in the case of keloids of large area or in children.
      be achieved on the neck. In addition extensive compression
      bandages always mean a considerable restriction in the                              SUMMARY OF THE INVENTION
      freedom of movement and quality of life for the carrier.
      Moreover they also create considerable problems of 45                   The object of the invention is to provide a pharmaceutical
      hygiene, in particular in the warm period of the year and in        composition for the treatment of wounds, scars and keloids
      hot countries. Compression bandages can also again lead to          with which the aforementioned disadvantages that occur in
      renewed tissue lesions by the mechanical strain on the              previous methods of treatment can be avoided, in particular
      sensitive scar skin and thus again promote keloid formation.        the undesired side-effects of corticoid therapy such as e.g.
         The physical methods also include cold treatment 50 local over-reactions, that can be administered easily and
      (cryotherapy) and laser therapy. Both methods produce                successfully and is degraded by the organism.
      tissue necroses by cold or heat by which means the active               This object is achieved by the pharmaceutical composi-
      connective tissue cells and the fibrous substance within the        tion of the invention which contains cross-linked glycosami-
      keloid are destroyed. The keloids temporarily collapse and           noglycans and conventional pharmaceutical auxiliary and/or
      tissue defects are formed. During the subsequent healing of 55 carrier substances.
      these defects, connective tissue cells again immigrate by               Practical embodiments thereof are the subject matter of
      which means the formation of keloid starts again. Conse-            this invention.
      quently this method of treatment can thus always only                   A further subject matter is also a process for the produc-
      achieve short-term improvements but no final healing.               tion of the pharmaceutical compositions according to the
         In the case of the medicinal methods it is necessary to 60 invention.
      differentiate between preparations for external application             It is possible using the compositions according to the
      and for injection.                                                  invention to avoid the undesired properties of corticoid
         In the case of the agents for external application, these are     therapy. Namely it was found that the cross-linked gly-
      usually ointments with a great variety of active substances          cosaminoglycans (GAG, mucopolysaccharides) used
       such as e.g. hormones. amino acids. mucopolysaccharides. 65 according to the invention have an inhibitory effect on keloid
      Pl.ant extracts such as from the thorn-apple are also used. A        formation when they are administered non-topically
      preferred component of preparations for the external treat-          (intralesionally). In this case no local over-reactions occur as




                                                        Exhibit Page 2 of 5
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 179 of 249 PageID #:
                                    4377




                                                                5,731,298
                                    3                                                                  4
      is the case with the corticoids and also no systemic effects.           The intermolecular cross-linking of heparin can for
      A further advantage is the biological degradability in the          example be carried out in the following manner: commer-
      organism.                                                           cially available heparin is treated with dilute nitric acid by
          Moreover the compositions according to the invention            which means reactive aldehyde groups are formed on the
      also allow the successful treatment of deep scar formations 5 heparin; subsequently a reductive animation is carried out by
      in connective tissue such as e.g. Dupuytren' s disease of the       means of NaBH 3CN. Covalent bonds are formed between
      pahnar surfaces or the so-called Induratio penis plastica           the individual heparin chains (end and side chains) via the
      (IPP) which form without prior injury (cross-section).              free amino functional groups of heparin.
                    DEfAILED DESCRIPTION OF THE                               A cross-linking of heparin by complex formation is pref-
                                 INVENTION                             10 erably carried out with protamines, gentamycin or
          Cross-linked glycosaminoglycans according to the inven-         vancomycin, metal ions such as e.g. Fe2 +, Zn 2+.
      tion are understood to be those in which two or several of the          The pharmaceutical compositions according to the inven-
      same and/or different glycosaminoglycans are linked                 tion contain the cross-linked glycosaminoglycans preferably
      together to form a molecular unit. The cross-linking is 15 in amounts of 0.1 to 20% by weight in relation to the total
      preferably carried out by chelate formation, complex for-           pharmaceutical composition and in particular in an amount
      mation and/or salt formation and in particular by a chemical        of 0.5 to 10% by weight and especially preferably in an
      cross-linking.                                                      amount of 1 to 5% by weight.
          Natural or synthetic glycosaminoglycans and also sub-               The pharmaceutical compositions according to the inven-
      stances that are chemically related thereto can be used as 20 tion can be present in the form of preparations that can be
      glycosaminoglycans. They can be of an anionic or cationic           administered intralesionally and in particular in the form of
      character.                                                          injectable gels preferably with a water content of 80 to 99%
          Natural glycosaminoglycans that are preferably used are         by weight and also as an anhydrous precursor e.g. lyo-
      those that occur in human connective tissue in particular e.g.      philized powder in the form of a powder. The pharmaceu-
      hyaluronic acid, heparin, heparin sulfate, chondroitin sul- 25 tical auxiliary and carrier substances that can be used are
      fate. Sulfated polysaccharides are preferably used as syn-          those that are conventionally used for this purpose and are
      thetic glycosaminoglycans. Substances that are chemically            suitable for the application according to the invention and
      related to glycosaminoclycans that are used according to the        are compatible with the cross-linked glycosaminoglycans.
       invention are preferably those of biological origin and in         The preferred carrier substance is water.
      particular chitosamine and chitosan or their derivatives such 30        The pharmaceutical compositions according to the inven-
       as e.g. N-carboxybutlychitosan (cf. R. Muzzarelli et al.,          tion can for example contain agents to set the pH value,
       Carbohydrate Polymers 11 (1989) 307-320). The formation             stabilizers, antioxidants, solubilizers, agents that promote
       of chelates, poorly soluble salts or complexes of glycosami-       penetration, preservatives and/or gel formers as pharmaceu-
       noglycans which also represent a cross-linking within the           tical auxiliary substances as they are usually used in such
       sense of the invention is achieved by a holding-together 35 compositions. They are used in the usual amounts for such
       through ionic forces as is common for such chelates, salts or      preparations.
       complexes.                                                             The pharmaceutical compositions according to the inven-
          The cross-linked glycosaminoglycans used according to            tion can in addition to the actual active substances (cross-
       the invention can be produced in a well-known manner. The           linked glycosaminoglycans) also contain further pharmaceu-
       chemical cross-linking in this process is usually carried out 40 tically active substances that are compatible with the cross-
       by cross-linking with bifunctional reactive agents such as          linked glycosaminoglycans within the scope of the
       e.g. glutaraldehyde or carbodiimide; it is. however. also for       application e.g. active substances for the therapy of skin
       example possible to produce cross-linking via amide bonds           diseases (dermatoses), antibiotics (in particular antibiotics
       by means of bifunctional amino acids such as lysine, prota-         with a charge of opposite polarity such as e.g. gentamycin
       mines or albumins. If glycosaminoglycans or analogues 45 and vancomycin with a positive charge for e.g. cross-linked
       thereof that have been produced synthetically are used              heparin, or e.g. penicillins or cephalosporins with a negative
       according to the invention then these can already be prima-         charge for e.g. cross-linked chitosamine), sulfonamides,
       rily cross-linked during production so that a further treat-        disinfectants, hormones (e.g. corticoids) and hormone
       ment for cross-linking is not necessary. Such glycosami-            derivatives (e.g. cortisol), local anaesthetics e.g. of the
        noglycans are partly commercially available already in a so lidocaine or novocaine type, vasoactive substances for vas-
        cross-linked state and can be used directly according to the       cular constriction (avoidance of bleeding), adrenalin,
       invention (e.g. "Hylon" and "Hylagel", a cross-linked hyalu-        enzymes such as e.g. hyaluronidase, interleukins, growth
       ronic acid from the Biomatrix Company NJ. USA; for the              factors e.g. EGF. PDGF and/or IGF, skin care agents and/or
       production c.f. also U.S. Pat. Nos. 4,713,448, 4,605,691).           agents that stimulate blood flow (hyperaemising agents).
           It is preferable to cross-link identical glycosaminoglycans 55 These substances can be present bound firmly to the gly-
        are preferably and then use them according to the invention         cosaminoglycans such as e.g. antibiotics with a heteropolar
        but it is also possible according to the invention to use a         charge of opposite polarity i.e. as a component of the
        combination of two or more different or partially different         cross-linked glycosaminoglycans and are then released dur-
        glycosaminoglycans. In a particularly preferred                     ing the degradation of the cross-linked glycosaminoglycans
        embodiment, glycosaminoglycans with an extremely long 60 or they can be released by a controlled release type of
        chain (molecular weight preferably between 100,000 and              system.
        1.000,000) are used; in this case the degree of cross-linking          In the preferred application according to the invention in
        can then remain low. The products are practically free of           the form of an injection, the preparations can for example
        protein.                                                            contain local anaesthetics to avoid pain when the injection
           In a particularly preferred embodiment of the invention 65 cannula is inserted. The preparations preferably contain an
        intermolecularly cross-linked heparin is used as the cross-         anionically or cationically charged molecule such as genta-
        linked glycosaminoglycan.                                           mycin as an antibiotic which is bound as a counter-ion to the




                                                      Exhibit Page 3 of 5
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 180 of 249 PageID #:
                                    4378




                                                               5,731,298
                                   5                                                                       6
     cross-linked glycosaminoglycans and thus remains immo-                 invention can also prevent an occurrence or reoccurrence of
     bilized in loco which prolongs the action accordingly.                 keloids which demonstrates its preventive effect.
        The compositions according to the invention can be                     The invention therefore also concerns the use of cross-
     produced in a conventional, generally known manner for the             linked glycosaminoglycans for the treatment of wounds,
     production of such compositions. In this process the order of     5    scars and primarily keloids and for the production of a
     mixing of the individual components is usually not critical.           pharmaceutical composition for wound. scar and keloid
        The invention also concerns a process for the production            treatment. In this case the aforementioned glycosaminocly-
     of the compositions which is characterized in that the                 cans that were stated as being preferred are preferably used
     cross-linked glycosaminoglycan and the other components                as the cross-linked glycosaminoglycan.
     are dissolved in the pharmaceutical carrier. Water is prefer-     lO      A particular method of application for the prevention of
     ably used as the pharmaceutical carrier and it is expedient to         keloids or contract scars is the administration of anhydrous
     carry out the process while heating and subsequently cool-             precursors of cross-linked glycosaminoglycans (e.g. as a
     ing. For protection against oxidation it may be expedient to           lyophilisate) in the form of a wound powder into fresh
     work under an inert gas atmosphere in particular under                 wounds. In this case the powder is sprinkled into the open
     nitrogen.                                                         15   wound or wound cavity before wound closure. The wound
        The type, dose and frequency with which the composition             is then closed by a suture. clamps etc.. In the wound the
     according to the invention is administered depends in par-             powder takes up water from the tissue and then corresponds
     ticular on the severity of the disease and the general state of        to the preparation according to the invention in the form of
     the patient and also quite generally on the state and the              a gel or itself represents a preparation according to the
                                                                       20
     sensitivity of the skin scar. If the compositions according to         invention.
     the pivention are administered in the form of preparations                The powder or gel form can also be introduced into large
     that can be applied topicaµy then the administration is as a           body cavities to prevent undesired adhesions e.g. into the
     rule in accordance with the usual conditions for such com-             abdomiual cavity or thoracic cavity during a surgical opera-
     positions.                                                             tion on the intestine or the lung, into the pericardium. or after
                                                                       25
        The type of treatment and frequency of administration               operative procedures via indwelling drainages. In the case of
     also depends in particular on the individual response of the           inflammatory effusions into large body cavities, the prepa-
     person to be treated. An application of gels is preferably             ration according to the invention can also be introduced via
     carried out at intervals of 1 to 2 months.                             the indwelling cannula after puncturing and emptying the
        If the compositions according to the invention in the form     30
                                                                            effusion.
     of injectable gels are applied intralesionally which is pri-              The preparation according to the invention which may be
     marily the case then this is preferably carried out by injec-          on a suitable carrier (e.g. tampon) can also be introduced
     tion with the aid of fine cannulae and with pressure-resistant         into cavities and ducts of the body that are accessible from
     syringes. The gels according to the invention can also be              the outside e.g. into the main nasal cavities and paranasal
     shot percutaneously with the aid of compressed air instru-        35   sinuses or into the meati of the nose or into the tear ducts to
     ments; compressed air instruments such as those that are               prevent scarred adhesions.
     known in medicine for such an application can be used for                 It is known from U.S. Pat. No. 4,605,691 that cross-linked
     this.                                                                  gels of hyaluronic acid can be use alone or together with
        In a particularly preferred embodiment of the invention             other hydrophilic polymers in cosmetic formulations. R.
     the pharmaceutical preparation in the form of an injectable       40   Muzzarelli et al. (l.c) also describe the use of
     gel contains cross-linked heparin as the cross-linked gly-             N-carboxybutylchitosan for cosmetic preparations.
     cosaminoglycan. Whereas for example the injection of non-
                                                                               It was now surprisingly found that the cross-linked gly-
     cross-linked heparin does not come into consideration                  cosaminoglycans according to the invention that are
     because heparin inhibits blood coagulation and is addition-
                                                                            described above are excellently suitable as a carrier or
     ally rapidly transported out of the lesion via the vascular       45   component of cosmetics and skin care products.
     system and then has a systemic effect similar to the
     corticoids. heparin loses its inhibitory properties on blood              The present invention therefore also concerns the use of
     coagulation in the cross-linked form according to the inven-           the cross-linked glycosaminoglycans described above with
     tion and cannot be transported away via the blood and lymph            the exception of cross-linked hyaluronic acid or cross-linked
     stream. It therefore remains active at the site of application         N-carboxybutylchitosan for cosmetics or as skin care prod-
                                                                       50
     in the keloid tissue for weeks and months after injection.             ucts. In particular the cross-linked glycosaminoglycans that
     Degradation is primarily via phagocytosis by special cell              were previously stated as being preferred and distinctively
     populations.                                                           described are used for this.
        When the compositions according to the invention are                   The cosmetic preparations and skin care products can be
     used which contain cross-linked glycosaminoglycans there          ss   present in the usual forms for such preparations e.g. as
     is also no occurrence of local over-reactions and no systemic          creams, ointments, lotions and in particular as gels that can
     effects such as is the case for corticoids. A further advantage        be applied topically. They can also contain other auxiliary
     is the biological degradability in the organism. Thus for              and/or carrier substances that are conventionally used for
     example the intralesional application by injection can be              this that are compatible with the cross-linked glycosami-
     repeated at intervals of 4 to 8 weeks.                            60   noglycans according to the invention. In addition they can
        An advantage of the preferred preparations according to             also contain the auxiliary substances and/or further active
     the invention in the form of injectable gels and their intrale-        substances described previously in connection with the
     sional application is also that no additional hygienic mea-            pharmaceutical preparations, provided that they are compat-
     sures whatsoever are necessary after the injection sites have          ible with the cross-linked glycosaminoglycans within the
     healed. All regions of the body can be treated in the same        65   scope of the application and are practical.
     manner and the mobility of the patients is not restricted by              It is intended to elucidate the invention in more detail by
     bandages. Treatment with the preparations according to the             the following examples without limiting it thereto.




                                                      Exhibit Page 4 of 5
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 181 of 249 PageID #:
                                    4379




                                                              5,731,298
                                       7                                                                 8
                            EXAMPLE 1                                         The keloids were treated several times using conservative
        Production of an injectable gel from the following com-            methods (topical preparations) and repeatedly excised. After
      ponents:                                                             the last excision, cross-linked hyaluronic acid was injected
                                                                           during the operation into the wound edges on the right side.
                                                                      5    Then both sides were sutured identically. The sutures were
             Component                              Amount                 removed on the right and left side after two weeks. After four
             cross-linked hyaluronic acid           0.004 g                weeks the untreated scar on the left side was raised consid-
             (~Hylagcl" Biomatrix Co., NJ, USA)                            erably more and was more reddened than the scar on the
             lidocaine hydrochloride                 0.02g
                                                                           right side treated with hyaluronic acid. In addition it was
             water, purified                                          10
             (DAB 9)                                to 1.0g                possible to successfully prevent the reoccurrence of a keloid
                                                                           on the right-hand side. This also demonstrates the preventive
                                                                           effect of the pharmaceutical preparation according to the
         The components are dissolved under a nitrogen atmo-
      sphere while stirring and briefly heating; a colourless clear        invention.
      gel is obtained after cooling; pH value: 7.oo±0.1.              15      I claim:
         The gel is dispensed into pressure-resistant piercable               1. A method for treating a pre-existing scar or pre-existing
      ampoules and sealed. Afterwards a heat sterilization is              keloid comprising injecting a composition comprising a
      carried out and the gel is stored protected from light.              pharmaceutically effective amount of a cress-linked hyalu-
      Application example 1                                                ronic acid in combination with a pharmaceutically accept-
         The treatment of a ca. 3 cmx5 cm dark-red raised keloid
      is described which was present on the back of a 30 year old     20   able carrier into the pre-existing scar or pre-existing keloid.
      woman after a tangential cut by a broken pane of glass.              wherein the pharmaceutically effective amount of a cross-
         The patient complained about itching in the area of the           linked hyaluronic acid is 0.1% to 20% by weight of the
      keloid. The keloid was infiltrated with cross-linked hyalu-          composition.
      ronic acid (Hylon) by injection for a total of four times at            2. A method for treating a scar or keloid according to
      intervals of 4 to 8 weeks. The itching had already disap-       25   claim 1, wherein said cross-linked hyaluronic is cross-linked
      peared a few hours after the first injection. The keloid             by chemical cross-linking, chelate formation, complex for-
      became considerably paler within two weeks and a flattening          mation or salt formation.
      was already recognizable after four weeks. After ca. 6                  3. A method for treating a scar or keloid according to
      months there was a pale, only slightly raised scar.                  claim 1, wherein said cross-linked hyaluronic acid is cross-
      Application example 2                                           30   linked by chemical cross-linking.
         The treatment of a keloid in the lower fold of the breast
      (right and left) is described which occurred in a female
      patient after surgical breast correction.                                                   * * * *         *




                                                     Exhibit Page 5 of 5
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 182 of 249 PageID #:
                                    4380




                  EXHIBIT W
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 183 of 249 PageID #:
                                    4381



                     UNITED STATES       p ATENT AND TRADEMARK OFFICE
                                                                                   UNITED STA TES DEPARTMENT OF COMMERCE
                                                                                   United States Patent and Trademark Office
                                                                                   Address: COMMISSIONER FOR PATENTS
                                                                                        P.O. Box 1450
                                                                                        Alexandria., Virginia 22313-1450
                                                                                        www.uspto.gov




    APPLICATION NO.             FILING DATE               FIRST NAMED INVENTOR    ATTORNEY DOCKET NO.              CONFIRMATION NO.

        12/393,884               02/26/2009                  Pierre F. Lebreton      18438-59 (COR)                        1553

        51957            7590             05/31/2011
                                                                                                       EXAMINER
        ALLERGAN, INC.
        2525 DUPONT DRIVE, T2-7H                                                                     SOROUSH, ALI
        IRVINE, CA 92612-1599
                                                                                       ART UNIT                       PAPER NUMBER

                                                                                          1617



                                                                                   NOTIFICATION DATE                 DELIVERY MODE

                                                                                       05/31/2011                      ELECTRONIC


 Please find below and/or attached an Office communication concerning this application or proceeding.

 The time period for reply, if any, is set in the attached communication.

 Notice of the Office communication was sent electronically on above-indicated "Notification Date" to the
 following e-mail address(es):
 patents_ip@allergan.com




 PTOL-90A (Rev. 04/07)




                                                       Exhibit Page 1 of 11
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 184 of 249 PageID #:
                                    4382


                                                                                       Application No.                               Applicant(s)

                                                                                        12/393,884                                   LEBRETON, PIERRE F.
                       Office Action Summary                                           Examiner                                      Art Unit
                                                                                       ALI SOROUSH                                   1617                   I
                  -- The MAILING DA TE of this communication appears on the cover sheet with the correspondence address --
  Period for Reply
           A SHORTENED STATUTORY PERIOD FOR REPLY IS SET TO EXPIRE three MONTH(S) OR THIRTY (30) DAYS,
           WHICHEVER IS LONGER, FROM THE MAILING DATE OF THIS COMMUNICATION.
             Extensions of time may be available under the provisions of 37 CFR 1.136(a). In no event, however, may a reply be timely filed
             after SIX (6) MONTHS from the mailing date of this communication.
             If NO period for reply is specified above, the maximum statutory period will apply and will expire SIX (6) MONTHS from the mailing date of this communication.
             Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 U.S.C. § 133).
             Any reply received by the Office later than three months after the mailing date of this communication, even if timely filed, may reduce any
             earned patent term adjustment. See 37 CFR 1.704(b).

  Status

           1)IZI Responsive to communication(s) filed on 26 February 2009.
       2a)O This action is FINAL.                                    2b)IZI This action is non-final.
           3)0 Since this application is in condition for allowance except for formal matters, prosecution as to the merits is
                  closed in accordance with the practice under Ex parte Quayle, 1935 G.D. 11, 453 O.G. 213.

  Disposition of Claims

           4)1Zl Claim(s) 1-22 is/are pending in the application.
                  4a) Of the above claim(s) _ _ is/are withdrawn from consideration.
           5)0 Claim(s) _ _ is/are allowed.
           6)[8J Claim(s) 1-22 is/are rejected.
           7)1Zl Claim(s) 10-22 is/are objected to.
           8)0 Claim(s) _ _ are subject to restriction and/or election requirement.

  Application Papers

           9)0 The specification is objected to by the Examiner.
       10)0 The drawing(s) filed on _ _ is/are: a)O accepted or b)O objected to by the Examiner.
                  Applicant may not request that any objection to the drawing(s) be held in abeyance. See 37 CFR 1.85(a).
                  Replacement drawing sheet(s) including the correction is required if the drawing(s) is objected to. See 37 CFR 1.121 (d).
        11 )0 The oath or declaration is objected to by the Examiner. Note the attached Office Action or form PTO-152.

  Priority under 35 U.S.C. § 119

       12)0 Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
              a)O All        b)O Some * c)O None of:
                  1.0 Certified copies of the priority documents have been received.
                  2.0 Certified copies of the priority documents have been received in Application No. _ _ .
                  3.0 Copies of the certified copies of the priority documents have been received in this National Stage
                           application from the International Bureau (PCT Rule 17.2(a)).
              *Seethe attached detailed Office action for a list of the certified copies not received.




  Attachment{s)
  1)   [8J   Notice of References Cited (PTO-892)                                                    4)   0   Interview Summary (PTO-413)
  2)   0     Notice of Draftsperson's Patent Drawing Review (PTO-948)                                         Paper No(s)/Mail Date. _ _ .
  3)   [8J   Information Disclosure Statement(s) (PTO/SB/08)                                         5)   0   Notice of Informal Patent Application
             Paper No(s)/Mail Date See Continuation Sheet.                                           6)   0   Other: _ _ .
U.S. Patent and Trademark Office
PTOL-326 (Rev. 08-06)                                                     Office Action Summary                                  Part of Paper No./Mail Date 20110517




                                                                     Exhibit Page 2 of 11
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 185 of 249 PageID #:
                                    4383



Continuation Sheet (PTOL-326)                                                                  Application No. 12/393,884




Continuation of Attachment(s) 3). Information Disclosure Statement(s) (PTO/SB/08), Paper No(s)/Mail Date :02/26/2009,
03/09/2009, 08/04/2009, 11/10/2009, 07 /21 /201 0, 08/19/2010, and 12/02/2010.




                                                            2




                                              Exhibit Page 3 of 11
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 186 of 249 PageID #:
                                    4384




      Application/Control Number: 12/393,884                                               Page 2
      Art Unit: 1617

                                         DETAILED ACTION


                                            Claim Status
            Claims 1-22 are pending.

            Claims 1-22 have been examined.

            Claims 1-22 are rejected.

            Claims 10-22 are objected to.


                                               Priority

             Priority to applications 60/085956 filed on 08/04/2008, 61 /087934 filed on

      08/11/2008, and 61 /096278 filed on 09/11/2008 is acknowledged.



                                Information Disclosure Statement

            The information disclosure statements (IDSs) submitted on 02/26/2009,

      03/09/2009, 08/04/2009, 11/10/2009, 07/21/2010, 08/19/2010, and 12/02/2010 are in

      compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure

      statements are being considered by the examiner.



                                              Drawings

            The drawings filed on 02/26/2009 are accepted.



                                          Claim Objections

            The numbering of claims is not in accordance with 37 CFR 1.126 which requires

      the original numbering of the claims to be preserved throughout the prosecution. When




                                        Exhibit Page 4 of 11
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 187 of 249 PageID #:
                                    4385




      Application/Control Number: 12/393,884                                                                     Page 3
      Art Unit: 1617

      claims are canceled, the remaining claims must not be renumbered. When new claims

      are presented, they must be numbered consecutively beginning with the number next

      following the highest numbered claims previously presented (whether entered or not).

             Misnumbered claims 10-22 have been renumbered 12-26.



                                                 Double Patenting

             Claims 1, 8, 11, 10, 12, 13, 15, 17, 20, 21, and 27 are provisionally rejected

      under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 9, 10, 11, and

      14-19 of copending Application No. 12/393768. This is a provisional double patenting

      rejection since the conflicting claims have not in fact been patented.



                                       Claim Rejections - 35 USC § 112

             The following is a quotation of the second paragraph of 35 U.S.C. 112:

             The specification shall conclude with one or more claims particularly pointing out and distinctly
             claiming the subject matter which the applicant regards as his invention.

             Claim 14 recites the limitation "The method of claim 9" in line 1. There is

      insufficient antecedent basis for this limitation in the claim.

             Claim 15 recites the limitation "The method of claim 9" in line 1. There is

      insufficient antecedent basis for this limitation in the claim.

             Claim 16 recites the limitation "The method of claim 9" in line 1. There is

      insufficient antecedent basis for this limitation in the claim.




                                             Exhibit Page 5 of 11
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 188 of 249 PageID #:
                                    4386




      Application/Control Number: 12/393,884                                                                     Page 4
      Art Unit: 1617

               Claim 17 recites the limitation "The method of claim 9" in line 1 and "said

      adjusted pH" in line 1. There is insufficient antecedent basis for this limitation in the

      claim.

               Claim 18 recites the limitation "The method of claim 9" in line 1. There is

      insufficient antecedent basis for this limitation in the claim.

               Claim 19 recites the limitation "The method of claim 9" in line 1 and "said step of

      homogenizing" line 1. There is insufficient antecedent basis for this limitation in the

      claim.

               Claim 20 recites the limitation "The method of claim 9" in line 1. There is

      insufficient antecedent basis for this limitation in the claim.

               Claim 23 recites the limitation "The method of claim 9" in line. There is

      insufficient antecedent basis for this limitation in the claim.

               Claims 21, 22, and 24 are rejected as being dependent on indefinite claims.




                                         Claim Rejections - 35 USC § 103

               The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all

      obviousness rejections set forth in this Office action:

               (a) A patent may not be obtained though the invention is not identically disclosed or described as set
               forth in section 102 of this title, if the differences between the subject matter sought to be patented and
               the prior art are such that the subject matter as a whole would have been obvious at the time the
               invention was made to a person having ordinary skill in the art to which said subject matter pertains.
               Patentability shall not be negatived by the manner in which the invention was made.




                                                Exhibit Page 6 of 11
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 189 of 249 PageID #:
                                    4387




      Application/Control Number: 12/393,884                                               Page 5
      Art Unit: 1617

            The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148

      USPQ 459 (1966), that are applied for establishing a background for determining

      obviousness under 35 U.S.C. 103(a) are summarized as follows:

            1.     Determining the scope and contents of the prior art.
            2.     Ascertaining the differences between the prior art and the claims at issue.
            3.     Resolving the level of ordinary skill in the pertinent art.
            4.     Considering objective evidence present in the application indicating
                   obviousness or nonobviousness.

             Claims 1-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over

      Lebreton (US Patent Application 2006/0194758 A1, Published 08/31/2006) in view of

      Wang (US Patent Application 2005/0271729 A 1, Published 12/08/2005).

            The claims are directed to a composition comprising hyaluronic acid (HA)

      component crosslinked with a crosslinking agent such as 1,4-butanediol diglycidyl ether

      (BODE) and at least one anesthetic agent such as lidocaine. The claims are further

      directed to the composition is a cohesive (monophasic) composition. The claims are

      further directed to the composition being a hydrogel. The claims are further directed to

      the amount of uncrosslinked (HA) is no greater than 10%. The claims are further

      directed to the composition having an extrusion injection force of about 13N at an

      extrusion rate of 12.5 mm/minute. The claims are further directed to the composition

      having a viscosity between about 5 Pa*s to about 450 Pa*s when measured at about 5

      Hz. The claims are further directed to the composition has a degree of crosslinking of at

      least about 6%. The claims are further directed to composition comprises 0.1 % to 5.0%

      of an anesthetic. The claims are further directed to a method of preparing a the

      composition comprising providing hyaluronic acid (HA) component crosslinked with a




                                      Exhibit Page 7 of 11
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 190 of 249 PageID #:
                                    4388




      Application/Control Number: 12/393,884                                                 Page 6
      Art Unit: 1617

      crosslinking agent such as 1,4-butanediol diglycidyl ether (BODE), adjusting the pH to

      above about 7.2/7.5, and adding a solution containing at least one anesthetic agent

      such as lidocaine. The claims are further directed to a method wherein the composition

      is sterilized by autoclaving. The claims are further directed to the composition being

      homogenized after adding a solution of lidocaine. The claims are further directed to a

      method wherein the hydrating the HA component with an alkaline solution. The claims

      are further directed to a method wherein the HA component is a mixture of low

      molecular weight HA and high molecular weight HA with at least a weight of about 1

      million daltons.




             Lebreton teaches a method of forming monohase hydrogel by adding a mixture

      of sodium hyaluronate (NaHA) fibers to NaOH to hydrate; to this hydrate gel BODE is

      added and homogenized; the crosslinked product is neutralized to pH 7.2 with

      phosphate buffer; the resulting hydrogel is homogenized before being packed into

      syringes and sterilized in an autoclave (paragraphs 0074, 0076, 0086, 0087, 0090, and

      0091 ). The extrusion force is 14N (about 13N) at a rate of 12.5 mm/min (paragraphs

      0062 and 0089). The degree of crosslinking is 6.5% and viscosity is 41 at 1 Hz

      (approximately 5Hz) (table). The mixture of NaHA fibers are at least one low molecular

      weight HA component and high molecular weight HA component having a molecular

      weight of greater than or equal to 1 million daltons (prior art claims 1 and 5). The

      formulation can be buffered to a pH 6.5 to 7.5 (paragraph 0048).

             Lebreton lacks a teaching wherein the hydrogel further comprises lidocaine.




                                       Exhibit Page 8 of 11
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 191 of 249 PageID #:
                                    4389




      Application/Control Number: 12/393,884                                                 Page 7
      Art Unit: 1617

             Wang teaches the formation of crosslinked hyluronic acid which further

      comprises preferably an anesthetic such as lidocaine (paragraph 011 ).

             It would have been obvious to one of ordinary skill in the art at the time of the

      instant invention to add lidocaine to the hydrogel of Lebreton in order to provide a

      therapeutic delivery of an anesthetic to the injectable formulation. One would have

      expected success since both Lebreton and Wang are directed to crosslinked hyaluronic

      acid formulations. With regard to the amount of uncrosslinked HA being present is no

      greater 10%, since Lebreton is silent as to the amount of uncrosslinked HA there is 0%

      uncrosslinked HA. With regard to the concentration of lidocaine present in the hydrogel

      it would have been obvious to one of ordinary skill in the art at the time of the instant

      invention to arrive at the instant concentration through routine optimization.



                                              Conclusion

             Any inquiry concerning this communication or earlier communications from the

      examiner should be directed to ALI SOROUSH whose telephone number is (571 )272-

      9925. The examiner can normally be reached on M-F (9am-6pm).

             If attempts to reach the examiner by telephone are unsuccessful, the examiner's

      supervisor, Fereydoun G. Sajjadi can be reached on (571 )272-3311. The fax phone

      number for the organization where this application or proceeding is assigned is 571-

      273-8300.




                                       Exhibit Page 9 of 11
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 192 of 249 PageID #:
                                    4390




      Application/Control Number: 12/393,884                                            Page 8
      Art Unit: 1617

             Information regarding the status of an application may be obtained from the

      Patent Application Information Retrieval (PAIR) system. Status information for

      published applications may be obtained from either Private PAIR or Public PAIR.

      Status information for unpublished applications is available through Private PAIR only.

      For more information about the PAIR system, see http://pair-direct.uspto.gov. Should

      you have questions on access to the Private PAIR system, contact the Electronic

      Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a

      USPTO Customer Service Representative or access to the automated information

      system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


      IA. S.I                                              /KARLHEINZ R SKOWRONEK/
      Examiner, Art Unit 1617                              Primary Examiner, Art Unit 1631

      May 17, 2011




                                     Exhibit Page 10 of 11
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 193 of 249 PageID #:
                                    4391



                                                                                      Application/Control No.             Applicant(s)/Patent Under
                                                                                                                          Reexamination
                                                                                      12/393,884                          LEBRETON, PIERRE F.
                  Notice of References Cited
                                                                                      Examiner                            Art Unit
                                                                                      ALI SOROUSH                         1617
                                                                                                                                            I Page 1 of 1
                                                                           U.S. PATENT DOCUMENTS
                        Document Number                    Date
 *                Country Code-Number-Kind Code          MM-YYYY                                      Name                                     Classification

 *       A      US-2006/0194758 A 1                     08-2006           Lebreton, Pierre                                                       514/054

 *       B      US-2005/0271729 A 1                     12-2005           Wang, Wei                                                              424/488

         C      US-

         D      US-

         E      US-

         F      US-

         G      US-

         H      US-

          I     US-

         J      US-

         K      US-

         L      US-

         M      US-
                                                                       FOREIGN PATENT DOCUMENTS
                        Document Number                    Date
 *                Country Code-Number-Kind Code          MM-YYYY                  Country                       Name                           Classification

         N
         0
         p

         Q

         R
         s
         T
                                                                           NON-PATENT DOCUMENTS

 *                                              Include as applicable: Author, Title Date, Publisher, Edition or Volume, Pertinent Pages)


         u



         V




         w



         X


*A copy of this reference 1s not being furnished with this Office action. (See MPEP § 707.05(a).)
Dates in MM-YYYY format are publication dates. Classifications may be US or foreign.

U.S. Patent and Trademark Office
PTO-892 (Rev. 01-2001)                                                  Notice of References Cited                        Part of Paper No. 20110517




                                                                    Exhibit Page 11 of 11
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 194 of 249 PageID #:
                                    4392




                   EXHIBIT X
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 195 of 249 PageID #:
                                    4393




                  IN THE UNITED STATES PATENT AND TRADEMARK OFFICE


      Applicant:     Pierre F. Lebreton                 Group Art Unit:       1617

      Serial No.:    12/393,884                         Examiner:     Ali Soroush

      Filed:         February 26, 2009                  Con£. No.:     1553

      For:           HYALURONIC ACID-BASED
                     GELS INCLUDING LIDOCAINE




                               RESPONSE TO OFFICE ACTION


      Commissioner for Patents
      P.O. Box 1450
      Alexandria, VA 22313-1450


      Dear Sir,

             This is filed in response to an Office Action mailed on May
      31, 2011.     Please amend the above referenced patent application as
      follows.     Authorization is hereby given to charge any fee required
      for the filing of this paper, to Deposit Account No. 01-0885.


             Amendments   to   the   Claims   are   reflected   in   the   listing   of
      claims which begin on page 2 of this paper.


             Remarks begin on page 10 of this paper.
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 196 of 249 PageID #:
                                    4394




                                                             18438-59 (COR)

      Amendments to the Claims:
              This listing of claims will replace all prior versions, and
      listings, of claims in the application:


      Listing of Claims:


      1-22.     (Cancelled)


      23.     (Currently Amended) A soft tissue filler composition
      comprising:
              a hyaluronic acid (HA) component crosslinked with a
      crosslinking agent selected from the group consisting of 1,4-
      butanediol diglycidyl ether (BDDE), 1,4-bis(2,3-
      epoxypropoxy)butane, 1,4-bisglycidyloxybutane, 1,2-bis(2,3-
      epoxypropoxy)ethylene and 1-(2,3-epoxypropyl)-2,3-
      epoxycyclohexane, and 1,4-butanediol diglycidyl ether;
              wherein the HA is not crosslinked to a non-HA biopolymer; and
              at least one anesthetic agent lidocaine combined with said
      crosslinked HA component~
              wherein the lidocaine is freely released in vivo; and
              wherein the composition is sterile.


      24.     (Original) The soft tissue filler composition of claim 23
      wherein the HA component comprises a cohesive composition.


      25.     (Original) The soft tissue filler composition of claim 23
      wherein the HA component is a hydrated gel.


      26.     (Original) The soft tissue filler composition of claim 25
      wherein the HA component includes no greater than between about 1%
      and about 10% uncrosslinked HA by volume.

                                         2
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 197 of 249 PageID #:
                                    4395




                                                            18438-59 (COR)

      27.   (Original) The soft tissue filler composition of claim 26
      wherein the HA component includes no greater than about 10%
      uncrosslinked HA by volume.


      28.   (Currently Amended) The soft tissue filler composition of
      claim 23 wherein said composition has an the extrusion force of
      the composition is between about 10 N and about 13 Nat an
      extrusion rate of about 12.5 mm/minute.


      29.   (Original) The soft tissue filler composition of claim 23
      wherein said composition has a viscosity of between about 5 Pa*s
      and about 450 Pa*s when measured at about 5 Hz.


      30.   (Original) The soft tissue filler composition of claim 23
      wherein the crosslinking agent is BDDE.


      31.   (Original) The soft tissue filler composition of claim 27
      wherein HA component has degree of crosslinking of at least about
      5%.


      32.   (Original) The soft tissue filler composition of claim 27
      wherein the HA component has a degree of crosslinking of at least
      about 6%.


      33.   (Cancelled)


      34.   (Currently Amended) The soft tissue filler composition of
      claim 23 wherein the at least one anesthetic agent lidocaine is
      present at a concentration between about 0.1% and about 5.0% by
      weight of said composition.


                                        3
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 198 of 249 PageID #:
                                    4396




                                                            18438-59 (COR)

      35.   (Currently Amended) A method of preparing a soft tissue
      filler composition, the method comprising the steps of:
            providing a HA component crosslinked with at least one
      crosslinking agent selected from the group consisting of 1,4-
      butanediol diglycidyl ether (BDDE), 1,4-bis(2,3-
      epoxypropoxy)butane, 1,4-bisglycidyloxybutane, 1,2-bis(2,3-
      epoxypropoxy)ethylene and 1-(2,3-epoxypropyl)-2,3-
      epoxycyclohexane, and 1,4-butanediol diglycidyl ether or
      combinations thereof;
            dialyzing the HA component against a phosphate buffer so that
      the pH is about 7.2;
            adjusting the pH of said HA component from about 7.2 to an
      adjusted pH abooe about 7.2of about 7.5 to about 8; and
            adding a solution containing lidocaine HCl at least one
      anesthetic agent to said HA component ~haoing said adjusted pH
      of about 7.5 to about 8 to obtain said soft tissue filler
      composition.


      36.   (Original) The method of claim 35 wherein said soft tissue
      filler composition is cohesive.


      37.   (Cancelled)


      38.   (Original) The method of claim 35 wherein said soft tissue
      filler composition is sterilized by autoclaving to form a
      sterilized HA-based filler composition and wherein said sterilized
      composition is stable at ambient temperature for at least 6
      months.


      39.   (Cancelled)


                                        4
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 199 of 249 PageID #:
                                    4397




                                                            18438-59 (COR)

      40.    (Currently Amended) The method of claim 35 further comprising
      the step of homogenizing the HA component during or after the step
      of adding said solution containing said anesthetic agent lidocaine
      HCl.


      41.    (Original) The method of claim 35 wherein said step of
      homogenizing comprises subjecting said composition to mixing with
      a controlled shear.


      42.    (Original) The method of claim 35 wherein said step of
      providing a HA component comprises providing dry uncrosslinked
      NaHA material and hydrating said dry uncrosslinked NaHA material
      in an alkaline solution to obtain an alkaline, uncrosslinked NaHA
      gel.


      43.    (Original) The method of claim 42 wherein said alkaline,
      uncrosslinked NaHA gel has a pH greater than about 8.0.


      44.    (Original) The method of claim 43 wherein said alkaline,
      uncrosslinked NaHA gel has a pH greater than about 10.


      45.    (Original) The method of claim 31 wherein said HA component
      comprises a high molecular weight HA component and a low molecular
      weight component.


      46.    (Original) The method of claim 45 wherein said high molecular
      weight HA component has a molecular weight of at least about 1
      million Da.


      47.    (Currently Amended) A cohesive soft tissue filler
      composition, the composition comprising:

                                        5
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 200 of 249 PageID #:
                                    4398




                                                            18438-59 (COR)

             a hyaluronic acid (HA) component crosslinked with [[BDDE]]
      1,4-butanediol diglycidyl ether (BDDE); and
             unbound lidocaine HCI combined with the crosslinked HA
      component,
             wherein said cohesive soft tissue filler composition has an
      extrusion force of between about 10 N and about 13 N and has a
      viscosity of between about 5 Pa*s and about 450 Pa*s after
      sterilization.


      48.    (Currently Amended) A method of preparing a cohesive HA-based
      filler composition, the method comprising the steps of:
             providing dry uncrosslinked NaHA material and hydrating said
      dry uncrosslinked NaHA material in an alkaline solution to obtain
      an alkaline, uncrosslinked NaHA gel;
             crosslinking said uncrosslinked NaHA gel with BDDE to form a
      crosslinked alkaline HA composition with a pH above about [[7.2]]
      7.5;
             adding a solution containing about lidocaine HCI to said HA
      component having said adjusted pH above about 7.5 to obtain said
      HA-based filler composition;
             homogenizing said HA-based filler composition thereby forming
      a homogenized HA-based filler composition;
             and sterilizing said homogenized HA-based filler composition
      thereby forming said cohesive HA-based filler composition,
             wherein said cohesive HA-based filler composition has an
      extrusion force of between about 10 N and about 13 Nat an
      extrusion rate of about 12.5 mm/minute and has a viscosity of
      between about 5 Pa*s and about 450 Pa*s when measured at about 5
      Hz.




                                        6
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 201 of 249 PageID #:
                                    4399




                                                              18438-59 (COR)

      49.    (New) A method of adding lidocaine to a crosslinked
      hyaluronic acid (HA)     composition comprising:
             providing a BDDE crosslinked HA composition having a pH of
      about 7.2 or lower;
             increasing the pH of the composition to at least about 7.5;
             adding lidocaine to the composition; and
             sterilizing the composition by autoclaving the composition.


      50.    (New)   The method of claim 49, wherein the pH is increased to
      about 7.5 to about 8 before adding lidocaine to the composition.


      51.    (New) A composition comprising a crosslinked hyaluronic acid
      (HA)   at a concentration of about 20 mg/mL to about 30 mg/mL and
      lidocaine at a concentration of about 0.1% to about 5% by weight,
      wherein the composition has a pH above about 7.5.


      52.    (New)   The composition of claim 51, wherein the pH is about
      7.5 to about 8.


      53.    (New)   The composition of claim 51, wherein the composition is
      stable to autoclaving.


      54.    (New)   The composition of claim 51, wherein the composition is
      stable at 120 °c for at least 1 minute.


      55.    (New)   A composition comprising a crosslinked hyaluronic acid
      (HA)    at a concentration of about 22 mg/mL and lidocaine at a
      concentration of about 0.2% to about 1% by weight, wherein the
      composition is stable during storage under ambient conditions for
      at least 3 months.



                                          7
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 202 of 249 PageID #:
                                    4400




                                                             18438-59    (COR)

      56.   (New)   The composition of claim 55, which is stable during
      storage under ambient conditions for at least 6 months.


      57.   (New)   The composition of claim 55, which is stable during
      storage under ambient conditions for at least 9 months.


      58.   (New)   The composition of claim 55, wherein the lidocaine
      concentration is substantially constant during storage under
      ambient conditions for at least 3 months.


      59.   (New)   The composition of claim 55, wherein the HA
      concentration is substantially constant during storage under
      ambient conditions for at least 3 months.


      60.   (New)   The composition of claim 55, having an extrusion force
      that is substantially constant during storage under ambient
      conditions for at least 3 months.


      61.   (New)   The composition of claim 55, wherein the composition
      remains a substantially homogeneous transparent gel during storage
      under ambient conditions for at least 3 months.


      62.   (New)   The composition of claim 55, wherein no substantial
      increase in 2,6-dimethylaniline concentration occurs during
      storage under ambient conditions for at least 3 months.


      63.   (New)   The composition of claim 55, wherein the lidocaine is
      freely released in vivo.


      64.   (New)   The composition of claim 55, wherein the lidocaine is
      substantially unbound to the HA.

                                          8
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 203 of 249 PageID #:
                                    4401




                                                            18438-59 (COR)

      65.   (New) The composition of claim 55, wherein the lidocaine is
      substantially unbound to the HA to the extent that, during
      dialysis of the composition against water, the composition has
      substantially the same concentration of lidocaine as the dialysis
      water within about 1 hour of beginning dialysis.


      66.   (New) The composition of claim 23, wherein the composition
      has a viscosity that is substantially the same as an otherwise
      identical composition that is not sterile.


      67.   (New) The composition of claim 23, wherein the composition
      has an extrusion force that is substantially constant for at least
      9 months.




                                        9
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 204 of 249 PageID #:
                                    4402




                                                                                                        18438-59          (COR)

                                                           REMARKS

              Claims 1-22,             37 and 39 are cancelled.                         Claims 23,           28,    34,     35,
      40,    and    47-48        are    amended herein.                   Claims          49-67        are    new.         The
      amendments          to the       claims        and the new claims                    are     supported in at
      least    p.    4,     lines       5-11;        p.    10,        lines       4-11;    p.     13,        lines       7-14,
      lines 26-30; p.21 line 5 to p.                             22,    line 16; p.              28,    lines 3-6; p.
      2 7,   lines       21-2 6;       Table    2,        and    Table       3,    of     the     specification              as
      filed;       FIG.     9;     and       the     original           claims.            Applicant           does        not
      disclaim       any    subject          matter        as     a    result        of    this        amendment,          and
      reserves       the     right       to     seek        patent       protection              for     all       original
      claims       and    any      other       claims           supported         by      the     specification              as
      filed.



                                              Preliminary Amendment

              A preliminary amendment                       was        submitted on             December           15,    2009
      that    was    not     considered            in      the        Office      Action.              The   Office        has
      instructed the Applicant to apply the rejections to the claims in
      the    preliminary           amendment              instead       of     the      claims         listed        in    the
      rejection.          Applicant will do so to the extent possible.                                             However,
      an error in assigning a rejection to the correct claims should not
      be taken as an admission on the part of Applicant.



                                                   Claim Objections

              The    objected           to     claims       were        cancelled           in     the       preliminary
      amendment,         and it is believed that this error was not perpetuated
      in the new claims.                Thus,        this objection is believed to be moot.



                                                   Double Patenting

                                                                 10
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 205 of 249 PageID #:
                                    4403




                                                                                                  18438-59 (COR)

            The Office Action rejected claims 1,                                8,    11,    10,     12,    13,     15,
      17, 20, 21, and 27, which are believed to correspond to claims 23,
      30, 32-35, 37, 39, 42, 44, and 49, for allegedly claiming the same
      invention      as     claims          1,     9,     10,       11,     and       14-19        of     copending
      Application       No.      12/393,768.               Applicant            respectfully             disagrees.
      However, Applicant respectfully and properly defers addressing the
      present     rejection           until        there       is     otherwise            allowable        subject
      matter in each application.                        Only then is it proper to assess the
      propriety of         the    Office's          rejection          in view         of    the        potentially
      allowable    claims.             Accordingly,             Applicant         respectfully             requests
      reconsideration and withdrawal                       of the present                  rejection or that
      the rejection be held in abeyance until claims are allowable in
      the present application,                    and claims          are    allowable             in co-pending
      Application No. 12/393,768.



                                      Claim Rejection-35 USC§ 112

            The    rejected            claims          were      cancelled            in     the        preliminary
      amendment,     and it is believed that the errors in antecedents was
      not   perpetuated          in    the       new     claims.            Thus,          this    rejection         is
      believed to be moot.



                                  Claim Rejections-35 USC§ 103

            Claims        23-46       are        rejected        as    obvious         over        Lebreton         (US
      2006/0194758)         and        Wang        (US     2005/0271729).                    While        Applicant
      respectfully         disagrees,             the      claims         are        Amended        to     expedite
      prosecution.          The       claims       are     not      prima       facie       obvious        at     least
      because     the     combination              of     references            teaches       away         from     the
      claimed inventions              and because             the     combination of references                      do
      not teach or suggest every limitation.

                                                           11
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 206 of 249 PageID #:
                                    4404




                                                                                                  18438-59            (COR)

              In order to make               a proper prima              facie          case of obviousness,
      the    Patent       Office          must    demonstrate:          1)        that    all     elements            of     a
                                                                                                             1
      rejected claim are taught or suggested in the prior art;                                                   2)    that
      there is an apparent reason to combine the prior art elements in
      the manner claimed; 2 and,                       that 3)      the result is predictable. 3                            In
      making       this       determination,             the       Patent     Office           must       examine       the
      prior art, design demands, marketplace demands, and the background
                                                                                                             4
      knowledge          of    a   person         of     ordinary       skill        in    the        art.            These
      factors      must be         considered as               a    whole,        including those portions
      which    teach away           from         the    claimed invention. 5 The                      Patent      Office
      must    also       consider          objective          indicia        of    nonobviousness                such       as
      copying,       commercial            success,          failure     of       others,        long-felt            need,
                                                                                                                        6
      general skepticism of those in the art, and unexpected results.



                                            Claim 23 is not obvious

      Wang teaches away from adding lidocaine                                      to     an    HA     that      is     not
      crosslinked to a non-HA biopolymer

              Wang "features a product containing hyaluron cross linked to
                     7
      chitosan"           that "can be for the delivery of an anesthetic such as
      lidocaine." 8           According to Wang,                   "[b]ecause HA is a water-soluble
      polymer       and       is   degraded            and     eliminated           rapidly          in     vivo,       the
      potential          applications            for     HA    in    biomedical           purposes          have       been
                                      9
      somewhat limited."                   Based upon this,              a person of ordinary skill
      in     the    art       would       understand           that    Wang         teaches       a       crosslinked


      1
        KSR v. Teleflex, 127 S. Ct. 1727, 1740-1741 (2007); In re Vaeck, 20 U.S.P.Q.2d 1438,
      1442 (Fed. Cir. 1991).
      2
        KSR, 127 S. Ct. at 1740-1741.
        Id.
      4
        Id.
      5
        W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540 (Fed. Cir. 1983)
      MPEP 2140.02(VI).
      6
        Id. at 1734; Graham v. John Deer Co. of Kansas City, 86 S.Ct. 684 (1966)
        Wang, para 0011
        Wang, para 0011
        Wang, para 0005
                                                               12
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 207 of 249 PageID #:
                                    4405




                                                                                          18438-59       (COR)

      combination          of     HA    and   chi tosan,      and more          specifically,         teaches
      that HA alone is ineffective for delivery of anesthetics such as
      lidocaine.           Thus, based on Wang's teachings,                      a person of ordinary
      skill      in the art            and would have been deterred from preparing a
      combination of HA,                not   crosslinked to different biopolymer,                           and
      lidocaine.           Thus,       Wang teaches away from amended Claim 23,                         which
      recites that the HA is not crosslinked to a non-HA biopolymer.


      Wang teaches away from a                     composition wherein              the    lidocaine          is
      freely released in vivo

              As    explained           above,    Wang     suggests         that    HA     degrades          too
      rapidly in vivo to be useful "in biomedical purposes."                                      A person
      of ordinary skill would have understood this to refer to a product
      that       provides         sustained        delivery         of     the     lidocaine          because
      stability over a period of weeks or months is generally required
      for    sustained          drug     delivery    systems.              If    lidocaine       is    freely
      released in vivo,                a composition cannot provide sustained delivery
      because it would be released within a few hours rather than over a
      period       of     weeks    or    months.      Thus,         Wang    teaches       away    from       the
      limitation of claim 23 that "the lidocaine is freely released in
      vi VO."


                                          Claim 35 is not obvious

      Wang teaches away from adding lidocaine to HA

              As explained above,                Wang teaches away from adding lidocaine
      to    HA     that    is     not    crosslinked       to   a    non-HA biopolymer                such    as
      chitosan.


      The combination of references does not teach or suggest adjusting
      the pH of the HA component from about 7. 2 to an adjusted pH of
      about 7.5 to about 8.

                                                         13
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 208 of 249 PageID #:
                                    4406




                                                                                         18438-59      (COR)

              Lebreton gives several examples of an HA composition with a
      pH of 7.2. 10 These compositions are obtained by crosslinking HA at
      a high pH,          then neutralizing the crosslinked HA composition to a
                     11
      pH of 7.2.           Thus, there would have been no apparent reason for a
      person of ordinary skill in the art to increase the pH from about
      7.2 to about 7.5 to about 8 because it would have undone the pH
      reduction step that had just been carried out.
              Furthermore, these Examples mention that the pH is reduced to
      7. 2    in a   phosphate buffer. 12                A person of ordinary skill would
      know that the second pKa of phosphate is about 7.2. 13                                  A person of
      ordinary skill also would know that the optimal pH of any buffer
      is     the   same     as    the        pKa   of   the   buffer. 14         Thus,    a    person     of
      ordinary skill would have                    concluded that           the pH was        reduced to
      about 7.2 because that was the optimal pH of the phosphate buffer.
              A person of ordinary skill would also know that a difference
      between the pH of a buffered composition and the pKa of the buffer
      reduces buffer capacity. 15                  For example, at a pH of about 7.5, the
      buffer capacity of phosphate against base is reduced by about 50%
      as     compared to         a pH of 7. 2.           Thus,       a person of ordinary skill
      would be deterred from adj us ting the pH from about 7. 2 to about
      7.5 to about 8 based upon the Examples in Lebreton.
              Wang does not provide any useful information regarding the pH
      of an HA composition.                   Any pH ranges recited in Wang are specific
      to     conditions      used       to    crosslink       HA with       chi tosan,    and    are    not
                                                                            16
      relevant       to    combining          lidocaine       with    HA.            Therefore,         the
      combination of Lebreton and Wang does not teach or suggest this
      limitation of claim 35.
      10
         Lebreton, Examples 1-4
      11
         Id.
      12 Id.
      13
         Brown, Chemistry: The Central Science, Upper Saddle NJ: Pearson Prentice Hall, 2006.
      14
         Id. at 728-729.
      1s Id.
      16
           see Wang, paras 0017, 0021
                                                         14
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 209 of 249 PageID #:
                                    4407




                                                                                         18438-59      (COR)

      The combination of references                      does    not teach or suggest adding
      lidocaine to HA at a pH of about 7.5 to about 8.
              Neither Lebreton nor Wang teach or suggest adding lidocaine
      HCl to an HA component at a pH of about 7.5 to about 8.                                    Lebreton
      is silent with respect to a pH at which lidocaine might be added
      to a crosslinked HA.                 As mentioned above, any pH ranges recited in
      Wang      are      specific         to   conditions        used     to    crosslink        HA    with
      chi tosan,         and are not relevant to combining lidocaine with HA. 17
      Thus, the combination of Lebreton and Wang do not teach or suggest
      this limitation of claim 35.
              For      at     least      the   reasons        given   above,     claim     35    and     its
      dependent claims are not prima facie obvious over the combination
      of Lebreton and Wang.
              Claim         47    is    not    obvious    because       Wang     teaches       away    from
      combining HA with lidocaine, as explained above.
              Claim 48 is not obvious because the combination of Lebreton
      and Wang do not teach or suggest adding lidocaine HCl to the HA
      component at a pH above about 7.5, as explained above.

                                                   CONCLUSION
              For at least the above reasons Applicant respectfully submits
      that     the     claims      as     amended herein are patentable,                  and that all
      claims        in      the        application      are     in    condition     for        allowance.
      Therefore,            Applicant      respectfully urge            the    Examiner    to    issue     a
      Notice      to     that      effect.        The    Examiner       is     invited    to    call    the
      undersigned attorney if there are any unresolved issues.




      17
           see Wang, paras 0017, 0021
                                                         15
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 210 of 249 PageID #:
                                    4408




                                                             18438-59 (COR)

           The Commissioner is authorized to charge any fee which may be
      required in connection with this Amendment to deposit account No.
      01-0885.




      Dated:     September 29, 2011    Respectfully submitted,


                                       /Linda Allyson Fox/

                                       Linda Allyson Fox
                                       Reg. No. 38,883
                                       Attorney for Applicant


      Please direct all inquiries and correspondence to:

      Linda A. Fox, Esq.
      Allergan, Inc.
      2525 Dupont Drive, T2-7H
      Irvine, California 92623-9534
      Tel:  714.246-4758/Fax: 714.246-4249




                                       16
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 211 of 249 PageID #:
                                    4409




                   EXHIBIT Y
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 212 of 249 PageID #:
                                    4410


                    UNITED STAIBS       p AIBNT AND TRADEMARK OFFICE
                                                                                  UNITED STA TES DEPARTMENT OF COMMERCE
                                                                                  United States Patent and Trademark Office
                                                                                  Address: COMMISSIONER FOR PATENTS
                                                                                       P.O. Box 1450
                                                                                       Alexandria., Virginia 22313-1450
                                                                                       www.uspto.gov




   APPLICATION NO.             FILING DATE               FIRST NAMED INVENTOR    ATTORNEY DOCKET NO.              CONFIRMATION NO.

       12/393,884               02/26/2009                  Pierre F. Lebreton      18438-59 (COR)                        1553

       51957            7590             12/27/2011
                                                                                                      EXAMINER
       ALLERGAN, INC.
       2525 DUPONT DRIVE, T2-7H                                                                     SOROUSH, ALI
       IRVINE, CA 92612-1599
                                                                                      ART UNIT                       PAPER NUMBER

                                                                                         1617



                                                                                  NOTIFICATION DATE                 DELIVERY MODE

                                                                                      12/27/2011                      ELECTRONIC


Please find below and/or attached an Office communication concerning this application or proceeding.

The time period for reply, if any, is set in the attached communication.

Notice of the Office communication was sent electronically on above-indicated "Notification Date" to the
following e-mail address(es):
patents_ip@allergan.com




PTOL-90A (Rev. 04/07)



                                                      Exhibit Page 1 of 11
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 213 of 249 PageID #:
                                    4411

                                                                                       Application No.                               Applicant(s)

                                                                                        12/393,884                                   LEBRETON, PIERRE F.
                       Office Action Summary                                           Examiner                                      Art Unit

                                                                                       ALI SOROUSH                                   1617
                  -- The MAILING DA TE of this communication appears on the cover sheet with the correspondence address --
  Period for Reply
         A SHORTENED STATUTORY PERIOD FOR REPLY IS SET TO EXPIRE ;J. MONTH(S) OR THIRTY (30) DAYS,
         WHICHEVER IS LONGER, FROM THE MAILING DATE OF THIS COMMUNICATION.
             Extensions of time may be available under the provisions of 37 CFR 1.136(a). In no event, however, may a reply be timely filed
             after SIX (6) MONTHS from the mailing date of this communication.
             If NO period for reply is specified above, the maximum statutory period will apply and will expire SIX (6) MONTHS from the mailing date of this communication.
             Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 U.S.C. § 133).
             Any reply received by the Office later than three months after the mailing date of this communication, even if timely filed, may reduce any
             earned patent term adjustment. See 37 CFR 1.704(b).

  Status

         1)IZI Responsive to communication(s) filed on 29 September 2011.
       2a)IZ! This action is FINAL.                                  2b)D This action is non-final.
         3)0 An election was made by the applicant in response to a restriction requirement set forth during the interview on
                  _ _ ; the restriction requirement and election have been incorporated into this action.
         4)0 Since this application is in condition for allowance except for formal matters, prosecution as to the merits is
                  closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
  Disposition of Claims

         5)1Zl Claim(s) 23-32.34-36.38 and 40-67is/are pending in the application.
                  5a) Of the above claim(s) _ _ is/are withdrawn from consideration.
         6)0 Claim(s) _ _ is/are allowed.
         7)[8J Claim(s) 23-32.34-36.38 and 40-67is/are rejected.
         8)0 Claim(s) _ _ is/are objected to.
         9)0 Claim(s) _ _ are subject to restriction and/or election requirement.

  Application Papers

        10)D The specification is objected to by the Examiner.
        11 )0 The drawing(s) filed on _ _ is/are: a)D accepted or b)D objected to by the Examiner.
                  Applicant may not request that any objection to the drawing(s) be held in abeyance. See 37 CFR 1.85(a).
                  Replacement drawing sheet(s) including the correction is required if the drawing(s) is objected to. See 37 CFR 1.121 (d).
       12)0 The oath or declaration is objected to by the Examiner. Note the attached Office Action or form PTO-152.
  Priority under 35 U.S.C. § 119

       13)0 Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
               a)D All       b)D Some * c)D None of:
                  1.0 Certified copies of the priority documents have been received.
                  2.0 Certified copies of the priority documents have been received in Application No. _ _ .
                  3.0 Copies of the certified copies of the priority documents have been received in this National Stage
                           application from the International Bureau (PCT Rule 17.2(a)).
               * See the attached detailed Office action for a list of the certified copies not received.



  Attachment{s)
  1)   [8J   Notice of References Cited (PTO-892)                                                    4) D Interview Summary (PTO-413)
  2)   D Notice of Draftsperson's Patent Drawing Review (PTO-948)                                         Paper No(s)/Mail Date. _ _ .
  3)   [8J   Information Disclosure Statement(s) (PTO/SB/08)                                         5) D Notice of Informal Patent Application
             Paper No(s)/Mail Date 07182011.                                                         6) D Other: _ _ .
U.S. Patent and Trademark Office
PTOL-326 (Rev. 03-11)                                                     Office Action Summary                                 Part of Paper No./Mail Date 20111217




                                                                      Exhibit Page 2 of 11
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 214 of 249 PageID #:
                                    4412




     Application/Control Number: 12/393,884                                              Page 2
     Art Unit: 1617

                                        DETAILED ACTION

                                  Acknowledgement of Receipt

            Applicant's response filed on 09/29/2011 to the Office Action mailed on

     05/31/2011 is acknowledged.




                                          Claim Status
            Claims 23-32, 34-36, 38, and 40-67 are pending.

            Claims 1-22, 33, 37, and 39 are cancelled.

            Claims 23, 28, 34, 35, 40, 47, and 48 are currently amended.

            Claims 49-67 are newly added.

            Claims 23-32, 34-36, 38, and 40-67 have been examined.

            Claims 23-32, 34-36, 38, and 40-67 are rejected.

            The original claim set was inadvertently examined. Claims 1-22 as originally filed

     were presented as claims 23-52 in a preliminary amendment filed on 12/15/2009.

     Claims 23, 35, 40, 48, and 49-51 introduced new limitations in the preliminary

     amendment not presented in the original claim set, however are taught in the art that is

     commonly applied in this action and the first action.


                                              Priority

            Priority to applications 60/085956 filed on 08/04/2008, 61/087934 filed on

     08/11/2008, and 61 /096278 filed on 09/11/2008 is acknowledged.




                                      Exhibit Page 3 of 11
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 215 of 249 PageID #:
                                    4413




     Application/Control Number: 12/393,884                                                                    Page 3
     Art Unit: 1617

                                    Information Disclosure Statement

           The information disclosure statement (IDS) submitted on 07/18/2011 is in

     compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure

     statement has been considered by the examiner.




                                               Claim Objections

                                  Response to Applicant's Arguments

           In view of Applicant's amendments the objection to claims 10-22 is moot since

     these claims have been cancelled.



                                               Double Patenting

                                  Response to Applicant's Arguments

           In view of Applicant's amendments the provisional rejection of claims 1, 8, 11, 10,

     12, 13, 15, 17, 20, and 21 under 35 U.S.C. 101 as claiming the same invention as that

     of claims 1, 9, 10, 11, and 14-19 of co pending Application No. 12/393768 is moot since

     the claims have been cancelled.



                                     Claim Rejections - 35 USC § 112

           The following is a quotation of the second paragraph of 35 U.S.C. 112:

           The specification shall conclude with one or more claims particularly pointing out and distinctly
           claiming the subject matter which the applicant regards as his invention.



                                  Response to Applicant's Arguments




                                            Exhibit Page 4 of 11
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 216 of 249 PageID #:
                                    4414




     Application/Control Number: 12/393,884                                                                   Page 4
     Art Unit: 1617

            In view of Applicant's amendments the rejection of claims 14-22 under 35 U.S.C.

     112, second paragraph is moot since the claims have been amended.

            In view of Applicants amendments the rejection of claims 23 and 24 under 35

     U.S.C. 112, second paragraph is withdrawn.




            This is a new ground of rejection.

            Claim 40 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite

     for failing to particularly point out and distinctly claim the subject matter which applicant

     regards as the invention.

            Claim 40 recites the limitation "said solution containing" in line 3. There is

     insufficient antecedent basis for this limitation in the claim.



                                      Claim Rejections - 35 USC § 103

            The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all

     obviousness rejections set forth in this Office action:

            (a) A patent may not be obtained though the invention is not identically disclosed or described as set
            forth in section 102 of this title, if the differences between the subject matter sought to be patented and
            the prior art are such that the subject matter as a whole would have been obvious at the time the
            invention was made to a person having ordinary skill in the art to which said subject matter pertains.
            Patentability shall not be negatived by the manner in which the invention was made.

            The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148

     USPQ 459 (1966), that are applied for establishing a background for determining

     obviousness under 35 U.S.C. 103(a) are summarized as follows:

            1.       Determining the scope and contents of the prior art.




                                             Exhibit Page 5 of 11
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 217 of 249 PageID #:
                                    4415




     Application/Control Number: 12/393,884                                            Page 5
     Art Unit: 1617

           2.     Ascertaining the differences between the prior art and the claims at issue.
           3.     Resolving the level of ordinary skill in the pertinent art.
           4.     Considering objective evidence present in the application indicating
                  obviousness or nonobviousness.


                             Response to Applicant's Arguments


           In view of Applicants the rejection of claims 1-22 under 35 U.S.C. 103(a) as

     being unpatentable over Lebreton (US Patent Application 2006/0194758 A 1, Published

     08/31/2006) in view of Wang (US Patent Application 2005/0271729 A 1, Published

     12/08/2005) is moot since the claims have been cancelled.

           In view of Applicants the rejection of claims 23-26 under 35 U.S.C. 103(a) as

     being unpatentable over Lebreton (US Patent Application 2006/0194758 A 1, Published

     08/31/2006) in view of Wang (US Patent Application 2005/0271729 A 1, Published

     12/08/2005) is withdrawn in view of the amendments to the claims.



           This is a new ground of rejection.

           Claims 23-32, 35, 36, 38, and 40-50 are rejected under 35 U.S.C. 103(a) as

     being unpatentable over Lebreton (US Patent Application 2006/0194758 A 1, Published

     08/31/2006) in view of Calias et al. (US Patent 6521223 B1, Published 02/18/2003).

           The claims are directed to a sterile composition comprising hyaluronic acid (HA)

     component crosslinked with a crosslinking agent such as 1,4-butanediol diglycidyl ether

     (BODE) and lidocaine, wherein the HA is not crosslinked to a non-HA biopolymer. The

     claims are further directed to the composition is a cohesive (monophasic) composition.

     The claims are further directed to the composition being a hydrated gel (hydrogel). The




                                     Exhibit Page 6 of 11
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 218 of 249 PageID #:
                                    4416




     Application/Control Number: 12/393,884                                              Page 6
     Art Unit: 1617

     claims are further directed to the amount of uncrosslinked (HA) is no greater than 10%.

     The claims are further directed to the composition having an extrusion injection force of

     about 13N at an extrusion rate of 12.5 mm/minute. The claims are further directed to the

     composition having a viscosity between about 5 Pa*s to about 450 Pa*s when

     measured at about 5 Hz. The claims are further directed to the composition has a

     degree of crosslinking of at least about 6%. The claims are further directed to a method

     of preparing a the composition comprising providing hyaluronic acid (HA) component

     crosslinked with a crosslinking agent such as 1,4-butanediol diglycidyl ether (BODE),

     dialyzing the HA component against a phosphate buffer so that the pH is about 7.2,

     adjusting the pH to above about 7.5, and adding lidocaine. The claims are further

     directed to a method wherein the composition is sterilized by autoclaving. The claims

     are further directed to the composition being homogenized after adding a solution of

     lidocaine. The claims are further directed to a method wherein the hydrating the HA

     component with an alkaline solution. The claims are further directed to a method

     wherein the HA component is a mixture of low molecular weight HA and high molecular

     weight HA with at least a weight of about 1 million daltons.

            Lebreton teaches a method of forming monohase (cohesive) hydrogel (hydrated

     gel) by adding a 25.6g mixture of dry sodium hyaluronate (sodium hyaluronic acid salt -

     NaHA) fibers to 0.25N NaOH to hydrate; to this hydrate gel BODE is added and

     homogenized; the crosslinked product is neutralized to pH 7.2 with phosphate buffer

     (dialyzing); the resulting hydrogel is homogenized before being packed into syringes

     and sterilized in an autoclave (paragraphs 0074, 0076, 0086, 0087, 0090, and 0091 ).




                                      Exhibit Page 7 of 11
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 219 of 249 PageID #:
                                    4417




     Application/Control Number: 12/393,884                                                Page 7
     Art Unit: 1617

     The extrusion force is 14N (about 13N) at a rate of 12.5 mm/min (paragraphs 0062 and

     0089). The concentration of HA in the hydrogel is 26 mg/ml (paragraph 0082). The

     degree of crosslinking is 6.5% and viscosity is 41 at 1 Hz (approximately 5Hz) (table).

     The mixture of NaHA fibers are at least one low molecular weight HA component and

     high molecular weight HA component having a molecular weight of greater than or

     equal to 1 million daltons (prior art claims 1 and 5). The formulation can be buffered to a

     pH 6.5 to 7.5 following neutralization of the gel but before homogenization to make the

     gel compatible with the human body (paragraphs 0048 and 0049 -which reads on

     adjusting the pH from 7.2(neutralized) to 7.5). The composition can be used to prevent

     tissue adhesions (paragraph 0005).

            Lebreton lacks a teaching wherein the hydrogel further comprises lidocaine.

            Calias et al. teach a single phase gel for the prevention of adhesion (title). The

     single phase gel formed from reacting hyaluronic acid with divinyl sulfone (crosslinking

     agent), and then neutralizing the pH (column 8, lines 55-60 and column 9, lines 8-9).

     The gel can further comprises a drug (column 10, lines 4-5). A drug such as lidocaine is

     incorporated in the gel for delivery to the tissue at the site of surgery (column 4, lines

     23-27).

            It would have been prima facie obvious to one of ordinary skill in the art at the

     time of the instant invention to add lidocaine to the hydrogel composition of Lebreton.

     One would have been motivated to do so in order to provide lidocaine, an anesthetic, to

     the tissue at the site of surgery. It would have been obvious to one ordinary skill in the

     art at the time of the instant invention to add the lidocaine to the hydrogel during the




                                       Exhibit Page 8 of 11
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 220 of 249 PageID #:
                                    4418




     Application/Control Number: 12/393,884                                                 Page 8
     Art Unit: 1617

     homogenization in order to provide a hydrogel which as a lidocaine homogeneously

     mixed throughout the gel. With regard to the pH of the uncrosslinked NaHa gel is

     greater than 10, this limitation is taught by lebreton that 25.6g NaHa is added 0.25N

     NaOH. With regard to the limitation that the HA is not crosslinked to a non-HA

     biopolymer, this is limitation is taught since no other biopolymer is present in the gel

     composition prior to final crosslinking. With regard to the limitation that the lidocaine is

     freely released in vivo, this limitation is taught because the prior art hydrogel and instant

     hydrogel are structurally indistinguishable and therefore it would necessarily result from

     the addition of lidocaine to the hydrogel. With regard to the limitation that the hydrogel is

     stable at ambient temperature for at least 6 hours following sterilization, this limitation is

     taught because the prior art hydrogel and instant hydrogel are structurally

     indistinguishable and therefore it would necessarily because this is a property of the

     hydrogel.



            This is a new ground of rejection.

            Claims 34 and 51-67 are rejected under 35 U.S.C. 103(a) as being unpatentable

     over lebreton (US Patent Application 2006/0194758 A 1, Published 08/31/2006) in view

     of Calias et al. (US Patent 6521223 B1, Published 02/18/2003) as applied to claims 23-

     32, 35, 36, 38, and 40-50 above, and further in view of Marko et al. (US Patent

     Application 2004/0101959 A 1, Published 05/27/2004).

            The claims are further directed to the composition has a concentration 20 mg/ml

     to 30 mg/ml crosslinked HA and 0.2 to 1% by weight of lidocaine.




                                       Exhibit Page 9 of 11
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 221 of 249 PageID #:
                                    4419




     Application/Control Number: 12/393,884                                               Page 9
     Art Unit: 1617

            The teachings of Lebreton and Calias et al. are discussed above.

            Calias et al. lacks a teaching wherein the concentration of lidocaine is between

     0.2 to 1%.

            Marko et al. teach a crosslinked collagen hydrogel composition that comprises

     0.3% lidocaine.

            It would have been prima facie obvious to one of ordinary skill in the art at the

     time of the instant invention to add 0.3% lidocaine. One would have been motivated to

     do so in order to provide an HA hydrogel composition with lidocaine. With regard to the

     limitations in claims 53-62, 66, and 67 about stability of the composition, these

     limitations are necessarily present in the prior art gel since the instant composition and

     the prior art composition are structurally indistinguishable.



                                             Conclusion

            Applicant's amendment necessitated the new ground(s) of rejection presented in

     this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP

     § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37

     CFR 1.136(a).

            A shortened statutory period for reply to this final action is set to expire THREE

     MONTHS from the mailing date of this action. In the event a first reply is filed within

     TWO MONTHS of the mailing date of this final action and the advisory action is not

     mailed until after the end of the THREE-MONTH shortened statutory period, then the

     shortened statutory period will expire on the date the advisory action is mailed, and any




                                      Exhibit Page 10 of 11
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 222 of 249 PageID #:
                                    4420




     Application/Control Number: 12/393,884                                              Page 1O
     Art Unit: 1617

     extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of

     the advisory action. In no event, however, will the statutory period for reply expire later

     than SIX MONTHS from the date of this final action.

            Any inquiry concerning this communication or earlier communications from the

     examiner should be directed to ALI SOROUSH whose telephone number is (571 )272-

     9925. The examiner can normally be reached on M-F (9am-6pm).

            If attempts to reach the examiner by telephone are unsuccessful, the examiner's

     supervisor, Fereydoun G. Sajjadi can be reached on (571 )272-3311. The fax phone

     number for the organization where this application or proceeding is assigned is 571-

     273-8300.

            Information regarding the status of an application may be obtained from the

     Patent Application Information Retrieval (PAIR) system. Status information for

     published applications may be obtained from either Private PAIR or Public PAIR.

     Status information for unpublished applications is available through Private PAIR only.

     For more information about the PAIR system, see http://pair-direct.uspto.gov. Should

     you have questions on access to the Private PAIR system, contact the Electronic

     Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a

     USPTO Customer Service Representative or access to the automated information

     system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

     IA. S.I
     Examiner, Art Unit 1617
                                                            /KARLHEINZ R SKOWRONEK/
                                                            Primary Examiner, Art Unit 1631

     December 17, 2011




                                     Exhibit Page 11 of 11
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 223 of 249 PageID #:
                                    4421




                   EXHIBIT Z
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 224 of 249 PageID #:
                                    4422


              IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

  Applicant:          Pierre F. Lebreton                       Group Art Unit:            1617

  Serial No.:         12/393,884                               Examiner:       Ali Soroush

  Filed:              February 26, 2009                        Con£. No.:          1553

  For:                HYALURONIC ACID-BASED
                      GELS INCLUDING LIDOCAINE


                           RESPONSE TO FINAL OFFICE ACTION

  Commissioner for Patents
  P.O. Box 1450
  Alexandria, VA 22313-1450

  Dear Sir,

            Applicant thanks the Examiner for the in-person interview
  conducted      on      April     3,    2012    in    the    Remsen      Building         of    the
  U.S.P.T.O.,         and submits this Response to the Office Action dated
  December     2 7,    2011,     including a      summary of        the     substance of the
  interview.          Applicant requests a three-month extension of time for
  filing    this      Response,        and authorizes        that   all     fees    therefor be
  charged to Deposit Account No. 01-0885.

           Amendments to the Specification are shown on page 2 of this
  paper.
         Amendments       to     the    Claims   are   reflected       in    the     listing      of
  claims which begin on page 3 of this paper.


         Remarks begin on page 11 of this paper.
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 225 of 249 PageID #:
                                    4423

                                                                                           18438-59 (COR)

          Amendments to the Specification


          Please replace the paragraph beginning on page 26, line 18 of
  the application as filed, with the following two paragraphs:



     --With regard to viscosity,                       Sample 3 and Sample 4 were found to
  be stable to autoclaving in Test 2 but were not stable in Test 1.
  Samples       4 and 5 were                 found   to be     stable to          autoclaving in both
  Test 1 and Test 2.                    Figures 3 and 4 illustrate that Samples 3 and
  4 were stable when prepared with lidocaine and with pH adjustment,
  but     were    not        stable          when    lidocaine       was    added        and    the    pH     not
  adjusted.        Figure           6     illustrates         that        Sample     5     prepared         with
  lidocaine        and         pH       control       had      similar          viscous        and     elastic
  properties           (G" /G')      to Sample 5 prepared without lidocaine.                                When
  Sample    5 was         prepared with              lidocaine       and no pH           adjustment,          the
  viscous        and     elastic         properties          changed       an     insubstantial         amount
  (Fig.    6)      Figs.       7 and 8 illustrate that Sample 6 was stable and
  had similar viscous and elastic properties                                    (G" /G')   when prepared
  with lidocaine, both with and without pH control.

     Figures           1-5     and       7    show     changes       in     viscosity          between        the
  autoclaved            Samples          without        lidocaine           ("No     Lido")           and     the
  autoclaved Samples with lidocaine                            ("Lido no pH control").                      More
  specifically,           as shown in Figures 1-3,                   the viscosity at 0.1 Hz of
  Samples 1, 2 and 3 decreased at least about 35% when lidocaine was
  added.        As shown in Figures 4,                 5 and 7, the viscosity at 0.1 Hz of
  cohesive Samples 4,                   5 and 6, in accordance with the invention, did
  not    decrease         to    any      appreciable         extent        (not    greater      than        about
  30%)    when lidocaine was added and the combination was autoclaved.




                                                         2
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 226 of 249 PageID #:
                                    4424

                                                                     18438-59 (COR)

  Amendments to the Claims:

          This listing of claims will replace all prior versions, and
  listings, of claims in the application:


  Listing of Claims:


  1-22.     (Cancelled)


  23.     (Previously     presented)    A     soft     tissue   filler    composition
  comprising:
          a hyaluronic acid (HA) component crosslinked with a
  crosslinking agent selected from the group consisting of 1,4-
  butanediol diglycidyl ether (BDDE), 1,4-bis(2,3-
  epoxypropoxy)butane, 1,4-bisglycidyloxybutane, 1,2-bis(2,3-
  epoxypropoxy)ethylene and 1-(2,3-epoxypropyl)-2,3-
  epoxycyclohexane, and 1,4-butanediol diglycidyl ether;
          wherein the HA is not crosslinked to a non-HA biopolymer; and
          lidocaine combined with said crosslinked HA component;
          wherein the lidocaine is freely released in vivo; and
          wherein the composition is sterile.


  24.     (Original)    The   soft   tissue       filler   composition   of   claim   23
  wherein the HA component comprises a cohesive composition.


  25.     (Original)    The   soft   tissue       filler   composition   of   claim   23
  wherein the HA component is a hydrated gel.


  26.     (Original)    The   soft   tissue       filler   composition   of   claim   25
  wherein the HA component includes no greater than between about 1%
  and about 10% uncrosslinked HA by volume.

                                              3
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 227 of 249 PageID #:
                                    4425

                                                                               18438-59 (COR)

  27.     (Original)       The   soft   tissue       filler     composition         of    claim    26
  wherein       the   HA   component     includes          no   greater      than        about    10%
  uncrosslinked HA by volume.


  28.     (Previously presented)         The soft tissue filler composition of
  claim 23 wherein the extrusion force of the composition is between
  about    10    N and     about   13   N at     an       extrusion   rate     of    about       12. 5
  mm/minute.


  29.     (Original)       The   soft   tissue       filler     composition         of    claim    23
  wherein said composition has a viscosity of between about 5 Pa*s
  and about 450 Pa*s when measured at about 5 Hz.


  30.     (Original)       The   soft   tissue       filler     composition         of    claim    23
  wherein the crosslinking agent is BDDE.


  31.     (Original)       The   soft   tissue       filler     composition         of    claim    27
  wherein HA component has degree of crosslinking of at least about
  5%.


  32.     (Original)       The   soft   tissue       filler     composition         of    claim    27
  wherein the HA component has a degree of crosslinking of at least
  about 6%.


  33.     (Cancelled)


  34.     (Previously presented)         The soft tissue filler composition of
  claim    23    wherein     the   lidocaine         is    present    at   a    concentration
  between about 0.1% and about 5.0% by weight of said composition.




                                                 4
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 228 of 249 PageID #:
                                    4426

                                                                          18438-59 (COR)

  35.    (Previously presented)              A method of preparing a        soft    tissue
  filler composition, the method comprising the steps of:
         providing a HA component crosslinked with at least one
  crosslinking agent selected from the group consisting of 1,4-
  butanediol diglycidyl ether (BDDE), 1,4-bis(2,3-
  epoxypropoxy)butane, 1,4-bisglycidyloxybutane, 1,2-bis(2,3-
  epoxypropoxy)ethylene and 1-(2,3-epoxypropyl)-2,3-
  epoxycyclohexane, and 1,4-butanediol diglycidyl ether or
  combinations thereof;
         dialyzing the HA component against a phosphate buffer so that
  the pH is about 7.2;
         adjusting the pH of said HA component from about 7.2 to an
  adjusted pH of about 7.5 to about 8; and
         adding lidocaine HCl to said HA component at said adjusted pH
  of    about   7.5    to   about        8   to   obtain    said   soft   tissue    filler
  composition.


  36.    (Original)    The method of claim 35 wherein said soft tissue
  filler composition is cohesive.


  37.    (Cancelled)


  38.    (Original)    The method of claim 35 wherein said soft tissue
  filler    composition       is     sterilized        by    autoclaving    to     form    a
  sterilized HA-based filler composition and wherein said sterilized
  composition     is    stable      at       ambient   temperature    for   at     least   6
  months.


  39.    (Cancelled)




                                                  5
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 229 of 249 PageID #:
                                    4427

                                                                            18438-59 (COR)

  40.    (Currently Amended) The method of claim 35 further comprising
  the step of homogenizing the HA component during or after the step
  of adding said solution containing said lidocaine HCl.


  41.    (Original)      The   method     of      claim     35   wherein     said    step   of
  homogenizing comprises subjecting said composition to mixing with
  a controlled shear.


  42.    (Original)      The   method     of      claim     35   wherein     said    step   of
  providing     a   HA   component      comprises         providing   dry    uncrosslinked
  NaHA material and hydrating said dry uncrosslinked NaHA material
  in an alkaline solution to obtain an alkaline,                      uncrosslinked NaHA
  gel.


  43.    (Original)      The   method    of       claim    42    wherein    said    alkaline,
  uncrosslinked NaHA gel has a pH greater than about 8.0.


  44.    (Original)      The   method    of       claim    43    wherein    said    alkaline,
  uncrosslinked NaHA gel has a pH greater than about 10.


  45.    (Original)      The method of claim 31 wherein said HA component
  comprises a high molecular weight HA component and a low molecular
  weight component.


  46.    (Original) The method of claim 45 wherein said high molecular
  weight HA component has          a molecular weight              of at    least about      1
  million Da.


  47.    (Previously       presented)         A       cohesive     soft     tissue     filler
  composition, the composition comprising:


                                                  6
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 230 of 249 PageID #:
                                    4428

                                                                                18438-59 (COR)

        a   hyaluronic         acid     (HA)       component      crosslinked          with     1,4-
  butanediol diglycidyl ether (BDDE); and
        unbound     lidocaine          HCI     combined      with    the    crosslinked           HA
  component,
        wherein said cohesive soft tissue filler composition has an
  extrusion force of between about 10 N and about 13 N and has a
  viscosity    of     between      about       5    Pa*s    and    about    450    Pa*s       after
  sterilization.


  48.   (Previously presented)               A method of preparing a cohesive HA-
  based filler composition, the method comprising the steps of:
        providing dry uncrosslinked NaHA material and hydrating said
  dry uncrosslinked NaHA material in an alkaline solution to obtain
  an alkaline, uncrosslinked NaHA gel;
        crosslinking said uncrosslinked NaHA gel with 1,4-butanediol
  diglycidyl      ether        (BDDE) to       form    a     cross linked         alkaline        HA
  composition with a pH above about 7.5;
        adding a solution containing about lidocaine HCI to said HA
  component having said adjusted pH above about 7.5 to obtain said
  HA-based filler composition;
        homogenizing said HA-based filler composition thereby forming
  a homogenized HA-based filler composition;
        and sterilizing said homogenized HA-based filler composition
  thereby forming said cohesive HA-based filler composition,
        wherein     said       cohesive      HA-based       filler    composition         has     an
  extrusion    force      of    between        about   10    N and     about      13    N at      an
  extrusion    rate    of      about    12. 5 mm/minute           and has   a     viscosity of
  between about 5 Pa*s and about 450 Pa*s when measured at about 5
  Hz.




                                                   7
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 231 of 249 PageID #:
                                    4429

                                                                     18438-59 (COR)

  4 9.    ( Previously presented)       A method      of   adding   lidocaine    to   a
  crosslinked hyaluronic acid (HA) composition comprising:
         providing     a   1,4-butanediol            diglycidyl     ether       (BDDE)
  crosslinked HA composition having a pH of about 7.2 or lower;
         increasing the pH of the composition to at least about 7.5;
         adding lidocaine to the composition; and
         sterilizing the composition by autoclaving the composition.


  50.    (Previously presented) The method of claim 49, wherein the pH
  is increased to about 7.5 to about 8 before adding lidocaine to
  the composition.


  51.    (Previously presented) A composition comprising a crosslinked
  hyaluronic acid (HA) at a concentration of about 20 mg/mL to about
  30 mg/mL and lidocaine at a concentration of about 0.1% to about
  5% by weight, wherein the composition has a pH above about 7.5.


  52.    (Previously presented)        The composition of claim 51,         wherein
  the pH is about 7.5 to about 8.


  53.    ( Previously presented)       The composition of claim 51,         wherein
  the composition is stable to autoclaving.


  54.    (Cancelled)


  55.    (Currently    amended)    A     sterile      composition    comprising       a
  crosslinked hyaluronic acid          (HA)       at a concentration of about 22
  mg/mL and lidocaine at a concentration of about 0.2% to about 1%
  by weight,   wherein the composition is stable during storage under
  ambient conditions for at least 3 months.


                                              8
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 232 of 249 PageID #:
                                    4430

                                                                       18438-59 (COR)

  56.    (Previously presented)           The composition of claim 53, which is
  stable     during   storage   under         ambient   conditions   for    at   least   6
  months.


  57.    (Previously presented)           The composition of claim 53, which is
  stable     during   storage   under         ambient   conditions   for    at   least   9
  months.


  58.    (Previously presented)           The composition of claim 53,           wherein
  the   lidocaine       concentration         is    substantially    constant     during
  storage under ambient conditions for at least 3 months.


  59.    (Previously presented)           The composition of claim 53,           wherein
  the   HA   concentration      is       substantially    constant    during     storage
  under ambient conditions for at least 3 months.


  60.    (Previously presented) The composition of claim 53, having an
  extrusion     force    that   is       substantially    constant    during     storage
  under ambient conditions for at least 3 months.


  61.    ( Previously presented)          The composition of claim 53,           wherein
  the   composition      remains     a    substantially homogeneous          transparent
  gel during storage under ambient conditions for at least 3 months.


  62.    ( Previously presented)          The composition of claim 53,           wherein
  no    substantial      increase        in    2,6-dimethylaniline         concentration
  occurs     during   storage   under         ambient   conditions   for    at   least   3
  months.


  63.    ( Previously presented)          The composition of claim 53,           wherein
  the lidocaine is freely released in vivo.

                                                9
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 233 of 249 PageID #:
                                    4431

                                                                           18438-59    (COR)

  64.     ( Previously presented)          The composition of claim 53,             wherein
  the lidocaine is substantially unbound to the HA.


  65.     ( Previously presented)          The composition of claim 53,             wherein
  the     lidocaine   is   substantially unbound          to    the   HA to   the     extent
  that,     during    dialysis        of   the    composition     against     water,     the
  composition has substantially the same concentration of lidocaine
  as the dialysis water within about 1 hour of beginning dialysis.


  6 6.     ( Previously presented)         The composition of claim 2 3,            wherein
  the composition has a viscosity that is substantially the same as
  an otherwise identical composition that is not sterile.


  67.     (Previously presented)           The composition of claim 23,             wherein
  the     composition      has   an    extrusion      force    that   is    substantially
  constant for at least 9 months.




                                                 10
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 234 of 249 PageID #:
                                    4432

                                                                                      18438-59 (COR)

  Remarks:

  The     subject,         above-identified              patent       application                has     been
  carefully reviewed and amended                    in    response         to   the     Final          Office
  Action mailed on December 27,                   2011.         A three-month extension of
  time    for     filing    this       response     is    requested.            All    fees           dues     in
  connection with the filing can be charged to Deposit Account No.
  01-0885.


  Applicant notes that a Request for Continued Examination (RCE) was
  filed     on    March     7,    2012,     along       with    an    Information            Disclosure
  Statement (IDS) but without a Response to the final Office Action.


  Applicant then received a Notice of Improper Request for Continued
  Examination       ("Notice"),          mailed on March 13,               2012,      for the reason
  that    the     RCE    "was    not     accompanied by           a   submission            as    required
  under 37 C.F.R. 1.114".                 A copy of the Notice is filed along with
  this present submission.                  Applicant          submits      that      the    conditions
  for filing the RCE have now been satisfied, and this Response, the
  IDS,    and the additional IDS enclosed herewith should therefor be
  considered.


  Substance of the Interview Summary


  Applicant kindly thanks the Examiner for the in-person interview
  conducted        at    the     USPTO     Remsen        Building,         on      April         3,     2012.
  Applicant agrees with the Examiner's Applicant-Initiated Interview
  Summary        dated    April     3,    2012,     in     that       at    the     interview,                the
  undersigned and the Examiner agreed that submitting a Declaration
  to     show    unexpected        results    of        incorporating           lidocaine              into     a
  hyaluronic acid gel that has been crosslinked,                                and has not been

                                                   11
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 235 of 249 PageID #:
                                    4433

                                                                              18438-59 (COR)

  crosslinked to any other polymer, would be sufficient to overcome
  the prior art of record.                 Applicant has found that incorporation
  of    lidocaine     into    such a       gel    provided a     crosslinked hyaluronic
  acid-lidocaine gel that was stable and did not degrade over time,
  contrary to what had been expected by those of ordinary skill in
  the art at the time of the invention.                   The Examiner asked that the
  Response to the Office Action point out where in the specification
  the description of the experiments performed by the inventor show
  the unexpected results.


  Remarks/Arguments

  Applicant submits herewith a                   Declaration under 37 CFR 1.132,              of
  the inventor, Pierre Lebreton, as discussed.


  The    Declaration        filed    herewith       is   evidence     that    the    presently
  claimed invention has unexpected properties,                        and would not have
  been    obvious,     at    the    time    the    invention was      made,     to   a   person
  having of ordinary skill in the art, under 35 U.S.C. 103(a).


  Applicant bears the burden of rebutting a prima facie case by the
  presentation of evidence of unexpected results.                       Section 716.01 of
  the MPEP states           that    such evidence of secondary considerations,
  traversing rejections,            when timely presented,            must be considered
  by     the   Examiner       whenever       present.          When    such    evidence       is
  submitted,     all    of    the    evidence      must   be   considered anew.          In   re
  Piasecki,     745    F2d 1468,       1472-1473,        223   USPQ   785,    787-788     (Fed.
  Cir. 1984)


  The enclosed Declaration is timely submitted, as it is being filed
  as a part of this submission for the RCE filed on March 7,                              2012.

                                                  12
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 236 of 249 PageID #:
                                    4434

                                                                                     18438-59 (COR)

  The     present     submission,          including          the    Declaration          and   data    in
  support thereof, are believed to be proof of nonobviousness of the
  claimed invention.


  It is known that a showing of unexpected results can be made using
  examples in the specification.                   In re Soni,            F.3d at 750, USPQ2d at
  1687,      ("Consistent           with         the        rule     that     all        evidence       of
  nonobviousness          must     be     considered when            assessing patentabili ty,
  the   PTO must       consider          comparative         data    in     the    specification        in
  determining       whether         the    claimed          invention        provides       unexpected
  results.") .


  In the present case, applicant offers evidence, in the form of the
  Declaration of the inventor, supported by examples and data in the
  specification,          to show unexpected results,                     namely,    that it was a
  surprising and unexpected discovery,                         not appreciated prior to the
  present invention,             that certain hyaluronic acid gels,                         as defined
  in the application, when mixed with lidocaine, could be made to be
  heat stable and thus useful as dermal fillers.                                    The Declaration
  shows    that     it was        believed that             adding    lidocaine       to    hyaluronic
  acid gel compositions during manufacturing caused degradation of
  the hyaluronic acid prior to injection of the hyaluronic acid as a
  dermal filler.           The Declaration further shows that at the time of
  the     invention,        it     was     not     known       whether        a    heat     sterilized
  hyaluronic acid/lidocaine gel could be made to be stable.                                      As will
  be    explained          hereinafter,           the        examples        and     data       in     the
  specification           support       these     assertions          in     the    Declaration        by
  showing     that,       when     tested,       certain       hyaluronic          acid    based     gels
  degraded and        lost       viscosity when mixed with                    lidocaine         and heat
  sterilized,        as     was     expected.               Further       still,     a     publication
  entitled     "The       comparison        of     physiochemical            properties         of   four

                                                       13
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 237 of 249 PageID #:
                                    4435

                                                                                                        18438-59 (COR)

  Cross-linked sodium hyaluronate gels with different cross-linking
  agents" Cui, et al., November 22, 2011,                                           ("Cui, et al."),               attached
  as     Exhibit       A,        is           offered          as        further     evidence           of    unexpected
  results.            As    will              be     further         discussed below,                Cui,     et     al.      is
  offered as evidence showing that hyaluronic acid crosslinked with
  BDDE    (as in some of the claimed embodiments)                                             is one of the least
  heat        stable       of    four              different         crosslinked hyaluronic                    acid        gels
  tested by Cui,                 et           al..           Applicant          submits       that     this       evidence,
  though published after the present                                            invention,      at     least       suggests
  that one would not expect a BDDE-crosslinked hyaluronic acid gel
  with lidocaine to be heat stable.


  Accordingly,             as will be shown,                         the presently claimed soft tissue
  filler       compositions                   comprising a                hyaluronic acid              (HA)       component
  crosslinked          with           a       crosslinking                agent     selected         from      the      group
  consisting of 1,4-butanediol diglycidyl ether (BDDE), 1,4-bis(2,3-
  epoxypropoxy)butane,                                  1,4-bisglycidyloxybutane,                            1,2-bis(2,3-
  epoxypropoxy)ethylene                                            and               1-(2,3-epoxypropyl)-2,3-
  epoxycyclohexane, and 1,4-butanediol diglycidyl ether, wherein the
  HA     is     not    crosslinked                      to     a    non-HA        biopolymer,           and       lidocaine
  combined with said crosslinked HA component, wherein the lidocaine
  is     freely        released                in        vivo,       and        wherein       the      composition            is
  sterile,        were          at    the           time       of    the        invention,       a     surprising            and
  unexpected discovery, and non-obvious under 35 U.S.C. 103(a).


  Section        716.02(a)III                      of    the        MPEP        states    that       PRESENCE           OF   AN
  UNEXPECTED PROPERTY IS EVIDENCE OF NONOBVIOUSNESS and cites In re
  Papesch,        315 F.2d                381,          137    USPQ        43     (CCPA       1963).         It    is     well
  established              that           a     property             of    a      claimed       compound           that       is
  unexpected by the prior art is evidence of nonobviousness.                                                         In the
  present        case,          the           heat       stable          property        of    the     claimed       dermal

                                                                     14
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 238 of 249 PageID #:
                                    4436

                                                                                           18438-59       (COR)

  filler compositions,             as shown in the Declaration and as supported
  by the data of record,                is evidence that the claimed compositions
  comprising hyaluronic acid and lidocaine, are nonobvious.


  At the time of invention,                   it was        believed that adding lidocaine
  to    hyaluronic acid gel              compositions                during manufacturing caused
  degradation         of    the         hyaluronic           acid,           especially        when        the
  combination was          subjected to             autoclaving.                  For example,       it was
  believed     that        crosslinked          hyaluronic                 acid       compositions        when
  combined     with    lidocaine          were       not     capable            of    withstanding        high
  temperature     sterilization                without           a    significant           reduction        in
  viscosity (See Declaration, paragraphs 4-6).                                       Such a reduction of
  viscosity would make these compositions unsuitable for soft tissue
  filling     applications.              It     was        not       appreciated,          prior    to     the
  presently    claimed       invention,             that     a       dermal       filler    comprising        a
  cohesive gel of crosslinked hyaluronic acid makes it possible for
  lidocaine to be combined with hyaluronic acid to form a gel that
  is    sufficiently       stable        to    be     useful          as    a     soft    tissue    filler.
  Applicant submits that this                   Declaration,                in view of the remarks
  herein and further in view of the publication submitted herewith
  (to be discussed below), show that the presently claimed invention
  is not obvious in view of the prior art, and is patentable.


  Applicant has        carefully reviewed the                        specification and has made
  certain corrections and clarifications thereto.                                        These amendments
  do not add new matter to the application and are only done to make
  the    specification           read    more       clearly          and     consistently          with    the
  Figures showing actual test results.


  Specifically,       the specification has been amended on pages 25 and
  26    to   clarify       the    results        of    experiments                represented        in    the

                                                      15
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 239 of 249 PageID #:
                                    4437

                                                                                           18438-59             (COR)

  Figures.      These          new    replacement          paragraphs          do    not     add       any new
  matter to the application as filed, and only more clearly describe
  experiments       performed,          under        the    direction          of     the        above-named
  inventor,    and already shown in the Figures of the application as
  filed.       The     experiments            demonstrated              that        the     claimed             heat
  sterilized,       crosslinked             hyaluronic       acid-based             compositions                with
  lidocaine,    had        a    viscosity          similar       to     the        viscosity          of    their
  precursor crosslinked HA compositions before lidocaine was added,
  whereas other heat sterilized,                      crosslinked hyaluronic acid-based
  compositions       with        lidocaine,          had     a        substantial           reduction              in
  viscosity relative to their precursor crosslinked HA compositions
  before lidocaine was added.


  The experiments are described in the specification as filed,                                                   for
  example,     in     Example          4,     entitled        "Stability              of     Soft          Tissue
  Fillers", beginning on page 24,                     and as shown in the corresponding
  Figures.     Samples 1, 2 and 3 are non-cohesive HA gels.                                       Samples 4,
  5 and 6 are cohesive gels.                       Cohesiveness of the gel is defined,
  for    example,      in        the        second     paragraph              on     page        9     of        the
  specification, and in Example 1 of the specification.


  Through     these        experiments             described           in      Example           4,        it      is
  demonstrated that cohesive precursor compositions                                   (crosslinked HA-
  compositions       prior       to    the        addition       of    lidocaine)          did        not       lose
  viscosity after the addition of lidocaine and heat sterilization.


  Generally,        with       regard        to     stability          in      terms        of        viscosity
  (pas/sec),    Samples 1,            2 and 3 all showed a substantial reduction
  in viscosity after lidocaine and sterilization, about 60%, 73% and
  35%   respectively.           More specifically,               Figure 1           ( Sample 1)        shows a
  drop in viscosity from                just below about                600        to about 250             after

                                                     16
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 240 of 249 PageID #:
                                    4438

                                                                                                18438-59 (COR)

  lidocaine and heat sterilization.                           Controlling pH of the precursor
  composition,          as described in paragraph                          [0063],       [0084]      and       [0104],
  does not result in any significant improvement.                                              Similar results
  are    shown with        respect      to     Samples            2   and 3         in    Figures          2   and 3.
  Applicant submits that this lack of stability is what would have
  been     expected       by     someone          of    ordinary             skill        in    the        art     (see
  Declaration, paragraphs 4 and 5).                           On the other hand,                     Samples 4,       5
  and 6,     shown in Figures 4, 5 and 7 exhibited a much lower, or even
  insignificant           change       in     viscosity                   (about        30%,    0%        and     13%)
  respectively when              lidocaine was           added and the                    compositions            heat
  sterilized.            Moreover,          Samples          3,       4     and     5     showed       a       minimal
  viscosity change,            all below 10%,                when pH was adjusted.                          Further,
  Figures     6    and     8   show     more       precise            measurements             for        change     in
  viscosity as well as elasticity of Samples 5 and 6,                                               respectively.
  Figure 6 illustrates that Sample 5 prepared with lidocaine and pH
  control had nearly identical viscous as well as elastic properties
  (G" /G')    to        Sample     5    prepared             without          lidocaine.                   Figure     8
  illustrates that Sample 6 was stable and had similar viscous and
  elastic properties             (G"/G') when prepared with lidocaine, both with
  and without pH control.


  The     enhanced        stability          properties               of      the        presently             claimed
  compositions make it possible for these compositions to be useful
  as commercial soft tissue fillers,                          as they can be heat sterilized
  and stored for long periods of time without any substantial change
  in their characteristics,                   such as,            for example,             extrusion force,
  viscosity,           elasticity       and       transparency.                    This        is     shown,        for
  example         in     Table     2     which          demonstrates                    that        the        claimed
  compositions          are    stable       for    at    least             9 months        from manufacture
  date.



                                                        17
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 241 of 249 PageID #:
                                    4439

                                                                                                18438-59       (COR)

  Further submitted herewith,                         for    the Examiner's               consideration,            in
  support        of           the        non-obviousness               of     the        presently        claimed
  invention,           is      a        publication              entitled          "The        comparison           of
  physiochemical properties of four Cross-linked sodium hyaluronate
  gels    with different                 cross-linking            agents"         Cui,    et     al.,    November
  22,    2011,        ("Cui,       et    al."),       attached as           Exhibit A.            Cui,       et    al.
  shows        that      HA        gels        are        known     to       be     sensitive           to        heat
  sterilization,              and       that     even       more       particularly,            that     HA       gels
  crosslinked with BDDE are known to be especially sensitive to heat
  sterilization             relative        to       HA    gels    cross linked           with     other,         i.e.
  non-BDDE,      crosslinkers. More specifically, the third paragraph and
  Figure 5 on page 1510 of Cui, et al. illustrates a drastic drop in
  intrinsic viscosity of                    a    BDDE-crosslinked HA gel                        ( identified as
  "BDDE-CHA")          after        heat       sterilization,            compared         to    HA-based          gels
  cross linked          with            other        cross linking           agents            ( identified         as
  "PEG20000-CHA"               and       "PDE-CHA").              Applicant         submits         that          this
  publication          provides           further         evidence          that    the     discovery          of    a
  sterile HA-based composition,                           comprising BDDE as a crosslinker and
  with the addition of lidocaine,                           as claimed herein,                  is surprising,
  given the generally unstable nature of HA-based gels crosslinked
  with BDDE even without the addition of lidocaine.


  Applicant       files        herewith          a    terminal          disclaimer         over     co-pending
  U.S. Patent Application No. 12/393,768.


  In    view     of    the     above,          applicant          respectfully            submits       that       the
  presently claimed invention is novel and unobvious over the prior
  art    of    record,         the      application          as    a    whole       is    in    condition          for
  allowance.           Applicant respectfully requests a Notice of Allowance.




                                                            18
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 242 of 249 PageID #:
                                    4440

                                                               18438-59 (COR)

  The Commissioner is hereby authorized to charge any fee which may
  be required in connection with this Amendment to Deposit Account
  No. 01-0885.


  Dated:   June 14, 2012               Respectfully submitted,


                                       /Linda Allyson Fox/
                                       Linda Allyson Fox
                                       Reg. No. 38,883
                                       Attorney for Applicant


  Please direct all inquiries and correspondence to:

  Linda A. Fox, Esq.
  Allergan, Inc.
  2525 Dupont Drive, T2-7H
  Irvine, California 92623-9534
  Tel:  714.246-4758/Fax: 714.246-4249




                                       19
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 243 of 249 PageID #:
                                    4441




                EXHIBIT AA
     Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 244 of 249 PageID #:
                                         4442



                                                                         Application No.                       Applicant(s)

                                                                         12/393,884                            LEBRETON, PIERRE F.
                       Notice of Allowability                            Examiner                              Art Unit

                                                                         ALI SOROUSH                           1617

             -- The MAILING DA TE of this communication appears on the cover sheet with the correspondence address--
All claims being allowable, PROSECUTION ON THE MERITS IS (OR REMAINS) CLOSED in this application. If not included
herewith (or previously mailed), a Notice of Allowance (PTOL-85) or other appropriate communication will be mailed in due course. THIS
NOTICE OF ALLOWABILITY IS NOT A GRANT OF PATENT RIGHTS. This application is subject to withdrawal from issue at the initiative
of the Office or upon petition by the applicant. See 37 CFR 1.313 and MPEP 1308.
1. 1:8] This communication is responsive to 06/14/2012.
2.   D An election was made by the applicant in response to a restriction requirement set forth during the interview on _ _ ;
      the restriction requirement and election have been incorporated into this action.
3. 1:8] The allowed claim(s) is/are 23-32,34-36,38.40-53 and 55-67.
4.   D Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
        a) D All   b) D Some* c) D None of the:
             1. D Certified copies of the priority documents have been received.
             2. D Certified copies of the priority documents have been received in Application No. _ _ .
             3. D Copies of the certified copies of the priority documents have been received in this national stage application from the
                          International Bureau (PCT Rule 17.2(a)).
         * Certified copies not received: _ _ .
     Applicant has THREE MONTHS FROM THE "MAILING DATE" of this communication to file a reply complying with the requirements
     noted below. Failure to timely comply will result in ABANDONMENT of this application.
     THIS THREE-MONTH PERIOD IS NOT EXTENDABLE.
5. □ A SUBSTITUTE OATH OR DECLARATION must be submitted. Note the attached EXAMINER'S AMENDMENT or NOTICE OF
      INFORMAL PATENT APPLICATION (PTO-152) which gives reason(s) why the oath or declaration is deficient.
6.   D CORRECTED DRAWINGS ( as "replacement sheets") must be submitted.
      (a) D including changes required by the Notice of Draftsperson's Patent Drawing Review ( PTO-948) attached
              1) D hereto or 2) D to Paper No./Mail Date _ _ .
      (b) D including changes required by the attached Examiner's Amendment/ Comment or in the Office action of
               Paper No./Mail Date _ _ .
      Identifying indicia such as the application number {see 37 CFR 1.84{c)) should be written on the drawings in the front {not the back) of
      each sheet. Replacement sheet{s) should be labeled as such in the header according to 37 CFR 1.121{d).

7. □ DEPOSIT OF and/or INFORMATION about the deposit of BIOLOGICAL MATERIAL must be submitted. Note the
    attached Examiner's comment regarding REQUIREMENT FOR THE DEPOSIT OF BIOLOGICAL MATERIAL.




Attachment(s)
1. D Notice of References Cited (PTO-892)                                         5.   D Notice of Informal Patent Application
2.   D Notice of Draftperson's Patent Drawing Review (PTO-948)                    6.   D Interview Summary (PTO-413),
                                                                                            Paper No./Mail Date _ _ .
3. 1:8] Information Disclosure Statements (PTO/SB/08),                            7.   D   Examiner's Amendment/Comment
         Paper No./Mail Date See Continuation Sheet
4. D Examiner's Comment Regarding Requirement for Deposit                         8. 1:8] Examiner's Statement of Reasons for Allowance
         of Biological Material
                                                                                  9.   D Other _ _ .


/ALI SOROUSH/
Examiner, Art Unit 1617



 U.S. Patent and Trademark Office
 PTOL-37 (Rev. 03-11)                                                Notice of Allowability                       Part of Paper No./Mail Date 20120715




                                                              Exhibit Page 1 of 6
 Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 245 of 249 PageID #:
                                     4443


Continuation Sheet (PTOL-37)                                                                           Application No. 12/393,884

Continuation of Attachment(s) 3. Information Disclosure Statements (PTO/SB/08), Paper No./Mail Date: 03072012, 03302012, 06142012.




                                                                 2
                                                   Exhibit Page 2 of 6
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 246 of 249 PageID #:
                                    4444




     Application/Control Number: 12/393,884                                              Page 2
     Art Unit: 1617

                                      DETAILED ACTION

                                 Acknowledgement of Receipt

           Applicant's response filed on 09/29/2011 to the Office Action mailed on

     05/31/2011 is acknowledged.


                                          Claim Status


           Claims 23-32, 34-36, 38, 40-53 and 55-67 are pending.

           Claims 1-22, 33, 37, and 39 were previously cancelled and claim 54 is cancelled.

           Claims 40 and 55 are currently amended.

           Claims 23-32, 34-36, 38, 40-53 and 55-67 have been examined.

           Claims 23-32, 34-36, 38, 40-53 and 55-67 are allowed.



                                              Priority

           Priority to applications 60/085956 filed on 08/04/2008, 61 /087934 filed on

     08/11/2008, and 61 /096278 filed on 09/11/2008 is acknowledged.



                              Information Disclosure Statement

           The information disclosure statements (IDSs) submitted on 03/07/2012,

     03/30/2012, and 06/14/2012 are in compliance with the provisions of 37 CFR 1.97.

     Accordingly, the information disclosure statements have been considered by the

     examiner.




                                     Exhibit Page 3 of 6
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 247 of 249 PageID #:
                                    4445




     Application/Control Number: 12/393,884                                                  Page 3
     Art Unit: 1617



                               Withdrawn Claim Rejections - 35 USC§ 112

                               Response to Applicant's Arguments


            The rejection of claim 40 under 35 U.S.C. 112, second paragraph, as being

     indefinite for failing to particularly point out and distinctly claim the subject matter which

     applicant regards as the invention is withdrawn.

                                  Claim Rejections - 35 USC § 103

                               Response to Applicant's Arguments


            The rejection of claims 23-32, 35, 36, 38, and 40-50 under 35 U.S.C. 103(a) as

     being unpatentable over Lebreton (US Patent Application 2006/0194758 A 1, Published

     08/31/2006) in view of Calias et al. (US Patent 6521223 B1, Published 02/18/2003) is

     withdrawn in view of the unexpected results presented by Applicant.

            The rejection of claims 34, 51-53 and 55-67 under 35 U.S.C. 103(a) as being

     unpatentable over Lebreton (US Patent Application 2006/0194758 A 1, Published

     08/31/2006) in view of Calias et al. (US Patent 6521223 B1, Published 02/18/2003) as

     applied to claims 23-32, 35, 36, 38, and 40-50 above, and further in view of Marko et al.

     (US Patent Application 2004/0101959 A 1, Published 05/27/2004) is withdrawn in view

     of the claim amendments and unexpected results presented by Applicant.




                                        Exhibit Page 4 of 6
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 248 of 249 PageID #:
                                    4446




     Application/Control Number: 12/393,884                                               Page 4
     Art Unit: 1617



                                  REASONS FOR ALLOWANCE

           The following is an examiner's statement of reasons for allowance: Applicant

     argues that one of ordinary skill in the art would have expected degradation of the

     hyaluronic acid gel with addition of lidocaine during sterilization, as this was what was

     known in the prior art. Applicant unexpectedly found that a hyaluronic acid gel cross-

     linked, but not with a non-hyaluronic acid biopolymer, mixed with lidocaine and sterilized

     does not degrade.



                                            Conclusion

            Claims 23-32, 34-36, 38, 40-53 and 55-67 are allowed.

           Any comments considered necessary by applicant must be submitted no later

     than the payment of the issue fee and, to avoid processing delays, should preferably

     accompany the issue fee. Such submissions should be clearly labeled "Comments on

     Statement of Reasons for Allowance."

           Any inquiry concerning this communication or earlier communications from the

     examiner should be directed to ALI SOROUSH whose telephone number is (571 )272-

     9925. The examiner can normally be reached on M-F (9am-6pm).

            If attempts to reach the examiner by telephone are unsuccessful, the examiner's

     supervisor, Fereydoun G. Sajjadi can be reached on (571 )272-3311. The fax phone

     number for the organization where this application or proceeding is assigned is 571-

     273-8300.




                                       Exhibit Page 5 of 6
Case 1:19-cv-00126-CFC-SRF Document 104 Filed 06/19/20 Page 249 of 249 PageID #:
                                    4447




     Application/Control Number: 12/393,884                                            Page 5
     Art Unit: 1617

           Information regarding the status of an application may be obtained from the

     Patent Application Information Retrieval (PAIR) system. Status information for

     published applications may be obtained from either Private PAIR or Public PAIR.

     Status information for unpublished applications is available through Private PAIR only.

     For more information about the PAIR system, see http://pair-direct.uspto.gov. Should

     you have questions on access to the Private PAIR system, contact the Electronic

     Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a

     USPTO Customer Service Representative or access to the automated information

     system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


     /ALI SOROUSH/
     Examiner, Art Unit 1617

     July 15, 2012




                                      Exhibit Page 6 of 6
